Exhibit 10.5

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of
May 10, 2010

 

among

 

ZALE DELAWARE, INC.,
ZALE CORPORATION,
ZGCO, LLC.,
TXDC, L.P.,
ZALE PUERTO RICO, INC.

 

as
Borrowers

 

ZALE CANADA CO.
and the other Facility Guarantors named herein

 

as Facility Guarantors

 

The LENDERS Party Hereto,

 

BANK OF AMERICA, N.A.
as Administrative Agent and Collateral Agent,

 

BANK OF AMERICA, N.A.
WELLS FARGO RETAIL FINANCE, LLC
GENERAL ELECTRIC CAPITAL CORPORATION
as Co-Borrowing Base Agents

 

BANC OF AMERICA SECURITIES LLC
WELLS FARGO RETAIL FINANCE, LLC
GE CAPITAL MARKETS, INC.
as Joint Lead Arrangers and Joint Bookrunners

 

and

 

WELLS FARGO RETAIL FINANCE, LLC
GE CAPITAL MARKETS, INC.
as Co-Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

3

 

 

 

SECTION 1.1

Defined Terms

3

SECTION 1.2

Terms Generally

35

 

 

ARTICLE II AMOUNT AND TERMS OF CREDIT

36

 

 

SECTION 2.1

Commitment of the Lenders

36

SECTION 2.2

Reserves; Changes to Reserves

36

SECTION 2.3

Making of Loans

37

SECTION 2.4

Overadvances

38

SECTION 2.5

Swingline Loans

38

SECTION 2.6

Letters of Credit

39

SECTION 2.7

Settlements Amongst Lenders

43

SECTION 2.8

Notes; Repayment of Loans

44

SECTION 2.9

Interest on Loans

45

SECTION 2.10

Default Interest

46

SECTION 2.11

Certain Fees

46

SECTION 2.12

Unused Commitment Fee

46

SECTION 2.13

Letter of Credit Fees

46

SECTION 2.14

Nature of Fees

47

SECTION 2.15

Termination or Reduction of Commitments

47

SECTION 2.16

Alternate Rate of Interest

48

SECTION 2.17

Conversion and Continuation of Loans

48

SECTION 2.18

Mandatory Prepayment; Cash Collateral

49

SECTION 2.19

Optional Prepayment of Loans; Reimbursement of Lenders

51

SECTION 2.20

Maintenance of Loan Account; Statements of Account

52

SECTION 2.21

Cash Receipts

53

SECTION 2.22

Application of Payments

55

SECTION 2.23

Increased Costs

55

SECTION 2.24

Change in Legality

57

SECTION 2.25

Payments; Sharing of Setoff

58

SECTION 2.26

Taxes

59

SECTION 2.27

Security Interests in Collateral

61

SECTION 2.28

Mitigation Obligations; Replacement of Lenders

62

SECTION 2.29

Increase in Revolving Credit Facility

63

SECTION 2.30

Canadian Loan Parties

64

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

65

 

 

 

SECTION 3.1

Organization; Powers

65

SECTION 3.2

Authorization; Enforceability

65

SECTION 3.3

Governmental Approvals; No Conflicts

65

SECTION 3.4

Financial Condition

65

SECTION 3.5

Properties

66

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

SECTION 3.6

Litigation and Environmental Matters

66

SECTION 3.7

Compliance with Laws and Agreements

67

SECTION 3.8

Investment Company Status

67

SECTION 3.9

Taxes

67

SECTION 3.10

ERISA; No Canadian Plans

67

SECTION 3.11

Disclosure

69

SECTION 3.12

Subsidiaries

70

SECTION 3.13

Insurance

70

SECTION 3.14

Accounts; Credit Cards

70

SECTION 3.15

Labor Matters

70

SECTION 3.16

Security Documents

70

SECTION 3.17

Federal Reserve Regulations

71

SECTION 3.18

Solvency

71

SECTION 3.19

Foreign Assets Control Regulations, Etc.

71

SECTION 3.20

Excluded Subsidiaries

71

SECTION 3.21

ZC Partnership

71

 

 

ARTICLE IV CONDITIONS

72

 

 

SECTION 4.1

Effective Date

72

SECTION 4.2

Conditions Precedent to Each Loan and Each Letter of Credit

74

 

 

ARTICLE V AFFIRMATIVE COVENANTS

75

 

 

SECTION 5.1

Financial Statements and Other Information

75

SECTION 5.2

Notices of Material Events

77

SECTION 5.3

Information Regarding Collateral

78

SECTION 5.4

Existence; Conduct of Business

78

SECTION 5.5

Payment of Obligations

79

SECTION 5.6

Maintenance of Properties

79

SECTION 5.7

Insurance

79

SECTION 5.8

Casualty and Condemnation

80

SECTION 5.9

Books and Records; Inspection and Audit Rights; Appraisals; Consultants for the
Agents and Lenders

80

SECTION 5.10

Compliance with Laws

82

SECTION 5.11

Employee Benefit Plans

82

SECTION 5.12

Use of Proceeds and Letters of Credit

82

SECTION 5.13

New Subsidiaries

82

SECTION 5.14

Further Assurances

82

SECTION 5.15

Private Label Credit Cards

83

 

 

ARTICLE VI NEGATIVE COVENANTS

83

 

 

SECTION 6.1

Indebtedness and Other Obligations

83

SECTION 6.2

Liens

84

SECTION 6.3

Fundamental Changes

86

SECTION 6.4

Investments, Loans, Advances, Guarantees and Acquisitions

86

SECTION 6.5

Asset Sales

89

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

SECTION 6.6

Restricted Payments; Certain Payments of Indebtedness

90

SECTION 6.7

Transactions with Affiliates

91

SECTION 6.8

Financial Covenants

91

SECTION 6.9

Hedging Agreement

92

SECTION 6.10

Excluded Subsidiaries

92

SECTION 6.11

Canadian Plans. None of the Loan Parties nor any of their Subsidiaries will
permit any of the following:

92

 

 

ARTICLE VII EVENTS OF DEFAULT

93

 

 

SECTION 7.1

Events of Default

93

SECTION 7.2

When Continuing

96

SECTION 7.3

Remedies on Default

96

SECTION 7.4

Application of Proceeds

96

 

 

ARTICLE VIII THE AGENTS

97

 

 

 

SECTION 8.1

Administration by the Agents

97

SECTION 8.2

The Collateral Agent

97

SECTION 8.3

The Co-Borrowing Base Agents

98

SECTION 8.4

Sharing of Excess Payments

98

SECTION 8.5

Agreement of Applicable Lenders

99

SECTION 8.6

Liability of Agents

99

SECTION 8.7

Reimbursement and Indemnification

100

SECTION 8.8

Rights of Agents

100

SECTION 8.9

Independent Lenders and Issuing Bank

101

SECTION 8.10

Notice of Transfer

101

SECTION 8.11

Relation Among the Lenders

101

SECTION 8.12

Successor Agent

101

SECTION 8.13

Reports and Financial Statements

101

SECTION 8.14

Agency for Perfection

102

SECTION 8.15

Delinquent Lender

102

SECTION 8.16

Collateral Matters

103

SECTION 8.17

Syndication Agent, Documentation Agent and Arrangers

104

 

 

ARTICLE IX MISCELLANEOUS

104

 

 

 

SECTION 9.1

Notices

104

SECTION 9.2

Waivers; Amendments

105

SECTION 9.3

Expenses; Indemnity; Damage Waiver

107

SECTION 9.4

Successors and Assigns

109

SECTION 9.5

Reserved

111

SECTION 9.6

Survival

111

SECTION 9.7

Counterparts; Integration; Effectiveness

111

SECTION 9.8

Severability

112

SECTION 9.9

Right of Setoff

112

SECTION 9.10

Governing Law; Jurisdiction; Consent to Service of Process

112

SECTION 9.11

Waiver of Jury Trial

113

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

SECTION 9.12

Headings

113

SECTION 9.13

Interest Rate Limitation

113

SECTION 9.14

Confidentiality

114

SECTION 9.15

Additional Waivers

114

SECTION 9.16

Press Releases and Related Matters

115

SECTION 9.17

Patriot Act; Proceeds of Crime Act

115

SECTION 9.18

Judgment Currency

116

SECTION 9.19

Intercreditor Agreement

117

SECTION 9.20

Existing Credit Agreement Amended and Restated

117

 

EXHIBITS

 

A.

Assignment and Acceptance

B-1.

Revolving Note

B-2.

Swingline Note

C-1.

Security Agreement

C-2.

General Security Agreement

D.

Borrowing Base Certificate

E.

Co-Borrowing Base Agent Rights Agreement

 

SCHEDULES

 

1.1

 

Lenders and Commitments

1.1(a)

 

Existing Letters of Credit

1.1(b)

 

Existing Bank Products

2.21(a)(i)

 

DDAs and Concentration Accounts

2.21(a)(ii)

 

Credit Card Arrangements

3.5(b)

 

Intellectual Property

3.6

 

Litigation and Environmental Matters

3.12

 

Subsidiaries

3.13

 

Insurance

5.1(l)

 

Financial Reporting Requirements

6.1

 

Indebtedness

6.2

 

Liens

6.4

 

Investments

6.7

 

Transactions with Affiliates

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 10, 2010 (this
“Agreement”) among

 

ZALE DELAWARE, INC., a corporation organized under the laws of the State of
Delaware having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“Zale Delaware”); and

 

ZALE CORPORATION, a corporation organized under the laws of the State of
Delaware having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“Zale”); and

 

ZGCO, LLC, a limited liability company organized under the laws of the
Commonwealth of Virginia having a place of business at 901 W. Walnut Hill Lane,
Irving, Texas 75038-1003 (“ZGCO”); and

 

TXDC, L.P., a limited partnership organized under the laws of the State of
Texas, having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“TXDC”); and

 

ZALE PUERTO RICO, INC., a Puerto Rico corporation having a place of business at
901 W. Walnut Hill Lane, Irving, Texas 75038-1003 (“Zale PR”) and together with
Zale Delaware, Zale, ZGCO and TXDC, the “Initial Borrowers”); and

 

ZALE CANADA CO., an unlimited company organized under the laws of Nova Scotia
having a place of business at 901 W. Walnut Hill Lane, Irving, Texas 75038-1003
(“Zale Canada”); and

 

ZALE CANADA DIAMOND SOURCING INC., a limited company organized under the laws of
Nova Scotia having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“ZCDS”); and

 

ZAP, INC., a Delaware corporation having a place of business at 901 W. Walnut
Hill Lane, Irving, Texas 75038-1003 (“Zap”); and

 

ZCSC, LLC, a Delaware limited liability company having a place of business at
901 W. Walnut Hill Lane, Irving, Texas 75038-1003 (“ZCSC”); and

 

ZALE INTERNATIONAL, INC., a Delaware corporation having a place of business at
901 W. Walnut Hill Lane, Irving, Texas 75038-1003 (“Zale International”); and

 

ZALE EMPLOYEES’  CHILD CARE ASSOCIATION, INC., a Texas corporation having a
place of business at 901 W. Walnut Hill Lane, Irving, Texas 75038-1003
(“ZECCA”); and

 

ZALE CANADA HOLDING LP, a limited partnership organized under the laws of New
Brunswick having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“ZC Holding”)

 

1

--------------------------------------------------------------------------------


 

ZALE CANADA FINCO 1, INC., a limited company organized under the laws of Nova
Scotia having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“Finco 1”); and

 

ZALE CANADA FINCO 2, INC., a limited company organized under the laws of Nova
Scotia having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“Finco 2”); and

 

FINCO HOLDING LP, a limited partnership organized under the laws of New
Brunswick having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“Finco Holding”); and

 

FINCO PARTNERSHIP LP, a limited partnership organized under the laws of New
Brunswick having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“Finco Partnership”); and

 

ZALE CANADA FINCO, LLC, a limited liability company organized under the laws of
Nova Scotia having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“ZC Finco”, and together with Zale Canada, ZCDS, Zap, ZCSC, Zale
International, Zecca, ZC Holding, Finco 1, Finco 2, Finco Holding, and Finco
Partnership, the “Initial Facility Guarantors”); and

 

the LENDERS party hereto; and

 

BANK OF  AMERICA, N.A., as Administrative Agent, Collateral Agent, and as a
Co-Borrowing Base Agent, a national banking association having a place of
business at 100 Federal Street, Boston, Massachusetts 02110; and

 

WELLS FARGO RETAIL FINANCE, LLC (“Wells Fargo”) and GENERAL ELECTRIC CAPITAL
CORPORATION (“GE Capital”), each as a Co-Borrowing Base Agent; and

 

WELLS FARGO RETAIL FINANCE, LLC (“Wells Fargo”) and GE CAPITAL MARKETS, INC.,
each as a Co-Syndication Agent; and

 

BANC OF AMERICA SECURITIES LLC, WELLS FARGO RETAIL FINANCE, LLC and GE CAPITAL
MARKETS, INC., as Joint Lead Arrangers and Joint Bookrunners.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers have entered into a Credit Agreement, dated as of
July 23, 2003 (as amended and in effect, the “Existing Credit Agreement”),
between, among others, the Borrowers, the “Lenders” as defined therein, and Bank
of America, N.A. as “Administrative Agent”, “Collateral Agent” and “Issuing
Bank” each as defined therein; and

 

2

--------------------------------------------------------------------------------


 

WHEREAS, in accordance with SECTION 9.02 of the Existing Credit Agreement, the
Borrowers, the Required Lenders, and the Agents desire to amend and restate the
Existing Credit Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety (except to the
extent that definitions from the Existing Credit Agreement are incorporated
herein by reference) to read as follows (it being agreed that this Agreement
shall not be deemed to evidence or result in a novation or repayment and
reborrowing of the Loan Agreement Obligations under (and as defined in) the
Existing Credit Agreement):

 


ARTICLE I


DEFINITIONS


 

SECTION 1.1                                             Defined Terms.  As used
in this Agreement, the following terms have the meanings specified below:

 

“Account” means any right to payment for goods sold or leased or for services
rendered, whether or not earned by performance, or any right to payment for
credit extended for goods sold or leased or services rendered.

 

“ACH” means automated clearing house transfers.

 

“Activation Notice” has the meaning set forth in Section 2.21(b).

 

“Adjusted Excess Availability” means, for purposes of calculation of the
Applicable Commitment Fee Rate and the Applicable Margin for Non-Extending
Lenders, as of any date of determination, the excess, if any, of (a) the
Borrowing Base minus (b) the outstanding Credit Extensions.

 

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means collectively, the Administrative Agent and the Collateral Agent.

 

“Agreement” has the meaning set forth in the preamble.

 

3

--------------------------------------------------------------------------------


 

“Alternate Base Rate” means, for any day, the higher of (a) the annual rate of
interest then most recently announced by Bank of America at its head office in
Boston, Massachusetts as its “Base Rate” and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% (0.50%) per annum.  If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability of the
Administrative Agent to obtain sufficient quotations thereof in accordance with
the terms hereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition, until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in Bank of America’s Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in Bank
of America’s Base Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Commitment Fee Rate” means the following rates per annum:

 

Level

 

Adjusted Excess Availability

 

Commitment Fee

 

I

 

Greater than or equal to $250,000,000

 

0.20

%

II

 

Less than $250,000,000 but greater than or equal to $100,000,000

 

0.20

%

III

 

Less than $100,000,000

 

0.25

%

 

The Applicable Commitment Fee Rate (which shall apply only to the Non-Extending
Lenders) shall be adjusted quarterly as of the first day of each fiscal quarter
of the Borrowers, based upon the average Adjusted Excess Availability for the
immediately preceding fiscal quarter.

 

“Applicable Lenders” means the Required Lenders, the Required Supermajority
Lenders, or all Lenders, as applicable.

 

“Applicable Lending Office” means with respect to each Lender, its domestic
lending office in the case of a Loan that is a Base Rate Loan and its LIBOR
lending office in the case of a LIBOR Loan.

 

“Applicable Margin” means the rates for Base Rate Loans and LIBOR Loans set
forth below:

 

Level

 

Adjusted Excess Availability

 

Base Rate
Loans

 

LIBOR Loans

 

I

 

Greater than or equal to $250,000,000

 

0

%

1.00

%

II

 

Less than $250,000,000 but greater than or equal to $100,000,000

 

0

%

1.25

%

III

 

Less than $100,000,000

 

0

%

1.50

%

 

4

--------------------------------------------------------------------------------


 

The Applicable Margin (which shall apply only to the Non-Extending Lenders)
shall be adjusted quarterly as of the first day of each fiscal quarter of the
Borrowers, based upon the average Adjusted Excess Availability for the
immediately preceding fiscal quarter.

 

“Applicable Termination Date” means (a) in the case of the Non-Extending
Lenders, the Termination Date, and (b) in the case of the Extending Lenders, the
Extended Termination Date.

 

“Appraisal Percentage” means (a) 90% from the Effective Date through
December 31, 2010, and (b) 87.5% at all times thereafter.

 

“Appraised Inventory Liquidation Value” means the product of (a) the Cost of
Eligible Inventory, minus Inventory Reserves multiplied by (b) that percentage
determined from the then most recent appraisal of the Borrowers’ Inventory
undertaken at the request of the Administrative Agent, to reflect the
appraiser’s estimate of the net recovery on the Borrowers’ Inventory in the
event of an in-Store net orderly liquidation of that Inventory.

 

“Arranger” means, collectively, Banc of America Securities, LLC, Wells Fargo
Retail Finance, LLC and GE Capital Markets, Inc., in their capacities as joint
lead arrangers.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by SECTION 9.4), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Bank of America” means Bank of America, N.A., a national banking association,
its Subsidiaries, Affiliates and branches.

 

“Bank Products” means any services or facilities provided to any Borrower or any
of its Subsidiaries by the Administrative Agent, any Extending Lender, or any of
their respective Affiliates, including, without limitation, on account of
(a) Hedging Agreements, (b) purchase cards, (c) merchant card services, and
(d) leasing, but excluding Cash Management Services.  For purposes hereof (x) if
a Person who is an Extending Lender ceases to be a Lender, or (y) if a Lender
fails to provide the Administrative Agent with written notice of any Bank
Products furnished by such Lender or its Affiliates on the earlier of ten
(10) days after the effective date of such Bank Product or the delivery of the
first Borrowing Base Certificate after such effective date, then, in either such
event, the Bank Products furnished by such Person or its Affiliates shall no
longer be deemed to constitute “Bank Products” for purposes of this Agreement
and the other Loan Documents.  As of the Effective Date, all Bank Products are
as set forth on Schedule 1.1(b) and all such Bank Products shall at all times be
deemed to be within the “Ancillary Cap” (as defined in the Intercreditor
Agreement) regardless of any new Bank Products which may hereafter be furnished.

 

“Base Rate Loan” means any Loan to the Borrowers bearing interest at a rate
determined by reference to the Alternate Base Rate or the Extended Term Prime
Rate in accordance with the provisions of Article II.

 

5

--------------------------------------------------------------------------------


 

“Blocked Account Agreements” has the meaning set forth in Section 2.21(b).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrowers” means the Initial Borrowers and any other Subsidiary of Zale which
becomes a Borrower under this Agreement pursuant to a joinder agreement to this
Agreement and the Loan Documents, as applicable, with the other parties hereto
and thereto, in form and substance satisfactory to the Administrative Agent.

 

“Borrowing” means (a) the incurrence of Loans of a single Type, on a single date
and having, in the case of LIBOR Loans, a single Interest Period, or (b) a
Swingline Loan.

 

“Borrowing Base” means at any time of calculation, an amount equal to

 

(a)                                  the lesser of

 

(i)                                     the Inventory Advance Rate multiplied by
the difference between the Cost of Eligible Inventory and Inventory Reserves;

 

or

 

(ii)                                  the Appraisal Percentage multiplied by the
Appraised Inventory Liquidation Value;

 

plus

 

(b)                                 eighty-five percent (85%) of the Loan
Parties’ Eligible Credit Card Receivables;

 

minus

 

(c)                                  the Reserves (other than Inventory Reserves
and the Term Reserve), but including a Reserve for Texas ad valorem taxes;

 

minus

 

(d)                                 the Term Reserve, if then in effect.

 

“Borrowing Base Certificate” has the meaning set forth in Section 5.1(f).

 

“Breakage Costs” has the meaning set forth in SECTION 2.19(b).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts, New York, New York or Dallas,
Texas are authorized or required by law to remain closed, provided, that, when
used in connection with a LIBOR Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

 

6

--------------------------------------------------------------------------------


 

“Canadian Loan Party” or “Canadian Loan Parties” means each Loan Party organized
under organized under the laws of Canada or any province or territory thereof.

 

“Canadian Plan” means an employee pension benefit plan or pension plan that is
covered by the Laws of any jurisdiction in Canada including the Pension Benefits
Act (Ontario) and the Income Tax Act (Canada) or subject to minimum funding
standards and that is either (a) maintained or sponsored by any Canadian Loan
Party for its employees, (b) maintained pursuant to a collective bargaining
agreement, or other arrangement under which more than one employer makes
contributions and to which any Canadian Loan Party is making or accruing an
obligation to make contributions or has within the preceding five years made or
accrued such contributions or (c) any other plan with respect to which any
Canadian Loan Party has incurred or may incur liability, including contingent
liability either to such plan or to any Person, administration or Governmental
Authority.

 

“Canadian Priority Payables Reserve” means on any date of determination, a
reserve established from time to time in accordance with SECTION 2.2 for amounts
payable by any Canadian Loan Party and secured by any Liens, choate or inchoate,
which rank or which would reasonably be expected to rank in priority to or pari
passu with the Collateral Agent’s Liens and/or for amounts which represent costs
in connection with the preservation, protection, collection or realization of
the Collateral, including any such amounts due and not paid for wages, vacation
pay, severance pay, amounts payable under the Wage Earner Protection Program Act
(Canada), amounts due and not paid under any legislation relating to workers’
compensation or to employment insurance, all amounts deducted or withheld and
not paid and remitted when due under the Income Tax Act (Canada), sales tax,
goods and services tax, value added tax, harmonized tax, excise tax, tax payable
pursuant to Part IX of the Excise Tax Act (Canada) or similar applicable
provincial legislation, government royalties, amounts currently or past due and
not paid for realty, municipal or similar taxes and all amounts currently or
past due and not contributed, remitted or paid to any Canadian Plan under any
applicable law or otherwise as required to be contributed pursuant to any
applicable law relating to Canadian Plans, or any similar statutory or other
claims that would have or would reasonably be expected to have priority over or
pari passu with any Liens granted to the Collateral Agent in the future.

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrowers and their
Subsidiaries that are (or would be) set forth in a consolidated statement of
cash flows of the Borrowers and their Subsidiaries for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by the Borrowers
and their Subsidiaries during such period.

 

“Capital Lease Obligations” means of any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real (immovable) or personal (movable) property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

7

--------------------------------------------------------------------------------


 

“Cash Collateral Account” means an interest-bearing account established by the
Borrowers with the Collateral Agent at Bank of America under the sole and
exclusive dominion and control of the Collateral Agent designated as the “Zale
Cash Collateral Account”.

 

“Cash Control Event” means that either: (a) an Event of Default exists and is
continuing, or (b) Excess Availability is less than $60,000,000 at any time. 
For purposes of this Agreement, the occurrence of a Cash Control Event shall be
deemed continuing, notwithstanding that Excess Availability may after the Cash
Control Event exceed the applicable amount set forth in clause (b), above,
unless and until the Event of Default giving rise to the Cash Control Event has
been waived and Excess Availability exceeds the applicable amount set forth in
clause (b), above for sixty (60) consecutive days, in which case a Cash Control
Event shall no longer be deemed to be continuing for purposes of this Agreement,
provided that a Cash Control Event shall be deemed continuing (even if an Event
of Default is no longer continuing and/or Excess Availability exceeds the
required amount for sixty (60) consecutive days) at all times after a Cash
Control Event has occurred and been discontinued on two (2) occasions in any
twelve (12) month period or on five (5) occasions at any time after the
Effective Date.

 

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Borrower or any of its Subsidiaries by
the Administrative Agent or any Extending Lender or any of their respective
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, (d) credit card processing services, and (e) credit or debit cards. 
For purposes hereof, if a Person who is an Extending Lender ceases to be a
Lender, the Cash Management Services previously furnished by such Extending
Lender or its Affiliates shall no longer be deemed to constitute “Cash
Management Services” for purposes of this Agreement and the other Loan
Documents.

 

“Cash Receipts” has the meaning set forth in Section 2.21(b).

 

“CDN$” means Canadian Dollars.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“Change in Control” means, at any time, (a) occupation of a majority of the
seats (other than vacant seats) on the board of directors of Zale by Persons who
were neither (i) nominated by the board of directors of Zale or (ii) appointed
by directors so nominated; or (b) the acquisition of fifty percent (50%) or more
of the capital stock of Zale by any Person or group of Persons, or (c) the
failure of  Zale or another Borrower to own directly 100% of the capital stock
or other ownership interest of Zale Delaware, ZGCO, TXDC, Zale PR and Zale
Canada.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or

 

8

--------------------------------------------------------------------------------


 

application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or any Issuing Bank (or, for purposes
of SECTION 2.23(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

 

“Charges” has the meaning set forth in SECTION 9.13.

 

“Closing Date” means July 23, 2003.

 

“Co-Borrowing Base Agent Rights Agreement” means that certain letter agreement,
in the form of Exhibit E attached hereto, entered into as of the date hereof by
and among the Agents, the Co-Borrowing Base Agents and the Loan Parties.

 

“Co-Borrowing Base Agents” means Bank of America, Wells Fargo and GE Capital.

 

“Co-Syndication Agents” means Wells Fargo and GE Capital Markets, Inc.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document.

 

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under the Security Documents.

 

“Collection Account” has the meaning set forth in Section 2.21(b) hereof.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

 

“Commitment Fee” has the meaning set forth in Section 2.12(a).

 

“Commitment Percentage” means, with respect to each Lender, the percentage of
the Commitments of all Lenders hereunder in the amount set forth opposite its
name on Schedule 1.1 or as may subsequently be set forth in the Register from
time to time, as the same may be reduced pursuant to SECTION 2.15, provided that
unless the Commitments of all Lenders shall have then expired or been
terminated, after the Commitments of the Non-Extending Lenders shall have
expired or been terminated and all Loan Agreement Obligations owed to the
Non-Extending Lenders shall have been paid in full, the Commitment Percentages
of the Extending Lenders shall be appropriately adjusted to reflect the
expiration or termination of the Commitments of the Non-Extending Lenders.

 

“Commitments” means, with respect to each Lender, the commitment of such Lender
hereunder in the amount set forth opposite its name on Schedule 1.1 or as may
subsequently

 

9

--------------------------------------------------------------------------------


 

be set forth in the Register from time to time, as the same may be reduced from
time to time pursuant to SECTION 2.15.

 

“Concentration Accounts” has the meaning set forth in Section 2.21(a).

 

“Consignment A/R Reserve” means (a) prior to the occurrence of a Cash Control
Event, an amount, determined on a monthly basis, equal to (i) that percentage
determined by dividing the total sales arising from the Loan Parties’ sale of
Inventory consisting of consigned goods during the immediately preceding month
(the “Subject Month”) by the total sales arising from the Loan Parties’ sale of
Inventory (including but not limited to consigned goods) during the Subject
Month, multiplied by (ii) the credit card receivables arising from the Loan
Parties’ sale of Inventory (including but not limited to consigned goods) during
the Subject Month multiplied by (iii) fifty percent (50%), and (b) after the
occurrence and during the continuance of a Cash Control Event, an amount equal
to 100% of the outstanding accounts payable to all of the consignment vendors of
the Loan Parties.

 

“Consolidated EBITDA” means Consolidated Net Income for any period plus
(a) without duplication, the sum of the following expenses of Zale and its
Subsidiaries for such period, in each case to the extent included in determining
said Consolidated Net Income: (i) depreciation expense, (ii) amortization
expense, excluding amortization expense attributable to a prepaid cash item,
(iii)  interest expense, (iv) total United States and foreign federal, state,
provincial and local income tax expense, (v) charges relating to the valuation
of inventory by application of the LIFO (last in/first out) method of inventory
valuation, (vi) non-cash compensation expense arising out of the grant or
exercise of stock options or other equity based compensation, (vii) the effect
of any non-cash impairment charges related to the write-off of goodwill,
property or equipment resulting from the application of GAAP, (viii) non-cash
restructuring charges, (ix) to the extent incurred or reserved for between the
Effective Date and July 31, 2011, cash restructuring charges in an aggregate
amount not to exceed $15,000,000 and (x) all other non-cash charges less
(b) without duplication, in each case to the extent included in determining
Consolidated Net Income, the sum of (i) income earned during such period
relating to the valuation of inventory by the application of the LIFO method of
inventory valuation, (ii) interest income for such period, (iii) non-cash gains
for such period and (iv) total United States and foreign federal, state,
provincial and local income tax benefits provided during such period.

 

“Consolidated Net Income” means the consolidated net income (or loss) of Zale
and its Subsidiaries, after eliminating therefrom all non-cash extraordinary
items of income and all non-cash extraordinary items of loss, all determined on
a consolidated basis in accordance with GAAP; provided, however, that there
shall be excluded from Consolidated Net Income (a) the income (or loss) of any
Person in which Zale or any of its Subsidiaries has a joint interest except to
the extent of any cash dividends actually paid to the Borrower or its
Subsidiaries, (b) the income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary of Zale or is merged into or consolidated with Zale or
any of its Subsidiaries or that Person’s assets are acquired by Zale or any of
its Subsidiaries and (c) the income of any direct or indirect Subsidiary of Zale
that is not a Loan Party or a Zale Insurance Subsidiary to the extent that, on
the date of determination, the declaration or payment of cash dividends or
similar cash distributions by such Subsidiary is not permitted

 

10

--------------------------------------------------------------------------------


 

without any prior approval of any Governmental Authority that has not been
obtained or is not permitted by the operation of the terms of its charter,
by-laws or other organizational documents or any agreement or other instrument
binding upon such Subsidiary or any law applicable to such Subsidiary, unless
such restrictions with respect to the payment of cash dividends and other
similar cash distributions have been legally and effectively waived.

 

“Consolidated Total Interest Expense” means for any period, the aggregate amount
of interest required to be paid or payable in cash by Zale and its Subsidiaries
in respect of such period on all Indebtedness of Zale and its Subsidiaries
outstanding during all or any part of such period in accordance with GAAP
(including payments consisting of interest in respect of Capital Lease
Obligations or Synthetic Leases), but excluding all non-cash interest expense
including, but not limited to: (i) the amortization of original issue discount
associated with Indebtedness, (ii) the amortization of capitalized issuance
costs associated with Indebtedness, (iii) the amortization of discount resulting
from the valuation of any warrants issued in connection with any Indebtedness,
(iv) interest expense resulting from remaining capitalized issuance costs
associated with the Existing Credit Agreement, and (v) interest paid in the form
of additional Indebtedness.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the cost of Inventory as reported on the Loan Parties’ financial
stock ledger using the retail method of accounting based on practices which are
in effect on the date of this Agreement.

 

“Credit Card Notifications” has the meaning set forth in Section 2.21(b)(ii).

 

“Credit Extensions” means as of any day, the sum of (a) the principal balance of
all Loans then outstanding, and (b) the then amount of the Letter of Credit
Outstandings.

 

“Customer Credit Reserve” means 50% of the aggregate face value at such time of
(a) outstanding gift certificates and gift cards of the Loan Parties entitling
the holder thereof to use all or a portion of the certificate to pay all or a
portion of the purchase price for any Inventory, and (b) outstanding merchandise
credits of the Loan Parties.

 

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Delinquent Lender” has the meaning provided in SECTION 8.15.

 

“Deteriorating Lender” means any Delinquent Lender or any Lender as to which
(a) any of the Issuing Banks or the Swingline Lender has reasonably ascertained
that such

 

11

--------------------------------------------------------------------------------


 

Lender or its Subsidiary has, without cause, defaulted in fulfilling its
obligations under one or more other syndicated credit facilities, unless such
default is being disputed by such Lender in good faith, or (b) such Lender or a
Person that controls such Lender has been deemed insolvent by the Administrative
Agent in its reasonable judgment or become the subject of a bankruptcy,
insolvency or similar proceeding.

 

“Dollars” or “$” means lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in SECTION 4.1
are satisfied (or waived by the Administrative Agent).

 

“Eligible Credit Card Receivables” means (a) Accounts of the Loan Parties due in
four (4) Business Days or less on a non-recourse basis from major credit card
processors and (b) Eligible Private Label Credit Card Receivables, in each case
to the extent that it constitutes Collateral.

 

“Eligible Inventory” means, as of the date of determination thereof, items of
Inventory of the Loan Parties that are finished goods (including, but not
limited to, unmounted gemstones and shanks or mounts for which no stone has been
mounted to the extent such goods are listed in the stock ledger or inventory
systems), merchantable and readily saleable to the public in the ordinary course
deemed by the Administrative Agent in accordance with its customary credit and
collateral considerations and policies to be eligible for inclusion in the
calculation of the Borrowing Base.  Without limiting the foregoing, unless
otherwise approved in writing by the Administrative Agent, none of the following
shall be deemed to be Eligible Inventory:

 

(a)           Inventory that is not owned solely by the Loan Parties, or is
leased or on consignment or such Loan Parties do not have good and valid title
thereto;

 

(b)           Inventory (i) that is not located at a warehouse facility or Store
that is owned or leased by a Loan Party, unless it is in-transit (in the United
States and its territories and possessions, or Canada) between warehouse
facilities and Stores leased or owned by a Loan Party and (ii) that is located
at a warehouse facility, unless a landlord, bailee or other access or custodial
agreement in favor of the Collateral Agent, and in form and substance reasonably
satisfactory to the Collateral Agent and the Co-Borrowing Base Agents, has been
executed and delivered by the applicable landlord, bailee or other Person;

 

(c)           Inventory that represents (i) goods damaged, defective or
otherwise unmerchantable, except in the case of each of the foregoing to the
extent that the Administrative Agent has determined a recoverable value and
(ii) goods that do not conform in all material respects to the representations
and warranties contained in this Agreement or any of the Security Documents;

 

(d)           Inventory that is not located in the United States of America
(excluding, except as otherwise specifically provided, territories and
possessions thereof), Puerto Rico or Canada;

 

12

--------------------------------------------------------------------------------


 

(e)           Inventory that is not subject to a perfected first-priority Lien
in favor of the Collateral Agent for the benefit of the Secured Parties;

 

(f)            Inventory which consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;

 

(g)           Inventory as to which insurance in compliance with the provisions
of SECTION 5.7 hereof is not in effect;

 

(h)           Inventory, other than layaway inventory, which has been sold but
not yet delivered or as to which any Loan Party has accepted a deposit;

 

(i)            Inventory acquired in permitted acquisitions in compliance with
the provisions of Section 6.4, unless and until the Administrative Agent shall
have received (i) the results of appraisals of the Inventory acquired in such
acquisition and (ii) such other due diligence related to such acquisition by the
Administrative Agent that the Administrative Agent may require, all of the
results of the foregoing to be reasonably satisfactory to the Administrative
Agent;

 

(j)            Inventory of a Subsidiary that becomes a Loan Party hereunder in
compliance with the provisions of Section 5.13, unless and until the
Administrative Agent shall have received (i) the results of appraisals of the
Inventory of such Subsidiary and (ii) such other due diligence related to such
Subsidiary by the Administrative Agent that the Administrative Agent may
require, all of the result of the foregoing to be reasonably satisfactory to the
Administrative Agent.

 

“Eligible Private Label Credit Card Receivables” means Accounts of the Loan
Parties due in four (4) Business Days or less on (a) private label credit cards
issued by Citibank USA, N.A. on substantially the terms as in effect on the
Effective Date or as otherwise modified in a manner reasonably acceptable to the
Administrative Agent and (b) other private label credit cards issued by other
Persons reasonably acceptable to the Administrative Agent.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
handling, treatment, storage, disposal, Release or threatened Release of any
Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Loan Party directly or indirectly resulting from or based
upon a violation of any Environmental Law, including those resulting from
(a) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (b) exposure to any Hazardous Materials,
(c) the release or threatened release of any Hazardous Materials into the
environment or (d) any

 

13

--------------------------------------------------------------------------------


 

contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equivalent Amount” means, on any date, the rate at which Canadian dollars may
be exchanged into Dollars, determined by reference to the Bank of Canada noon
rate as published on the Reuters Screen BOFC on the immediately preceding
Business Day.  In the event that such rate does not appear on such Reuters page,
“Equivalent Amount” shall mean, on any date, the amount of Dollars into which an
amount of Canadian dollars may be converted or the amount of Canadian dollars
into which an amount of Dollars may be converted, in either case, at the
Administrative Agent’s spot buying rate in New York as at approximately 12:00
noon (New York City time) on the immediately preceding Business Day.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Loan Parties, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the minimum funding standard with respect to any Plan resulting in an
“accumulated funding deficiency” (as provided in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Loan Parties or any of their ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Loan Parties or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Loan Parties or any of their ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Loan Parties or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Loan Parties or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” has the meaning set forth in SECTION 7.1.

 

“Excess Availability” means, as of any date of determination, the excess, if
any, of (a) the Line Cap, minus (b) the outstanding Credit Extensions.

 

“Excluded Subsidiaries” means, collectively, Zale Life Insurance Company, an
Arizona corporation, Zale Indemnity Company, a Texas corporation, Jewel
Re-Insurance

 

14

--------------------------------------------------------------------------------


 

Ltd., a Barbados corporation, Zale Funding Trust, a Delaware trust, Zale
Disaster Relief Fund, Inc. a Texas corporation, ZC Partnership LP, a New
Brunswick limited partnership, and Dobbins Jewelers, Inc., a Guam corporation.

 

“Excluded Taxes” means, with respect to the Agents, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Loan Parties hereunder, (a) income or franchise taxes, levies,
imposts, deductions, charges or withholdings imposed on (or measured by) its
gross or net income or profit by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized, in which such
recipient is resident for tax purposes, or in which its principal office is
located or, in the case of any Lender, in which its Applicable Lending Office is
located or in which it otherwise is deemed to be engaged in a trade or business
for tax purposes, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which any Loan
Party is located and (c) in the case of a Lender (other than an assignee
pursuant to a request by a Borrower under SECTION 2.28(b)), any withholding tax
that is imposed on amounts payable to such Lender at the time such Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Lender’s failure to comply with SECTION 2.26(e) except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from the Loan Parties with respect to such withholding tax pursuant to
SECTION 2.26(a).

 

“Existing Letters of Credit” means those letters of credit issued and
outstanding under the Existing Credit Agreement which are identified on Schedule
1.1(a).

 

“Extended Term Applicable Margin” means:

 

(a)           From and after the Effective Date until July 31, 2010, the
percentages set forth in Level II of the pricing grid below; and

 

(b)           On the first day of each of the fiscal quarters of each year
(each, an “Adjustment Date”), commencing with the fiscal quarter beginning on or
about August 1, 2010, the Extended Term Applicable Margin shall be determined
from the pricing grid below based upon average daily Excess Availability for the
most recently ended fiscal quarter immediately preceding such Adjustment Date,
provided that in no event shall the Extended Term Applicable Margin be
established at Level I prior to July 31, 2010 (even if the conditions for the
application of Level I are met); provided further if any Borrowing Base
Certificates are at any time restated or otherwise revised (including as a
result of an audit) or if the information set forth in any Borrowing Base
Certificates otherwise proves to be false or incorrect such that the Extended
Term Applicable Margin would have been higher than was otherwise in effect
during any period, without constituting a waiver of any Default or Event of
Default arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.

 

15

--------------------------------------------------------------------------------


 

Level

 

Average Daily Excess
Availability

 

LIBOR Loan

 

Base Rate
Loan

 

I

 

Greater than or equal to $250,000,000

 

3.50

%

2.50

%

II

 

Greater than or equal to 100,000,000 but less than $250,000,000

 

3.75

%

2.75

%

III

 

Less than $100,000,000

 

4.00

%

3.00

%

 

Notwithstanding anything to the contrary herein contained, upon the occurrence
and during the continuance of an Event of Default, the Extended Term Applicable
Margin shall be at the percentages set forth in Level III of the pricing grid. 
The foregoing shall be supplemental of, and shall not be deemed to modify or
waive, any rights of the Administrative Agent or the Required Lenders under
Section 2.10 hereof.

 

“Extended Term Maturity Date” means April 30, 2014.

 

“Extended Term Prime Rate” means, for any day, the highest of: (a) the variable
annual rate of interest then most recently announced by Bank of America, N.A. at
its head office in Charlotte, North Carolina as its “prime rate”; (b) the
Federal Funds Effective Rate in effect on such day plus one-half of one percent
(0.50%) per annum; or (c) the Adjusted LIBO Rate (calculated utilizing the LIBOR
Rate for a one-month Interest Period) plus one percent (1.00%) per annum.  The
“prime rate” is a reference rate and does not necessarily represent the lowest
or best rate being charged by Bank of America to any customer.  If for any
reason the Administrative Agent shall have determined (which determination shall
be conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the LIBOR Rate for any reason, including the inability
or failure of the Administrative Agent to obtain sufficient quotations thereof
in accordance with the terms hereof, the Extended Term Prime Rate shall be
determined without regard to clauses (b) or (c) of the first sentence of this
definition, as applicable, until the circumstances giving rise to such inability
no longer exist. Any change in the Extended Term Prime Rate due to a change in
Bank of America’s “prime rate”, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective on the effective date of such change in Bank of
America’s Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

 

“Extended Term Unused Commitment” means, on any day, (a) the then Total
Commitment (which for purposes of this calculation shall include the Seasonal
Commitments, whether or not then in effect) minus (b) the sum of (i) the
principal amount of Loans then outstanding and (ii) the then Letter of Credit
Outstandings.

 

“Extended Term Unused Fee” has the meaning provided in Section 2.12(b).

 

“Extended Termination Date” means the earliest to occur of (i) the Extended Term
Maturity Date, (ii) the date on which the maturity of the Loans is accelerated
and the Commitments are terminated in accordance with SECTION 7.1, (iii) the
date of the

 

16

--------------------------------------------------------------------------------


 

occurrence of any Event of Default pursuant to SECTION 7.1(h) or (i), or
(iv) the date on which the Borrowers permanently terminate all Commitments
pursuant to SECTION 2.15.

 

“Extending Lender” means each Lender listed on Schedule 1.1 under the heading
“Extending Lenders”, whose Commitment shall terminate on the Extended
Termination Date.

 

“Facility Guarantee” means each Guarantee executed by each of the Facility
Guarantors in favor of the Agents and the other Secured Parties, as amended and
in effect from time to time.

 

“Facility Guarantor” means the Initial Facility Guarantors and each other
Subsidiary of any Loan Party that is required to from time to time to execute
and deliver a Facility Guarantee pursuant to SECTION 5.13.

 

“Facility Guarantor Collateral Documents” means all security agreements,
mortgages, pledge agreements, deeds of trust, and other instruments, documents
or agreements executed and delivered by any Facility Guarantor to secure the
Facility Guarantee and repayment and performance of the Obligations.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Bank of America from three Federal funds brokers of recognized
standing selected by it.

 

“Fee Letter” means the letters entitled “Fee Letter” among the Borrowers, the
Administrative Agent and the Arranger dated on or about the Effective Date, as
such letter may from time to time be amended.

 

“Fidelity Investment Account” means Account No. 487498743 maintained with
Fidelity Brokerage Services LLC or any other account which replaces such
securities account with Fidelity Brokerage Services LLC and used for short term
investments for cash management purposes (including in order to minimize LIBOR
breakage costs).

 

“Financial Officer” means, with respect to any Borrower, the chief financial
officer, controller, treasurer or assistant treasurer of such Borrower.

 

“Finco 1” has the meaning set forth in the preamble.

 

“Finco 2” has the meaning set forth in the preamble.

 

“Finco Holding” has the meaning set forth in the preamble.

 

“Finco Partnership” has the meaning set forth in the preamble.

 

17

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means for any Reference Period the ratio of
(a)(i) Consolidated EBITDA for such period less (ii) the sum of (A) Capital
Expenditures for such period and (B) federal income tax paid in cash during such
period to (b) the sum of (i) Consolidated Total Interest Expense for such
period, (ii) the sum of all scheduled payments of principal on Indebtedness of
Zale and its Subsidiaries (including without limitation, the principal component
of amounts paid on account of Capital Lease Obligations) made or required to be
made during such period, and (iii) Restricted Payments consisting of dividends
made during such period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“FSCO” means the Financial Services Commission of Ontario and any Person
succeeding to the functions thereof and includes the Superintendent under such
statute and any other Governmental Authority empowered or created by the
Supplemental Pensions Act (Québec) or the Pension Benefits Act (Ontario) or any
Governmental Authority of any other Canadian jurisdiction exercising similar
functions in respect of any Canadian Plan of the Canadian Loan Parties or any of
their Subsidiaries or Affiliates and any Governmental Authority succeeding to
the functions thereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, territorial, municipal, or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“Guarantee” means, of or by any Person (the “guarantor”), any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the maximum stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably

 

18

--------------------------------------------------------------------------------


 

anticipated liability in respect thereof.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by any of the Loan
Parties or any ERISA Affiliate the benefits of which are guaranteed on
termination in full or in part by the PBGC pursuant to Title IV of ERISA.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law,
including any material listed as a hazardous substance under Section 101(14) of
CERCLA.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement, or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Inadvertent Overadvance” means the funding of any Loan or the issuance, renewal
or amendment of a Letter of Credit by an Issuing Bank which did not result in an
Overadvance when made based upon the most recent Borrowing Base Certificate
received by the ABL Agent prior to such funding or issuance, renewal or
amendment of a Letter of Credit but which has, on the relevant date of
determination, become an Overadvance as the result of (i) a decline in the value
of the Borrowing Base or the Collateral, (ii) errors or fraud on a Borrowing
Base Certificate, (iii) components of the Borrowing Base on any date thereafter
being deemed ineligible, (iv) the return of uncollected checks or other items of
payment applied to the reduction of Loans or other similar involuntary or
unintentional actions, (v) the imposition or modification of any Reserve or a
reduction in advance rates after the funding of any loan or advance or the
issuance, renewal or amendment of a Letter of Credit by an Issuing Bank or
(vi) any other circumstance beyond the reasonable control of the ABL Agent or
the ABL Secured Parties that results in the reduction of the realizable value of
the Borrowing Base. An Inadvertent Overadvance shall be deemed outstanding until
such time as no Overadvance is outstanding.

 

“Indebtedness” means, of any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade payables
not more than 60 days past due or other current accounts payable incurred in the
ordinary course of business, deferred compensation and any purchase-price
adjustment or earn-out obligation), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others (including under any
Synthetic Leases), (h) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an

 

19

--------------------------------------------------------------------------------


 

account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.3(b).

 

“Initial Borrowers” has the meaning set forth in the preamble hereto.

 

“Initial Facility Guarantors” has the meaning set forth in the preamble hereto.

 

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, dated as of the Effective Date, by and among the obligors party
thereto, in favor of the Administrative Agent and the Secured Parties, as
amended and in effect from time to time.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
May 10, 2010 by and between the Agents and Z Investment Holdings LLC as
administrative agent for the holders of the Term Loan, as amended and in effect
from time to time.

 

“Interest Payment Date” means (a) with respect to any Base Rate Loan (including
a Swingline Loan), the last day of each calendar month, and (b) with respect to
any LIBOR Loan, the last day of each Interest Period and, in the case of any
Interest Period longer than three months, on each successive date three months
after the first day of such Interest Period.

 

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as any Borrower may elect, provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period, and (c) (i) until such time as the Commitments of
the Non-Extending Lenders shall have expired or been terminated and all Loan
Agreement Obligations owed to the Non-Extending Lenders shall have been paid in
full, no Interest Period shall extend beyond the Maturity Date, and
(ii) thereafter, no Interest Period shall extend beyond the Extended Term
Maturity Date.  For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

20

--------------------------------------------------------------------------------


 

“Inventory” has the meaning set forth in the Security Agreement.

 

“Inventory Advance Rate” means (i) 69.4% for the months of January through
September and (ii) 73.1% for the months of October through December.

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent, either in its reasonable commercial discretion, or
at the direction of any Co-Borrowing Base Agent acting in its reasonable
discretion, exercised in good faith, with respect to changes in the
determination of the saleability of the Eligible Inventory or which reflect such
other factors as negatively affect the value of the Eligible Inventory. 
Inventory Reserves shall include, without limitation, the Shrink Reserve.

 

“Issuing Bank” means each of Bank of America and Wells Fargo Bank (an Affiliate
of Wells Fargo Retail Finance, LLC), each in its capacity as the issuer of
Letters of Credit hereunder, and any successor to either of them in such
capacity (which may only be a Lender selected by the Borrowers and approved by
the Administrative Agent in its reasonable discretion).  Each Issuing Bank may,
in its reasonable discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.  Each Issuing Bank shall act commercially reasonably and
otherwise in accordance with the standard of care set forth in SECTION 2.6(i).

 

“Judgment Conversion Date” has the meaning set forth in Section 9.18.

 

“Judgment Currency” has the meaning set forth in Section 9.18.

 

“Landlord Lien Reserve” means two (2) month’s base rent for each of the Loan
Parties’ facilities at which inventory is stored and located in the States of
Washington, Pennsylvania, Virginia and such other state(s), province(s), and
other jurisdiction(s) in which a landlord’s claim for rent may have priority
over the Lien of the Collateral Agent in any of the Collateral. The Landlord
Lien Reserve shall be calculated quarterly.

 

“Layaway Reserve” means 100% of the aggregate amount deposited by customers with
the Loan Parties including, without limitation, amounts deposited on account of
layaway or similar programs.

 

“L/C Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“Lenders” means the Persons identified on Schedule 1.1 (including, in each case,
Extending Lenders and Non-Extending Lenders) and each assignee that becomes a
party to this Agreement as set forth in SECTION 9.4.

 

“Letter of Credit” means a letter of credit that is (i) issued pursuant to this
Agreement for the account of any Borrower, (ii) a Standby Letter of Credit or
Commercial Letter of Credit, (iii) issued in connection with the purchase of
Inventory by any Borrower or for any other purpose that is reasonably acceptable
to the Administrative Agent, and

 

21

--------------------------------------------------------------------------------


 

(iv) in form and substance reasonably satisfactory to the applicable Issuing
Bank.  The term “Letter of Credit” shall also include any banker’s acceptance
issued by any Issuing Bank.

 

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.13.

 

“Letter of Credit Outstandings” means, at any time, the sum of (a) with respect
to Letters of Credit outstanding at such time, the aggregate maximum amount that
then is or at any time thereafter may become available for drawing or payment
thereunder plus (b) all amounts theretofore drawn or paid under Letters of
Credit for which any Issuing Bank has not then been reimbursed.

 

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Loans.

 

“LIBOR Loan” means any Loan bearing interest at a rate determined by reference
to the Adjusted LIBO Rate in accordance with the provisions of Article II.

 

“LIBOR Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the rate of interest (rounded upwards, if necessary to the next 1/16 of 1%)
determined by the Administrative Agent to be the prevailing rate per annum at
which deposits in Dollars are offered by banks in the London interbank market
based on information presented on Reuters Screen FRBD or Telerate at 11:00 a.m.
(London time) not less than two Business Days before the first day of the
Interest Period for the subject LIBOR Borrowing, for a deposit approximately in
the amount of the subject Borrowing and for a period of time approximately equal
to such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
statutory or deemed trust, lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

“Line Cap” means, at any time of determination, the lesser of (a) the Total
Commitment or (b) the Borrowing Base., provided that for purposes of determining
the amount of Permitted Overadvances which may be made only, the Borrowing Base
shall be calculated without giving effect to the Term Reserve, if any.

 

“Loan Account” has the meaning set forth in SECTION 2.20(a).

 

“Loan Agreement Obligations” means (a) the payment by the Loan Parties of
(i) the principal of, and interest on the Loans (including all interest that
accrues after the commencement of any case or proceeding by or against any Loan
Party under the Bankruptcy Code or any state, federal, provincial or foreign
bankruptcy, insolvency, receivership, reorganization or similar law, whether or
not allowed or allowable in such case or proceeding), when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Loan

 

22

--------------------------------------------------------------------------------


 

Parties under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (excluding obligations under
clauses (b) and (c) of the definition of “Obligations”), of the Loan Parties to
the Secured Parties under this Agreement and the other Loan Documents (in each
case, including all such amounts that accrue after the commencement of any case
or proceeding by or against any Loan Party under the Bankruptcy Code or any
state, federal, provincial, or foreign bankruptcy, insolvency, receivership,
organization or similar law, whether or not allowed or allowable in such case or
proceeding), and (b) the payment and performance of all the covenants,
agreements, obligations and liabilities of each Loan Party under or pursuant to
this Agreement, and the other Loan Documents.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letters, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, the Facility Guarantee, the
Facility Guarantor Collateral Documents, the Intercreditor Agreement, the
Intercompany Subordination Agreement, and any other instrument or agreement
executed and delivered in connection herewith or therewith.

 

“Loan Party” or “Loan Parties” means each Borrower and each Facility Guarantor.

 

“Loans” means all loans (including, without limitation, Revolving Loans and
Swingline Loans) at any time made to the Borrowers or for account of the
Borrowers pursuant to this Agreement.

 

“Margin Stock” has the meaning set forth in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, or financial condition of the Loan Parties and
their Subsidiaries taken as a whole, or (b) the validity or enforceability of
this Agreement or any of the other Loan Documents or any of the material rights
or remedies of the Administrative Agent, the Collateral Agent, the Co-Borrowing
Base Agents, the Lenders or the Issuing Banks hereunder or thereunder; provided,
however, that no Material Adverse Effect shall be deemed to exist with respect
to the Loan Parties solely as a result of (i) the loss by any Loan Party of its
investment in an Excluded Subsidiary; (ii) the loss of that portion of the Loan
Parties’ consolidated results of operations generated by any Excluded
Subsidiary; or (iii) any liability of an Excluded Subsidiary that is not, on an
unconsolidated basis, a liability of a Loan Party.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Loan Parties in an aggregate principal amount
exceeding $25,000,000.

 

“Maturity Date” means, with respect to Loan Agreement Obligations due to
Non-Extending Lenders, August 11, 2011.

 

23

--------------------------------------------------------------------------------


 

“Maximum Rate” has the meaning set forth in SECTION 9.13.

 

“Minority Lenders” has the meaning set forth in Section 9.2(c).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means with respect to any sale, transfer or other disposition by
any Loan Party or any Subsidiary thereof, the excess, if any, of (i) the sum of
cash and cash equivalents actually received in connection with such transaction
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of (and
accrued and unpaid interest on, and other amounts payable in connection with)
any Indebtedness that is secured by a Lien on the applicable asset which Lien is
permitted hereunder and which Lien is senior to the Collateral Agent’s Lien on
such asset and that is required to be paid or repaid (or to establish an escrow
for the future repayment thereof) in connection with such transaction (other
than Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket expenses incurred by such Loan Party in connection with such
transaction (including, without limitation, appraisals, brokerage, title and
recording or transfer tax expenses and commissions, legal, accounting and other
professional fees) paid or payable by such Loan Party to third parties (other
than Affiliates)), (C) cash taxes paid or reasonably estimated to be actually
payable in cash in connection therewith (provided that, to the extent and at the
time any such amounts are determined to not be payable, such amounts shall
constitute Net Proceeds), (D) amounts provided as a reserve against any
liabilities under any indemnification obligations or purchase price adjustment
associated with such asset disposition (provided that, to the extent and at the
time any such amounts are released from such reserve, such amounts shall
constitute Net Proceeds), and (E) any liabilities relating to the property
subject to such asset disposition that are retained by any Loan Party or its
Subsidiaries, provided that, at all times such liabilities remain outstanding,
the Loan Parties shall maintain an amount sufficient to satisfy such liabilities
in a segregated account established with the Administrative Agent to be used by
the Loan Parties solely to satisfy such liabilities as they become due.

 

“Noncompliance Notice” has the meaning set forth in Section 2.5(b).

 

“Non-Extending Lender” means each Lender listed on Schedule 1.1 under the
heading “Non-Extending Lenders”, whose Commitment shall terminate on the
Termination Date.

 

“Notes” means (i) the promissory notes of the Borrowers substantially in the
form of Exhibit B-1, each payable to the order of a Lender, evidencing the
Revolving Loans, and (ii) the promissory note of the Borrowers substantially in
the form of Exhibit B-2, payable to the Swingline Lender, evidencing the
Swingline Loans.

 

24

--------------------------------------------------------------------------------


 

“Obligations” means (a) Loan Agreement Obligations, (b) the payment and
performance of any transaction which arises out of any Cash Management Services,
and (c) the payment and performance of any transaction which arises out of any
Bank Products.

 

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Overadvance” means, at any time of calculation, a circumstance in which the
Credit Extensions exceed the Line Cap.

 

“Payment Conditions” means, at the time of determination with respect to a
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of the entering into of such transaction or
the making of such payment and (b) after giving effect to such transaction or
payment, the Pro Forma Availability Condition has been satisfied and the
Consolidated Fixed Charge Coverage Ratio, on a pro-forma basis for the Reference
Period immediately preceding such transaction or payment, will be equal to or
greater than 1.15:1.00.  Prior to undertaking any transaction or payment which
is subject to the Payment Conditions, the Loan Parties shall deliver to the
Administrative Agent a certificate certifying as to the absence of any Event of
Default and setting forth the calculations of the Pro Forma Availability
Condition and the Consolidated Fixed Charge Coverage Ratio which evidences
satisfaction of the conditions contained in clause (b) above on a basis
reasonably satisfactory to the Administrative Agent and the Co-Borrowing Base
Agents.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Asset Sales” means sales and dispositions of assets that are deemed
appropriate by the Loan Parties for fair market value not to exceed $30,000,000
in any fiscal year and for which not less than seventy-five percent (75%) of the
aggregate purchase price is paid in cash.

 

“Permitted Encumbrances” means:

 

(a)                                  Liens imposed by law for taxes that are not
yet delinquent or are being contested in compliance with SECTION 5.5;

 

(b)                                 carriers’, warehousemen’s, landlord’s,
mechanics’, materialmen’s, repairmen’s and other like Liens, arising in the
ordinary course of business and securing obligations that are not overdue by
more than ninety (90) days or are being contested in compliance with
SECTION 5.5;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance, old-age pension and other social security laws or regulations;

 

25

--------------------------------------------------------------------------------


 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, contracts (other than for the repayment of borrowed
money), statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under SECTION 7.1(k); and

 

(f)                                    easements, zoning restrictions,
rights-of-way and similar encumbrances (and with respect to leasehold interests,
mortgages, obligations, liens and other encumbrances incurred, created, assumed
or permitted to exist and arising by, through or under or asserted by a landlord
or owner of leased property, with or without the consent of the lessee) on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Loan Parties, and such other minor title defects or survey
matters that are disclosed by current surveys that, in each case, do not
materially interfere with the ordinary conduct of business of the Loan Parties.

 

provided, that except as provided in any one or more of clauses (a) through
(f) above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

 

“Permitted Investments” means each of the following:

 

(a)                                  marketable direct or guaranteed obligations
of the United States of America that mature within two (2) years from the date
of purchase by such Loan Party or such Subsidiary;

 

(b)                                 demand deposits, certificates of deposit,
Eurodollar deposits, time deposits and bankers acceptances issued by banking
institutions provided, that such banks have a long-term credit rating of at
least “AA” (or its then equivalent) if rated by S&P or any successor service
thereto having a substantially similar rating system or “Aa” (or its then
equivalent) if rated by Moody’s or any successor service thereto having a
substantially similar rating system, or an equivalent rating from either
Dominion Bond Rating Services Limited or CBRS, Inc.; provided, however, the Loan
Parties’ investment in any one bank shall not exceed 5% of the primary capital
of such bank;

 

(c)                                  securities commonly known as “commercial
paper” issued by the Administrative Agent, or a corporation or any other
financial institution that at the time of purchase have been rated and the
ratings for which are not less than “P1” (or its then equivalent) if rated by
Moody’s or any successor service thereto having a substantially similar rating
system, or not less than “A1” (or its then equivalent) if rated by S&P or any
successor service thereto having a substantially similar rating system, or an
equivalent rating from either Dominion Bond Rating Services Limited or
CBRS, Inc.; provided, however, the Loan Parties may invest up to 20% of their
Permitted Investments measured at the time of investment made pursuant to
paragraphs (a)-(i) hereof in commercial paper with a combined rating of
“A-2/P-2” (or its then equivalent);

 

26

--------------------------------------------------------------------------------


 

(d)                                 demand notes issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at that time of purchase have a rating of at least “AA” (or
its then equivalent) if rated by S&P or any successor service thereto having a
substantially similar rating system, or its equivalent by at least two (2)
nationally recognized rating services, or an equivalent rating from either
Dominion Bond Rating Services Limited or CBRS, Inc., and have a maturity date
that does not exceed one (1) year beyond the date of purchase; provided,
however, such investments will be limited to the greater of $20 million per
obligor or 20% of investments made pursuant to paragraphs (a)-(i) hereof
measured at the time of investment;

 

(e)                                  repurchase agreements, purchased through
the Administrative Agent, or a corporation organized and existing under the laws
of the United States of America or any state thereof that at the time of
purchase have been rated and the ratings for which are not less than “P1” (or
its then equivalent) if rated by Moody’s or any successor service thereto having
a substantially similar rating system, or not less than “A1” (or its then
equivalent) if rated by S&P or any successor service thereto having a
substantially similar rating system, or an equivalent rating from either
Dominion Bond Rating Services Limited or CBRS, Inc., which repurchase agreements
are collateralized by securities of the United States of America or any agency
thereof in an amount equal to at least 102% of the amount of such investment;

 

(f)                                    shares of any so-called “money market
fund” advised, serviced or sold by any of the Lenders or by any other financial
institution provided, that such fund is registered under the Investment Company
Act of 1940, has net assets of at least $250,000,000, has an investment
portfolio with an average maturity of 365 days or less and is not considered to
be a “high-yield” fund;

 

(g)                                 municipal fixed and variable rate short-term
securities that mature within one (1) year from the date of purchase by any Loan
Party or such Subsidiary that at the time of purchase have been rated and the
ratings for which are not less than “MIG-1/VMIG-1” (or its then equivalent) if
rated by Moody’s or any successor service thereto having a substantially similar
rating system or not less than “SP-1+/A-1” (or its then equivalent) if rated by
S&P or any successor service thereto having a substantially similar rating
system, or an equivalent rating from either Dominion Bond Rating Services
Limited or CBRS, Inc.;

 

(h)                                 municipal fixed and variable rate
medium-term securities that mature between one (1) and two (2) years from the
date of purchase by such Loan Party or such Subsidiary that at the time of
purchase have been rated and the ratings for which are not less than “Aa” (or
its then equivalent) if rated by Moody’s or any successor service thereto having
a substantially similar rating system or not less than “AA” (or its then
equivalent) if rated by S&P or any successor service thereto having a
substantially similar rating system, or an equivalent rating from either
Dominion Bond Rating Services Limited or CBRS, Inc.;

 

(i)                                     Reserved; and

 

27

--------------------------------------------------------------------------------


 

(j)                                     marketable direct obligations of the
State of Texas or its agencies and instrumentalities that at the time of
purchase have been rated and the ratings for which are not less than “P” (or its
then equivalent) if rated by Moody’s or any successor service thereto having a
substantially similar rating system or not less than “A” (or its then
equivalent) if rated by S&P or any successor service thereto having a
substantially similar rating system.

 

“Permitted Overadvance” means an Overadvance determined by the Administrative
Agent, in its reasonable discretion, (a) which is made to maintain, protect or
preserve the Collateral, and/or the Lenders’ rights under the Loan Documents,
including to preserve the Loan Parties’ business assets and infrastructure (such
as the payment of insurance premiums, taxes, necessary suppliers, rent and
payroll), (b) to fund an orderly liquidation or wind-down of the Loan Parties’
assets or business or a bankruptcy or other insolvency proceeding (whether or
not occurring prior to or after the commencement of such a bankruptcy or
insolvency proceeding), (iv) to enhance the likelihood, or maximize, the
repayment of the Obligations, or (v) which is otherwise in the Lenders’
interests; provided, that Permitted Overadvances shall not (i) exceed five
percent (5%) of the Line Cap (without giving effect to the Term Reserve) or
(ii) unless a liquidation of any of the Collateral is occurring, remain
outstanding for more than thirty consecutive Business Days, unless in case of
clause (ii), the Required Supermajority Lenders otherwise agree; and provided,
further, that the foregoing shall not (1) modify or abrogate any of the
provisions of SECTION 2.6(g) regarding the Lenders’ obligations with respect to
L/C Disbursements, or (2) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
Inadvertent Overadvances, and further provided, that in no event shall the
Administrative Agent make an Overadvance, if after giving effect thereto, the
principal amount of the Credit Extensions would exceed the Total Commitment.

 

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced,
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Extended Term Maturity Date in excess of, or prior to,
the scheduled principal payments due prior to such Extended Term Maturity Date
for the Indebtedness being Refinanced, (d) if the Indebtedness being Refinanced
is subordinated in right of payment to the Obligations under this Agreement,
such Permitted Refinancing shall be subordinated in right of payment to such
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, (e) no Permitted
Refinancing shall have different direct or indirect obligors, or greater
guarantees or security, than the Indebtedness being Refinanced, (f) the interest
rate applicable to any such Permitted Refinancing shall not exceed the then
applicable market interest rate, and (g) at the time thereof, both before and

 

28

--------------------------------------------------------------------------------


 

after giving effect to such Refinancing, no Default or Event of Default shall
have occurred and be continuing.

 

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Loan Parties or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Quebec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, validity or effect of security interests or
hypothecs.

 

“Prepayment Event” means the occurrence of any of the following events:

 

(a)                                  Any sale, transfer or other disposition
(including pursuant to a sale and leaseback transaction, other than (i) sales of
Inventory or equipment in the ordinary course of business, (ii) sales or
assignments of leasehold interests in real property, and (iii) dispositions of
other property resulting in net proceeds of not more than $1,000,000 in any
transaction or series of related transactions) of any asset of a Loan Party,
unless the proceeds therefrom are required to be paid to the holder of a Lien on
such property or asset having priority over the Lien of the Collateral Agent;

 

(b)                                 Any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation, expropriation or
similar proceeding of, any asset of a Loan Party or any Subsidiary thereof,
unless the proceeds therefrom are required to be paid to the holder of a Lien on
such property or asset having priority over the Lien of the Collateral Agent;

 

(c)                                  Any incurrence of any Indebtedness by any
Loan Party or any Subsidiary thereof (excluding Indebtedness permitted to be
incurred under SECTION 6.1, other than clause (l) thereof) to the extent that
the proceeds of any such incurrence are not used to prepay the Term Loan; or

 

(d)                                 Any issuance by any Loan Party of any Stock
(other than Stock issued to another Loan Party and Stock issued upon the
exercise of options, warrants or other similar rights to purchase Stock), to the
extent that the proceeds of any such issuance are not used to prepay the Term
Loan.

 

“Pro Forma Availability Condition” shall mean, for any date of calculation with
respect to any transaction or payment, the Pro Forma Availability for each of
the twelve months

 

29

--------------------------------------------------------------------------------


 

following, and after giving effect to, such transaction or payment, will be
equal to or greater than the greater of (i) $75,000,000 or (ii) twenty percent
(20%) of the Line Cap.

 

“Pro Forma Availability” shall mean, for any date of calculation, the projected
monthly Excess Availability for each month during any projected twelve (12)
months (and measured at the end of each such month).

 

“PRUCC” means the Puerto Rico Commercial Transactions act, Ley de Transacciones
Comerciales, Act #214 of September 19, 1996, as amended from time to time.

 

“Real Estate” means all land, together with the buildings, structures, fixtures,
parking areas, and other improvements thereon, now or hereafter owned by any
Loan Party, including all easements, rights-of-way, and similar rights relating
thereto and all leases, tenancies, and occupancies thereof.

 

“Reference Period” means as of any date of determination, the period of twelve
(12) consecutive fiscal months of Zale and its Subsidiaries ending on such date,
or if such date is not a fiscal month end date, the period of twelve (12)
consecutive fiscal months most recently ended (in each case treated as a single
accounting period).

 

“Record” means the grid attached to a Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by a Lender
with respect to any Loan, whether referred to in such Note or otherwise.

 

“Register” has the meaning set forth in Section 9.4(c).

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” has the meaning set forth in Section 101(22) of CERCLA.

 

“Required Lenders” means, at any time, Lenders having Commitments equal to 51%
of the Total Commitment, or if the Commitments have been terminated, Lenders
whose percentage of the Credit Extensions (after settlement and repayment of all
Swingline Loans by the Lenders) aggregate not less than 51% of all such Credit
Extensions, provided that the Commitment of, and the portion of the Credit
Extensions held or deemed held by, any Delinquent Lender or Deteriorating Lender
shall be excluded for purposes of making a determination of Required Lenders.

 

“Required Supermajority Lenders” means, at any time, Lenders having Commitments
equal to 75% of the Total Commitment, or if the Commitments have been
terminated,

 

30

--------------------------------------------------------------------------------


 

Lenders whose percentage of the Credit Extensions (after settlement and
repayment of all Swingline Loans by the Lenders) aggregate not less than 75% of
all such Credit Extensions, provided that the Commitment of, and the portion of
the Credit Extensions held or deemed held by, any Delinquent Lender or
Deteriorating Lender shall be excluded for purposes of making a determination of
Required Supermajority Lenders.

 

“Reserves” means, without duplication, Inventory Reserves, the Shrink Reserve,
Layaway Reserve, Customer Credit Reserve, the Landlord Lien Reserve, the
Consignment A/R Reserve, the Canadian Priority Payables Reserve, the Term
Reserve and such other reserves established from time to time in accordance with
SECTION 2.2(b).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Administrative Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of any Loan Party other than dividends payable solely in shares of common
stock of such Loan Party, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of any Loan Party or any option, warrant or
other right to acquire any such shares of capital stock of any Loan Party, other
than any such payment made solely in shares of common stock of such Loan Party.

 

“Revolving Credit Increase Effective Date” has the meaning set forth in
Section 2.29(e).

 

“Revolving Loans” means all Loans at any time made by a Lender pursuant to
Section 2.1.

 

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc.

 

“Seasonal Commitments” means the Commitments described as “Seasonal Commitments”
and set forth on Schedule 1.1 hereto.  As of the Effective Date, the sum of the
Seasonal Commitments is $108,600,000.

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

“Security Agreement” means, collectively, the Security Agreement, in the form of
Exhibit C-1 attached hereto and incorporated herein, among the Loan Parties and
the Collateral Agent for the benefit of the Secured Parties, and the General
Security Agreement,

 

31

--------------------------------------------------------------------------------


 

in the form of Exhibit C-2 attached hereto and incorporated herein, among each
Canadian Loan Party and the Collateral Agent for the benefit of the Secured
Parties, in each case as amended and in effect from time to time.

 

“Security Documents” means the Security Agreement and each other security
agreement or other instrument or document executed and delivered pursuant to
Section 5.13 to secure any of the Obligations.

 

“Settlement Date” has the meaning set forth in SECTION 2.7(b).

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Shrink Reserve” means from time to time the Loan Parties’ then current general
ledger reserve for Shrink provided that the determination of such current
general ledger reserve is consistent with the methodologies used in the Loan
Parties’ most recent physical Inventory results delivered to the Administrative
Agent prior to the Effective Date.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured,
(c) such Person is able to realize upon its properties and assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts beyond such Person’s ability
to pay as such debts mature, and (e) such Person is not engaged in a business or
a transaction, and is not about to engage in a business or transaction, for
which such Person’s properties and assets would constitute unreasonably small
capital after giving due consideration to the prevailing practices in the
industry in which such Person is engaged.

 

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for pro ration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

32

--------------------------------------------------------------------------------


 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Store” means any retail store (including kiosk) leased, owned or operated, or
to be leased, owned or operated, by any Loan Party or any of its Subsidiaries.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, unlimited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.

 

“Swingline Lender” means Bank of America, in its capacity as lender of Swingline
Loans hereunder.

 

“Swingline Loan” means a Loan made by the Swingline Lender to the Borrowers
pursuant to SECTION 2.5.

 

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, would be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

 

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loan” means the term loan facility in favor of Zale, as borrower, in the
original principal amount of $150,000,000 made under that certain Credit
Agreement dated as of May 10, 2010 among Zale, the lenders party thereto, and Z
Investment Holdings LLC as administrative agent, as amended and in effect from
time to time in accordance with the terms of the Intercreditor Agreement.

 

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“Term Reserve” means a Reserve requested by the Term Agent (as defined in the
Intercreditor Agreement) in the amounts and at the times set forth in the
Intercreditor, but in no event in excess of two and one-half percent (2.5%) of
the Borrowing Base (without giving effect to clause (d) of the definition
thereof) at any time. The Term Reserve, once established, may be reduced or
eliminated only with the prior written consent of the Term Agent or upon receipt
of written certification from the Borrowers that the conditions set

 

33

--------------------------------------------------------------------------------


 

forth in the credit agreement governing the Term Loan with respect to such
reduction or elimination have been satisfied.

 

“Term Securities Accounts” means one or more securities accounts (other than the
Fidelity Investment Account) into which Permitted Investments and/or proceeds of
ABL Priority Collateral are deposited from time to time; provided that the
maximum amount deposited in such securities accounts shall in no event exceed
$10,000,000 in the aggregate outstanding at any time.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Loans is accelerated and the
Commitments are terminated in accordance with SECTION 7.1, (iii) the date of the
occurrence of any Event of Default pursuant to SECTION 7.1(h) or (i) or (iv) the
date on which the Borrowers permanently terminate all Commitments pursuant to
SECTION 2.15.

 

“Total Commitment” means, as of any date of determination, (a) an amount equal
to the sum of the Commitments in effect on such date, as reduced by the
Borrowers pursuant to Section 2.15 or increased pursuant to Section 2.29, plus
(b) for the period of October 15 through December 15 of each year, the sum of
the Seasonal Commitments in effect on such date.

 

“TXDC” has the meaning set forth in the preamble.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Extended Term Prime Rate
or the Alternate Base Rate.

 

“Uncapped Availability” means as of any date of determination, the excess, if
any, of (a) the Borrowing Base minus (b) the outstanding Credit Extensions.

 

“Uniform Customs” means with respect to any Letter of Credit, the Uniform
Customs and Practice for Documentary Credits (1993 Revision), International
Chamber of Commerce Publication No. 500 or any successor version thereto adopted
by the Administrative Agent in the ordinary course of its business as a letter
of credit issuer and in effect at the time of issuance of such Letter of Credit.

 

“Unused Commitment” means, on any day, (a) the then Total Commitment minus
(b) the sum of (i) the principal amount of Loans then outstanding and (ii) the
then Letter of Credit Outstandings.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Zale” has the meaning set forth in the preamble.

 

“Zale Canada” has the meaning set forth in the preamble.

 

34

--------------------------------------------------------------------------------


 

“Zale Delaware” has the meaning set forth in the preamble.

 

“Zale Insurance Subsidiaries” means Zale Life Insurance Company, an Arizona
corporation, Zale Indemnity Company, a Texas corporation, and Jewel Re-Insurance
Ltd., a Barbados corporation.

 

“Zale International” has the meaning set forth in the preamble.

 

“Zale PR” has the meaning set forth in the preamble.

 

“Zap” has the meaning set forth in the preamble.

 

“ZCDS” has the meaning set forth in the preamble.

 

“ZC Finco” has the meaning set forth in the preamble.

 

“ZC Holding” has the meaning set forth in the preamble.

 

“ZC Partnership” means ZC Partnership LP, a New Brunswick partnership.

 

“ZCSC” has the meaning set forth in the preamble.

 

“ZECCA” has the meaning set forth in the preamble.

 

“ZGCO” has the meaning set forth in the preamble.

 

SECTION 1.2                                             Terms Generally. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible (corporeal) and intangible (incorporeal) assets and properties,
including cash, securities, accounts and contract rights, and (f) all references
to “$” or “Dollars” or to amounts of money and all calculations of the Borrowing
Base, Excess Availability, permitted “baskets” and other similar matters shall
be deemed to be references to the lawful currency of the United States of
America at the Equivalent Amount.

 

35

--------------------------------------------------------------------------------


 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that if any Borrower notifies the Administrative Agent
that the Borrowers request an amendment to any provision hereof to reflect the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrowers that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
provision shall have been amended in accordance herewith.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 


ARTICLE II


AMOUNT AND TERMS OF CREDIT


 

SECTION 2.1                          Commitment of the Lenders.

 

(A)                                  EACH LENDER SEVERALLY AND NOT JOINTLY WITH
ANY OTHER LENDER, AGREES, UPON THE TERMS AND SUBJECT TO THE CONDITIONS HEREIN
SET FORTH, TO EXTEND CREDIT TO THE BORROWERS, OR ANY OF THEM, ON A REVOLVING
BASIS, IN THE FORM OF REVOLVING LOANS AND LETTERS OF CREDIT AND IN AN AMOUNT NOT
TO EXCEED THE LESSER OF SUCH LENDER’S COMMITMENT OR SUCH LENDER’S COMMITMENT
PERCENTAGE OF THE BORROWING BASE, SUBJECT TO THE FOLLOWING LIMITATIONS:

 

(I)                                     THE AGGREGATE OUTSTANDING AMOUNT OF THE
CREDIT EXTENSIONS SHALL NOT AT ANY TIME EXCEED THE LINE CAP.

 

(II)                                  NO LENDER SHALL BE OBLIGATED TO ISSUE ANY
LETTER OF CREDIT, AND LETTERS OF CREDIT SHALL BE AVAILABLE FROM THE ISSUING
BANKS, SUBJECT TO THE RATABLE PARTICIPATION OF ALL LENDERS, AS SET FORTH IN
SECTION 2.6.  THE BORROWERS WILL NOT AT ANY TIME PERMIT THE AGGREGATE LETTER OF
CREDIT OUTSTANDINGS TO EXCEED $20,000,000.

 

(III)                               SUBJECT TO ALL OF THE OTHER PROVISIONS OF
THIS AGREEMENT, REVOLVING LOANS THAT ARE REPAID MAY BE REBORROWED PRIOR TO THE
EXTENDED TERMINATION DATE.  HOWEVER, NO NEW LOANS SHALL BE MADE TO THE BORROWERS
AND NO NEW LETTER OF CREDIT SHALL BE ISSUED FOR THE ACCOUNT OF THE BORROWERS,
AFTER THE EXTENDED TERMINATION DATE.

 

(B)                                 EACH BORROWING OF REVOLVING LOANS SHALL BE
MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENT
PERCENTAGES.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN SHALL NEITHER RELIEVE
ANY OTHER LENDER OF ITS OBLIGATION TO FUND ITS LOAN IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT NOR INCREASE THE OBLIGATION OF ANY SUCH OTHER
LENDER.

 

SECTION 2.2                          Reserves; Changes to Reserves.

 

(A)                                  THE INITIAL RESERVES AS OF THE DATE OF THIS
AGREEMENT ARE (I) THE SHRINK RESERVE, (II) THE CUSTOMER CREDIT RESERVE,
(III) THE LAYAWAY RESERVE, (IV) THE LANDLORD LIEN RESERVE (V) THE CONSIGNMENT
A/R RESERVE, (VI) OTHER INVENTORY RESERVES FOR (A) POINT OF SALE AND PERMANENT

 

36

--------------------------------------------------------------------------------


 

MARKDOWNS, (B) FORM 400 AND DAMAGED INVENTORY, AND (C) TEXAS AD VALOREM TAXES,
(VII) A RESERVE FOR CUSTOMER REFUND LIABILITIES, AND (VIII) THE CANADIAN
PRIORITY PAYABLES RESERVE, AND (IX) A CANADIAN STORE RENT RESERVE.

 

(B)                                 THE ADMINISTRATIVE AGENT MAY, OR AT THE
DIRECTION OF ANY CO-BORROWING BASE AGENT (OR WITH RESPECT TO THE TERM RESERVE,
THE TERM AGENT), SHALL, HEREAFTER ESTABLISH ADDITIONAL RESERVES OR CHANGE ANY OF
THE FOREGOING RESERVES WITHOUT CONSENT FROM THE BORROWERS.  THE ADMINISTRATIVE
AGENT SHALL ENDEAVOR TO CONSULT WITH THE BORROWER PRIOR TO THE ESTABLISHMENT OR
CHANGE OF ANY SUCH RESERVES, PROVIDED THAT THE FAILURE OF THE ADMINISTRATIVE
AGENT TO SO CONSULT WITH THE BORROWER SHALL NOT LIMIT, DELAY OR IMPAIR ANY OF
THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY CO-BORROWING BASE AGENT HEREUNDER
(OR WITH RESPECT TO THE TERM RESERVE, THE RIGHTS OF THE TERM AGENT), OR POSTPONE
THE DATE OF THE EFFECTIVENESS OF ANY SUCH RESERVES (OR CHANGES THERETO).  THE
ADMINISTRATIVE AGENT SHALL FURNISH THE BORROWERS WITH PROMPT WRITTEN NOTICE OF
THE ESTABLISHMENT OF OR CHANGE TO ANY RESERVES.

 

SECTION 2.3                          Making of Loans.

 

(A)                                  EXCEPT AS SET FORTH IN SECTION 2.16 AND
SECTION 2.24, LOANS (OTHER THAN SWINGLINE LOANS) BY THE LENDERS SHALL BE EITHER
BASE RATE LOANS OR LIBOR LOANS AS THE RELEVANT BORROWER MAY REQUEST SUBJECT TO
AND IN ACCORDANCE WITH THIS SECTION 2.3, PROVIDED, THAT ALL SWINGLINE LOANS
SHALL BE ONLY BASE RATE LOANS.  ALL LOANS MADE PURSUANT TO THE SAME BORROWING
SHALL, UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, BE LOANS OF THE SAME
TYPE.  EACH LENDER MAY FULFILL ITS COMMITMENT WITH RESPECT TO ANY LOAN BY
CAUSING ANY LENDING OFFICE OF SUCH LENDER TO MAKE SUCH LOAN; BUT ANY SUCH USE OF
A LENDING OFFICE SHALL NOT AFFECT THE OBLIGATION OF THE BORROWERS TO REPAY SUCH
LOAN IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE NOTE.  SUBJECT TO THE OTHER
PROVISIONS OF THIS SECTION 2.3 AND THE PROVISIONS OF SECTION 2.24, BORROWINGS OF
LOANS OF MORE THAN ONE TYPE MAY BE INCURRED AT THE SAME TIME, BUT NO MORE THAN
SIX (6) BORROWINGS OF LIBOR LOANS MAY BE OUTSTANDING AT ANY TIME.

 

(B)                                 THE BORROWERS REQUESTING A BORROWING SHALL
GIVE THE ADMINISTRATIVE AGENT TELEPHONIC NOTICE (THEREAFTER CONFIRMED IN
WRITING) OF EACH BORROWING OF (I) LIBOR LOANS NOT LATER THAN 12:00 P.M. ON THE
THIRD BUSINESS DAY PRIOR TO THE DATE ON WHICH SUCH BORROWING IS TO BE MADE AND
(II) BASE RATE LOANS NOT LATER THAN 12:00 P.M. ON THE BUSINESS DAY ON WHICH SUCH
BORROWING IS TO BE MADE. SUCH NOTICE SHALL BE IRREVOCABLE AND BINDING ON EACH OF
THE BORROWERS AND SHALL SPECIFY THE AMOUNT OF THE PROPOSED BORROWING (WHICH
SHALL BE IN AN INTEGRAL MULTIPLE OF $1,000,000, BUT NOT LESS THAN $5,000,000 IN
THE CASE OF LIBOR LOANS) AND THE DATE THEREOF (WHICH SHALL BE A BUSINESS DAY)
AND SHALL CONTAIN DISBURSEMENT INSTRUCTIONS.  SUCH NOTICE SHALL SPECIFY WHETHER
THE BORROWING THEN BEING REQUESTED IS TO BE A BORROWING OF BASE RATE LOANS OR
LIBOR LOANS AND, IF LIBOR LOANS, THE INTEREST PERIOD WITH RESPECT THERETO.  IF
NO ELECTION OF INTEREST PERIOD IS SPECIFIED IN ANY SUCH NOTICE FOR A BORROWING
OF LIBOR LOANS, SUCH NOTICE SHALL BE DEEMED A REQUEST FOR AN INTEREST PERIOD OF
ONE MONTH.  IF NO ELECTION IS MADE AS TO THE TYPE OF LOAN, SUCH NOTICE SHALL BE
DEEMED A REQUEST FOR A BORROWING OF BASE RATE LOANS.  THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY EACH LENDER OF ITS PROPORTIONATE SHARE OF SUCH BORROWING,
THE DATE OF SUCH BORROWING, THE TYPE OF BORROWING BEING REQUESTED AND THE
INTEREST PERIOD OR INTEREST PERIODS APPLICABLE THERETO, AS APPROPRIATE.  ON THE
BORROWING DATE SPECIFIED IN SUCH NOTICE, EACH LENDER SHALL MAKE ITS SHARE OF THE
BORROWING AVAILABLE AT THE OFFICE OF THE ADMINISTRATIVE AGENT AT 100 FEDERAL
STREET, BOSTON, MASSACHUSETTS 02110, NOT LATER THAN 4:00

 

37

--------------------------------------------------------------------------------


 

P.M. IN IMMEDIATELY AVAILABLE FUNDS.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING OF
LIBOR LOANS AND NO LESS THAN ONE (1) HOUR PRIOR TO THE PROPOSED BORROWING OF
BASE RATE LOANS THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME
THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
BORROWERS A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE BORROWERS SEVERALLY AGREE TO PAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH
INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE
AVAILABLE TO THE BORROWERS TO BUT EXCLUDING THE DATE OF PAYMENT TO THE
ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE
FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR (II) IN
THE CASE OF THE BORROWERS, THE INTEREST RATE APPLICABLE TO BASE RATE LOANS FOR
EXTENDING AND NON-EXTENDING LENDERS, RESPECTIVELY.  IF SUCH LENDER PAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH
LENDER’S LOAN INCLUDED IN SUCH BORROWING.  UPON RECEIPT OF THE FUNDS MADE
AVAILABLE BY THE LENDERS TO FUND ANY BORROWING HEREUNDER, THE ADMINISTRATIVE
AGENT SHALL DISBURSE SUCH FUNDS IN THE MANNER SPECIFIED IN THE NOTICE OF
BORROWING DELIVERED BY THE BORROWERS AND SHALL USE REASONABLE EFFORTS TO MAKE
THE FUNDS SO RECEIVED FROM THE LENDERS AVAILABLE TO THE BORROWERS NOT LATER THAN
4:00 P.M.

 

SECTION 2.4                          Overadvances

 

.  The Agents, the Lenders and the Issuing Banks have no obligation to make any
Loan or to provide any Letter of Credit to the extent an Overadvance would
result.  The Administrative Agent may, in its discretion, make Permitted
Overadvances without the consent of the Lenders and each Lender shall be bound
thereby.  Any Permitted Overadvances may constitute Swingline Loans.  The making
of any Permitted Overadvance is for the benefit of the Borrowers; such Permitted
Overadvances constitute Revolving Loans and Obligations.  The making of any such
Permitted Overadvances on any one occasion shall not obligate the Administrative
Agent or any Lender to make or permit any Permitted Overadvances on any other
occasion or to permit such Permitted Overadvances to remain outstanding.

 

SECTION 2.5                          Swingline Loans.

 

(A)                                  THE SWINGLINE LENDER IS AUTHORIZED BY THE
LENDERS AND SHALL, SUBJECT TO THE PROVISIONS OF THIS SECTION, MAKE SWINGLINE
LOANS UP TO $50,000,000 IN THE AGGREGATE OUTSTANDING AT ANY TIME, CONSISTING
ONLY OF BASE RATE LOANS AT THE EXTENDED TERM PRIME RATE, UPON A NOTICE OF
BORROWING RECEIVED BY THE ADMINISTRATIVE AGENT AND THE SWINGLINE LENDER (WHICH
NOTICE, AT THE SWINGLINE LENDER’S DISCRETION, MAY BE SUBMITTED PRIOR TO
1:00 P.M. ON THE BUSINESS DAY ON WHICH SUCH SWINGLINE LOAN IS REQUESTED). 
SWINGLINE LOANS SHALL BE SUBJECT TO PERIODIC SETTLEMENT WITH THE LENDERS UNDER
SECTION 2.7 BELOW PROVIDED THAT THE SWINGLINE LENDER SHALL NOT BE OBLIGATED TO
MAKE ANY SWINGLINE LOAN IN ITS REASONABLE DISCRETION IF ANY LENDER AT SUCH TIME
IS A DETERIORATING LENDER, UNLESS THE SWINGLINE LENDER HAS ENTERED INTO
SATISFACTORY ARRANGEMENTS WITH THE BORROWERS OR SUCH LENDER TO ELIMINATE THE
SWINGLINE LENDER’S RISK OF FULL REIMBURSEMENT WITH RESPECT TO SUCH SWINGLINE
LOAN.

 

38

--------------------------------------------------------------------------------


 

(B)                                 SWINGLINE LOANS MAY BE MADE ONLY IN THE
FOLLOWING CIRCUMSTANCES: (A) FOR ADMINISTRATIVE CONVENIENCE, THE SWINGLINE
LENDER SHALL, AT THE BORROWERS’ REQUEST, MAKE SWINGLINE LOANS IN RELIANCE UPON
THE BORROWERS’ ACTUAL OR DEEMED REPRESENTATIONS UNDER SECTION 4.2, THAT THE
APPLICABLE CONDITIONS FOR BORROWING ARE SATISFIED OR (B) FOR PERMITTED
OVERADVANCES.  IF THE CONDITIONS FOR BORROWING UNDER SECTION 4.2 CANNOT BE
FULFILLED, THE BORROWERS SHALL GIVE IMMEDIATE NOTICE THEREOF TO THE
ADMINISTRATIVE AGENT AND THE SWINGLINE LENDER (A “NONCOMPLIANCE NOTICE”), AND
THE ADMINISTRATIVE AGENT SHALL PROMPTLY PROVIDE EACH LENDER WITH A COPY OF THE
NONCOMPLIANCE NOTICE.  IF THE CONDITIONS FOR BORROWING UNDER SECTION 4.2 CANNOT
BE FULFILLED, THE REQUIRED LENDERS MAY DIRECT THE SWINGLINE LENDER TO, AND THE
SWINGLINE LENDER THEREUPON SHALL, CEASE MAKING SWINGLINE LOANS (OTHER THAN
PERMITTED OVERADVANCES) UNTIL SUCH CONDITIONS CAN BE SATISFIED OR ARE WAIVED IN
ACCORDANCE WITH SECTION 9.2.  UNLESS THE REQUIRED LENDERS SO DIRECT THE
SWINGLINE LENDER, THE SWINGLINE LENDER MAY, BUT IS NOT OBLIGATED TO, CONTINUE TO
MAKE SWINGLINE LOANS BEGINNING ONE BUSINESS DAY AFTER THE NONCOMPLIANCE NOTICE
IS FURNISHED TO THE LENDERS.  NOTWITHSTANDING THE FOREGOING, NO SWINGLINE LOANS
SHALL BE MADE PURSUANT TO THIS SUBSECTION (B) (OTHER THAN PERMITTED
OVERADVANCES) IF THE AGGREGATE OUTSTANDING AMOUNT OF THE CREDIT EXTENSIONS WOULD
EXCEED THE LINE CAP.

 

SECTION 2.6                          Letters of Credit.

 

(A)                                  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS HEREIN SET FORTH, THE BORROWERS MAY REQUEST ANY ISSUING BANK, AT ANY
TIME AND FROM TIME TO TIME AFTER THE DATE HEREOF AND PRIOR TO THE TERMINATION
DATE, TO ISSUE, AND SUBJECT TO THE TERMS AND CONDITIONS CONTAINED HEREIN, SUCH
ISSUING BANK SHALL ISSUE, FOR THE ACCOUNT OF THE RELEVANT BORROWER ONE OR MORE
LETTERS OF CREDIT; PROVIDED, THAT NO LETTER OF CREDIT SHALL BE ISSUED IF AFTER
GIVING EFFECT TO SUCH ISSUANCE (I) THE AGGREGATE LETTER OF CREDIT OUTSTANDINGS
SHALL EXCEED $20,000,000, OR (II) THE AGGREGATE CREDIT EXTENSIONS WOULD EXCEED
THE LIMITATIONS SET FORTH IN SECTION 2.1(A)(I); AND PROVIDED, FURTHER, THAT NO
LETTER OF CREDIT SHALL BE ISSUED IF SUCH ISSUING BANK SHALL HAVE RECEIVED NOTICE
FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS THAT THE CONDITIONS TO
SUCH ISSUANCE HAVE NOT BEEN MET; PROVIDED FURTHER THAT AN ISSUING BANK SHALL NOT
BE REQUIRED TO ISSUE ANY SUCH LETTER OF CREDIT IN ITS REASONABLE DISCRETION IF:
(A) ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR
SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE APPLICABLE ISSUING BANK
FROM ISSUING SUCH LETTER OF CREDIT, OR ANY APPLICABLE LAW RELATING TO SUCH
ISSUING BANK OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE APPLICABLE
ISSUING BANK SHALL PROHIBIT, OR REQUEST THAT SUCH ISSUING BANK REFRAIN FROM, THE
ISSUANCE OF LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR
OR SHALL IMPOSE UPON SUCH ISSUING BANK WITH RESPECT TO SUCH LETTER OF CREDIT ANY
RESTRICTION, RESERVE OR CAPITAL REQUIREMENT (FOR WHICH SUCH ISSUING BANK IS NOT
OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT ON THE EFFECTIVE DATE, OR SHALL
IMPOSE UPON THE APPLICABLE ISSUING BANK ANY UNREIMBURSED LOSS, COST OR EXPENSE
WHICH WAS NOT APPLICABLE ON THE EFFECTIVE DATE AND WHICH SUCH ISSUING BANK IN
GOOD FAITH DEEMS MATERIAL TO IT, (B) THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD
VIOLATE ONE OR MORE POLICIES OF THE APPLICABLE ISSUING BANK APPLICABLE TO
LETTERS OF CREDIT GENERALLY, OR (C) ANY LENDER IS AT SUCH TIME A DETERIORATING
LENDER HEREUNDER, UNLESS SUCH ISSUING BANK HAS ENTERED INTO SATISFACTORY
ARRANGEMENTS WITH THE BORROWERS OR SUCH LENDER TO ELIMINATE SUCH ISSUING BANK’S
RISK OF FULL REIMBURSEMENT WITH RESPECT TO SUCH LETTER OF CREDIT.  ANY ISSUING
BANK (OTHER THAN BANK OF AMERICA OR ANY OF ITS AFFILIATES) SHALL NOTIFY THE
ADMINISTRATIVE AGENT IN WRITING ON EACH BUSINESS DAY OF ALL LETTERS OF CREDIT
ISSUED ON THE PRIOR BUSINESS DAY BY SUCH ISSUING BANK; PROVIDED THAT (A) UNTIL
THE ADMINISTRATIVE AGENT ADVISES

 

39

--------------------------------------------------------------------------------


 

ANY SUCH ISSUING BANK THAT EXCESS AVAILABILITY IS LESS THAN $80,000,000, OR
(B) THE AGGREGATE AMOUNT OF THE LETTERS OF CREDIT ISSUED IN ANY SUCH WEEK
EXCEEDS SUCH AMOUNT AS SHALL BE AGREED BY THE ADMINISTRATIVE AGENT AND SUCH
ISSUING BANK, SUCH ISSUING BANK SHALL BE REQUIRED TO SO NOTIFY THE
ADMINISTRATIVE AGENT IN WRITING ONLY ONCE EACH WEEK OF THE LETTERS OF CREDIT
ISSUED BY SUCH ISSUING BANK DURING THE IMMEDIATELY PRECEDING WEEK AS WELL AS THE
DAILY AMOUNTS OUTSTANDING FOR THE PRIOR WEEK, SUCH NOTICE TO BE FURNISHED ON
SUCH DAY OF THE WEEK AS THE ADMINISTRATIVE AGENT AND SUCH ISSUING BANK MAY
AGREE.

 

(B)                                 EACH STANDBY LETTER OF CREDIT SHALL EXPIRE
AT OR PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR
AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY
RENEWAL OR EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND
(II) THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE EXTENDED TERM MATURITY
DATE, PROVIDED, THAT EACH STANDBY LETTER OF CREDIT MAY, UPON THE REQUEST OF THE
BORROWERS, INCLUDE A PROVISION WHEREBY SUCH LETTER OF CREDIT SHALL BE RENEWED
AUTOMATICALLY FOR ADDITIONAL CONSECUTIVE PERIODS OF 12 MONTHS OR LESS (BUT NOT
BEYOND THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE EXTENDED TERM MATURITY
DATE) UNLESS THE APPLICABLE ISSUING BANK NOTIFIES THE BENEFICIARY THEREOF AT
LEAST 30 DAYS PRIOR TO THE THEN APPLICABLE EXPIRATION DATE THAT SUCH LETTER OF
CREDIT WILL NOT BE RENEWED.

 

(C)                                  EACH COMMERCIAL LETTER OF CREDIT SHALL
EXPIRE AT OR PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE THAT
IS 120 DAYS AFTER THE DATE OF THE ISSUANCE OF SUCH COMMERCIAL LETTER OF CREDIT
AND (II) THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE EXTENDED TERM MATURITY
DATE.

 

(D)                                 DRAFTS DRAWN UNDER ANY LETTER OF CREDIT
SHALL BE REIMBURSED BY THE BORROWERS IN DOLLARS ON THE NEXT BUSINESS DAY OF ANY
SUCH PAYMENT THEREOF BY AN ISSUING BANK BY PAYING TO THE ADMINISTRATIVE AGENT AN
AMOUNT EQUAL TO SUCH DRAWING NOT LATER THAN 3:00 P.M. ON SUCH DATE, PROVIDED,
THAT THE BORROWERS MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN,
REQUEST IN ACCORDANCE WITH SECTION 2.3 THAT SUCH PAYMENT BE FINANCED WITH A
REVOLVING LOAN CONSISTING OF A BASE RATE LOAN OR SWINGLINE LOAN IN AN EQUIVALENT
AMOUNT AND, TO THE EXTENT SO FINANCED, THE BORROWERS’ OBLIGATION TO MAKE SUCH
PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE RESULTING BASE RATE LOAN OR
SWINGLINE LOAN.  EACH ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS RECEIPT
THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR PAYMENT
UNDER A LETTER OF CREDIT.  EACH ISSUING BANK SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE BORROWERS BY TELEPHONE (CONFIRMED BY TELECOPY) OF
SUCH DEMAND FOR PAYMENT AND WHETHER SUCH ISSUING BANK HAS MADE OR WILL MAKE
PAYMENT THEREUNDER (WHICH PAYMENT SHALL NOT BE MADE UNTIL TWO (2) BUSINESS DAYS
AFTER SUCH NOTICE FROM SUCH ISSUING BANK TO THE BORROWERS), PROVIDED, THAT ANY
FAILURE TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWERS
OF THEIR OBLIGATION TO REIMBURSE SUCH ISSUING BANK AND THE LENDERS WITH RESPECT
TO ANY SUCH PAYMENT.

 

(E)                                  IF ANY ISSUING BANK SHALL MAKE ANY L/C
DISBURSEMENT, THEN, UNLESS THE BORROWERS SHALL REIMBURSE SUCH ISSUING BANK IN
FULL ON THE DATE SUCH PAYMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR
INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH PAYMENT IS MADE TO BUT
EXCLUDING THE DATE THAT THE BORROWERS REIMBURSE SUCH ISSUING BANK THEREFOR, AT
THE RATE PER ANNUM THEN APPLICABLE TO BASE RATE LOANS FOR EXTENDING LENDERS,
PROVIDED, THAT IF THE BORROWERS FAIL TO REIMBURSE SUCH ISSUING BANK WHEN DUE
PURSUANT TO PARAGRAPH (D) OF THIS SECTION, THEN SECTION 2.10 SHALL APPLY. 
INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE
APPLICABLE ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF

 

40

--------------------------------------------------------------------------------


 

PAYMENT BY ANY LENDER PURSUANT TO PARAGRAPH (G) OF THIS SECTION TO REIMBURSE AN
ISSUING BANK SHALL BE (I) IN THE CASE OF ANY SUCH LENDER WHICH IS A
NON-EXTENDING LENDER, PAID TO SUCH NON-EXTENDING LENDER CALCULATED BASED UPON
THE RATE PER ANNUM THEN APPLICABLE TO BASE RATE LOANS FOR NON-EXTENDING LENDERS
AND (II) IN THE CASE OF ANY SUCH LENDER WHICH IS AN EXTENDING LENDER, PAID TO
SUCH EXTENDING LENDER CALCULATED BASED UPON THE RATE PER ANNUM THEN APPLICABLE
TO BASE RATE LOANS FOR EXTENDING LENDERS.

 

(F)                                    IMMEDIATELY UPON THE ISSUANCE OF ANY
LETTER OF CREDIT BY AN ISSUING BANK (OR THE AMENDMENT OF A LETTER OF CREDIT
INCREASING THE AMOUNT THEREOF), AND WITHOUT ANY FURTHER ACTION ON THE PART OF
SUCH ISSUING BANK, SUCH ISSUING BANK SHALL BE DEEMED TO HAVE SOLD TO EACH
LENDER, AND EACH SUCH LENDER SHALL BE DEEMED UNCONDITIONALLY AND IRREVOCABLY TO
HAVE PURCHASED FROM SUCH ISSUING BANK, WITHOUT RECOURSE OR WARRANTY, AN
UNDIVIDED INTEREST AND PARTICIPATION, TO THE EXTENT OF SUCH LENDER’S COMMITMENT
PERCENTAGE, IN SUCH LETTER OF CREDIT, EACH DRAWING THEREUNDER AND THE
OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
WITH RESPECT THERETO.  UPON ANY CHANGE IN THE COMMITMENTS PURSUANT HERETO, IT IS
HEREBY AGREED THAT WITH RESPECT TO ALL LETTER OF CREDIT OUTSTANDINGS, THERE
SHALL BE AN AUTOMATIC ADJUSTMENT TO THE PARTICIPATIONS HEREBY CREATED TO REFLECT
THE NEW COMMITMENT PERCENTAGES OF THE ASSIGNING AND ASSIGNEE LENDERS.  ANY
ACTION TAKEN OR OMITTED BY ANY ISSUING BANK UNDER OR IN CONNECTION WITH A LETTER
OF CREDIT, IF TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, SHALL NOT CREATE FOR ANY ISSUING BANK ANY RESULTING LIABILITY TO ANY
LENDER.

 

(G)                                 IN THE EVENT THAT AN ISSUING BANK MAKES ANY
L/C DISBURSEMENT AND THE BORROWERS SHALL NOT HAVE REIMBURSED SUCH AMOUNT IN FULL
TO SUCH ISSUING BANK PURSUANT TO SECTION 2.6(D), SUCH ISSUING BANK SHALL
PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT, WHICH SHALL PROMPTLY NOTIFY EACH
LENDER OF SUCH FAILURE, AND EACH LENDER SHALL PROMPTLY AND UNCONDITIONALLY PAY
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH ISSUING BANK THE AMOUNT OF
SUCH LENDER’S COMMITMENT PERCENTAGE OF SUCH UNREIMBURSED PAYMENT IN DOLLARS (OR,
IF SUCH L/C DISBURSEMENT IS MADE IN CDN$, THE EQUIVALENT AMOUNT THEREOF IN
DOLLARS) AND IN SAME DAY FUNDS.  IF AN ISSUING BANK SO NOTIFIES THE
ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT SO NOTIFIES THE LENDERS PRIOR
TO 11:00 A.M. ON ANY BUSINESS DAY, EACH SUCH LENDER SHALL MAKE AVAILABLE TO SUCH
ISSUING BANK SUCH LENDER’S COMMITMENT PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT
ON SUCH BUSINESS DAY IN SAME DAY FUNDS.  IF AND TO THE EXTENT SUCH LENDER SHALL
NOT HAVE SO MADE ITS COMMITMENT PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT
AVAILABLE TO SUCH ISSUING BANK, SUCH LENDER AGREES TO PAY TO SUCH ISSUING BANK,
FORTHWITH ON DEMAND SUCH AMOUNT, TOGETHER WITH INTEREST THEREON, FOR EACH DAY
FROM SUCH DATE UNTIL THE DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK AT THE FEDERAL FUNDS EFFECTIVE
RATE.  EACH LENDER AGREES TO FUND ITS COMMITMENT PERCENTAGE OF SUCH UNREIMBURSED
PAYMENT NOTWITHSTANDING A FAILURE TO SATISFY ANY APPLICABLE LENDING CONDITIONS
OR THE PROVISIONS OF SECTION 2.1 OR SECTION 2.6, OR THE OCCURRENCE OF THE
TERMINATION DATE OR THE EXTENDED TERMINATION DATE.  THE FAILURE OF ANY LENDER TO
MAKE AVAILABLE TO AN ISSUING BANK ITS COMMITMENT PERCENTAGE OF ANY PAYMENT UNDER
ANY LETTER OF CREDIT SHALL NEITHER RELIEVE ANY LENDER OF ITS OBLIGATION
HEREUNDER TO MAKE AVAILABLE TO SUCH ISSUING BANK ITS COMMITMENT PERCENTAGE OF
ANY PAYMENT UNDER ANY LETTER OF CREDIT ON THE DATE REQUIRED, AS SPECIFIED ABOVE,
NOR INCREASE THE OBLIGATION OF SUCH OTHER LENDER.  WHENEVER ANY LENDER HAS MADE
PAYMENTS TO AN ISSUING BANK IN RESPECT OF ANY REIMBURSEMENT OBLIGATION FOR ANY
LETTER OF CREDIT, SUCH LENDER SHALL BE ENTITLED TO SHARE RATABLY, BASED ON ITS
COMMITMENT PERCENTAGE, IN ALL PAYMENTS AND COLLECTIONS THEREAFTER RECEIVED ON
ACCOUNT OF SUCH REIMBURSEMENT OBLIGATION.

 

41

--------------------------------------------------------------------------------


 

(H)                                 WHENEVER A BORROWER DESIRES THAT AN ISSUING
BANK ISSUE A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR EXTENSION OF AN
OUTSTANDING LETTER OF CREDIT), SUCH BORROWER SHALL GIVE TO THE APPLICABLE
ISSUING BANK AND THE ADMINISTRATIVE AGENT AT LEAST TWO BUSINESS DAYS’ PRIOR
WRITTEN (INCLUDING TELEGRAPHIC, TELEX, FACSIMILE OR CABLE COMMUNICATION) NOTICE
(OR SUCH SHORTER PERIOD AS MAY BE AGREED UPON IN WRITING BY AN ISSUING BANK AND
SUCH BORROWER) SPECIFYING THE DATE ON WHICH THE PROPOSED LETTER OF CREDIT IS TO
BE ISSUED, AMENDED, RENEWED OR EXTENDED (WHICH SHALL BE A BUSINESS DAY), THE
STATED AMOUNT OF THE LETTER OF CREDIT SO REQUESTED, THE EXPIRATION DATE OF SUCH
LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF, AND THE
PROVISIONS THEREOF.  IF REQUESTED BY AN ISSUING BANK, THE BORROWERS SHALL ALSO
SUBMIT A LETTER OF CREDIT APPLICATION ON SUCH ISSUING BANK’S STANDARD FORM IN
CONNECTION WITH ANY REQUEST FOR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
A LETTER OF CREDIT.

 

(I)                                     THE OBLIGATIONS OF THE BORROWERS TO
REIMBURSE EACH ISSUING BANK FOR ANY L/C DISBURSEMENT SHALL BE UNCONDITIONAL AND
IRREVOCABLE AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION: (I) ANY LACK
OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT; (II) THE EXISTENCE OF ANY
CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH THE BORROWERS MAY HAVE AT ANY TIME
AGAINST A BENEFICIARY OF ANY LETTER OF CREDIT OR AGAINST ANY OF THE LENDERS,
WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREIN
OR ANY UNRELATED TRANSACTION; (III) ANY DRAFT, DEMAND, CERTIFICATE OR OTHER
DOCUMENT PRESENTED UNDER ANY LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT,
INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT; (IV) ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR THE
PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWERS’ OBLIGATIONS HEREUNDER; OR
(V) THE FACT THAT ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING. 
NONE OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUING BANKS OR ANY OF THEIR
AFFILIATES SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT
OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF AN
ISSUING BANK, PROVIDED, THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE ANY
ISSUING BANK FROM LIABILITY TO THE BORROWERS TO THE EXTENT OF ANY DIRECT DAMAGES
(AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY
WAIVED BY THE BORROWERS TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY
THE BORROWERS THAT ARE CAUSED BY AN ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN
DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT,
IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF AN
ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), SUCH
ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION. 
IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE
PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED THAT APPEAR ON THEIR
FACE TO BE IN COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, AN ISSUING BANK
MAY, IN ITS REASONABLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY
NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF
SUCH LETTER OF CREDIT.

 

42

--------------------------------------------------------------------------------


 

(J)                                     IF ANY EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, ON THE BUSINESS DAY THAT THE BORROWERS RECEIVE NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS DEMANDING THE DEPOSIT OF CASH
COLLATERAL PURSUANT TO THIS PARAGRAPH, THE BORROWERS SHALL DEPOSIT IN THE CASH
COLLATERAL ACCOUNT AN AMOUNT IN CASH EQUAL TO 103% OF THE LETTER OF CREDIT
OUTSTANDINGS AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON.  EACH
SUCH DEPOSIT SHALL BE HELD BY THE COLLATERAL AGENT AS COLLATERAL FOR THE PAYMENT
AND PERFORMANCE OF THE OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT.  THE
COLLATERAL AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE
EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH CASH COLLATERAL ACCOUNT.  OTHER THAN
ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL
BE MADE AT THE OPTION AND SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AT THE
REQUEST OF THE BORROWERS AND AT THE BORROWERS’ RISK AND EXPENSE, SUCH DEPOSITS
SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH CASH COLLATERAL ACCOUNT SHALL BE
APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANKS FOR PAYMENTS
ON ACCOUNT OF DRAWINGS UNDER LETTERS OF CREDIT FOR WHICH IT HAS NOT BEEN
REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION
OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWERS FOR THE LETTER OF CREDIT
OUTSTANDINGS AT SUCH TIME OR, IF THE LOANS HAVE MATURED OR THE MATURITY OF THE
LOANS HAS BEEN ACCELERATED, BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE
BORROWERS UNDER THIS AGREEMENT.

 

(K)                                  ALL EXISTING LETTERS OF CREDIT SHALL, FROM
AND AFTER THE EFFECTIVE DATE, BE DEEMED FOR ALL PURPOSES TO BE LETTERS OF CREDIT
UNDER THIS AGREEMENT.

 

SECTION 2.7                          Settlements Amongst Lenders.

 

(A)                                  THE SWINGLINE LENDER MAY (BUT SHALL NOT BE
OBLIGATED TO), AT ANY TIME, ON BEHALF OF THE BORROWERS (WHICH HEREBY AUTHORIZE
THE SWINGLINE LENDER TO ACT IN THEIR BEHALF IN THAT REGARD) REQUEST THE
ADMINISTRATIVE AGENT TO CAUSE THE LENDERS TO MAKE A REVOLVING LOAN (WHICH SHALL
BE A BASE RATE LOAN) IN AN AMOUNT EQUAL TO SUCH LENDER’S COMMITMENT PERCENTAGE
OF THE OUTSTANDING AMOUNT OF SWINGLINE LOANS MADE IN ACCORDANCE WITH
SECTION 2.5, WHICH REQUEST MAY BE MADE REGARDLESS OF WHETHER THE CONDITIONS SET
FORTH IN ARTICLE IV HAVE BEEN SATISFIED.  UPON SUCH REQUEST, EACH LENDER SHALL
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT THE PROCEEDS OF SUCH REVOLVING LOAN
FOR THE ACCOUNT OF THE SWINGLINE LENDER.  IF THE SWINGLINE LENDER REQUIRES A
REVOLVING LOAN TO BE MADE BY THE LENDERS AND THE REQUEST THEREFOR IS RECEIVED
PRIOR TO 12:00 NOON ON A BUSINESS DAY, SUCH TRANSFERS SHALL BE MADE IN
IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 4:00 P.M. THAT DAY; AND, IF THE
REQUEST THEREFOR IS RECEIVED AFTER 12:00 NOON THEN NOT LATER THAN 4:00 P.M. ON
THE NEXT BUSINESS DAY.  THE OBLIGATION OF EACH LENDER TO TRANSFER SUCH FUNDS IS
IRREVOCABLE, UNCONDITIONAL AND WITHOUT RECOURSE TO OR WARRANTY BY THE
ADMINISTRATIVE AGENT OR THE SWINGLINE LENDER.  IF AND TO THE EXTENT ANY LENDER
SHALL NOT HAVE SO MADE ITS TRANSFER TO THE ADMINISTRATIVE AGENT, SUCH LENDER
AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FORTHWITH ON DEMAND SUCH AMOUNT,
TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM SUCH DATE UNTIL THE DATE SUCH
AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT AT THE FEDERAL FUNDS EFFECTIVE RATE.

 

(B)                                 THE AMOUNT OF EACH LENDER’S COMMITMENT
PERCENTAGE OF OUTSTANDING REVOLVING LOANS AND SWINGLINE LOANS SHALL BE COMPUTED
WEEKLY (OR MORE FREQUENTLY IN THE ADMINISTRATIVE AGENT’S DISCRETION) AND SHALL
BE ADJUSTED UPWARD OR DOWNWARD BASED ON ALL REVOLVING LOANS, SWINGLINE LOANS AND
REPAYMENTS OF REVOLVING LOANS AND SWINGLINE LOANS  RECEIVED BY THE

 

43

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT AS OF 4:00 P.M. ON THE FIRST BUSINESS DAY FOLLOWING THE END
OF THE PERIOD SPECIFIED BY THE ADMINISTRATIVE AGENT (SUCH DATE, THE “SETTLEMENT
DATE”).

 

(C)                                  THE ADMINISTRATIVE AGENT SHALL DELIVER TO
EACH OF THE LENDERS PROMPTLY AFTER THE SETTLEMENT DATE A SUMMARY STATEMENT OF
THE AMOUNT OF OUTSTANDING REVOLVING LOANS AND SWINGLINE LOANS FOR THE PERIOD AND
THE AMOUNT OF REPAYMENTS RECEIVED FOR THE PERIOD.  AS REFLECTED ON THE SUMMARY
STATEMENT: (X) THE ADMINISTRATIVE AGENT SHALL TRANSFER TO EACH LENDER ITS
APPLICABLE COMMITMENT PERCENTAGE OF REPAYMENTS, AND (Y) EACH LENDER SHALL
TRANSFER TO THE ADMINISTRATIVE AGENT (AS PROVIDED BELOW), OR THE ADMINISTRATIVE
AGENT SHALL TRANSFER TO EACH LENDER, SUCH AMOUNTS AS ARE NECESSARY TO INSURE
THAT, AFTER GIVING EFFECT TO ALL SUCH TRANSFERS, THE AMOUNT OF REVOLVING LOANS
MADE BY EACH LENDER SHALL BE EQUAL TO SUCH LENDER’S APPLICABLE COMMITMENT
PERCENTAGE OF REVOLVING LOANS OUTSTANDING AS OF SUCH SETTLEMENT DATE.  IF THE
SUMMARY STATEMENT REQUIRES TRANSFERS TO BE MADE TO THE ADMINISTRATIVE AGENT BY
THE LENDERS AND IS RECEIVED PRIOR TO 12:00 NOON ON A BUSINESS DAY, SUCH
TRANSFERS SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 4:00 P.M.
THAT DAY; AND, IF RECEIVED AFTER 12:00 NOON THEN NOT LATER THAN 4:00 P.M. ON THE
NEXT BUSINESS DAY.  THE OBLIGATION OF EACH LENDER TO TRANSFER SUCH FUNDS IS
IRREVOCABLE, UNCONDITIONAL AND WITHOUT RECOURSE TO OR WARRANTY BY THE
ADMINISTRATIVE AGENT.  IF AND TO THE EXTENT ANY LENDER SHALL NOT HAVE SO MADE
ITS TRANSFER TO THE ADMINISTRATIVE AGENT, SUCH LENDER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FORTHWITH ON DEMAND SUCH AMOUNT, TOGETHER WITH INTEREST
THEREON, FOR EACH DAY FROM SUCH DATE UNTIL THE DATE SUCH AMOUNT IS PAID TO THE
ADMINISTRATIVE AGENT AT THE FEDERAL FUNDS EFFECTIVE RATE.

 

SECTION 2.8                          Notes; Repayment of Loans.

 

(A)                                  THE LOANS MADE BY EACH LENDER (AND BY THE
SWINGLINE LENDER, WITH RESPECT TO SWINGLINE LOANS) SHALL BE EVIDENCED BY A NOTE
DULY EXECUTED BY THE BORROWERS, DATED THE EFFECTIVE DATE, IN SUBSTANTIALLY THE
FORM ATTACHED HERETO AS EXHIBIT B-1 OR B-2, AS APPLICABLE, PAYABLE TO THE ORDER
OF EACH SUCH LENDER (OR THE SWINGLINE LENDER, AS APPLICABLE) IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO SUCH LENDER’S COMMITMENT (OR, IN THE CASE OF THE NOTE
EVIDENCING THE SWINGLINE LOANS, $50,000,000).

 

(B)                                 THE OUTSTANDING PRINCIPAL BALANCE OF ALL
SWINGLINE LOANS SHALL BE REPAID ON THE EARLIER OF THE EXTENDED TERMINATION DATE
OR, ON THE DATE OTHERWISE REQUIRED IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS
2.5(A) AND 2.5(B).  THE OUTSTANDING PRINCIPAL BALANCE OF (I) ALL OTHER LOAN
AGREEMENT OBLIGATIONS SHALL BE PAYABLE, WITH RESPECT TO THE NON-EXTENDING
LENDERS, ON THE TERMINATION DATE OR, (II) ALL OTHER LOAN AGREEMENT OBLIGATIONS
SHALL BE PAYABLE, WITH RESPECT TO THE EXTENDING LENDERS, AND ALL OTHER
OBLIGATIONS THEN DUE AND OWING, ON THE EXTENDED TERMINATION DATE (SUBJECT, IN
EACH CASE, TO EARLIER REPAYMENT AS PROVIDED BELOW).  EACH NOTE SHALL BEAR
INTEREST FROM THE DATE THEREOF ON THE OUTSTANDING PRINCIPAL BALANCE THEREOF AS
SET FORTH IN THIS ARTICLE II.  EACH LENDER IS HEREBY AUTHORIZED BY THE BORROWERS
TO ENDORSE ON A SCHEDULE ATTACHED TO EACH NOTE DELIVERED TO SUCH LENDER (OR ON A
CONTINUATION OF SUCH SCHEDULE ATTACHED TO SUCH NOTE AND MADE A PART THEREOF), OR
OTHERWISE TO RECORD IN SUCH LENDER’S INTERNAL RECORDS, AN APPROPRIATE NOTATION
EVIDENCING THE DATE AND AMOUNT OF EACH LOAN FROM SUCH LENDER, EACH PAYMENT AND
PREPAYMENT OF PRINCIPAL OF ANY SUCH LOAN, EACH PAYMENT OF INTEREST ON ANY SUCH
LOAN AND THE OTHER INFORMATION PROVIDED FOR ON SUCH SCHEDULE; PROVIDED, HOWEVER,
THAT THE FAILURE OF ANY LENDER TO MAKE SUCH A NOTATION OR ANY ERROR THEREIN
SHALL NOT AFFECT THE OBLIGATION

 

44

--------------------------------------------------------------------------------


 

OF THE BORROWERS TO REPAY THE LOANS MADE BY SUCH LENDER IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT AND THE APPLICABLE NOTES.

 

SECTION 2.9                          Interest on Loans.

 

(A)                                  INTEREST ON LOANS OF NON-EXTENDING LENDERS.

 

(I)                                     SUBJECT TO SECTION 2.10, EACH BASE RATE
LOAN MADE BY A NON-EXTENDING LENDER SHALL BEAR INTEREST (COMPUTED ON THE BASIS
OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365 OR 366 DAYS, AS
APPLICABLE) AT A RATE PER ANNUM THAT SHALL BE EQUAL TO THE THEN ALTERNATE BASE
RATE, PLUS THE APPLICABLE MARGIN FOR BASE RATE LOANS.

 

(II)                                  SUBJECT TO SECTION 2.10, EACH LIBOR LOAN
MADE BY A NON-EXTENDING LENDER SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE
ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS) AT A RATE PER ANNUM
EQUAL, DURING EACH INTEREST PERIOD APPLICABLE THERETO, TO THE ADJUSTED LIBO RATE
FOR SUCH INTEREST PERIOD, PLUS THE APPLICABLE MARGIN FOR LIBOR LOANS.

 

(III)                               ACCRUED INTEREST ON ALL LOANS SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE APPLICABLE THERETO, ON THE
TERMINATION DATE, AFTER THE TERMINATION DATE ON DEMAND AND (WITH RESPECT TO
LIBOR LOANS) UPON ANY REPAYMENT OR PREPAYMENT THEREOF (ON THE AMOUNT PREPAID).

 

(B)                                 INTEREST ON LOANS OF EXTENDING LENDERS.

 

(I)                                     SUBJECT TO SECTION 2.10, EACH BASE RATE
LOAN MADE BY AN EXTENDING LENDER SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF
THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365 OR 366 DAYS, AS APPLICABLE)
AT A RATE PER ANNUM THAT SHALL BE EQUAL TO THE THEN EXTENDED TERM PRIME RATE,
PLUS THE EXTENDED TERM APPLICABLE MARGIN FOR BASE RATE LOANS.

 

(II)                                  SUBJECT TO SECTION 2.10, EACH LIBOR LOAN
MADE BY AN EXTENDING LENDER SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE
ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS) AT A RATE PER ANNUM
EQUAL, DURING EACH INTEREST PERIOD APPLICABLE THERETO, TO THE ADJUSTED LIBO RATE
FOR SUCH INTEREST PERIOD, PLUS THE EXTENDED TERM APPLICABLE MARGIN FOR LIBOR
LOANS.

 

(III)                               ACCRUED INTEREST ON ALL LOANS SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE APPLICABLE THERETO, ON THE
EXTENDED TERMINATION DATE, AFTER THE EXTENDED TERMINATION DATE ON DEMAND AND
(WITH RESPECT TO LIBOR LOANS) UPON ANY REPAYMENT OR PREPAYMENT THEREOF (ON THE
AMOUNT PREPAID).

 

(C)                                  FOR THE PURPOSES OF THE INTEREST ACT
(CANADA) AND DISCLOSURE THEREUNDER, WHENEVER INTEREST TO BE PAID HEREUNDER IS TO
BE CALCULATED ON THE BASIS OF A YEAR OF 360 DAYS OR ANY OTHER PERIOD OF TIME
THAT IS LESS THAN A CALENDAR YEAR, THE YEARLY RATE OF INTEREST TO WHICH THE RATE
DETERMINED PURSUANT TO SUCH CALCULATION IS EQUIVALENT IS THE RATE SO DETERMINED
MULTIPLIED BY THE ACTUAL NUMBER OF DAYS IN THE CALENDAR YEAR IN WHICH THE SAME
IS TO BE ASCERTAINED AND DIVIDED BY EITHER 360 OR SUCH OTHER PERIOD OF TIME, AS
THE CASE MAY BE. CALCULATIONS OF INTEREST SHALL BE MADE

 

45

--------------------------------------------------------------------------------


 

USING THE NOMINAL RATE METHOD OF CALCULATION, AND WILL NOT BE CALCULATED USING
THE EFFECTIVE RATE METHOD OF CALCULATION OR ANY OTHER BASIS THAT GIVES EFFECT TO
THE PRINCIPLE OF DEEMED REINVESTMENT OF INTEREST.

 

SECTION 2.10                                       Default Interest.  Effective
upon the occurrence of any Event of Default and at all times thereafter while
such Event of Default is continuing, at the option of the Administrative Agent
or upon the direction of the Required Lenders, interest shall accrue on all
outstanding Loans (including Swingline Loans) (after as well as before judgment,
as and to the extent permitted by law) at a rate per annum equal to the rate
(including the Applicable Margin for Loans made by Non-Extending Lenders or the
Extended Term Applicable Margin for Loans made by Extending Lenders) in effect
from time to time plus 2.00% per annum, and such interest shall be payable on
demand.

 

SECTION 2.11                                       Certain Fees.  The Borrowers
shall pay to the Arranger (or its Affiliates or designees), the fees set forth
in the Fee Letter as and when payment of such fees is due as therein set forth.

 

SECTION 2.12                                       Unused Commitment Fee. 
(a)                 The Borrowers shall pay to the Administrative Agent for the
account of the Non-Extending Lenders, a commitment fee (the “Commitment Fee”)
equal to the Applicable Commitment Fee Rate (on the basis of actual days elapsed
in a year of 360 days) of the average daily balance of the Unused Commitment for
each day commencing on and including the Closing Date and ending on but
excluding the Termination Date.  The Commitment Fee so accrued in any fiscal
quarter shall be payable on the first Business Day of the immediately succeeding
fiscal quarter, except that all Commitment Fees so accrued as of the Termination
Date shall be payable on the Termination Date.

 

(b)                                 The Borrowers shall pay to the
Administrative Agent for the account of the Extending Lenders, a commitment fee
(the “Extended Term Unused Fee”) equal to 0.50% per annum (on the basis of
actual days elapsed in a year of 360 days) of the average daily balance of the
Extended Term Unused Commitment for each day commencing on and including the
Effective Date and ending on but excluding the Extended Termination Date.  The
Extended Term Unused Fee so accrued in any fiscal quarter shall be payable on
the first Business Day of the immediately succeeding fiscal quarter, except that
all Extended Term Unused Fees so accrued as of the Extended Termination Date
shall be payable on the Extended Termination Date.

 

SECTION 2.13                    Letter of Credit Fees.

 

(A)                                  THE BORROWERS SHALL PAY THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE LENDERS, ON THE FIRST DAY OF EACH FISCAL QUARTER,
IN ARREARS, A FEE (EACH, A “LETTER OF CREDIT FEE”) EQUAL TO THE FOLLOWING PER
ANNUM PERCENTAGES OF THE AVERAGE FACE AMOUNT OF THE FOLLOWING CATEGORIES OF
LETTERS OF CREDIT OUTSTANDING DURING THE SUBJECT QUARTER (EACH COMPUTED ON THE
BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS):

 

(I)                                     STANDBY LETTERS OF CREDIT:  (A) FOR THE
ACCOUNT OF EACH NON-EXTENDING LENDER, AT THE THEN APPLICABLE MARGIN PER ANNUM
FOR LIBOR LOANS, AND (B) FOR THE

 

46

--------------------------------------------------------------------------------


 

ACCOUNT OF EACH EXTENDING LENDER AT A PER ANNUM RATE EQUAL TO THE THEN EXTENDED
TERM APPLICABLE MARGIN FOR LIBOR LOANS.

 

(II)                                  COMMERCIAL LETTERS OF CREDIT: (A) FOR THE
ACCOUNT OF EACH NON-EXTENDING LENDER, AT THE RATE EQUAL TO FIFTY PERCENT (50%)
OF THEN APPLICABLE MARGIN PER ANNUM FOR LIBOR LOANS, (B) FOR THE ACCOUNT OF EACH
EXTENDING LENDER AT A PER ANNUM RATE EQUAL TO FIFTY PERCENT (50%) OF THE THEN
EXTENDED TERM APPLICABLE MARGIN FOR LIBOR LOANS.

 

(III)                               AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, AT THE OPTION OF THE ADMINISTRATIVE AGENT OR
UPON THE DIRECTION OF THE REQUIRED LENDERS, THE LETTER OF CREDIT FEE SET FORTH
IN CLAUSES (I) AND (II) ABOVE, SHALL BE INCREASED BY AN AMOUNT EQUAL TO TWO
PERCENT (2%) PER ANNUM.

 

(B)                                 THE BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH ISSUING BANK, AND IN ADDITION TO
ALL LETTER OF CREDIT FEES OTHERWISE PROVIDED FOR HEREUNDER, SUCH FEES AND
CHARGES IN CONNECTION WITH THE ISSUANCE, NEGOTIATION, SETTLEMENT, AMENDMENT AND
PROCESSING OF EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK AS ARE
CUSTOMARILY IMPOSED BY EACH ISSUING BANK FROM TIME TO TIME IN CONNECTION WITH
LETTER OF CREDIT TRANSACTIONS AND SUCH FRONTING FEES AS ARE AGREED UPON BY THE
BORROWERS AND EACH ISSUING BANK, AND UPON RECEIPT THEREOF THE ADMINISTRATIVE
AGENT SHALL PROMPTLY REMIT SUCH FEES TO THE APPLICABLE ISSUING BANK.

 

SECTION 2.14                                       Nature of Fees.  All fees
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent, for the respective accounts of the Administrative Agent,
the Issuing Banks, and the Lenders, as provided herein.  Once paid, all fees
shall be fully earned and shall not be refundable under any circumstances.

 


SECTION 2.15                                       TERMINATION OR REDUCTION OF
COMMITMENTS


 


(A)                                  UPON THE EFFECTIVE DATE, A PORTION OF THE
COMMITMENTS OF CERTAIN EXTENDING LENDERS MAY BE REDUCED, IN EACH CASE, WITHOUT A
PRO RATA REDUCTION OF THE COMMITMENTS OF ANY OTHER LENDERS.  AFTER SUCH
REDUCTION, THE COMMITMENTS OF THE LENDERS SHALL BE AS SET FORTH ON SCHEDULE 1.1
HERETO.


 


(B)                                 UPON AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, THE BORROWERS MAY AT ANY TIME IN
WHOLE PERMANENTLY TERMINATE, OR FROM TIME TO TIME IN PART PERMANENTLY REDUCE,
THE COMMITMENTS; PROVIDED THAT, NO TERMINATION OR PARTIAL REDUCTION OF THE
COMMITMENTS OF THE NON-EXTENDING LENDERS SHALL BE PERMITTED UNLESS THE BORROWERS
SHALL HAVE (I) PROVIDED AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT AND (II) SATISFIED THE REQUIREMENTS OF SECTION 6.8(A). 
EACH SUCH REDUCTION OR TERMINATION SHALL FIRST BE APPLIED, IF NO DEFAULT OR
EVENT OF DEFAULT THEN EXISTS OR WOULD ARISE THEREFROM, RATABLY TO THE
COMMITMENTS OF EACH NON-EXTENDING LENDER AND, AFTER THE COMMITMENTS OF THE
NON-EXTENDING LENDERS HAVE BEEN TERMINATED IN FULL, SHALL BE APPLIED RATABLY TO
THE COMMITMENTS OF EACH EXTENDING LENDER.  IF SUCH A DEFAULT OR EVENT OF DEFAULT
EXISTS OR WOULD ARISE FROM THE TERMINATION OF ANY PORTION OF THE COMMITMENTS,
EACH SUCH REDUCTION OR TERMINATION SHALL BE APPLIED RATABLY TO THE COMMITMENTS
OF EACH LENDER. EACH SUCH REDUCTION SHALL BE IN THE PRINCIPAL AMOUNT OF
$5,000,000 OR ANY INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF.  EACH
NOTICE OF SUCH REDUCTION OR TERMINATION SHALL BE IRREVOCABLE WHEN GIVEN.  AT THE
EFFECTIVE TIME OF EACH


 


47

--------------------------------------------------------------------------------



 


SUCH REDUCTION OR TERMINATION, THE BORROWERS SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR APPLICATION AS PROVIDED HEREIN (I) ALL COMMITMENT FEES AND EXTENDED
TERM UNUSED FEES ACCRUED ON THE UNUSED PORTION OF THE COMMITMENTS SO TERMINATED
OR REDUCED THROUGH THE DATE THEREOF, AND (II) ANY AMOUNT BY WHICH THE CREDIT
EXTENSIONS OUTSTANDING ON SUCH DATE EXCEED THE AMOUNT TO WHICH THE COMMITMENTS
ARE TO BE REDUCED EFFECTIVE ON SUCH DATE, IN EACH CASE PRO RATA BASED ON THE
AMOUNT PREPAID.  UPON THE TERMINATION OF ALL COMMITMENTS BY THE BORROWERS
HEREUNDER AND THE BORROWERS’ PAYMENT AND SATISFACTION IN FULL OF ALL
OBLIGATIONS, ALL LETTERS OF CREDIT SHALL HAVE EXPIRED OR TERMINATED (OR BEEN
COLLATERALIZED IN A MANNER SATISFACTORY TO THE ISSUING BANKS) AND ALL LETTER OF
CREDIT OUTSTANDINGS HAVE BEEN REDUCED TO ZERO (OR COLLATERALIZED IN A MANNER
SATISFACTORY TO THE ISSUING BANKS), THE COLLATERAL AGENT AND ADMINISTRATIVE
AGENT SHALL, SUBJECT TO SECTION 9.6, RELEASE THEIR RESPECTIVE LIENS IN THE
COLLATERAL AND, SUBJECT TO THE INTERCREDITOR AGREEMENT, DELIVER ANY POSSESSORY
COLLATERAL TO THE BORROWERS OR THEIR DESIGNEE.


 

SECTION 2.16                                       Alternate Rate of Interest. 
If prior to the commencement of any Interest Period for a LIBOR Borrowing:

 

(A)                                  THE ADMINISTRATIVE AGENT REASONABLY
DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) THAT
ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO
RATE FOR SUCH INTEREST PERIOD; OR

 

(B)                                 THE ADMINISTRATIVE AGENT IS ADVISED BY THE
REQUIRED SUPERMAJORITY LENDERS THAT THE ADJUSTED LIBO RATE FOR SUCH INTEREST
PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (OR
LENDER) OF MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED IN SUCH
BORROWING FOR SUCH INTEREST PERIOD;

 

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter (but in
any event, within two (2) Business Days) and, until the Administrative Agent
notifies the Borrowers and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Borrowing Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
LIBOR Borrowing, such Borrowing shall be made as a Borrowing of Base Rate Loans.

 

SECTION 2.17                                       Conversion and Continuation
of Loans.  The Borrowers shall have the right at any time,

 

(a)                                  on three (3) Business Days’ prior
irrevocable notice to the Administrative Agent (which notice, to be effective,
must be received by the Administrative Agent not later than 11:00 a.m. on the
third Business Day preceding the date of any conversion), (x) to convert any
outstanding Borrowings of  Base Rate Loans (but in no event Swingline Loans) to
Borrowings of LIBOR Loans or (y) to continue an outstanding Borrowing of LIBOR
Loans for an additional Interest Period,

 

(b)                                 on one (1) Business Day’s prior irrevocable
notice to the Administrative Agent (which notice, to be effective, must be
received by the Administrative Agent not later than 11:00 

 

48

--------------------------------------------------------------------------------


 

a.m. on the first Business Day preceding the date of any conversion), to convert
any outstanding Borrowings of LIBOR Loans to a Borrowing of  Base Rate Loans,
subject to the following:

 

(I)                                     NO BORROWING OF LOANS MAY BE CONVERTED
INTO, OR CONTINUED AS, LIBOR LOANS AT ANY TIME WHEN AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING;

 

(II)                                  IF LESS THAN A FULL BORROWING OF LOANS IS
CONVERTED, SUCH CONVERSION SHALL BE MADE PRO RATA AMONG THE LENDERS, AS
APPLICABLE, IN ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THE LOANS
COMPRISING SUCH BORROWING HELD BY SUCH LENDERS IMMEDIATELY PRIOR TO SUCH
CONVERSION;

 

(III)                               THE AGGREGATE PRINCIPAL AMOUNT OF LOANS
BEING CONVERTED INTO OR CONTINUED AS LIBOR LOANS SHALL BE IN AN INTEGRAL OF
$1,000,000 AND AT LEAST $5,000,000;

 

(IV)                              THE INTEREST PERIOD WITH RESPECT TO A
BORROWING OF LIBOR LOANS EFFECTED BY A CONVERSION OR IN RESPECT TO THE BORROWING
OF LIBOR LOANS BEING CONTINUED AS LIBOR LOANS SHALL COMMENCE ON THE DATE OF
CONVERSION OR THE EXPIRATION OF THE CURRENT INTEREST PERIOD APPLICABLE TO SUCH
CONTINUING BORROWING, AS THE CASE MAY BE;

 

(V)                                 A BORROWING OF LIBOR LOANS MAY BE CONVERTED
ONLY ON THE LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO;

 

(VI)                              EACH REQUEST FOR A CONVERSION OR CONTINUATION
OF A BORROWING OF LIBOR LOANS WHICH FAILS TO STATE AN APPLICABLE INTEREST PERIOD
SHALL BE DEEMED TO BE A REQUEST FOR AN INTEREST PERIOD OF ONE MONTH; AND

 

(VII)                           NO MORE THAN SIX (6) BORROWINGS OF LIBOR LOANS
MAY BE OUTSTANDING AT ANY TIME.

 

If any of the Borrowers does not give notice to convert any Borrowing of Base
Rate Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBOR Loans, in each case as provided above, such
Borrowing shall automatically be converted to, or continued as, as applicable, a
Borrowing of Base Rate Loans at the expiration of the then-current Interest
Period.  The Administrative Agent shall, after it receives notice from any
Borrower, promptly give each Lender notice of any conversion, in whole or part,
of any Loan made by such Lender.

 

SECTION 2.18                                       Mandatory Prepayment; Cash
Collateral.  The outstanding Obligations shall be subject to mandatory
prepayment as follows:

 

(A)                                  IF AT ANY TIME THE AMOUNT OF THE CREDIT
EXTENSIONS EXCEEDS THE LINE CAP, THE BORROWERS WILL IMMEDIATELY (A) PREPAY THE
LOANS IN AN AMOUNT NECESSARY TO ELIMINATE SUCH EXCESS, AND (B) IF, AFTER GIVING
EFFECT TO THE PREPAYMENT IN FULL OF ALL OUTSTANDING LOANS SUCH EXCESS HAS NOT
BEEN ELIMINATED, DEPOSIT CASH INTO THE CASH COLLATERAL ACCOUNT IN AN AMOUNT
EQUAL TO SUCH EXCESS.

 

(B)                                 TO THE EXTENT REQUIRED PURSUANT TO
SECTION 2.21(B), THE REVOLVING LOANS SHALL BE REPAID DAILY IN ACCORDANCE WITH
THE PROVISIONS OF SAID SECTION 2.21(B).

 

49

--------------------------------------------------------------------------------


 

(C)           SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, ANY NET
PROCEEDS RECEIVED FROM A PREPAYMENT EVENT, WHETHER OR NOT A CASH CONTROL EVENT
THEN EXISTS, SHALL BE PAID OVER TO THE ADMINISTRATIVE AGENT ON RECEIPT BY THE
BORROWERS AND SHALL BE UTILIZED TO PREPAY THE LOANS IN THE ORDER OF PRIORITY SET
FORTH IN SECTION 2.22 OR SECTION 7.4, AS APPLICABLE.  THE AGENTS SHALL NOT BE
OBLIGATED TO RELEASE THEIR LIENS ON ANY COLLATERAL INCLUDED IN SUCH PREPAYMENT
EVENT UNTIL SUCH NET PROCEEDS HAVE BEEN SO RECEIVED.  THE APPLICATION OF SUCH
NET PROCEEDS TO THE LOANS SHALL NOT REDUCE THE COMMITMENTS.  IF ALL LOAN
AGREEMENT OBLIGATIONS ARE PAID, ANY EXCESS NET PROCEEDS SHALL BE REMITTED TO THE
OPERATING ACCOUNT OF THE BORROWERS MAINTAINED WITH THE ADMINISTRATIVE AGENT.

 

(D)           SUBJECT TO THE FOREGOING, OUTSTANDING BASE RATE LOANS SHALL BE
PREPAID BEFORE OUTSTANDING LIBOR LOANS ARE PREPAID.  EACH PARTIAL PREPAYMENT OF
LIBOR LOANS SHALL BE IN AN INTEGRAL MULTIPLE OF $5,000,000.  NO PREPAYMENT OF
LIBOR LOANS SHALL BE PERMITTED PURSUANT TO THIS SECTION 2.18 OTHER THAN ON THE
LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO, UNLESS THE BORROWERS
SIMULTANEOUSLY REIMBURSE THE LENDERS FOR ALL “BREAKAGE COSTS” (AS DEFINED IN
SECTION 2.19, BELOW) ASSOCIATED THEREWITH.  IN ORDER TO AVOID SUCH BREAKAGE
COSTS, AS LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AT THE
REQUEST OF THE BORROWERS, THE ADMINISTRATIVE AGENT SHALL HOLD ALL AMOUNTS
REQUIRED TO BE APPLIED TO LIBOR LOANS IN THE CASH COLLATERAL ACCOUNT AND WILL
APPLY SUCH FUNDS TO THE APPLICABLE LIBOR LOANS AT THE END OF THE THEN PENDING
INTEREST PERIOD THEREFOR (PROVIDED, THAT THE FOREGOING SHALL IN NO WAY LIMIT OR
RESTRICT THE AGENTS’ RIGHTS UPON THE SUBSEQUENT OCCURRENCE OF AN EVENT OF
DEFAULT).  NO PARTIAL PREPAYMENT OF A BORROWING OF LIBOR LOANS SHALL RESULT IN
THE AGGREGATE PRINCIPAL AMOUNT OF THE LIBOR LOANS REMAINING OUTSTANDING PURSUANT
TO SUCH BORROWING BEING LESS THAN $5,000,000 (UNLESS ALL SUCH OUTSTANDING LIBOR
LOANS ARE BEING PREPAID IN FULL).  ANY PREPAYMENT OF THE REVOLVING LOANS SHALL
NOT PERMANENTLY REDUCE THE COMMITMENTS.

 

(E)           ALL AMOUNTS REQUIRED TO BE APPLIED TO ALL LOANS HEREUNDER (OTHER
THAN SWINGLINE LOANS) SHALL BE APPLIED RATABLY IN ACCORDANCE WITH EACH LENDER’S
COMMITMENT PERCENTAGE.

 

(F)            UPON THE TERMINATION DATE, THE COMMITMENTS OF THE NON-EXTENDING
LENDERS SHALL BE TERMINATED IN FULL AND THE BORROWERS SHALL PAY, IN FULL AND IN
CASH, ALL OUTSTANDING LOANS AND ALL OTHER OUTSTANDING LOAN AGREEMENT OBLIGATIONS
THEN OWING BY THEM TO THE NON-EXTENDING LENDERS.

 

(G)           UPON THE EXTENDED TERMINATION DATE, THE COMMITMENTS OF THE
EXTENDING LENDERS SHALL BE TERMINATED IN FULL, AND THE BORROWERS SHALL PAY, IN
FULL AND IN CASH, ALL OUTSTANDING LOANS AND ALL OTHER OUTSTANDING LOAN AGREEMENT
OBLIGATIONS THEN OWING BY THEM TO THE EXTENDING LENDERS, AND ALL OTHER
OBLIGATIONS THEN DUE AND OWING BY THEM TO THE SECURED PARTIES.

 

(H)           FOR CLARITY, WITHOUT LIMITING THE PROVISIONS OF SECTION 9.6
HEREOF, EXCEPT AS OTHERWISE SET FORTH HEREIN, ALL OBLIGATIONS DUE OR TO BECOME
DUE UNDER ANY CASH MANAGEMENT SERVICES OR BANK PRODUCTS PROVIDED TO ANY BORROWER
OR ANY OF ITS SUBSIDIARIES, SHALL BE TERMINATED AND PAID BY THE BORROWERS AND
THEIR SUBSIDIARIES (TO THE EXTENT LIABLE THEREFOR) IN ACCORDANCE WITH THE TERMS
OF THE DOCUMENTS, INSTRUMENTS AND AGREEMENTS EVIDENCING SUCH OBLIGATIONS.

 

50

--------------------------------------------------------------------------------


 

SECTION 2.19       Optional Prepayment of Loans; Reimbursement of Lenders.

 

(A)           THE BORROWERS SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO
TIME TO PREPAY OUTSTANDING LOANS IN WHOLE OR IN PART, (X) WITH RESPECT TO LIBOR
LOANS, UPON AT LEAST TWO BUSINESS DAYS’ PRIOR WRITTEN OR FACSIMILE NOTICE TO THE
ADMINISTRATIVE AGENT PRIOR TO 11:00 A.M., BOSTON TIME, AND (Y) WITH RESPECT TO
BASE RATE LOANS, ON THE SAME BUSINESS DAY IF WRITTEN, TELEX OR FACSIMILE NOTICE
IS RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 1:00 P.M. SUBJECT TO THE
FOLLOWING LIMITATIONS:

 

(I)            SUBJECT TO SECTION 2.18, ALL PREPAYMENTS SHALL BE PAID TO THE
ADMINISTRATIVE AGENT FOR APPLICATION, FIRST, TO THE PREPAYMENT OF OUTSTANDING
SWINGLINE LOANS, SECOND, TO THE PREPAYMENT OF OTHER OUTSTANDING LOANS RATABLY IN
ACCORDANCE WITH EACH LENDER’S COMMITMENT PERCENTAGE, AND THIRD, TO THE FUNDING
OF A CASH COLLATERAL DEPOSIT IN THE CASH COLLATERAL ACCOUNT IN AN AMOUNT EQUAL
TO 103% OF ALL LETTER OF CREDIT OUTSTANDINGS.

 

(II)           SUBJECT TO THE FOREGOING, OUTSTANDING BASE RATE LOANS SHALL BE
PREPAID BEFORE OUTSTANDING LIBOR LOANS ARE PREPAID.  EACH PARTIAL PREPAYMENT OF
LIBOR LOANS SHALL BE IN AN INTEGRAL MULTIPLE OF $5,000,000.  NO PREPAYMENT OF
LIBOR LOANS SHALL BE PERMITTED PURSUANT TO THIS SECTION 2.19 OTHER THAN ON THE
LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO, UNLESS THE BORROWERS
SIMULTANEOUSLY REIMBURSE THE LENDERS FOR ALL “BREAKAGE COSTS” (AS DEFINED BELOW)
ASSOCIATED THEREWITH.  NO PARTIAL PREPAYMENT OF A BORROWING OF LIBOR LOANS SHALL
RESULT IN THE AGGREGATE PRINCIPAL AMOUNT OF THE LIBOR LOANS REMAINING
OUTSTANDING PURSUANT TO SUCH BORROWING BEING LESS THAN $5,000,000 (UNLESS ALL
SUCH OUTSTANDING LIBOR LOANS ARE BEING PREPAID IN FULL).

 

(III)          EACH NOTICE OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE, THE
PRINCIPAL AMOUNT AND TYPE OF THE LOANS TO BE PREPAID AND, IN THE CASE OF LIBOR
LOANS, THE BORROWING OR BORROWINGS PURSUANT TO WHICH SUCH LOANS WERE MADE.  THE
ADMINISTRATIVE AGENT SHALL, PROMPTLY AFTER RECEIVING NOTICE FROM THE BORROWERS
HEREUNDER, NOTIFY EACH LENDER OF THE PRINCIPAL AMOUNT AND TYPE OF THE LOANS HELD
BY SUCH LENDER WHICH ARE TO BE PREPAID, THE PREPAYMENT DATE AND THE MANNER OF
APPLICATION OF THE PREPAYMENT.

 

(B)           THE BORROWERS SHALL REIMBURSE EACH LENDER ON DEMAND FOR ANY LOSS
INCURRED OR TO BE INCURRED BY IT IN THE REEMPLOYMENT OF THE FUNDS RELEASED
(I) RESULTING FROM ANY PREPAYMENT (FOR ANY REASON WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, CONVERSION TO BASE RATE LOANS OR ACCELERATION BY VIRTUE OF, AND
AFTER, THE OCCURRENCE OF AN EVENT OF DEFAULT) OF ANY LIBOR LOAN REQUIRED OR
PERMITTED UNDER THIS AGREEMENT, IF SUCH LOAN IS PREPAID OTHER THAN ON THE LAST
DAY OF THE INTEREST PERIOD FOR SUCH LOAN OR (II) IN THE EVENT THAT AFTER THE
BORROWERS DELIVER A NOTICE OF BORROWING UNDER SECTION 2.3 IN RESPECT OF LIBOR
LOANS, SUCH LOANS ARE NOT BORROWED ON THE FIRST DAY OF THE INTEREST PERIOD
SPECIFIED IN SUCH NOTICE OF BORROWING FOR ANY REASON.  SUCH LOSS SHALL BE THE
AMOUNT AS REASONABLY DETERMINED BY SUCH LENDER AS THE EXCESS, IF ANY, OF (A) THE
AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED TO SUCH LENDER ON THE AMOUNT SO PAID
OR NOT BORROWED AT A RATE OF INTEREST EQUAL TO THE ADJUSTED LIBO RATE FOR SUCH
LOAN, FOR THE PERIOD FROM THE DATE OF SUCH PAYMENT OR FAILURE TO BORROW TO THE
LAST DAY (X) IN THE CASE OF A PAYMENT OR REFINANCING OF A LIBOR LOAN OTHER THAN
ON THE LAST DAY OF THE INTEREST PERIOD FOR SUCH LOAN, OF THE THEN CURRENT
INTEREST PERIOD FOR SUCH LOAN OR (Y) IN THE CASE OF SUCH FAILURE TO BORROW, OF
THE

 

51

--------------------------------------------------------------------------------


 

INTEREST PERIOD FOR SUCH LIBOR LOAN WHICH WOULD HAVE COMMENCED ON THE DATE OF
SUCH FAILURE TO BORROW, OVER (B) THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED
TO SUCH LENDER ON SUCH AMOUNT BY PLACING SUCH AMOUNT ON DEPOSIT FOR A COMPARABLE
PERIOD WITH LEADING BANKS IN THE LONDON INTERBANK MARKET (COLLECTIVELY,
“BREAKAGE COSTS”).  ANY LENDER DEMANDING REIMBURSEMENT FOR SUCH LOSS SHALL
DELIVER TO THE BORROWERS SIMULTANEOUSLY WITH SUCH DEMAND ONE OR MORE
CERTIFICATES SETTING FORTH THE AMOUNT OF SUCH LOSS AS DETERMINED BY SUCH LENDER
AND SETTING FORTH IN REASONABLE DETAIL THE MANNER IN WHICH SUCH AMOUNT WAS
DETERMINED.

 

(C)           IN THE EVENT THE BORROWERS FAIL TO PREPAY ANY LOAN ON THE DATE
SPECIFIED IN ANY PREPAYMENT NOTICE DELIVERED PURSUANT TO SECTION 2.19(A), THE
BORROWERS ON DEMAND BY ANY LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF SUCH LENDER ANY AMOUNTS REQUIRED TO COMPENSATE SUCH LENDER FOR ANY
ACTUAL LOSS INCURRED BY SUCH LENDER AS A RESULT OF SUCH FAILURE TO PREPAY,
INCLUDING, WITHOUT LIMITATION, ANY LOSS, COST OR EXPENSES INCURRED BY REASON OF
THE ACQUISITION OF DEPOSITS OR OTHER FUNDS BY SUCH LENDER TO FULFILL DEPOSIT
OBLIGATIONS INCURRED IN ANTICIPATION OF SUCH PREPAYMENT.  ANY LENDER DEMANDING
SUCH PAYMENT SHALL DELIVER TO THE BORROWERS SIMULTANEOUSLY WITH SUCH DEMAND ONE
OR MORE CERTIFICATES SETTING FORTH THE AMOUNT OF SUCH LOSS AS DETERMINED BY SUCH
LENDER AND SETTING FORTH IN REASONABLE DETAIL THE MANNER IN WHICH SUCH AMOUNT
WAS DETERMINED.

 

(D)           WHENEVER ANY PARTIAL PREPAYMENT OF LOANS IS TO BE APPLIED TO LIBOR
LOANS, SUCH LIBOR LOANS SHALL, UNLESS THE BORROWERS OTHERWISE DIRECT, BE PREPAID
IN THE CHRONOLOGICAL ORDER OF THEIR INTEREST PAYMENT DATES.

 

SECTION 2.20       Maintenance of Loan Account; Statements of Account.

 

(A)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN AN ACCOUNT ON ITS BOOKS IN
THE NAME OF THE BORROWERS (THE “LOAN ACCOUNT”) WHICH WILL REFLECT (I) ALL LOANS
MADE BY THE LENDERS TO THE BORROWERS OR FOR THE BORROWERS’ ACCOUNT, (II) ALL L/C
DISBURSEMENTS, FEES AND INTEREST THAT HAVE BECOME PAYABLE AS HEREIN SET FORTH,
AND (III) ANY AND ALL OTHER MONETARY OBLIGATIONS THAT HAVE BECOME PAYABLE.

 

(B)           THE LOAN ACCOUNT WILL BE CREDITED WITH ALL AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT FROM THE BORROWERS, INCLUDING ALL AMOUNTS RECEIVED IN THE
COLLECTION ACCOUNT FROM ANY CONCENTRATION ACCOUNT, ON THE DATE SUCH AMOUNTS ARE
RECEIVED AND THE AMOUNTS SO CREDITED SHALL BE APPLIED AS SET FORTH IN
SECTION 2.22(A) AND (B).  AFTER THE END OF EACH MONTH, THE ADMINISTRATIVE AGENT
SHALL SEND TO THE BORROWERS A STATEMENT ACCOUNTING FOR THE CHARGES, LOANS,
ADVANCES AND OTHER TRANSACTIONS OCCURRING AMONG AND BETWEEN THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE BORROWERS DURING THAT MONTH.  THE MONTHLY STATEMENTS
SHALL, ABSENT MANIFEST ERROR, BE AN ACCOUNT STATED, WHICH IS FINAL, CONCLUSIVE
AND BINDING ON THE LOAN PARTIES.

 

(C)           THE ADMINISTRATIVE AGENT, WITHOUT THE CONSENT OR REQUEST OF THE
BORROWERS, MAY ADVANCE ANY INTEREST, FEE, SERVICE CHARGE, COST, CHARGE, EXPENSE,
OR OTHER PAYMENT TO WHICH ANY LENDER OR ANY AGENT IS ENTITLED FROM THE LOAN
PARTIES PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND MAY CHARGE THE
SAME TO THE LOAN ACCOUNT BY ADDING SUCH AMOUNT TO THE PRINCIPAL BALANCE OF THE
LOAN ACCOUNT, NOTWITHSTANDING THAT AN OVERADVANCE MAY RESULT THEREBY.  THE
ADMINISTRATIVE AGENT SHALL ADVISE THE BORROWERS OF ANY SUCH ADVANCE OR CHARGE
PROMPTLY AFTER THE MAKING THEREOF.  SUCH ACTION ON THE PART OF THE
ADMINISTRATIVE AGENT SHALL NOT CONSTITUTE

 

52

--------------------------------------------------------------------------------


 

A WAIVER OF EITHER THE ADMINISTRATIVE AGENT’S OR ANY LENDER’S RIGHTS UNDER, OR
THE LOAN PARTIES’ OBLIGATIONS TO MAKE ANY PAYMENT REQUIRED PURSUANT TO, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

SECTION 2.21       Cash Receipts.

 

(A)           (I) ANNEXED HERETO AS SCHEDULE 2.21(A)(I) IS A LIST OF ALL DDAS
AND ACCOUNTS MAINTAINED BY THE LOAN PARTIES INTO WHICH MORE THAN ONE DDA
DEPOSITS OR TRANSFERS FUNDS (THE “CONCENTRATION ACCOUNTS”) AS OF THE DATE
HEREOF, WHICH SCHEDULE INCLUDES, WITH RESPECT TO EACH CONCENTRATION ACCOUNT
DEPOSITORY (1) THE NAME AND ADDRESS OF THAT DEPOSITORY; (2) THE ACCOUNT
NUMBER(S) MAINTAINED WITH SUCH DEPOSITORY; AND (3) TO THE EXTENT KNOWN, A
CONTACT PERSON AT SUCH DEPOSITORY.

 

(ii) Annexed hereto as Schedule 2.21(a)(ii) is a list describing all
arrangements to which any Loan Party is a party with respect to the payment to
any Loan Party of the proceeds of all credit card charges for sales by any Loan
Party.

 

(B)           (I) WITHIN 45 DAYS AFTER THE EFFECTIVE DATE, TO THE EXTENT NOT
PREVIOUSLY FURNISHED TO THE AGENTS, THE LOAN PARTIES SHALL HAVE ENTERED INTO
AGENCY AGREEMENTS WITH THE BANKS MAINTAINING THE CONCENTRATION ACCOUNTS, WHICH
AGREEMENTS (THE “BLOCKED ACCOUNT AGREEMENTS”) SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(ii)           On the Effective Date, to the extent not previously furnished to
the Agents, the Loan Parties shall deliver to the Administrative Agent
notifications (the “Credit Card Notifications”) executed on behalf of the Loan
Parties to each of their major credit card processors instructing such credit
card processors to remit all proceeds of all credit card charges to a
Concentration Account.  On the Effective Date, the Administrative Agent may
deliver the Credit Card Notifications to such credit card processors.

 

(iii)          The Blocked Account Agreements shall provide that, after the
occurrence and during the continuance of a Cash Control Event, the
Administrative Agent may, or at the request of the Required Lenders shall,
provide a notice to each bank (with a copy to the Borrowers) maintaining a
Concentration Account (an “Activation Notice”) requiring the sweep on each
Business Day of all available cash receipts and other proceeds from the sale of
Inventory, including, without limitation, the proceeds of all credit card
charges (all such cash receipts and proceeds, “Cash Receipts”), to an account
maintained by the Administrative Agent at Bank of America (the “Collection
Account”).  At such time as such Cash Control Event no longer exists, the
Activation Notice shall cease to be effective and the Administrative Agent shall
give notice thereof to each bank maintaining a Concentration Account rescinding
such Activation Notice previously given to such bank.  Furthermore, during the
continuance of a Cash Control Event, the Loan Parties shall cease making
Permitted Investments and depositing amounts in the Fidelity Investment Account
or any other securities account (other than the Term Securities Accounts) and
shall sweep any and all proceeds thereof and deposits therein to the Collection
Account.

 

53

--------------------------------------------------------------------------------


 

(C)           THE LOAN PARTIES MAY CLOSE CONCENTRATION ACCOUNTS AND/OR OPEN NEW
CONCENTRATION ACCOUNTS, SUBJECT TO THE EXECUTION AND DELIVERY TO THE
ADMINISTRATIVE AGENT OF APPROPRIATE BLOCKED ACCOUNT AGREEMENTS CONSISTENT WITH
THE PROVISIONS OF THIS SECTION 2.21. THE LOAN PARTIES MAY CLOSE DDAS AND/OR OPEN
NEW DDAS, SUBJECT TO THE BORROWERS UPDATING SCHEDULE 2.21(A)(I) AND OTHERWISE
COMPLYING WITH THE TERMS OF THIS AGREEMENT.  THE LOAN PARTIES MAY NOT ENTER INTO
ANY AGREEMENT WITH ANY CREDIT CARD PROCESSORS UNLESS CONTEMPORANEOUSLY
THEREWITH, A CREDIT CARD NOTIFICATION IS EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT. THE LOAN PARTIES SHALL EACH CAUSE EACH OF THEIR CREDIT
CARD PROCESSORS TO REMIT ALL PROCEEDS OF ALL CREDIT CARD CHARGES TO A
CONCENTRATION ACCOUNT.

 

(D)           THE COLLECTION ACCOUNT IS, AND SHALL REMAIN, UNDER THE SOLE
DOMINION AND CONTROL OF THE ADMINISTRATIVE AGENT.  EACH LOAN PARTY ACKNOWLEDGES
AND AGREES THAT (I) SUCH LOAN PARTY HAS NO RIGHT OF WITHDRAWAL FROM THE
COLLECTION ACCOUNT, (II) THE FUNDS ON DEPOSIT IN THE COLLECTION ACCOUNT, IF ANY,
SHALL CONTINUE TO BE COLLATERAL SECURITY FOR ALL OF THE OBLIGATIONS AND
(III) THE FUNDS ON DEPOSIT IN THE COLLECTION ACCOUNT SHALL BE APPLIED AS
PROVIDED IN SECTION 2.22(A).

 

(E)           THE LOAN PARTIES SHALL CAUSE THE ACH OR WIRE TRANSFER TO A
CONCENTRATION ACCOUNT, NO LESS FREQUENTLY THEN DAILY, OF THE THEN CONTENTS OF
EACH DDA, EACH SUCH TRANSFER TO BE NET OF ANY MINIMUM BALANCE, NOT TO EXCEED
$10,000, AS MAY BE REQUIRED TO BE MAINTAINED IN THE SUBJECT DDA BY THE BANK AT
WHICH SUCH DDA IS MAINTAINED; PROVIDED, HOWEVER, TO THE EXTENT A DDA IS
MAINTAINED FOR THE DEPOSIT OF THE RECEIPTS OF A STORE, SUCH DDA IS MAINTAINED
WITH A BANK THAT EITHER DOES NOT PROVIDE DAILY BALANCE INFORMATION FOR SUCH DDA
OR CANNOT ACCOMMODATE DAILY ACH OR WIRE TRANSFERS AND THERE IS NOT A SUITABLE
REPLACEMENT BANK REASONABLY AVAILABLE FOR SUCH STORE, THEN SUCH DDA MAY BE SWEPT
ON A MONTHLY, RATHER THAN DAILY BASIS; PROVIDED, FURTHER, THAT (X) THE NUMBER OF
SUCH DDAS SWEPT ON A MONTHLY BASIS SHALL NOT EXCEED FIVE PERCENT (5%) OF ALL OF
THE STORE DDAS AND (Y) THE AGGREGATE AMOUNTS MAINTAINED IN SUCH DDAS SHALL NOT
EXCEED $5,000,000 AT ANY TIME.

 

(F)            SO LONG AS NO ACTIVATION NOTICE SHALL HAVE BEEN GIVEN AND REMAIN
IN EFFECT, THE LOAN PARTIES MAY DIRECT, AND SHALL HAVE SOLE CONTROL OVER, THE
MANNER OF DISPOSITION OF THE FUNDS IN THE CONCENTRATION ACCOUNTS.  AFTER THE
DELIVERY OF AN ACTIVATION NOTICE AND DURING THE EFFECTIVENESS THEREOF, THE LOAN
PARTIES SHALL CAUSE THE ACH OR WIRE TRANSFER TO THE COLLECTION ACCOUNT, NO LESS
FREQUENTLY THAN DAILY OF THE THEN CONTENTS OF EACH CONCENTRATION ACCOUNT, EACH
SUCH TRANSFER TO BE NET OF ANY MINIMUM BALANCE, NOT TO EXCEED $10,000, AS MAY BE
REQUIRED TO BE MAINTAINED IN THE SUBJECT CONCENTRATION ACCOUNT BY THE BANK AT
WHICH SUCH CONCENTRATION ACCOUNT IS MAINTAINED, AND, IN CONNECTION WITH EACH
SUCH TRANSFER, THE LOAN PARTIES SHALL ALSO PROVIDE THE ADMINISTRATIVE AGENT WITH
AN ACCOUNTING OF THE CONTENTS OF EACH CONCENTRATION ACCOUNT.

 

In the event that, notwithstanding the provisions of this SECTION 2.21, after
the delivery of an Activation Notice and during the effectiveness thereof, the
Borrowers receive or otherwise have dominion and control of any such proceeds or
collections, such proceeds and collections shall be held in trust by the
Borrowers for the Administrative Agent and shall not be commingled with any of
the Borrowers’ other funds or deposited in any account of any Borrower other
than as instructed by the Administrative Agent.

 

54

--------------------------------------------------------------------------------


 

Effective upon delivery of an Activation Notice to the Borrowers from the
Administrative Agent (which notice may be given by telephone if promptly
confirmed in writing), after the occurrence and during the continuation of a
Cash Control Event, each Concentration Accounts will, without any further action
on the part of any Borrower or the Administrative Agent convert into  closed
accounts under the exclusive dominion and control of the Administrative Agent in
which funds are held subject to the rights of the Administrative Agent
hereunder.  In such event, all amounts in the Collection Account from time to
time may be applied to the Obligations in such order and manner as provided in
SECTION 2.22 hereof.

 

SECTION 2.22       Application of Payments.

 

(A)           SUBJECT TO THE PROVISIONS OF SECTION 2.21, AS LONG AS NO EVENT OF
DEFAULT THEN EXISTS, ALL AMOUNTS RECEIVED IN THE COLLECTION ACCOUNT FROM ANY
SOURCE, INCLUDING THE CONCENTRATION ACCOUNTS, SHALL BE APPLIED, ON THE DAY OF
RECEIPT, IN THE FOLLOWING ORDER: FIRST, TO PAY INTEREST DUE AND PAYABLE ON
CREDIT EXTENSIONS AND TO PAY FEES AND EXPENSE REIMBURSEMENTS AND INDEMNIFICATION
THEN DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT, THE ARRANGERS, THE ISSUING
BANKS, THE COLLATERAL AGENT, THE CO-BORROWING BASE AGENTS AND THE LENDERS;
SECOND, TO REPAY OUTSTANDING SWINGLINE LOANS; THIRD, TO REPAY OTHER OUTSTANDING
REVOLVING LOANS THAT ARE BASE RATE LOANS AND ALL OUTSTANDING REIMBURSEMENT
OBLIGATIONS UNDER LETTERS OF CREDIT; FOURTH, TO REPAY OUTSTANDING REVOLVING
LOANS THAT ARE LIBOR LOANS AND ALL BREAKAGE COSTS DUE IN RESPECT OF SUCH
REPAYMENT PURSUANT TO SECTION 2.19(B) OR, AT THE BORROWERS’ OPTION, TO FUND A
CASH COLLATERAL DEPOSIT TO THE CASH COLLATERAL ACCOUNT SUFFICIENT TO PAY, AND
WITH DIRECTION TO PAY, ALL SUCH OUTSTANDING LIBOR LOANS ON THE LAST DAY OF THE
THEN PENDING INTEREST PERIOD THEREFOR; FIFTH, TO PAY ALL AMOUNTS THEN DUE FOR
CASH MANAGEMENT SERVICES, SIXTH, TO PAY ALL AMOUNTS THEN DUE ON ACCOUNT OF BANK
PRODUCTS, AND SEVENTH, TO PAY ALL OTHER OBLIGATIONS THAT ARE THEN OUTSTANDING
AND THEN DUE AND PAYABLE (IT BEING UNDERSTOOD THAT UNDRAWN LETTERS OF CREDIT
SHALL NOT BE REQUIRED TO BE CASH COLLATERALIZED IF NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING).  IF ALL AMOUNTS SET FORTH IN CLAUSES FIRST THROUGH
AND INCLUDING SEVENTH ABOVE ARE PAID, ANY EXCESS AMOUNTS SHALL BE DEPOSITED IN
THE OPERATING ACCOUNT OF THE BORROWERS MAINTAINED WITH THE ADMINISTRATIVE
AGENT.  ANY OTHER AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK, THE COLLATERAL AGENT, OR ANY LENDER AS CONTEMPLATED BY SECTION 2.21 SHALL
ALSO BE APPLIED IN THE ORDER SET FORTH ABOVE IN THIS SECTION 2.22.

 

(B)           ALL CREDITS AGAINST THE OBLIGATIONS SHALL BE EFFECTIVE ON THE DAY
OF RECEIPT THEREOF, AND SHALL BE CONDITIONED UPON FINAL PAYMENT TO THE
ADMINISTRATIVE AGENT OF THE ITEMS GIVING RISE TO SUCH CREDITS.  IF ANY ITEM
DEPOSITED TO THE COLLECTION ACCOUNT AND CREDITED TO THE LOAN ACCOUNT IS
DISHONORED OR RETURNED UNPAID FOR ANY REASON, WHETHER OR NOT SUCH RETURN IS
RIGHTFUL OR TIMELY, THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO REVERSE
SUCH CREDIT AND CHARGE THE AMOUNT OF SUCH ITEM TO THE LOAN ACCOUNT AND THE
BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, EACH
CO-BORROWING BASE AGENT, EACH ISSUING BANK AND THE LENDERS AGAINST ALL CLAIMS
AND LOSSES RESULTING FROM SUCH DISHONOR OR RETURN.

 

SECTION 2.23       Increased Costs.

 

(A)           IF ANY CHANGE IN LAW SHALL:

 

55

--------------------------------------------------------------------------------


 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE LIBOR RATE) OR ANY
ISSUING BANK;

 

(II)           SUBJECT ANY LENDER OR ANY ISSUING BANK TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY LIBOR LOAN MADE BY IT, OR CHANGE THE
BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR SUCH ISSUING BANK IN RESPECT
THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 2.26 AND
THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAXES PAYABLE BY
SUCH LENDER OR SUCH ISSUING BANK); OR

 

(III)          IMPOSE ON ANY LENDER OR ANY ISSUING BANK OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR LIBOR
LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or such Issuing
Bank of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or such Issuing Bank, the Borrowers will pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Bank, as the case may
be, for such additional costs incurred or reduction suffered.

 

(B)           IF ANY LENDER OR ANY ISSUING BANK DETERMINES THAT ANY CHANGE IN
LAW AFFECTING SUCH LENDER OR SUCH ISSUING BANK OR ANY LENDING OFFICE OF SUCH
LENDER OR SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY, IF ANY,
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR SUCH ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE
OF THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY SUCH ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR
SUCH ISSUING BANK OR SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY COULD
HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH
LENDER’S OR SUCH ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR
SUCH ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM
TIME TO TIME THE BORROWERS WILL PAY TO SUCH LENDER OR SUCH ISSUING BANK, AS THE
CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR
SUCH ISSUING BANK OR SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY FOR
ANY SUCH REDUCTION SUFFERED.

 

(C)           A CERTIFICATE OF A LENDER OR ANY ISSUING BANK SETTING FORTH THE
AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR SUCH ISSUING BANK OR
ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN SUBSECTION (A) OR
(B) OF THIS SECTION 2.23 AND DELIVERED TO THE BORROWERS SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.  THE BORROWERS SHALL PAY SUCH LENDER OR SUCH ISSUING
BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN
10 DAYS AFTER RECEIPT THEREOF.

 

56

--------------------------------------------------------------------------------


 

(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER OR ANY ISSUING BANK TO
DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.23
SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR SUCH ISSUING BANK’S RIGHT TO
DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWERS SHALL NOT BE REQUIRED TO
COMPENSATE A LENDER OR ANY ISSUING BANK PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION 2.23  FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS SUFFERED MORE
THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR SUCH ISSUING BANK, AS THE
CASE MAY BE, NOTIFIES THE BORROWERS OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR SUCH ISSUING BANK’S
INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
SIX-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF).

 

(E)           THE BORROWERS SHALL PAY TO EACH LENDER, AS LONG AS SUCH LENDER
SHALL BE REQUIRED TO MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR ASSETS
CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS OR DEPOSITS (CURRENTLY KNOWN AS
“EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST ON THE UNPAID PRINCIPAL AMOUNT
OF EACH LIBOR LOAN EQUAL TO THE ACTUAL COSTS OF SUCH RESERVES ALLOCATED TO SUCH
LOAN BY SUCH LENDER (AS DETERMINED BY SUCH LENDER IN GOOD FAITH, WHICH
DETERMINATION SHALL BE CONCLUSIVE), WHICH SHALL BE DUE AND PAYABLE ON EACH DATE
ON WHICH INTEREST IS PAYABLE ON SUCH LOAN, PROVIDED THE BORROWERS SHALL HAVE
RECEIVED AT LEAST 10 DAYS’ PRIOR NOTICE (WITH A COPY TO THE ADMINISTRATIVE
AGENT) OF SUCH ADDITIONAL INTEREST FROM SUCH LENDER.  IF A LENDER FAILS TO GIVE
NOTICE 10 DAYS PRIOR TO THE RELEVANT INTEREST PAYMENT DATE, SUCH ADDITIONAL
INTEREST SHALL BE DUE AND PAYABLE 10 DAYS FROM RECEIPT OF SUCH NOTICE.

 

SECTION 2.24       Change in Legality.

 

(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ELSEWHERE IN
THIS AGREEMENT, IF (X) ANY CHANGE IN LAW SHALL MAKE IT UNLAWFUL FOR A LENDER TO
MAKE OR MAINTAIN A LIBOR LOAN OR TO GIVE EFFECT TO ITS OBLIGATIONS AS
CONTEMPLATED HEREBY WITH RESPECT TO A LIBOR LOAN OR (Y) AT ANY TIME ANY LENDER
DETERMINES THAT THE MAKING OR CONTINUANCE OF ANY OF ITS LIBOR LOANS HAS BECOME
IMPRACTICABLE AS A RESULT OF A CONTINGENCY OCCURRING AFTER THE DATE HEREOF WHICH
ADVERSELY AFFECTS THE LONDON INTERBANK MARKET OR THE POSITION OF SUCH LENDER IN
THE LONDON INTERBANK MARKET, THEN, BY WRITTEN NOTICE TO THE BORROWERS, SUCH
LENDER MAY (I) DECLARE THAT LIBOR LOANS WILL NOT THEREAFTER BE MADE BY SUCH
LENDER HEREUNDER, WHEREUPON ANY REQUEST BY THE BORROWERS FOR A LIBOR BORROWING
SHALL, AS TO SUCH LENDER ONLY, BE DEEMED A REQUEST FOR A BASE RATE LOAN UNLESS
SUCH DECLARATION SHALL BE SUBSEQUENTLY WITHDRAWN; AND (II) REQUIRE THAT ALL
OUTSTANDING LIBOR LOANS MADE BY IT BE CONVERTED TO BASE RATE LOANS, IN WHICH
EVENT ALL SUCH LIBOR LOANS SHALL BE AUTOMATICALLY CONVERTED TO BASE RATE LOANS
AS OF THE EFFECTIVE DATE OF SUCH NOTICE AS PROVIDED IN PARAGRAPH (B) BELOW.  IN
THE EVENT ANY LENDER SHALL EXERCISE ITS RIGHTS UNDER CLAUSE (I) OR (II) OF THIS
PARAGRAPH (A), ALL PAYMENTS AND PREPAYMENTS OF PRINCIPAL WHICH WOULD OTHERWISE
HAVE BEEN APPLIED TO REPAY THE LIBOR LOANS THAT WOULD HAVE BEEN MADE BY SUCH
LENDER OR THE CONVERTED LIBOR LOANS OF SUCH LENDER SHALL INSTEAD BE APPLIED TO
REPAY THE BASE RATE LOANS MADE BY SUCH LENDER IN LIEU OF, OR RESULTING FROM THE
CONVERSION OF, SUCH LIBOR LOANS.

 

(B)           FOR PURPOSES OF THIS SECTION 2.24, A NOTICE TO THE BORROWERS BY
ANY LENDER PURSUANT TO PARAGRAPH (A) ABOVE SHALL BE EFFECTIVE, IF LAWFUL, AND IF
ANY LIBOR LOANS SHALL THEN

 

57

--------------------------------------------------------------------------------


 

BE OUTSTANDING, ON THE LAST DAY OF THE THEN-CURRENT INTEREST PERIOD; AND
OTHERWISE SUCH NOTICE SHALL BE EFFECTIVE ON THE DATE OF RECEIPT BY THE
BORROWERS.

 

SECTION 2.25       Payments; Sharing of Setoff.

 

(A)           THE BORROWERS SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (WHETHER OF PRINCIPAL, INTEREST, FEES
OR REIMBURSEMENT OF DRAWINGS UNDER LETTERS OF CREDIT, OR OF AMOUNTS PAYABLE
UNDER SECTION 2.19(B), SECTION 2.23 OR SECTION 2.26, OR OTHERWISE) PRIOR TO
12:00 NOON ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SETOFF
OR COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE
DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE
NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL
SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT
100 FEDERAL STREET, BOSTON, MASSACHUSETTS, EXCEPT PAYMENTS TO BE MADE DIRECTLY
TO THE APPLICABLE ISSUING BANK OR SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN
AND EXCEPT THAT PAYMENTS PURSUANT TO SECTION 2.19(B), SECTION 2.23, SECTION 2.26
AND SECTION 9.3 SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO AND
PAYMENTS PURSUANT TO OTHER LOAN DOCUMENTS SHALL BE MADE TO THE PERSONS SPECIFIED
THEREIN.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED
BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY
FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT UNDER ANY LOAN DOCUMENT (OTHER THAN
PAYMENTS WITH RESPECT TO LIBOR BORROWINGS) SHALL BE DUE ON A DAY THAT IS NOT A
BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST, INTEREST
THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL PAYMENTS UNDER
EACH LOAN DOCUMENT SHALL BE MADE IN DOLLARS.

 

(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED
DRAWINGS UNDER LETTERS OF CREDIT, INTEREST AND FEES THEN DUE HEREUNDER, SUCH
FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS
PAYMENT OF PRINCIPAL AND UNREIMBURSED DRAWINGS UNDER LETTERS OF CREDIT THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF PRINCIPAL AND UNREIMBURSED DRAWINGS UNDER LETTERS OF CREDIT THEN DUE
TO SUCH PARTIES.

 

(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SETOFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS LOANS OR PARTICIPATIONS IN DRAWINGS UNDER LETTERS OF
CREDIT OR SWINGLINE LOANS RESULTING IN SUCH LENDER’S RECEIVING PAYMENT OF A
GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOANS AND PARTICIPATIONS IN
DRAWINGS UNDER LETTERS OF CREDIT AND SWINGLINE LOANS AND ACCRUED INTEREST
THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER
RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE LOANS AND PARTICIPATIONS IN DRAWINGS UNDER LETTERS OF
CREDIT AND SWINGLINE LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE
BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN
ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON
THEIR RESPECTIVE LOANS AND PARTICIPATIONS IN DRAWINGS UNDER LETTERS OF CREDIT
AND SWINGLINE LOANS, PROVIDED, THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED
AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT
OF

 

58

--------------------------------------------------------------------------------


 

SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL
NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE BORROWERS PURSUANT TO AND
IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED
BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN
ANY OF ITS LOANS OR PARTICIPATIONS IN DRAWINGS UNDER LETTERS OF CREDIT TO ANY
ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWERS OR ANY AFFILIATE THEREOF
(AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  THE BORROWERS
CONSENT TO THE FOREGOING AND AGREE, TO THE EXTENT THEY MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWERS RIGHTS OF SETOFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF THE BORROWERS IN THE AMOUNT OF SUCH PARTICIPATION.

 

(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWERS PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR AN ISSUING BANK HEREUNDER
THAT THE BORROWERS WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT THE BORROWERS HAVE MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR
THE APPLICABLE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT,
IF THE BORROWERS HAVE NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR
THE APPLICABLE ISSUING BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.

 

(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO THIS AGREEMENT, THEN THE ADMINISTRATIVE AGENT MAY, IN ITS
DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS
THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER
TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID.

 

SECTION 2.26       Taxes.

 

(A)           ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
LOAN PARTIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND
CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY INDEMNIFIED TAXES OR OTHER
TAXES, PROVIDED THAT IF THE LOAN PARTIES SHALL BE REQUIRED BY APPLICABLE LAW TO
DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER TAXES) FROM SUCH PAYMENTS,
THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING
ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS
PAYABLE UNDER THIS SECTION 2.26(A)) THE ADMINISTRATIVE AGENT, SUCH LENDER OR
SUCH ISSUING BANK, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE LOAN PARTIES
SHALL MAKE SUCH DEDUCTIONS AND (III) THE LOAN PARTIES SHALL TIMELY PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.

 

59

--------------------------------------------------------------------------------


 

(B)           WITHOUT LIMITING THE PROVISIONS OF SUBSECTION (A) ABOVE, THE LOAN
PARTIES SHALL TIMELY PAY ANY OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY
IN ACCORDANCE WITH APPLICABLE LAW.

 

(C)           THE LOAN PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH
LENDER AND EACH ISSUING BANK, WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE FULL
AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR
OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION 2.26) PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK,
AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO (OTHER THAN PENALTIES AND INTEREST ARISING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT, ANY
CO-BORROWING BASE AGENT, SUCH LENDER OR THE ISSUING BANK, AS APPLICABLE),
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE LOAN PARTIES BY A
LENDER OR AN ISSUING BANK (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR AN ISSUING
BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY THE LOAN PARTIES TO A GOVERNMENTAL AUTHORITY, THE LOAN PARTIES
SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(E)           ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH ANY LOAN PARTY IS
RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY,
WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
DELIVER TO THE LOAN PARTIES (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE
TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE LOAN
PARTIES OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  SUCH DELIVERY
SHALL BE PROVIDED ON THE EFFECTIVE DATE AND ON OR BEFORE SUCH DOCUMENTATION
EXPIRES OR BECOMES OBSOLETE OR AFTER THE OCCURRENCE OF AN EVENT REQUIRING A
CHANGE IN THE DOCUMENTATION MOST RECENTLY DELIVERED.   IN ADDITION, ANY LENDER,
IF REQUESTED BY THE LOAN PARTIES OR THE ADMINISTRATIVE AGENT, SHALL DELIVER SUCH
OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE
LOAN PARTIES OR THE ADMINISTRATIVE AGENT AS WILL ENABLE THE LOAN PARTIES OR THE
ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO
BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.

 

Without limiting the generality of the foregoing, in the event that any Loan
Party is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Loan Parties and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of the Loan Parties or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:

 

60

--------------------------------------------------------------------------------


 

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

 

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER”
OF THE LOAN PARTIES WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR
(C) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE
CODE AND (Y) DULY COMPLETED COPIES OF  INTERNAL REVENUE SERVICE FORM W-8BEN, OR

 

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE LOAN PARTIES TO DETERMINE THE
WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.

 

(F)            IF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK
DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES
OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE LOAN PARTIES OR WITH
RESPECT TO WHICH THE LOAN PARTIES HAVE PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 2.26, IT SHALL PAY TO THE LOAN PARTIES AN AMOUNT EQUAL TO SUCH REFUND
(BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID,
BY THE LOAN PARTIES UNDER THIS SECTION 2.26 WITH RESPECT TO THE TAXES OR OTHER
TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE
ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK, AS THE CASE MAY BE, AND
WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT THE LOAN PARTIES, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK, AGREE TO
REPAY THE AMOUNT PAID OVER TO THE LOAN PARTIES (PLUS ANY PENALTIES, INTEREST OR
OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK IN THE EVENT THAT THE
ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  UPON REASONABLE REQUEST OF THE LOAN
PARTIES, THE ADMINISTRATIVE AGENT, LENDERS, OR ANY ISSUING BANK, AS APPLICABLE,
SHALL IN ITS SOLE DISCRETION EXERCISED IN GOOD FAITH, USE REASONABLE EFFORTS TO
COOPERATE WITH THE LOAN PARTIES WITH A VIEW TO OBTAINING A REFUND OF ANY TAXES
WITH RESPECT TO WHICH ANY LOAN PARTY HAS PAID ANY AMOUNT PURSUANT TO THIS
SECTION 2.26 AND WHICH SUCH LOAN PARTY REASONABLY BELIEVES WERE NOT CORRECTLY OR
LEGALLY ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY. THIS SUBSECTION SHALL
NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING
BANK TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS
TAXES THAT IT DEEMS CONFIDENTIAL) TO THE LOAN PARTIES OR ANY OTHER PERSON.

 

SECTION 2.27       Security Interests in Collateral.  To secure their
Obligations under this Agreement and the other Loan Documents, the Loan Parties
shall grant to the Collateral Agent, for its benefit and the ratable benefit of
the other Secured Parties, a first-priority Lien in all of the Collateral 
pursuant hereto and to the Security Documents, subject to the terms of the
Intercreditor Agreement with respect to the Term Priority Collateral.

 

61

--------------------------------------------------------------------------------


 

SECTION 2.28       Mitigation Obligations; Replacement of Lenders.

 

(A)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.23, OR IF ANY
LENDER IS NOT REQUIRED TO MAKE LIBOR LOANS UNDER SECTION 2.24 OR IF THE
BORROWERS ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.26,
THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING
OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN
THE REASONABLE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD
ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.23 OR SECTION 2.26 OR
WOULD PERMIT SUCH LENDER TO MAKE LIBOR LOANS, AS THE CASE MAY BE, IN THE FUTURE
AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY MATERIAL UNREIMBURSED COST OR
EXPENSE AND WOULD NOT OTHERWISE BE MATERIALLY DISADVANTAGEOUS TO SUCH LENDER. 
THE BORROWERS HEREBY AGREE TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY
ANY LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT; PROVIDED,
HOWEVER, THAT THE BORROWERS SHALL NOT BE LIABLE FOR SUCH COSTS AND EXPENSES OF A
LENDER REQUESTING COMPENSATION IF (I) SUCH LENDER BECOMES A PARTY TO THIS
AGREEMENT ON A DATE AFTER THE EFFECTIVE DATE AND (II) THE RELEVANT CHANGE IN LAW
OCCURS ON A DATE PRIOR TO THE DATE SUCH LENDER BECOMES A PARTY HERETO.

 

(B)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.23, OR IF ANY
LENDER IS NOT REQUIRED TO MAKE LIBOR LOANS UNDER SECTION 2.24, OR IF THE
BORROWERS ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.26,
OR IF ANY LENDER IS A DELINQUENT LENDER, THEN THE BORROWERS MAY UPON NOTICE TO
SUCH LENDER AND THE ADMINISTRATIVE AGENT EITHER (I) TERMINATE THE COMMITMENT OF
SUCH LENDER OR (II) REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE
(IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.4),
ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE
THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A
LENDER ACCEPTS SUCH ASSIGNMENT), PROVIDED, THAT (A) EXCEPT IN THE CASE OF AN
ASSIGNMENT TO ANOTHER LENDER, THE BORROWERS SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, (B) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN
UNREIMBURSED DRAWINGS UNDER LETTERS OF CREDIT AND SWINGLINE LOANS, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER,
FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED
INTEREST AND FEES) OR THE BORROWERS (IN THE CASE OF ALL OTHER AMOUNTS) AND
(C) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION
UNDER SECTION 2.23 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.26,
SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A
LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF,
PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE
CIRCUMSTANCES ENTITLING THE BORROWERS TO REQUIRE SUCH ASSIGNMENT AND DELEGATION
CEASE TO APPLY.

 

(C)           IF ANY ISSUING BANK FAILS, IN ITS DISCRETION, TO ISSUE A LETTER OF
CREDIT PURSUANT TO SECTION 2.6(A), THEN THE BORROWERS MAY, UPON NOTICE TO SUCH
ISSUING BANK AND THE ADMINISTRATIVE AGENT, REPLACE SUCH ISSUING BANK WITH A
LENDER (IF AGREED TO BY SUCH LENDER IN ITS SOLE DISCRETION) SELECTED BY THE
BORROWERS AND APPROVED BY THE ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION.

 

62

--------------------------------------------------------------------------------


 

SECTION 2.29       Increase in Revolving Credit Facility.

 

(A)           REQUEST FOR INCREASE PRIOR TO MATURITY DATE.  PRIOR TO THE
MATURITY DATE, PROVIDED NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD
ARISE THEREFROM, UPON NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY
NOTIFY THE LENDERS), THE BORROWERS MAY FROM TIME TO TIME, REQUEST AN INCREASE IN
THE TOTAL COMMITMENTS BY AN AMOUNT (FOR ALL SUCH REQUESTS) NOT EXCEEDING
$100,000,000; PROVIDED THAT (I) ANY SUCH REQUEST FOR AN INCREASE SHALL BE IN A
MINIMUM AMOUNT OF $10,000,000 AND (II) AFTER GIVING EFFECT TO ANY SUCH INCREASE,
THE TOTAL COMMITMENTS SHALL NOT EXCEED $750,000,000.  AT THE TIME OF SENDING
SUCH NOTICE, THE BORROWERS (IN CONSULTATION WITH THE ADMINISTRATIVE AGENT) SHALL
SPECIFY THE TIME PERIOD WITHIN WHICH EACH LENDER IS REQUESTED TO RESPOND (WHICH
SHALL IN NO EVENT BE LESS THAN TEN BUSINESS DAYS FROM THE DATE OF DELIVERY OF
SUCH NOTICE TO THE LENDERS).

 

(B)           REQUEST FOR INCREASE AFTER MATURITY DATE.  AT ANY TIME AND FROM
TIME TO TIME ON OR AFTER THE MATURITY DATE AND PAYMENT IN FULL OF ALL LOAN
AGREEMENT OBLIGATIONS OF THE NON-EXTENDING LENDERS, PROVIDED NO DEFAULT OR EVENT
OF DEFAULT THEN EXISTS OR WOULD ARISE THEREFROM, UPON NOTICE TO THE
ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS), THE BORROWERS
MAY FROM TIME TO TIME, REQUEST AN INCREASE IN THE TOTAL COMMITMENTS BY AN AMOUNT
(FOR ALL SUCH REQUESTS) NOT EXCEEDING $100,000,000; PROVIDED THAT (I) ANY SUCH
REQUEST FOR AN INCREASE SHALL BE IN A MINIMUM AMOUNT OF $10,000,000 AND
(II) AFTER GIVING EFFECT TO ANY SUCH INCREASE, THE TOTAL COMMITMENTS SHALL NOT
EXCEED $750,000,000.  AT THE TIME OF SENDING SUCH NOTICE, THE BORROWERS (IN
CONSULTATION WITH THE ADMINISTRATIVE AGENT) SHALL SPECIFY THE TIME PERIOD WITHIN
WHICH EACH LENDER IS REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT BE LESS THAN
TEN BUSINESS DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE LENDERS).

 

(C)           LENDER ELECTIONS TO INCREASE.  EACH LENDER SHALL NOTIFY THE
ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO
INCREASE ITS COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO, GREATER THAN,
OR LESS THAN ITS COMMITMENT PERCENTAGE OF SUCH REQUESTED INCREASE.  ANY LENDER
NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO HAVE DECLINED TO
INCREASE ITS COMMITMENT.  NO LENDER SHALL BE OBLIGATED TO PROVIDE AN INCREASE OF
ITS COMMITMENT AS A RESULT OF ANY SUCH REQUEST BY THE BORROWERS AND NOTHING
CONTAINED HEREIN SHALL CONSTITUTE THE UNCONDITIONAL OBLIGATION OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO PROVIDE OR OBTAIN COMMITMENTS FOR SUCH
REQUESTED INCREASE.

 

(D)           NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL LENDERS.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS AND EACH LENDER OF THE LENDERS’
RESPONSES TO EACH REQUEST MADE HEREUNDER.  TO ACHIEVE THE FULL AMOUNT OF A
REQUESTED INCREASE, AND SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT
(WHICH APPROVALS SHALL NOT BE UNREASONABLY WITHHELD), THE BORROWERS MAY ALSO
INVITE ADDITIONAL PERSONS TO BECOME LENDERS PURSUANT TO A JOINDER AGREEMENT IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.

 

(E)           EFFECTIVE DATE AND ALLOCATIONS.  IF THE TOTAL COMMITMENTS ARE
INCREASED IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT AND THE
BORROWERS SHALL DETERMINE THE EFFECTIVE DATE (THE “REVOLVING CREDIT INCREASE
EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE.  THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY THE BORROWERS AND THE LENDERS OF THE FINAL
ALLOCATION OF SUCH INCREASE AND THE REVOLVING CREDIT INCREASE EFFECTIVE DATE.
EACH EXTENDING LENDER AGREEING TO PROVIDE AN INCREASED COMMITMENT AND EACH
ADDITIONAL PERSON BECOMING LENDERS SHALL BE ENTITLED TO RECEIVE INTEREST, LETTER
OF CREDIT FEES AND UNUSED FEES AT THE RATES PROVIDED FOR EXTENDING LENDERS. 
MOREOVER, THAT PORTION OF THE INCREASED COMMITMENT OF

 

63

--------------------------------------------------------------------------------


 

EACH EXTENDING LENDER AND EACH SUCH OTHER PERSON (I) SHALL TERMINATE ON THE
EXTENDED TERMINATION DATE, AND (II) SHALL OTHERWISE BE ON THE SAME TERMS AS SET
FORTH IN, AND BE ENTITLED TO THE BENEFITS OF, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

(F)            CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION
PRECEDENT TO SUCH INCREASE, THE BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE
AGENT A CERTIFICATE OF EACH BORROWER DATED AS OF THE REVOLVING CREDIT INCREASE
EFFECTIVE DATE (IN SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY AN AUTHORIZED
OFFICER OF SUCH BORROWER (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY
SUCH BORROWER APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) CERTIFYING
THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE REPRESENTATIONS
AND WARRANTIES MADE BY SUCH BORROWER IN ARTICLE III AND THE OTHER LOAN DOCUMENTS
ARE TRUE AND CORRECT ON AND AS OF THE REVOLVING CREDIT INCREASE EFFECTIVE DATE,
OTHER THAN REPRESENTATIONS AND WARRANTIES THAT RELATE SOLELY TO AN EARLIER DATE
(IN WHICH CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE) AND EXCEPT FOR
CHANGES THERETO WHICH ARE NOT PROHIBITED BY THE OTHER TERMS OF THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS, AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 2.29, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS (A) OF SECTION 3.4 SHALL
BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED PURSUANT TO CLAUSE
(A) OF SECTION 5.1, AND (B) NO DEFAULT EXISTS.  THE BORROWERS SHALL PREPAY ANY
REVOLVING LOANS OUTSTANDING ON THE REVOLVING CREDIT INCREASE EFFECTIVE DATE (AND
PAY ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 2.19(B)) TO THE EXTENT
NECESSARY TO KEEP THE OUTSTANDING REVOLVING LOANS RATABLE WITH ANY REVISED
COMMITMENT PERCENTAGES ARISING FROM ANY NONRATABLE INCREASE IN THE COMMITMENTS
UNDER THIS SECTION.  IN ADDITION, THE BORROWERS SHALL PAY SUCH FEES AND OTHER
COMPENSATION AS THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH SUCH LENDER MAY
AGREE.

 

SECTION 2.30       Canadian Loan Parties.       Following the Maturity Date,
Zale may, upon not less than 30 days’ notice to the Administrative Agent and the
Co-Borrowing Base Agents (or such shorter period as may be agreed by the
Administrative Agent and the Co-Borrowing Base Agents in their sole discretion),
request that the Administrative Agent and the Co-Borrowing Base Agents consent
(in their sole discretion) to the termination of each Canadian Loan Party’s
status as a Facility Guarantor and a Loan Party hereunder, provided that, any
such consent (if given) shall be conditioned upon, among other terms, the
satisfaction of the following: (a) all Letters of Credit issued for the account
of each Canadian Loan Party shall have expired or terminated (or been
collateralized in a manner satisfactory to the Issuing Banks) and all Letter of
Credit Outstandings with respect to all Letters of Credit issued for the account
of the Canadian Loan Parties have been reduced to zero (or collateralized in a
manner satisfactory to the Issuing Banks), as of the effective date of such
termination (unless such Obligations have been assumed by a Borrower upon terms
satisfactory to the Administrative Agent), (b) after giving effect to such
termination and to the release of the Liens held by the Collateral Agent in the
assets of the Canadian Loan Parties and the removal of all assets of the
Canadian Loan Parties from the Borrowing Base and all component definitions
thereof, Excess Availability shall not be less than $100,000,000 and (c) the
Term Loan has been paid in full and all Liens on, and security interests in, the
assets of the Canadian Loan Parties to secure the Term Loan have been terminated
and released to the reasonable satisfaction of the Administrative Agent. The
Administrative Agent will promptly notify the Lenders of any such termination of
the Canadian Loan Parties status as Facility Guarantors and Loan Parties
hereunder. Upon such termination, each Canadian Loan Party shall be released
from its obligations hereunder and under the Loan Documents and the
Administrative Agent and/or Collateral Agent shall, subject to SECTION

 

64

--------------------------------------------------------------------------------


 

9.6, release all Liens on, and security interests held by them in, the assets of
the Canadian Loan Parties.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party, represents and warrants to the Agents and the Lenders that:

 

SECTION 3.1         Organization; Powers.  Each Loan Party, and each of its
Subsidiaries, is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, and each such Person has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.2         Authorization; Enforceability.  The transactions
contemplated hereby, by the other Loan Documents and by the Co-Borrowing Base
Agent Rights Agreement to be entered into by each Loan Party are within such
Loan Party’s corporate or partnership powers and have been duly authorized by
all necessary corporate or partnership, and, if required, stockholder action. 
This Agreement and the Co-Borrowing Base Agent Rights Agreement have been duly
executed and delivered by each Loan Party that is a party hereto and thereto and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party will constitute, a legal, valid
and binding obligation of such Loan Party (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3.3         Governmental Approvals; No Conflicts.  The transactions to
be entered into contemplated by the Loan Documents (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) for such as have been obtained or made and
are in full force and effect, (ii) for those which could not reasonably be
expected to have a Material Adverse Effect, and (iii) for  filings and
recordings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Loan Party or any order of any Governmental
Authority, except for such violation which could not reasonably be expected to
have a Material Adverse Effect, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon any Loan Party
or any of its Subsidiaries or their respective assets, except for such violation
or default which could not reasonably be expected to have a Material Adverse
Effect, or give rise to a right thereunder to require any payment to be made by
any Loan Party, and (d) will not result in the creation or imposition of any
Lien on any asset of any Loan Party, except Liens created under the Loan
Documents or otherwise permitted hereby or thereby.

 

SECTION 3.4         Financial Condition. (a) There have been furnished to each
of the Lenders (i) consolidated balance sheets of Zale and its Subsidiaries as
of July 31, 2009, and a consolidated statement of operations and consolidated
statement of cash flow of Zale and its

 

65

--------------------------------------------------------------------------------


 

Subsidiaries for the fiscal year then ended, certified by Ernst & Young and
(ii) an unaudited consolidated and consolidating balance sheet of Zale and its
Subsidiaries as of January 31, 2010, and an unaudited consolidated statement of
operations and consolidated statement of cash flow of Zale and its Subsidiaries
for the period then ended.  Such balance sheets, statements of operations and
statements of cash flow have been prepared in accordance with GAAP and fairly
present in all material respects the financial condition of Zale and its
Subsidiaries as at the close of business on the dates thereof and the results of
operations for the periods then ended, subject, in the case of such unaudited
consolidated balance sheet, unaudited consolidated statement of operations and
unaudited consolidated statement of cash flow, to year-end adjustments, and
except that there are no notes to such financial statements.  There are no
contingent liabilities that are likely to become fixed obligations of Zale or
any of its Subsidiaries as of such dates involving material amounts, known to
the Financial Officers of the Loan Parties, which were not disclosed in such
balance sheets and the notes related thereto.

 

(b)           The projected consolidated balance sheets and cash flow statements
of Zale and its Subsidiaries have been prepared in good faith, are based upon
estimates and assumptions which the Borrowers deem reasonable as of the date
hereof, have been prepared on the basis of the assumptions stated therein and
reflect the reasonable estimates of Zale and its Subsidiaries of the results of
operations and other information projected therein.

 

(c)           From January 31, 2010, there has been no event or occurrence which
has had a Material Adverse Effect.

 

SECTION 3.5         Properties

 

(A)           AS OF THE DATE HEREOF, THE LOAN PARTIES AND THEIR SUBSIDIARIES OWN
ALL OF THE MATERIAL ASSETS REFLECTED IN THE CONSOLIDATED BALANCE SHEET OF ZALE
AND ITS SUBSIDIARIES AS OF JANUARY 31, 2010 OR ACQUIRED SINCE THAT DATE (EXCEPT
PROPERTY OR ASSETS SOLD OR OTHERWISE DISPOSED OF IN THE ORDINARY COURSE OF
BUSINESS AND OTHER PROPERTY SOLD AS PERMITTED BY SECTION 6.5 HEREOF SINCE THAT
DATE), SUBJECT TO NO LIENS EXCEPT LIENS PERMITTED BY SECTION 6.2.

 

(B)           EACH LOAN PARTY OWNS, OR IS LICENSED TO USE, ALL TRADEMARKS, TRADE
NAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY MATERIAL TO ITS
BUSINESS, AND THE USE THEREOF BY SUCH PERSON DOES NOT INFRINGE UPON THE RIGHTS
OF ANY OTHER PERSON, EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN
THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  SCHEDULE 3.5(B) SETS FORTH, AS OF THE EFFECTIVE DATE, A LISTING OF ALL
SUCH INTELLECTUAL PROPERTY WHICH HAS BEEN REGISTERED WITH ANY GOVERNMENTAL
AUTHORITY INCLUDING, IN EACH CASE, THE NAME OF THE LOAN PARTY THAT IS THE OWNER
OR LICENSEE THEREOF.

 

SECTION 3.6         Litigation and Environmental Matters.

 

(A)           THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS BY OR BEFORE ANY
ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE KNOWLEDGE OF ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES, THREATENED AGAINST OR AFFECTING ANY SUCH
PERSON (I)  AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE
DETERMINATION AND THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED,
INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT (OTHER
THAN THOSE SET FORTH ON SCHEDULE 3.6) OR (II) THAT INVOLVE ANY OF THE LOAN
DOCUMENTS.

 

66

--------------------------------------------------------------------------------


 

(B)           EXCEPT FOR THE MATTERS SET FORTH ON SCHEDULE 3.6, AND EXCEPT AS
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, NO LOAN
PARTY OR ANY OF ITS SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL
LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL
REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY
ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO
ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL
LIABILITY.

 

(C)           SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE
STATUS OF THE MATTERS SET FORTH ON SCHEDULE 3.6 THAT, INDIVIDUALLY OR IN THE
AGGREGATE, HAS RESULTED IN, OR COULD REASONABLY BE EXPECTED TO RESULT IN, A
MATERIAL ADVERSE EFFECT.

 

SECTION 3.7         Compliance with Laws and Agreements.  Each Loan Party, and
each of its Subsidiaries, is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, material agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.

 

SECTION 3.8         Investment Company Status.  None of the Loan Parties or any
of their Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

SECTION 3.9         Taxes.  Each Loan Party, and each of its Subsidiaries, has
timely filed or caused to be filed all tax returns and reports required to have
been filed by it and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings, for which such Person has set aside on its books
adequate reserves, and as to which no Lien has arisen, or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.10       ERISA; No Canadian Plans.

 

(A)           EACH PLAN AND EACH GUARANTEED PENSION PLAN HAS BEEN MAINTAINED AND
OPERATED IN COMPLIANCE WITH THE PROVISIONS OF ERISA AND, TO THE EXTENT
APPLICABLE, THE CODE, INCLUDING BUT NOT LIMITED TO THE PROVISIONS THEREUNDER
RESPECTING PROHIBITED TRANSACTIONS AND THE BONDING OF FIDUCIARIES AND OTHER
PERSONS HANDLING PLAN FUNDS AS REQUIRED BY §412 OF ERISA, EXCEPT WHERE THE
FAILURE TO SO COMPLY WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  THE BORROWERS HAVE HERETOFORE DELIVERED TO THE ADMINISTRATIVE AGENT THE
MOST RECENTLY COMPLETED, PRIOR TO THE DATE HEREOF, ANNUAL REPORT, FORM 5500,
WITH ALL REQUIRED ATTACHMENTS, AND ACTUARIAL STATEMENT REQUIRED TO BE SUBMITTED
UNDER §103(D) OF ERISA, WITH RESPECT TO EACH GUARANTEED PENSION PLAN.

 

(B)           UNDER EACH PLAN WHICH IS AN EMPLOYEE WELFARE BENEFIT PLAN WITHIN
THE MEANING OF §3(1) OR §3(2)(B) OF ERISA, NO BENEFITS ARE DUE UNLESS THE EVENT
GIVING RISE TO THE BENEFIT ENTITLEMENT OCCURS PRIOR TO PLAN TERMINATION (EXCEPT
AS REQUIRED BY TITLE I, PART 6 OF ERISA).  ONE OF THE LOAN PARTIES OR AN ERISA
AFFILIATE, AS APPROPRIATE, MAY TERMINATE EACH SUCH PLAN AT ANY TIME (OR AT ANY
TIME SUBSEQUENT TO THE EXPIRATION OF ANY APPLICABLE BARGAINING AGREEMENT) IN

 

67

--------------------------------------------------------------------------------


 

THE DISCRETION OF SUCH LOAN PARTY OR SUCH ERISA AFFILIATE WITHOUT LIABILITY TO
ANY PERSON, EXCEPT FOR BENEFIT ENTITLEMENTS WHICH HAVE ACCRUED PRIOR TO SUCH
TERMINATION.

 

(C)           EACH CONTRIBUTION REQUIRED TO BE MADE TO A GUARANTEED PENSION
PLAN, WHETHER REQUIRED TO BE MADE TO AVOID THE INCURRENCE OF AN ACCUMULATED
FUNDING DEFICIENCY, THE NOTICE OR LIEN PROVISIONS OF §302(F) OF ERISA, OR
OTHERWISE, HAS BEEN TIMELY MADE.  NO WAIVER OF AN ACCUMULATED FUNDING DEFICIENCY
OR EXTENSION OF AMORTIZATION PERIODS HAS BEEN RECEIVED WITH RESPECT TO ANY
GUARANTEED PENSION PLAN, AND NONE OF THE LOAN PARTIES NOR ANY ERISA AFFILIATE IS
OBLIGATED TO OR HAS POSTED SECURITY IN CONNECTION WITH AN AMENDMENT TO A
GUARANTEED PENSION PLAN PURSUANT TO §307 OF ERISA OR §401(A)(29) OF THE CODE. 
NO LIABILITY TO THE PBGC (OTHER THAN REQUIRED INSURANCE PREMIUMS, ALL OF WHICH
HAVE BEEN PAID) HAS BEEN INCURRED BY ANY LOAN PARTY OR ANY ERISA AFFILIATE WITH
RESPECT TO ANY GUARANTEED PENSION PLAN AND THERE HAS NOT BEEN ANY ERISA EVENT
(OTHER THAN AN ERISA EVENT AS TO WHICH THE REQUIREMENT OF THIRTY (30) DAYS
NOTICE HAS BEEN WAIVED), OR ANY OTHER EVENT OR CONDITION WHICH PRESENTS A
MATERIAL RISK OF TERMINATION OF ANY GUARANTEED PENSION PLAN BY THE PBGC.  BASED
ON THE LATEST VALUATION OF EACH GUARANTEED PENSION PLAN (WHICH IN EACH CASE
OCCURRED WITHIN TWELVE MONTHS OF THE DATE OF THIS REPRESENTATION), AND ON THE
ACTUARIAL METHODS AND ASSUMPTIONS EMPLOYED FOR THAT VALUATION, THE AGGREGATE
BENEFIT LIABILITIES OF ALL SUCH GUARANTEED PENSION PLANS WITHIN THE MEANING OF
§4001 OF ERISA DID NOT EXCEED THE AGGREGATE VALUE OF THE ASSETS OF ALL SUCH
GUARANTEED PENSION PLANS, DISREGARDING FOR THIS PURPOSE THE BENEFIT LIABILITIES
AND ASSETS OF ANY GUARANTEED PENSION PLAN WITH ASSETS IN EXCESS OF BENEFIT
LIABILITIES, BY MORE THAN $1,000,000.

 

(D)           NONE OF THE LOAN PARTIES NOR ANY ERISA AFFILIATE HAS INCURRED ANY
MATERIAL LIABILITY (INCLUDING SECONDARY LIABILITY) TO ANY MULTIEMPLOYER PLAN AS
A RESULT OF A COMPLETE OR PARTIAL WITHDRAWAL FROM SUCH MULTIEMPLOYER PLAN UNDER
§4201 OF ERISA OR AS A RESULT OF A SALE OF ASSETS DESCRIBED IN §4204 OF ERISA. 
NONE OF THE LOAN PARTIES NOR ANY ERISA AFFILIATE HAS BEEN NOTIFIED THAT ANY
MULTIEMPLOYER PLAN IS IN REORGANIZATION OR INSOLVENT UNDER AND WITHIN THE
MEANING OF §4241 OR §4245 OF ERISA OR IS AT RISK OF ENTERING REORGANIZATION OR
BECOMING INSOLVENT, OR THAT ANY MULTIEMPLOYER PLAN INTENDS TO TERMINATE OR HAS
BEEN TERMINATED UNDER §4041A OF ERISA.

 

(E)           (I)           NONE OF THE LOAN PARTIES HAS ANY CANADIAN PLAN. 
FURTHERMORE, NO CANADIAN PLAN HAS BEEN TERMINATED OR PARTIALLY TERMINATED BY ANY
SUCH PERSON, NOR IS IT INSOLVENT OR IN REORGANIZATION, NOR HAVE ANY PROCEEDINGS
BEEN INSTITUTED TO TERMINATE, IN WHOLE OR IN PART, OR REORGANIZE ANY CANADIAN
PLAN.

 

(II)           NONE OF THE LOAN PARTIES NOR ANY OF THEIR SUBSIDIARIES HAS CEASED
TO PARTICIPATE (IN WHOLE OR IN PART) AS A PARTICIPATING EMPLOYER IN ANY CANADIAN
PLAN WHICH IS A PENSION PLAN OR HAS WITHDRAWN FROM ANY CANADIAN PLAN WHICH IS A
PENSION PLAN IN A COMPLETE OR PARTIAL WITHDRAWAL, NOR HAS A CONDITION OCCURRED
WHICH IF CONTINUED WOULD RESULT IN A COMPLETE OR PARTIAL WITHDRAWAL.

 

(III)          NONE OF THE LOAN PARTIES NOR ANY OF THEIR SUBSIDIARIES HAS ANY
UNFUNDED LIABILITY ON WINDUP OR WITHDRAWAL LIABILITY, INCLUDING CONTINGENT
WITHDRAWAL OR WINDUP LIABILITY, TO ANY CANADIAN PLAN OR ANY SOLVENCY DEFICIENCY
IN RESPECT OF ANY CANADIAN PLAN.

 

68

--------------------------------------------------------------------------------


 

(IV)          NONE OF THE LOAN PARTIES NOR ANY OF THEIR SUBSIDIARIES HAS ANY
UNFUNDED LIABILITY ON WINDUP OR ANY LIABILITY IN RESPECT OF ANY CANADIAN PLAN
(INCLUDING TO THE FSCO) OTHER THAN FOR REQUIRED INSURANCE PREMIUMS OR
CONTRIBUTIONS OR REMITTANCES WHICH HAVE BEEN PAID, CONTRIBUTED AND REMITTED WHEN
DUE.

 

(V)           THE LOAN PARTIES AND THEIR SUBSIDIARIES HAVE MADE ALL
CONTRIBUTIONS TO ANY CANADIAN PLAN REQUIRED BY LAW OR THE TERMS THEREOF TO BE
MADE BY IT WHEN DUE, AND IT IS NOT IN ARREARS IN THE PAYMENT OF ANY
CONTRIBUTION, PAYMENT, REMITTANCE OR ASSESSMENT OR IN DEFAULT IN FILING ANY
REPORTS, RETURNS, STATEMENTS, AND SIMILAR DOCUMENTS IN RESPECT OF SUCH CANADIAN
PLAN REQUIRED TO BE MADE OR PAID BY IT PURSUANT TO SAID CANADIAN PLAN, ANY LAW,
ACT, REGULATION, DIRECTIVE OR ORDER OR ANY EMPLOYMENT, UNION, PENSION, DEFERRED
PROFIT SHARING, BENEFIT, BONUS OR OTHER SIMILAR AGREEMENT OR ARRANGEMENT.

 

(VI)          NONE OF THE LOAN PARTIES NOR ANY OF THEIR SUBSIDIARIES IS LIABLE
OR, TO THE BEST OF THE LOAN PARTIES’ KNOWLEDGE, ALLEGED TO BE LIABLE, TO ANY
EMPLOYEE OR FORMER EMPLOYEE, DIRECTOR OR FORMER DIRECTOR, OFFICER OR FORMER
OFFICER OR OTHER PERSON RESULTING FROM ANY VIOLATION OR ALLEGED VIOLATION OF ANY
CANADIAN PLAN, ANY FIDUCIARY DUTY, ANY LAW OR AGREEMENT IN RELATION TO ANY
CANADIAN PLAN OR HAS ANY UNFUNDED PENSION OR LIKE OBLIGATIONS OR SOLVENCY
DEFICIENCY (INCLUDING ANY PAST SERVICE OR EXPERIENCE DEFICIENCY FUNDING
LIABILITIES), OTHER THAN ACCRUED OBLIGATIONS NOT YET DUE, FOR WHICH IT HAS MADE
FULL PROVISION IN ITS BOOKS AND RECORDS.

 

(VII)         ALL VACATION PAY, BONUSES, SALARIES AND WAGES, TO THE EXTENT
ACCRUING DUE, ARE PROPERLY REFLECTED IN THE LOAN PARTIES’ AND THEIR
SUBSIDIARIES’ BOOKS AND RECORDS.

 

(VIII)        NONE OF THE LOAN PARTIES NOR ANY OF THEIR SUBSIDIARIES HAS MADE
ANY APPLICATION FOR A FUNDING WAIVER OR EXTENSION OF ANY AMORTIZATION PERIOD IN
RESPECT OF ANY CANADIAN PLAN.

 

(IX)           THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF ANY
FIDUCIARY RESPONSIBILITIES WITH RESPECT TO ANY CANADIAN PLAN.

 

(X)            THERE ARE NO OUTSTANDING OR PENDING OR THREATENED INVESTIGATIONS,
CLAIMS, SUITS OR PROCEEDINGS IN RESPECT OF ANY CANADIAN PLANS (INCLUDING TO
ASSERT RIGHTS OR CLAIMS TO BENEFITS) THAT COULD GIVE RISE TO A MATERIAL ADVERSE
EFFECT.

 

SECTION 3.11       Disclosure.  The Borrowers have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party is subject, and all other matters known to any of them, that, individually
or in the aggregate, in each case, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(other than projections), taken as a whole, contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading.

 

69

--------------------------------------------------------------------------------


 

SECTION 3.12       Subsidiaries.  Schedule 3.12 (as the same may be supplemented
from time to time pursuant to the provisions of this Agreement) sets forth the
name of, and the ownership interest of each Loan Party in each Subsidiary as of
the Effective Date and designates those Subsidiaries which are Excluded
Subsidiaries.  No other Subsidiaries of Zale own Inventory generally consisting
of watches, gemstones, jewelry, and giftware other than the Subsidiaries which
are Loan Parties hereunder and under the other Loan Documents. Except as set
forth on Schedule 3.12 (as the same may be supplemented from time to time
pursuant to the provisions of this Agreement), the Loan Parties are not and each
of their respective Subsidiaries is not party to any joint venture, general or
limited partnership, or limited liability company, agreements or any other
business ventures or entities.

 

SECTION 3.13       Insurance.  Schedule 3.13 sets forth a description of all
policies of insurance which covers the Collateral maintained by or on behalf of
the Loan Parties and their Subsidiaries as of the Effective Date.  As of the
Effective Date, all premiums in respect of such insurance that are due and
payable have been paid.

 

SECTION 3.14       Accounts; Credit Cards.

 

(A)           SCHEDULE 2.21(A)(I) LISTS ALL DDAS AND CONCENTRATION ACCOUNTS
MAINTAINED BY ANY OF THE LOAN PARTIES OR THEIR SUBSIDIARIES AS OF THE EFFECTIVE
DATE, AND SUCH SCHEDULE CORRECTLY IDENTIFIES THE NAME AND ADDRESS OF EACH
DEPOSITORY, THE ACCOUNT NUMBER(S) MAINTAINED WITH SUCH DEPOSITORY, AND TO THE
EXTENT KNOWN, A CONTACT PERSON AT SUCH DEPOSITORY.

 

(B)           SCHEDULE 2.21(A)(II) LISTS ALL ARRANGEMENTS TO WHICH ANY LOAN
PARTY OR ANY SUBSIDIARY THEREOF IS A PARTY WITH RESPECT TO THE PAYMENT TO ANY
LOAN PARTY OF THE PROCEEDS OF ALL CREDIT CARD CHARGES FOR SALES BY ANY LOAN
PARTY, AS OF THE EFFECTIVE DATE.

 

SECTION 3.15       Labor Matters.  As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary thereof
pending or, to the knowledge of the Borrowers, threatened.  The hours worked by
and payments made to employees of the Loan Parties and their Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
federal, state, provincial, municipal, local or foreign law dealing with such
matters to the extent that any such violation could reasonably be expected to
have a Material Adverse Effect.  All material payments due from any Loan Party
or any Subsidiary thereof, or for which any claim may be made against any such
Person, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such member. 
The consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party or
any Subsidiary thereof is bound.

 

SECTION 3.16       Security Documents.  The Security Documents create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral, and the
Security Documents constitute, or will upon the filing of Uniform Commercial
Code, PPSA and PRUCC financing statements or equivalent forms and the obtaining
of “control”, in each case with respect to the relevant Collateral as required
under the applicable Uniform Commercial Code, PPSA and PRUCC, the creation of a
fully perfected

 

70

--------------------------------------------------------------------------------


 

first priority Lien on, and security interest in, all right, title and interest
of the Loan Parties thereunder in such Collateral, in each case prior and
superior in right to any other Person, except as permitted hereunder or under
any other Loan Document or as provided by applicable law.

 

SECTION 3.17       Federal Reserve Regulations.  Neither the Loan Parties nor
any of their respective Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.  No part of the proceeds of any Loan or any
Letter of Credit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (i) to buy or carry Margin Stock or to
extend credit to others for the purpose of buying or carrying Margin Stock or to
refund indebtedness originally incurred for such purpose or (ii) for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulations U or X.

 

SECTION 3.18       Solvency.  The Loan Parties and their Subsidiaries on a
consolidated basis are Solvent.  No transfer of property is being made by any
Loan Party and no obligation is being incurred by any Loan Party in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of any Loan Party.

 

SECTION 3.19       Foreign Assets Control Regulations, Etc.

 

None of the requesting or borrowing of the Loans, the requesting or issuance,
extension or renewal of any Letters of Credit or the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended) (the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)).  Furthermore, none of the Loan
Parties nor any of their respective Subsidiaries or other Affiliates (a) is or
will become a “blocked person” as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (b) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such “blocked person”.

 

SECTION 3.20       Excluded Subsidiaries.  No Excluded Subsidiary owns or has
rights in any credit card receivables, Inventory generally consisting of
watches, gemstones, jewelry and giftware or other Eligible Inventory, or the
proceeds of any of the foregoing.

 

SECTION 3.21       ZC Partnership. The ZC Partnership has no outstanding
Indebtedness or other material obligations and no assets other than Investments
in Zale Canada Co. permitted hereunder.

 

71

--------------------------------------------------------------------------------


 

ARTICLE IV
CONDITIONS

 

SECTION 4.1         Effective Date.  The effectiveness of this Agreement is
subject to the satisfaction of the following conditions precedent:

 

(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
EACH LOAN PARTY AND THE REQUIRED LENDERS EITHER (I) A COUNTERPART OF THIS
AGREEMENT AND ALL OTHER LOAN DOCUMENTS SIGNED ON BEHALF OF SUCH PARTY OR
(II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY
INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT) THAT
SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT AND ALL OTHER LOAN
DOCUMENTS.

 

(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO EACH AGENT, THE CO-BORROWING BASE AGENTS AND THE LENDERS
ON THE EFFECTIVE DATE AND DATED THE EFFECTIVE DATE) OF (I) TROUTMAN SANDERS LLP,
US COUNSEL TO THE LOAN PARTIES, (II) STIKEMAN ELLIOTT LLP, CANADIAN COUNSEL TO
THE LOAN PARTIES AND (III) GOLDMAN ANTONETTI & CORDOVA, PSC, PUERTO RICAN
COUNSEL TO THE LOAN PARTIES IN FORM AND COVERING SUCH MATTERS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.  THE LOAN PARTIES HEREBY REQUEST
SUCH COUNSEL TO DELIVER SUCH OPINION.

 

(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF EACH LOAN PARTY,
THE AUTHORIZATION OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS AND ANY
OTHER LEGAL MATTERS RELATING TO THE LOAN PARTIES, THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.

 

(D)           AFTER GIVING EFFECT TO ANY OF THE LOANS TO BE MADE ON, OR
IMMEDIATELY SUBSEQUENT TO, THE EFFECTIVE DATE AND ALL LETTERS OF CREDIT TO BE
ISSUED (OR DEEMED ISSUED) AT, OR IMMEDIATELY SUBSEQUENT TO, THE EFFECTIVE DATE,
EXCESS AVAILABILITY SHALL BE NOT LESS THAN $200,000,000.  THE ADMINISTRATIVE
AGENT AND EACH CO-BORROWING BASE AGENT SHALL HAVE RECEIVED A BORROWING BASE
CERTIFICATE DATED THE EFFECTIVE DATE, RELATING TO THE MONTH ENDED ON MARCH 31,
2010 (BUT THE AMOUNT OF THE LOAN AGREEMENT OBLIGATIONS SHALL BE AS OF MAY 10,
2010), AND EXECUTED BY A FINANCIAL OFFICER OF ZALE.

 

(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM A
FINANCIAL OFFICER OF ZALE, REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
ADMINISTRATIVE AGENT, WITH RESPECT TO THE SOLVENCY OF ZALE AND ITS SUBSIDIARIES
ON A CONSOLIDATED BASIS, AS OF THE EFFECTIVE DATE.

 

(F)            ALL NECESSARY CONSENTS AND APPROVALS TO THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED AND SHALL BE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(G)           LENDERS HAVING COMMITMENTS (INCLUDING SEASONAL COMMITMENTS)
AGGREGATING MORE THAN $500,000,000 SHALL HAVE BECOME EXTENDING LENDERS.

 

(H)           THE BORROWERS SHALL HAVE RECEIVED AT LEAST $150,000,000 OF GROSS
PROCEEDS FROM THE TERM LOAN AND THE INTERCREDITOR AGREEMENT SHALL HAVE BEEN
EXECUTED AND IN FULL FORCE AND EFFECT. THE INTERCREDITOR AGREEMENT AND ALL OTHER
DOCUMENTS, INSTRUMENTS AND AGREEMENTS EVIDENCING, GUARANTEEING, OR SECURING THE
TERM LOAN SHALL BE GENERALLY CONSISTENT WITH TERMS

 

72

--------------------------------------------------------------------------------


 

PREVIOUSLY DISCLOSED TO THE CO-BORROWING BASE AGENTS AND SHALL BE OTHERWISE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT AND
THE CO-BORROWING BASE AGENTS.

 

(I)            THE ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED THAT ANY
FINANCIAL STATEMENTS DELIVERED TO IT FAIRLY PRESENT THE BUSINESS AND FINANCIAL
CONDITION OF ZALE AND ITS SUBSIDIARIES, AND THAT THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE IN THE ASSETS, BUSINESS, FINANCIAL CONDITION, OR INCOME OF ZALE
AND ITS SUBSIDIARIES SINCE THE DATE OF THE MOST RECENT FINANCIAL INFORMATION
DELIVERED TO THE ADMINISTRATIVE AGENT.

 

(J)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND BE SATISFIED
WITH DETAILED FINANCIAL PROJECTIONS AND BUSINESS ASSUMPTIONS FOR ZALE AND ITS
SUBSIDIARIES (X) A MONTHLY BASIS FOR THE TWELVE MONTH PERIOD FOLLOWING THE
EFFECTIVE DATE, AND (Y) ON AN ANNUAL BASIS FOR EACH FISCAL YEAR THEREAFTER
THROUGH THE EXTENDED TERM MATURITY DATE, INCLUDING, IN EACH CASE, A CONSOLIDATED
INCOME STATEMENT, BALANCE SHEET, STATEMENT OF CASH FLOWS AND THE BORROWING BASE
AVAILABILITY ANALYSIS, GIVING PRO FORMA EFFECT TO THE TERM LOAN.

 

(K)           NO EVENT SHALL HAVE OCCURRED AFTER JANUARY 31, 2010 THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(L)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED RESULTS OF SEARCHES
OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (IN EACH
CASE DATED AS OF A DATE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT)
INDICATING THE ABSENCE OF LIENS ON THE COLLATERAL, EXCEPT FOR LIENS PERMITTED BY
SECTION 6.2 AND LIENS WHICH TERMINATION STATEMENTS AND RELEASES REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT ARE BEING TENDERED CONCURRENTLY WITH
SUCH EXTENSION OF CREDIT.

 

(M)          THE COLLATERAL AGENT SHALL HAVE RECEIVED ALL DOCUMENTS AND
INSTRUMENTS, INCLUDING UNIFORM COMMERCIAL CODE, PPSA AND PRUCC FINANCING
STATEMENTS AND BLOCKED ACCOUNT AGREEMENTS OR ASSIGNMENT OF BANK ACCOUNT WITH
RESPECT TO THE CONCENTRATION ACCOUNTS REQUIRED BY LAW OR REASONABLY REQUESTED BY
THE COLLATERAL AGENT TO BE FILED, REGISTERED OR RECORDED TO CREATE OR PERFECT
THE FIRST PRIORITY LIENS INTENDED TO BE CREATED UNDER THE LOAN DOCUMENTS (EXCEPT
WITH RESPECT TO THE TERM PRIORITY COLLATERAL, AS TO WHICH THE COLLATERAL AGENT’S
LIEN SHALL BE A SECOND PRIORITY LIEN) AND ALL SUCH FINANCING STATEMENTS SHALL
HAVE BEEN SO FILED, REGISTERED OR RECORDED TO THE SATISFACTION OF THE COLLATERAL
AGENT.

 

(N)           ALL FEES DUE AT OR IMMEDIATELY AFTER THE EFFECTIVE DATE, AND ALL
REASONABLE COSTS AND EXPENSES PAYABLE HEREUNDER OR UNDER THE FEE LETTER
(INCLUDING THE REASONABLE FEES AND EXPENSES OF APPRAISERS, AUDITORS AND
COUNSEL), SHALL HAVE BEEN PAID IN FULL.

 

(O)           THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT
(A) VIOLATE ANY APPLICABLE LAW, STATUTE, RULE OR REGULATION, OR (B) CONFLICT
WITH, OR RESULT IN A DEFAULT OR EVENT OF DEFAULT UNDER, ANY MATERIAL AGREEMENT
OF ANY LOAN PARTY (AND THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL RECEIVE A
SATISFACTORY OPINION OF LOAN PARTIES’ COUNSEL TO THAT EFFECT).

 

(P)           NO MATERIAL CHANGES IN GOVERNMENTAL REGULATIONS OR POLICIES
AFFECTING THE LOAN PARTIES, THE AGENTS, THE ARRANGERS OR ANY LENDER INVOLVED IN
THIS TRANSACTION SHALL HAVE OCCURRED

 

73

--------------------------------------------------------------------------------


 

PRIOR TO THE EFFECTIVE DATE WHICH COULD, INDIVIDUALLY OR IN THE AGGREGATE,
MATERIALLY ADVERSELY AFFECT THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

 

(Q)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF ZALE
STATING THAT THE REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES TO THE
AGENTS AND THE LENDERS IN THE LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE OF SUCH CERTIFICATE, AND THAT NO EVENT HAS
OCCURRED WHICH IS OR WHICH, SOLELY WITH THE GIVING OF NOTICE OR PASSAGE OF TIME
(OR BOTH) WOULD BE AN EVENT OF DEFAULT.

 

(R)           THERE SHALL BE NO DEFAULT OR EVENT OF DEFAULT ON THE EFFECTIVE
DATE.

 

(S)           THERE SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT SUCH
ADDITIONAL INSTRUMENTS AND DOCUMENTS AS THE ADMINISTRATIVE AGENT OR COUNSEL TO
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE OR REQUEST.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.2         Conditions Precedent to Each Loan and Each Letter of
Credit.  In addition to those conditions described in SECTION 4.1, the
obligation of the Lenders to make any Loan and of the Issuing Banks to issue,
amend, renew, extend or increase each Letter of Credit, is subject to the
following conditions precedent:

 

(A)           NOTICE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE
WITH RESPECT TO SUCH BORROWING OR ISSUANCE, AS THE CASE MAY BE, AS REQUIRED BY
ARTICLE II.

 

(B)           REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR OTHERWISE
MADE IN WRITING IN CONNECTION HEREWITH OR THEREWITH SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF EACH BORROWING OR THE ISSUANCE,
AMENDMENT, RENEWAL, EXTENSION OR INCREASE OF A LETTER OF CREDIT HEREUNDER WITH
THE SAME EFFECT AS IF MADE ON AND AS OF SUCH DATE, OTHER THAN REPRESENTATIONS
AND WARRANTIES THAT RELATE SOLELY TO AN EARLIER DATE AND EXCEPT FOR CHANGES
THERETO WHICH ARE NOT PROHIBITED BY THE OTHER TERMS OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.

 

(C)           NO DEFAULT.  ON THE DATE OF EACH BORROWING HEREUNDER AND THE
ISSUANCE, AMENDMENT, RENEWAL, EXTENSION OR INCREASE OF EACH LETTER OF CREDIT, NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 

(D)           BORROWING BASE CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE  MOST RECENTLY REQUIRED BORROWING BASE CERTIFICATE.

 

The request by the Borrowers for, and the acceptance by the Borrowers of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in this SECTION 4.2 have
been satisfied at that time and that after giving effect to such extension of
credit the aggregate of all Credit Extensions shall not exceed the amounts set
forth in Section 2.1(a) hereof.  The conditions set forth in this SECTION 4.2
are for the sole benefit of the Administrative Agent, each Issuing Bank and each
Lender and

 

74

--------------------------------------------------------------------------------


 

may be waived by the Administrative Agent in whole or in part without prejudice
to the Administrative Agent or any Lender.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any outstanding Commitment hereunder, any
Letter of Credit is outstanding, or any Loan or any other Loan Agreement
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not then been asserted), each Loan
Party covenants and agrees with the Agents, the Issuing Banks and the Lenders
that:

 

SECTION 5.1         Financial Statements and Other Information.  The Borrowers
will furnish to the Administrative Agent (and, in the case of SECTION 5.1(f),
(g), (h) and (i), the Co-Borrowing Base Agents):

 

(A)           AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN
NINETY-FIVE (95) DAYS AFTER THE END OF EACH FISCAL YEAR OF ZALE, (I) THE
CONSOLIDATED BALANCE SHEET OF ZALE AND ITS SUBSIDIARIES AS AT THE END OF SUCH
YEAR, AND THE RELATED CONSOLIDATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’
EQUITY AND CASH FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL AUDITED AND REPORTED ON BY
ERNST & YOUNG LLP OR BY ANOTHER INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED
NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION
AND WITHOUT A QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE
EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF ZALE AND
ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, AND (II) THE ANNUAL 10-K REPORTS OF ZALE FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION;

 

(B)           AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN FIFTY (50)
DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL
YEAR OF ZALE, (I) COPIES OF THE UNAUDITED CONSOLIDATED BALANCE SHEET OF ZALE AND
ITS SUBSIDIARIES AS AT THE END OF SUCH QUARTER, AND THE RELATED CONSOLIDATED
STATEMENT OF OPERATIONS FOR SUCH QUARTER AND FOR THE PORTION OF ZALE’S FISCAL
YEAR THEN ELAPSED, AND THE RELATED CONSOLIDATED STATEMENT OF CASH FLOW FOR THE
PORTION OF ZALE’S FISCAL YEAR THEN ELAPSED, ALL IN REASONABLE DETAIL AND
PREPARED IN ACCORDANCE WITH GAAP (SUBJECT TO YEAR-END ADJUSTMENTS AND EXCEPT FOR
THE ABSENCE OF NOTES), AND (II) THE QUARTERLY 10-Q REPORTS OF ZALE FILED WITH
THE SECURITIES AND EXCHANGE COMMISSION;

 

(C)           AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN THIRTY
(30) DAYS AFTER THE END OF EACH MONTH (WHICH IS NOT A FISCAL QUARTER END),
COPIES OF THE UNAUDITED CONSOLIDATED BALANCE SHEET OF ZALE AND ITS SUBSIDIARIES
AS AT THE END OF SUCH MONTH, AND THE RELATED CONSOLIDATED STATEMENT OF
OPERATIONS FOR SUCH MONTH AND FOR THE REFERENCE PERIOD THEN ENDED, AND THE
RELATED CONSOLIDATED STATEMENT OF CASH FLOW FOR THE REFERENCE PERIOD THEN ENDED,
ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP (SUBJECT TO
YEAR-END ADJUSTMENTS AND EXCEPT FOR THE ABSENCE OF NOTES);

 

(D)           (I) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A), (B) OR (C) ABOVE A CERTIFICATE OF A FINANCIAL OFFICER OF ZALE
(A) CERTIFYING AS TO WHETHER A DEFAULT OR

 

75

--------------------------------------------------------------------------------


 

EVENT OF DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS OCCURRED, SPECIFYING THE
DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT
THERETO, (B) STATING WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF
HAS OCCURRED SINCE THE DATE OF ZALE’S AUDITED FINANCIAL STATEMENTS REFERRED TO
IN SECTION 3.4 AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF
SUCH CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE AND (C) A
COMPLIANCE CERTIFICATE, CERTIFIED BY A FINANCIAL OFFICER OF ZALE, SETTING FORTH
IN REASONABLE DETAIL THE COMPUTATION OF THE FIXED CHARGE COVERAGE RATIO (EVEN IF
COMPLIANCE WITH SECTION 6.8 IS NOT THEN REQUIRED), AND (II) WITHIN THREE
(3) BUSINESS DAYS AFTER THE OCCURRENCE OF A CASH CONTROL EVENT, A COMPLIANCE
CERTIFICATE, CERTIFIED BY A FINANCIAL OFFICER OF ZALE, SETTING FORTH IN
REASONABLE DETAIL THE COMPUTATION EVIDENCING COMPLIANCE WITH SECTION 6.8 BASED
UPON THE MOST RECENT MONTHLY FINANCIAL STATEMENTS DELIVERED IN ACCORDANCE WITH
CLAUSE (C) ABOVE.

 

(E)           ON THE LAST DAY OF EACH FISCAL YEAR OF ZALE, (I) A DETAILED
CONSOLIDATED BUDGET BY QUARTER FOR THE IMMEDIATELY FOLLOWING FISCAL YEAR
(INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
PROJECTED OPERATIONS AND CASH FLOW AS OF THE END OF AND FOR SUCH FISCAL YEAR)
AND (II) A MONTHLY DETAIL OF PROJECTED INVENTORY LEVELS AND CREDIT EXTENSIONS
AND THE PROJECTED BORROWING BASE AND EXCESS AVAILABILITY FOR SUCH FISCAL YEAR;
AND, PROMPTLY WHEN AVAILABLE, ANY SIGNIFICANT REVISIONS TO THE BUDGET AND THE
PROJECTIONS; PROVIDED THAT, THE BORROWERS SHALL, BY NO LATER THAN
FEBRUARY 15TH OF EACH CALENDAR YEAR, REFORECAST AND UPDATE THE PROJECTIONS
DELIVERED PURSUANT TO THE FOREGOING CLAUSES (I) AND (II) FOR THE REMAINING
PERIOD OF EACH SUCH FISCAL YEAR;

 

(F)            EXCEPT AS PROVIDED BELOW, WITHIN FIFTEEN (15) DAYS AFTER THE END
OF EACH MONTH, A CERTIFICATE IN THE FORM OF EXHIBIT D (A “BORROWING BASE
CERTIFICATE”) SHOWING THE BORROWING BASE AS OF THE CLOSE OF BUSINESS ON THE LAST
DAY OF THE IMMEDIATELY PRECEDING MONTH, EACH SUCH CERTIFICATE TO BE CERTIFIED AS
COMPLETE AND CORRECT ON BEHALF OF THE BORROWERS BY A FINANCIAL OFFICER OF ZALE,
PROVIDED, HOWEVER, (I) FOR THE PERIOD OF NOVEMBER 30 OF EACH YEAR THROUGH
JANUARY 15 OF THE SUBSEQUENT YEAR, SUCH BORROWING BASE CERTIFICATE (SHOWING THE
BORROWING BASE AS OF THE CLOSE OF BUSINESS ON THE LAST DAY OF THE IMMEDIATELY
PRECEDING WEEK) SHALL BE FURNISHED WEEKLY ON WEDNESDAY OF EACH WEEK, (II) IF,
(A) EXCESS AVAILABILITY IS LESS THAN $75,000,000 AT ANY TIME, OR (B) AN EVENT OF
DEFAULT EXISTS, SUCH BORROWING BASE CERTIFICATE (SHOWING THE BORROWING BASE AS
OF THE CLOSE OF BUSINESS ON THE LAST DAY OF THE IMMEDIATELY PRECEDING WEEK)
SHALL BE FURNISHED WEEKLY ON WEDNESDAY OF EACH WEEK; AND (III) IF THE BORROWERS
NOTIFY THE ADMINISTRATIVE AGENT IN WRITING THAT THE BORROWERS HAVE ELECTED,
DURING ANY PERIOD OF ANY YEAR OTHER THAN THE PERIODS SET FORTH IN CLAUSES
(I) AND (II) ABOVE, TO FURNISH BORROWING BASE CERTIFICATES ON A WEEKLY BASIS,
SUCH BORROWING BASE CERTIFICATE (SHOWING THE BORROWING BASE AS OF THE CLOSE OF
BUSINESS ON THE LAST DAY OF THE IMMEDIATELY PRECEDING WEEK) SHALL BE FURNISHED
WEEKLY ON WEDNESDAY OF EACH WEEK FROM THE DATE OF SUCH NOTICE AND CONTINUING
DURING THE ENTIRE NINETY (90) DAY PERIOD THEREAFTER;

 

(G)           RESERVED;

 

(H)           WITHIN SEVEN (7) BUSINESS DAYS AFTER THE END OF THE MONTH OF
DECEMBER OF EACH CALENDAR YEAR, A MODIFIED BORROWING BASE CERTIFICATE EVIDENCING
A ROLL-FORWARD OF INVENTORY FROM THE PRECEDING MONTH’S END;

 

76

--------------------------------------------------------------------------------


 

(I)            WEEKLY, ON WEDNESDAY OF EACH WEEK, A ROLLING 13 WEEK CASH FLOW,
REFLECTING ACTUAL RESULTS FROM THE PRIOR WEEK PERIOD COMPARED TO THE IMMEDIATELY
PRECEDING ROLLING 13 WEEK CASH FLOW DELIVERED TO THE ADMINISTRATIVE AGENT AND TO
THE BUDGET DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 5.1(E) HEREOF, AND PROJECTED RESULTS FOR THE SUBSEQUENT 13 WEEK PERIOD,
TOGETHER WITH MANAGEMENT’S DISCUSSION OF ANY VARIANCES FROM THE PRIOR CASH FLOW
OR THE BUDGET, PROVIDED THAT SUCH WEEKLY CASH FLOW REPORT SHALL NOT BE REQUIRED
AS LONG AS (I) NO DEFAULT OR EVENT OF DEFAULT EXISTS AND (II) EXCESS
AVAILABILITY IS GREATER THAN (A) $75,000,000, OR (B) IF AND SO LONG AS THE FIXED
CHARGE COVERAGE RATIO FOR THE MOST RECENT REFERENCE PERIOD IS GREATER THAN
1.1:1.0; $60,000,000;

 

(J)            PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL
PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY ZALE
OR ANY OF ITS SUBSIDIARIES WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY
GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID
COMMISSION, OR WITH ANY NATIONAL SECURITIES EXCHANGE, AS THE CASE MAY BE;

 

(K)           PROMPTLY UPON RECEIPT THEREOF, COPIES OF ALL REPORTS SUBMITTED TO
ZALE OR ANY OF ITS SUBSIDIARIES BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS IN
CONNECTION WITH EACH ANNUAL, INTERIM OR SPECIAL AUDIT OF THE BOOKS OF ZALE AND
ITS SUBSIDIARIES MADE BY SUCH ACCOUNTANTS, INCLUDING ANY MANAGEMENT LETTER
COMMENTING ON THE BORROWERS’ AND THEIR SUBSIDIARIES’ INTERNAL CONTROLS SUBMITTED
BY SUCH ACCOUNTANTS TO MANAGEMENT IN CONNECTION WITH THEIR ANNUAL AUDIT;

 

(L)            THE FINANCIAL AND COLLATERAL REPORTS DESCRIBED ON
SCHEDULE 5.1(L), AT THE TIMES SET FORTH IN SUCH SCHEDULE; AND

 

(M)          PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF ANY LOAN
PARTY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY REASONABLY REQUEST.

 

Any document required to be furnished pursuant to this SECTION 5.1 shall be
deemed to have been furnished if such document shall have timely been made
available on the SEC’s Electronic Data Gathering Analysis and Retrieval System,
or its successor (in each case, provided that each Lender and each Agent has
access thereto) and shall be deemed to have been delivered on the date when so
made available; provided that, the Borrowers shall deliver paper copies (which
may be electronic pdf copies) of such documents to the Administrative Agent if
the Administrative Agent or a Lender so requests.

 

SECTION 5.2         Notices of Material Events.  The Borrowers will furnish to
the Administrative Agent, the Issuing Banks, the Collateral Agent, the
Co-Borrowing Base Agents and each Lender written notice of the following
promptly following a Responsible Officer’s obtaining knowledge thereof:

 

(A)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

 

(B)           THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING ANY LOAN
PARTY THEREOF THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT;

 

77

--------------------------------------------------------------------------------


 

(C)           THE OCCURRENCE OF ANY MATERIAL VIOLATION OF ANY APPLICABLE
ENVIRONMENTAL LAW THAT ANY OF THE LOAN PARTIES REPORTS IN WRITING OR IS
REPORTABLE BY SUCH PERSON IN WRITING (OR FOR WHICH ANY WRITTEN REPORT
SUPPLEMENTAL TO ANY ORAL REPORT IS MADE) TO ANY U.S. AND ANY FOREIGN FEDERAL,
STATE OR LOCAL ENVIRONMENTAL AGENCY WHICH VIOLATION COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(D)           THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED (OR SIMILAR EVENT OR EVENTS IN RESPECT OF
ANY CANADIAN PLANS), COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT OCCURRENCE OF CERTAIN EVENTS RELATED TO CANADIAN PLANS, IF
APPLICABLE;

 

(E)           ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT; AND

 

(F)            THE DISCHARGE BY ANY LOAN PARTY OF ITS PRESENT INDEPENDENT
ACCOUNTANTS OR ANY WITHDRAWAL OR RESIGNATION BY SUCH INDEPENDENT ACCOUNTANTS.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Zale setting forth the details
of the event or development requiring such notice and, if applicable, any action
taken or proposed to be taken with respect thereto.

 

SECTION 5.3         Information Regarding Collateral.  The Borrowers will
furnish to the Administrative Agent (a) prompt written notice of any change in
(i) any Loan Party’s trade name used to identify it in the conduct of its
business or in the ownership of its properties or (ii) any office in which it
maintains books or records relating to Collateral owned by it and having a value
in excess of $10,000,000 or any office or facility at which Collateral owned by
it and having a value in excess of $10,000,000 is located (including the
establishment of any such new office or facility); and (b) prior written notice
of any change in (i) any Loan Party’s corporate name or the location of any Loan
Party’s chief executive office or its principal place of business, (ii) any Loan
Party’s identity or corporate structure or (iii) any Loan Party’s jurisdiction
of incorporation, Federal Taxpayer Identification Number or state organizational
number or similar taxation or organizational number; provided, however, that if
any of the occurrences referred to in clauses (a) and (b) shall occur with
respect to any Canadian Loan Party or any of its assets, the Borrowers shall
furnish the Administrative Agent with thirty (30) days’ prior written notice
thereof.  Zale also agrees promptly to notify the Administrative Agent and the
Co-Borrowing Base Agents if any material portion of the Collateral is damaged,
destroyed, or lost, stolen or otherwise unaccounted for.

 

SECTION 5.4         Existence; Conduct of Business.

 

Except as otherwise permitted by this Agreement (including pursuant to
SECTION 6.4), each Loan Party will do or cause to be done, and will cause each
of its Subsidiaries to do or cause to be done, all things necessary to comply
with its respective charter, certificate of incorporation, articles of
organization, and/or other organizational documents, as applicable; and by-laws
and/or other instruments which deal with corporate governance, and to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges,

 

78

--------------------------------------------------------------------------------


 

franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business.

 

SECTION 5.5         Payment of Obligations.

 

Each Loan Party will, and will cause each of its Subsidiaries to, pay its
Material Indebtedness, obligations in connection with Hedging Agreements and
Cash Management Services, and Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, (c) such contest effectively suspends collection of the contested
obligation, (d) no Lien (other than a Lien permitted by SECTION 6.2) secures
such obligation and (e) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect; provided that
any payment made by a Loan Party in good faith with respect to any of its Tax
liabilities which is subsequently determined by a Governmental Authority to be
less than the payment deemed to be owed by such Governmental Authority shall not
constitute a breach of this SECTION 5.5, provided such Governmental Authority
has not levied any Lien (other than a Permitted Encumbrance) to secure such
obligation.  The Loan Parties will cause each of their respective Subsidiaries
to pay its Tax liabilities, except to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.6         Maintenance of Properties.

 

Each Loan Party will, and will cause each of its Subsidiaries to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted and with the exception of
asset dispositions permitted hereunder.

 

SECTION 5.7         Insurance.

 

(A)           EACH LOAN PARTY WILL MAINTAIN THE FOLLOWING INSURANCE UNDER THIS
AGREEMENT (OR, TO THE EXTENT CONSISTENT WITH PRUDENT BUSINESS PRACTICE, A
PROGRAM OF SELF INSURANCE): (I) WORKER’S COMPENSATION AND EMPLOYER’S LIABILITY
INSURANCE AFFORDING (A) PROTECTION UNDER THE WORKERS’ COMPENSATION LAWS OF THE
STATE(S) OR PROVINCE(S) IN WHICH THE SERVICE IS TO BE PROVIDED AND (B)
EMPLOYERS’ LIABILITY PROTECTION SUBJECT TO A LIMIT OF NOT LESS THAN $500,000;
(II) COMPREHENSIVE AUTOMOBILE LIABILITY INSURANCE PROVIDING LIMITS OF NOT LESS
THAN $2,000,000 EACH OCCURRENCE FOR BODILY INJURY AND PROPERTY DAMAGE COMBINED;
(III) COMMERCIAL GENERAL LIABILITY INSURANCE PROVIDING NOT LESS THAN $2,000,000
EACH OCCURRENCE FOR BODILY INJURY AND PROPERTY DAMAGE COMBINED; AND
(IV) UMBRELLA LIABILITY INSURANCE IN AMOUNTS NOT LESS THAN $3 MILLION IN EXCESS
OF PRIMARY LIABILITY COVERAGE.  ALL SUCH INSURANCE POLICIES REQUIRED TO BE
MAINTAINED UNDER THIS AGREEMENT SHALL BE PROCURED FROM INSURANCE COMPANIES RATED
AT LEAST A-VIII OR BETTER BY THE THEN CURRENT EDITION OF BEST’S INSURANCE
REPORTS PUBLISHED BY A.M. BEST CO.  THE BORROWERS SHALL PROVIDE ADMINISTRATIVE
AGENT WITH CERTIFICATES OF INSURANCE EVIDENCING THE REQUIRED COVERAGE
CONCURRENTLY WITH THE EXECUTION OF THIS AGREEMENT AND UPON EACH RENEWAL OF SUCH
POLICIES THEREAFTER, AND, IN ADDITION TO THE NOTICES REQUIRED UNDER
SECTION 5.7(B), THE LOAN PARTIES SHALL FURNISH PROMPT WRITTEN NOTICE OF ANY
MATERIAL CHANGE OR CANCELLATION OF SUCH POLICIES.  EACH OF THE LOAN PARTIES WILL
MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURERS INSURANCE WITH

 

79

--------------------------------------------------------------------------------


 

RESPECT TO THE COLLATERAL AND ITS OTHER PROPERTIES AGAINST SUCH CASUALTIES AS
SHALL BE CONSISTENT WITH PAST PRACTICES AND IN ACCORDANCE WITH THE GENERAL
PRACTICES OF BUSINESSES ENGAGED IN SIMILAR ACTIVITIES IN SIMILAR GEOGRAPHIC
AREAS AND IN AMOUNTS, CONTAINING SUCH TERMS, IN SUCH FORMS AND FOR SUCH PERIODS
AS MAY BE REASONABLE AND PRUDENT.

 

(B)           FIRE AND EXTENDED COVERAGE POLICIES MAINTAINED WITH RESPECT TO ANY
COLLATERAL SHALL BE ENDORSED OR OTHERWISE AMENDED TO INCLUDE (I) A PROVISION TO
THE EFFECT THAT NONE OF THE LOAN PARTIES, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, OR ANY OTHER PARTY SHALL BE A COINSURER AND (II) SUCH OTHER
PROVISIONS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE FROM TIME TO TIME
TO PROTECT THE INTERESTS OF THE LENDERS. EACH SUCH POLICY REFERRED TO IN THIS
PARAGRAPH ALSO SHALL PROVIDE THAT IT SHALL NOT BE CANCELED, MODIFIED OR NOT
RENEWED (I) BY REASON OF NONPAYMENT OF PREMIUM EXCEPT UPON NOT LESS THAN TEN
(10) DAYS’ PRIOR WRITTEN NOTICE THEREOF BY THE INSURER TO THE ADMINISTRATIVE
AGENT (GIVING THE ADMINISTRATIVE AGENT THE RIGHT TO CURE DEFAULTS IN THE PAYMENT
OF PREMIUMS) OR (II) FOR ANY OTHER REASON EXCEPT UPON NOT LESS THAN THIRTY (30)
DAYS’ PRIOR WRITTEN NOTICE THEREOF BY THE INSURER TO THE ADMINISTRATIVE AGENT.
THE BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT, PRIOR TO THE
CANCELLATION, MODIFICATION OR NONRENEWAL OF ANY SUCH POLICY OF INSURANCE, A COPY
OF A RENEWAL OR REPLACEMENT POLICY (OR OTHER EVIDENCE OF RENEWAL OF A POLICY
PREVIOUSLY DELIVERED TO THE ADMINISTRATIVE AGENT) TOGETHER WITH EVIDENCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT OF PAYMENT OF THE PREMIUM THEREFOR.

 

(C)           EACH INSURANCE POLICY SHALL INCLUDE AN ENDORSEMENT (IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT) NAMING THE
ADMINISTRATIVE AGENT AS “LOSS PAYEE”, “MORTGAGEE” OR “ADDITIONAL INSURED” AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST AND PROVIDING THAT THE INSURER SHALL
PAY ALL PROCEEDS OTHERWISE PAYABLE TO THE LOAN PARTY UNDER THE POLICIES DIRECTLY
TO THE ADMINISTRATIVE AGENT, SUBJECT TO THE TERMS OF THE INTERCREDITOR
AGREEMENT.

 

SECTION 5.8         Casualty and Condemnation.

 

Each Borrower will furnish to the Administrative Agent and the Lenders prompt
written notice of any casualty or other insured damage to any material portion
of the Collateral having a value in excess of $10,000,000 or the commencement of
any action or proceeding for the taking of any material portion of the
Collateral having a value in excess of $10,000,000 under power of eminent domain
or by condemnation or similar proceeding.

 

SECTION 5.9         Books and Records; Inspection and Audit Rights; Appraisals;
Consultants for the Agents and Lenders

 

(A)           EACH LOAN PARTY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO,
KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES
ARE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND
ACTIVITIES. EACH LOAN PARTY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO,
PERMIT ANY REPRESENTATIVES DESIGNATED BY ANY AGENT, UPON REASONABLE PRIOR
NOTICE, TO VISIT AND INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM
ITS BOOKS AND RECORDS, AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH
ITS OFFICERS AND INDEPENDENT ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES AND AS
OFTEN AS REASONABLY REQUESTED.

 

80

--------------------------------------------------------------------------------


 

(B)           EACH LOAN PARTY WILL FROM TIME TO TIME UPON SUCH LOAN PARTY’S
ELECTION OR THE REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT, ANY CO-BORROWING
BASE AGENT (AFTER CONSULTATION WITH THE ADMINISTRATIVE AGENT) OR THE REQUIRED
LENDERS THROUGH THE ADMINISTRATIVE AGENT, PERMIT ANY AGENT OR PROFESSIONALS
(INCLUDING INVESTMENT BANKERS, CONSULTANTS, ACCOUNTANTS, LAWYERS AND APPRAISERS)
RETAINED (IN ALL EVENTS) BY THE ADMINISTRATIVE AGENT TO CONDUCT APPRAISALS,
COMMERCIAL FINANCE EXAMINATIONS AND OTHER EVALUATIONS, INCLUDING, WITHOUT
LIMITATION, OF (I) THE LOAN PARTIES’ PRACTICES IN THE COMPUTATION OF THE
BORROWING BASE AND (II) THE ASSETS INCLUDED IN THE BORROWING BASE AND RELATED
FINANCIAL INFORMATION SUCH AS, BUT NOT LIMITED TO, SALES, GROSS MARGINS,
PAYABLES, ACCRUALS AND RESERVES, AND PAY THE REASONABLE FEES AND EXPENSES OF THE
ADMINISTRATIVE AGENT OR SUCH PROFESSIONALS WITH RESPECT TO SUCH EVALUATIONS AND
APPRAISALS; PROVIDED, HOWEVER, SO LONG AS THERE EXISTS NO EVENT OF DEFAULT, THE
LOAN PARTIES SHALL NOT BE REQUIRED TO PAY FOR MORE THAN THREE (3) INVENTORY
APPRAISALS AND THREE (3) COMMERCIAL FINANCE EXAMINATIONS DURING ANY PERIOD OF
TWELVE (12) CONSECUTIVE FISCAL MONTHS; PROVIDED THAT FROM AND AFTER THE DATE
THAT THE BORROWERS’ FIXED CHARGE RATIO FOR ANY MEASUREMENT PERIOD IS GREATER
THAN OR EQUAL TO 1.1:1.0, AS LONG AS EXCESS AVAILABILITY IS NOT LESS THAN
$75,000,000 FOR ANY FIVE (5) CONSECUTIVE DAYS, THE LOAN PARTIES SHALL NOT BE
REQUIRED TO PAY FOR MORE THAN TWO (2) INVENTORY APPRAISALS AND TWO
(2) COMMERCIAL FINANCE EXAMINATIONS DURING ANY PERIOD OF TWELVE (12) CONSECUTIVE
FISCAL MONTHS; PROVIDED FURTHER THAT, IN ALL EVENTS, ANY APPRAISAL, COMMERCIAL
FINANCE EXAMINATION AND OTHER EVALUATION CONDUCTED UPON THE ELECTION OF ANY LOAN
PARTY, SHALL BE AT THE SOLE COST AND EXPENSE OF THE LOAN PARTIES AND SHALL NOT
COUNT TOWARDS THE NUMBER OF INVENTORY APPRAISALS AND COMMERCIAL FINANCE
EXAMINATIONS FOR WHICH THE LOAN PARTIES ARE REQUIRED TO PAY AS SET FORTH ABOVE. 
IN ADDITION TO THE FOREGOING, THE ADMINISTRATIVE AGENT, ACTING ON ITS OWN BEHALF
OR AT THE DIRECTION OF ANY CO-BORROWING BASE AGENT (AFTER CONSULTATION WITH THE
ADMINISTRATIVE AGENT), (A) MAY, AT ANY TIME, UNDERTAKE ADDITIONAL INVENTORY
APPRAISALS AND COMMERCIAL FINANCE EXAMINATIONS AT THE SOLE EXPENSE OF THE
LENDERS, AND (B) AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY DEFAULT
OR EVENT OF DEFAULT, MAY CAUSE SUCH ADDITIONAL INVENTORY APPRAISALS AND
COMMERCIAL FINANCE EXAMINATIONS TO BE TAKEN AS THE ADMINISTRATIVE AGENT OR ANY
CO-BORROWING BASE AGENT (AFTER CONSULTATION WITH THE ADMINISTRATIVE AGENT)
DETERMINES, ALL AT THE EXPENSE OF THE LOAN PARTIES.

 

(C)           THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY RETAIN ANY PERSON THE
ADMINISTRATIVE AGENT AND THE LENDERS DEEM APPROPRIATE, AS CONSULTANT FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS, TO ASSIST THEM IN CONNECTION WITH THE
ADMINISTRATION AND ENFORCEMENT OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
THE ANALYSIS OF ALL FINANCIAL INFORMATION AND BUSINESS PLANS PREPARED BY THE
LOAN PARTIES.  THE LOAN PARTIES SHALL REASONABLY COOPERATE WITH SUCH CONSULTANTS
IN ORDER THAT THEY MAY FULFILL THEIR OBLIGATIONS UNDER THE TERMS OF THEIR
ENGAGEMENT.  WITHOUT LIMITING THE PROVISIONS OF SECTION 9.3 HEREOF, THE
BORROWERS SHALL REIMBURSE THE ADMINISTRATIVE AGENT AND THE LENDERS FOR ALL FEES
AND EXPENSES INCURRED BY ANY SUCH CONSULTANTS.  NOTWITHSTANDING THE BORROWERS’
OBLIGATIONS TO SO REIMBURSE THE ADMINISTRATIVE AGENT, THE BORROWERS ACKNOWLEDGE
AND AGREE THAT THE LOAN PARTIES ARE NOT ENTITLED TO RECEIVE OR REVIEW ANY WORK
PRODUCT PREPARED BY ANY SUCH CONSULTANTS AND THAT SUCH WORK PRODUCT IS FOR THE
SOLE AND EXCLUSIVE BENEFIT OF THE AGENTS AND THE LENDERS.  IF, NOTWITHSTANDING
THE FOREGOING, ANY OF SUCH WORK PRODUCT IS FURNISHED TO ANY OF THE LOAN PARTIES,
SUCH LOAN PARTIES SHALL MAINTAIN SUCH WORK PRODUCT AS CONFIDENTIAL AND MAY NOT
DISCLOSE SUCH WORK PRODUCT IN CONNECTION WITH ANY LITIGATION OR DISPUTE AMONGST
THE PARTIES HERETO OR OTHERWISE.  THE RECEIPT BY THE LOAN PARTIES OF ANY SUCH
WORK PRODUCT ON ANY ONE OCCASION SHALL NOT OBLIGATE THE CONSULTANTS OR ANY OTHER
PERSON TO FURNISH ANY WORK PRODUCT ON ANY OTHER OCCASION.

 

81

--------------------------------------------------------------------------------


 

SECTION 5.10       Compliance with Laws.

 

Each Loan Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations, and orders of any Governmental Authority
applicable to it or its property except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.11       Employee Benefit Plans.  The Loan Parties will, and will
cause each of its Subsidiaries to, (a) promptly upon any request of the
Administrative Agent therefor, furnish to the Administrative Agent a copy of the
most recent actuarial statement required to be submitted under §103(d) of ERISA
and Annual Report, Form 5500, with all required attachments, in respect of each
Guaranteed Pension Plan, (b) within ten (10) days of receipt or dispatch,
furnish to the Administrative Agent any notice, report or demand sent or
received in respect of a Guaranteed Pension Plan under Sections 302, 4041, 4042,
4043, 4063, 4065, 4066 and 4068 of ERISA, or in respect of a Multiemployer Plan
under Sections 4041A, 4202, 4219, 4242 or 4245 of ERISA.

 

SECTION 5.12       Use of Proceeds and Letters of Credit.  The proceeds of Loans
made hereunder and Letters of Credit issued hereunder will be used only (a) to
finance the acquisition of working capital assets of the Borrowers and their
respective Subsidiaries, including the purchase of inventory and equipment, in
each case in the ordinary course of business, (c) to finance Capital
Expenditures of the Borrowers and their respective Subsidiaries, and (d) for
general corporate purposes, all to the extent permitted herein. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of the Regulations of the Board, including
Regulations U and X.

 

SECTION 5.13       New Subsidiaries.

 

The Loan Parties shall each cause any Subsidiary of the Loan Parties (other than
an Excluded Subsidiary) to immediately become a Loan Party hereunder by the
execution and delivery of a Facility Guarantee and all other Facility Guarantor
Collateral Documents and a joinder agreement to this Agreement (in the case of a
Subsidiary which shall be a Borrower hereunder (as determined by the Agents))
and, in each case, a joinder to the other Loan Documents, as applicable, with
the other parties hereto and thereto, in form and substance satisfactory to the
Administrative Agent.

 

SECTION 5.14       Further Assurances.

 

Each Loan Party will execute any and all further documents, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable law, or which any Agent, any Co-Borrowing Base Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
The Loan Parties also agree to provide to the Agents, from time to time upon
request, evidence reasonably satisfactory to the Agents as to

 

82

--------------------------------------------------------------------------------


 

the perfection and priority of the Liens created or intended to be created by
the Security Documents.

 

SECTION 5.15       Private Label Credit Cards

 

The Borrowers shall enter into an agreement to replace their existing domestic
private label credit card facility with Citibank, N.A. or its Affiliates (with a
processor and on terms reasonably satisfactory to the Administrative Agent,
whose consent shall not be unreasonably withheld) at least 30 days prior to the
earlier of: (i) the scheduled expiration of such facility, or (ii) any earlier
termination thereof.

 

ARTICLE VI
NEGATIVE COVENANTS

 

So long as any Lender shall have any outstanding Commitment hereunder, any
Letter of Credit is outstanding or any Loan or any other Loan Agreement
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not then been asserted), each Loan
Party covenants and agrees with the Agents and the Lenders that:

 

SECTION 6.1         Indebtedness and Other Obligations.  The Loan Parties will
not create, incur, assume or permit to exist any Indebtedness, except:

 

(A)           INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

 

(B)           INDEBTEDNESS SET FORTH IN SCHEDULE 6.1 AND EXTENSIONS, RENEWALS
AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF OR RESULT IN AN EARLIER MATURITY DATE OR DECREASED
WEIGHTED AVERAGE LIFE THEREOF;

 

(C)           INDEBTEDNESS OF ANY LOAN PARTY TO ANY OTHER LOAN PARTY, AND ANY
GUARANTEE BY A LOAN PARTY OF INDEBTEDNESS OF ANOTHER LOAN PARTY, IN EACH CASE TO
THE EXTENT OTHERWISE PERMITTED HEREUNDER, PROVIDED THAT THE PARTIES THERETO ARE
PARTY TO THE INTERCOMPANY SUBORDINATION AGREEMENT;

 

(D)           INDEBTEDNESS OF ANY OF THE BORROWERS TO ANY EXCLUDED SUBSIDIARY IN
AN AGGREGATE AMOUNT OF ALL SUCH INDEBTEDNESS FOR ALL EXCLUDED SUBSIDIARIES NOT
TO EXCEED $10,000,000;

 

(E)           SO LONG AS THE INTERCREDITOR AGREEMENT IS IN EFFECT, INDEBTEDNESS
ON ACCOUNT OF THE TERM LOAN (INCLUDING THE ACCRUAL OF INTEREST AND THE ACCRETION
OR AMORTIZATION OF ORIGINAL ISSUE DISCOUNT (AS APPLICABLE) ON SUCH INDEBTEDNESS
AND THE PAYMENT OF INTEREST IN THE FORM OF ADDITIONAL INDEBTEDNESS ORIGINALLY
INCURRED ON THE TERM LOAN) AND ANY PERMITTED REFINANCING THEREOF;

 

(F)            INDEBTEDNESS OF ANY LOAN PARTY TO FINANCE THE ACQUISITION OF ANY
FIXED OR CAPITAL ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY
INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR
SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF, AND
EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF OR RESULT IN AN EARLIER
MATURITY DATE OR DECREASED

 

83

--------------------------------------------------------------------------------


 

WEIGHTED AVERAGE LIFE THEREOF, PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (F) SHALL NOT EXCEED $50,000,000 AT ANY
TIME OUTSTANDING;

 

(G)           INDEBTEDNESS CONSISTING OF CAPITAL LEASE OBLIGATIONS AND
GUARANTIES THEREOF BY THE LOAN PARTIES, OR ANY OF THEM;

 

(H)           INDEBTEDNESS INCURRED TO PURCHASE OR REFINANCE ANY REAL ESTATE
OWNED OR BEING ACQUIRED BY ANY LOAN PARTY;

 

(I)            INDEBTEDNESS IN RESPECT OF PERFORMANCE BONDS, BID BONDS, CUSTOMS
AND APPEAL BONDS, SURETY BONDS, PERFORMANCE AND COMPLETION GUARANTEES AND
SIMILAR OBLIGATIONS RELATED THERETO, OR, TO THE EXTENT INCURRED IN CONNECTION
WITH PURCHASES FROM SUPPLIERS, INDEBTEDNESS IN RESPECT OF LETTERS OF CREDIT,
BANK GUARANTEES OR SIMILAR INSTRUMENTS RELATED THERETO, IN EACH CASE PROVIDED IN
THE ORDINARY COURSE OF BUSINESS;

 

(J)            INDEBTEDNESS IN RESPECT OF CASH MANAGEMENT SERVICES, NETTING
SERVICES, AUTOMATIC CLEARINGHOUSE ARRANGEMENTS, OVERDRAFT PROTECTIONS AND
SIMILAR ARRANGEMENTS, IN EACH CASE IN CONNECTION WITH DEPOSIT ACCOUNTS AND
INCURRED IN THE ORDINARY COURSE OR BUSINESS;

 

(K)           INDEBTEDNESS IN RESPECT OF LETTERS OF CREDIT, BANK GUARANTEES,
BANKERS’ ACCEPTANCES OR SIMILAR INSTRUMENTS ISSUED OR CREATED IN THE ORDINARY
COURSE OF BUSINESS IN RESPECT OF WORKERS COMPENSATION CLAIMS, HEALTH, DISABILITY
OR OTHER EMPLOYEE BENEFITS OR PROPERTY, CASUALTY OR LIABILITY INSURANCE OR
SELF-INSURANCE OR OTHER INDEBTEDNESS WITH RESPECT TO REIMBURSEMENT-TYPE
OBLIGATIONS REGARDING WORKERS COMPENSATION CLAIMS; PROVIDED THAT ANY
REIMBURSEMENT OBLIGATIONS IN RESPECT THEREOF ARE REIMBURSED WITHIN THIRTY (30)
DAYS FOLLOWING THE INCURRENCE THEREOF;

 

(L)            INDEBTEDNESS OF ZALE CANADA CO. TO ZC PARTNERSHIP CONSISTENT WITH
PAST PRACTICE; AND

 

(M)          OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT
EXCEEDING $150,000,000 AT ANY TIME OUTSTANDING, PROVIDED, THAT THE TERMS OF SUCH
INDEBTEDNESS DO NOT CONTAIN ANY COVENANTS OR EVENTS OF DEFAULT WHICH MAY BE
INTERPRETED TO BE OR ARE DEEMED TO BE IN, THE REASONABLE DISCRETION OF THE
ADMINISTRATIVE AGENT, MORE RESTRICTIVE THAN THE COVENANTS AND EVENTS OF DEFAULT
CONTAINED IN THIS AGREEMENT.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE LOAN PARTIES
SHALL CAUSE THE ZC PARTNERSHIP NOT TO INCUR ANY INDEBTEDNESS OR ANY OTHER
MATERIAL OBLIGATIONS.

 

SECTION 6.2         Liens. The Loan Parties will not create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

 

(A)           LIENS CREATED UNDER THE LOAN DOCUMENTS;

 

(B)           PERMITTED ENCUMBRANCES;

 

84

--------------------------------------------------------------------------------


 

(C)           ANY LIEN ON ANY PROPERTY OR ASSET OF ANY LOAN PARTY SET FORTH IN
SCHEDULE 6.2, AND ANY EXTENSIONS OR RENEWALS THEREOF; PROVIDED, THAT (I) SUCH
LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF ANY LOAN PARTY OTHER THAN
AFTER-ACQUIRED PROPERTY AFFIXED OR INCORPORATED THERETO AND THE PROCEEDS OR
PRODUCTS THEREOF, AND (II) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS
(INCLUDING COMMITMENTS IN RESPECT THEREOF) THAT IT SECURES AS OF THE EFFECTIVE
DATE, AND ANY PERMITTED REFINANCING THEREOF;

 

(D)           LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED
BY ANY LOAN PARTY, PROVIDED, THAT (I) SUCH LIENS SECURE INDEBTEDNESS PERMITTED
BY CLAUSE (F) OF SECTION 6.1, (II) SUCH LIENS AND THE INDEBTEDNESS SECURED
THEREBY ARE INCURRED PRIOR TO OR WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER SUCH
ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, (III) THE
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED 100% OF THE COST OF ACQUIRING,
CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS AND (IV) SUCH LIENS SHALL
NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE LOAN PARTIES;

 

(E)           LIENS TO SECURE INDEBTEDNESS PERMITTED BY CLAUSE (H) OF
SECTION 6.1 PROVIDED, THAT SUCH LIENS SHALL NOT APPLY TO ANY PROPERTY OR ASSETS
OF THE LOAN PARTIES OTHER THAN THE REAL ESTATE SO PURCHASED OR REFINANCED OR
WHICH IS THE SUBJECT OF A SALE-LEASEBACK TRANSACTION;

 

(F)            LIENS ON INVENTORY AND PROCEEDS THEREOF (UP TO THE COST TO SUCH
LOAN PARTY OF SUCH INVENTORY) HELD ON CONSIGNMENT FROM TRADE VENDORS SECURING
OBLIGATIONS TO RETURN OR PAY THE PURCHASE PRICE OF SUCH INVENTORY;

 

(G)           VOLUNTARY OPTIONS IN FAVOR OF ANY OF THE LOAN PARTIES AND THEIR
RESPECTIVE SUBSIDIARIES TO PURCHASE REAL PROPERTY SUBJECT TO OPERATING LEASES;

 

(H)           LIENS (IF ANY) IN FAVOR OF ANY CREDIT CARD PROCESSOR ON ANY CREDIT
CARD RECEIVABLES IN THE NATURE OF CHARGEBACKS OR RESERVES FOR CLAIMS, CREDITS OR
CREDITS PENDING, PROMOTIONAL PROGRAM ALLOWANCES, PRICE ADJUSTMENTS, FINANCE
CHARGES OR OTHER ALLOWANCES, TO THE EXTENT ARISING UNDER OR IN CONNECTION WITH
THE LOAN PARTIES’ PRIVATE LABEL CREDIT CARD FACILITY, AS AMENDED OR RESTATED
FROM TIME TO TIME, AND ANY REPLACEMENT FACILITIES THEREOF AND ANY PROCEEDS OF
THE FOREGOING;

 

(I)            SALES, ASSIGNMENTS OR TRANSFERS OF ASSETS TO THE EXTENT PERMITTED
BY SECTION 6.5 HEREOF;

 

(J)            LIENS SECURING THE TERM LOAN AND ANY PERMITTED REFINANCINGS
THEREOF, IF AND FOR SO LONG AS THE INTERCREDITOR AGREEMENT IS IN EFFECT;

 

(K)           LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY OR COMMON LAW
PROVISIONS RELATING TO BANKER’S LIENS, LIENS IN FAVOR OF SECURITIES
INTERMEDIARIES, RIGHTS OF SETOFF OR SIMILAR RIGHTS AND REMEDIES AS TO DEPOSIT
ACCOUNTS OR SECURITIES ACCOUNTS OR OTHER FUNDS MAINTAINED WITH DEPOSITORY
INSTITUTIONS OR SECURITIES INTERMEDIARIES;

 

(L)            LIENS (IF ANY) ARISING FROM PRECAUTIONARY UCC, PPSA OR PRUCC
FILINGS REGARDING “TRUE” OPERATING LEASES OR CONSIGNMENT OF GOODS TO A LOAN
PARTY; AND

 

85

--------------------------------------------------------------------------------


 

(M)          LIENS ON PROPERTY IN EXISTENCE AT THE TIME SUCH PROPERTY IS
ACQUIRED BY A LOAN PARTY OR ON PROPERTY OF A SUBSIDIARY OF A LOAN PARTY IN
EXISTENCE AT THE TIME SUCH SUBSIDIARY IS ACQUIRED BY A LOAN PARTY; PROVIDED THAT
SUCH LIENS ARE NOT INCURRED IN CONNECTION WITH, OR IN ANTICIPATION OF, SUCH
ACQUISITIONS AND DO NOT ATTACH TO ANY OTHER ASSETS OF ANY LOAN PARTY; AND

 

(N)           OTHER LIENS ON ASSETS OF THE LOAN PARTIES (OTHER THAN INVENTORY OR
ACCOUNTS RECEIVABLE) TO THE EXTENT NOT OTHERWISE INCLUDED IN
PARAGRAPHS (A) THROUGH (M) OF THIS SECTION SECURING INDEBTEDNESS AND OTHER
LIABILITIES IN AN AGGREGATE AMOUNT NOT TO EXCEED $10,000,000 AT ANY TIME
OUTSTANDING.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE LOAN PARTIES
SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, CREATE, INCUR,
ASSUME OR PERMIT TO EXIST ANY LIEN SECURING INDEBTEDNESS (OTHER THAN UNDER THE
LOAN DOCUMENTS AND THE TERM LOAN) ON ANY STOCK OF (I) ANY ZALE INSURANCE
SUBSIDIARY OR (II) THE ZC PARTNERSHIP.

 

SECTION 6.3         Fundamental Changes

 

(a)           The Loan Parties will not merge into, amalgamate or consolidate
with any other Person, or permit any other Person to merge into, amalgamate or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (i) any Subsidiary may merge into
or amalgamate with a Loan Party in a transaction in which such Loan Party is the
surviving corporation, (ii) any Loan Party may merge or amalgamate with any
other Person as long as such Loan Party is the surviving corporation, and
(iii) any Subsidiary that is not a Loan Party may merge into or amalgamate with
any other Subsidiary that is not a Loan Party, provided, that any such merger or
amalgamate involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger or amalgamate shall not be permitted unless also permitted
by SECTION 6.4.

 

(b)           The Loan Parties will not engage to any material extent in any
business other than businesses of the type conducted by the Loan Parties on the
date of execution of this Agreement and businesses reasonably related thereto.

 

SECTION 6.4         Investments, Loans, Advances, Guarantees and Acquisitions. 
The Loan Parties will not purchase, hold or acquire (including pursuant to any
merger or amalgamation with any Person that was not a wholly owned Subsidiary
prior to such merger or amalgamation) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except for:

 

(A)           PERMITTED INVESTMENTS;

 

(B)           INVESTMENTS EXISTING ON THE EFFECTIVE DATE, AND SET FORTH ON
SCHEDULE 6.4, AND ANY MODIFICATION, RENEWAL OR EXTENSION THEREOF; PROVIDED THAT
THE AMOUNT OF ANY INVESTMENT PERMITTED PURSUANT TO THIS CLAUSE IS NOT INCREASED
FROM THE AMOUNT OF SUCH INVESTMENT ON THE

 

86

--------------------------------------------------------------------------------


 

EFFECTIVE DATE EXCEPT PURSUANT TO THE TERMS OF SUCH INVESTMENT AS OF THE
EFFECTIVE DATE OR AS OTHERWISE PERMITTED BY THIS SECTION 6.4;

 

(C)           LOANS, ADVANCES, AND INVESTMENTS BY ANY LOAN PARTY TO OR IN, AND
GUARANTIES BY ANY LOAN PARTY OF THE OBLIGATIONS OF, ANY OTHER LOAN PARTY OR
PURCHASES BY A LOAN PARTY OF STOCK OF ANOTHER LOAN PARTY (OTHER THAN ZALE) OR OF
ASSETS CONSTITUTING A BUSINESS UNIT FROM ANOTHER BORROWER, PROVIDED THAT ANY
LOAN PARTY OR OTHER SUBSIDIARY OF THE BORROWER (EXCEPT THE ZC PARTNERSHIP)
MAKING A LOAN OR ADVANCE TO ANOTHER LOAN PARTY IS SUBJECT TO THE INTERCOMPANY
SUBORDINATION AGREEMENT;

 

(D)           LOANS, ADVANCES, OR OTHER INVESTMENTS BY ANY OF THE LOAN PARTIES
TO OR IN, AND GUARANTIES BY ANY LOAN PARTY OF THE OBLIGATIONS OF, ANY OF ITS
RESPECTIVE SUBSIDIARIES OR PURCHASES BY A LOAN PARTY OF STOCK OF ANY SUBSIDIARY
OR OF ASSETS CONSTITUTING A BUSINESS UNIT OF A SUBSIDIARY, ALL IN AN AMOUNT NOT
TO EXCEED $20,000,000 IN THE AGGREGATE FOR ALL SUCH LOANS, ADVANCES, GUARANTIES,
STOCK OR ASSET PURCHASES OR OTHER INVESTMENTS MADE SINCE THE CLOSING DATE;

 

(E)           RESERVED;

 

(F)            INVESTMENTS CONSISTING OF TRANSFERS OF STOCK OR OTHER OWNERSHIP
INTEREST IN A EXCLUDED SUBSIDIARY TO ANY OTHER EXCLUDED SUBSIDIARY, TOGETHER
WITH ANY NOTE OR OTHER SECURITIES ISSUED BY SUCH OTHER EXCLUDED SUBSIDIARY IN
CONSIDERATION OF SUCH TRANSFER;

 

(G)           INVESTMENTS IN REGISTERED INVESTMENT COMPANIES WHICH INVEST SOLELY
IN INVESTMENTS OTHERWISE PERMITTED BY THIS SECTION 6.4;

 

(H)           INVESTMENTS CONSISTING OF PROMISSORY NOTES RECEIVED AS PROCEEDS OF
ASSET DISPOSITIONS PERMITTED BY SECTION 6.5;

 

(I)            RESERVED;

 

(J)            INVESTMENTS IN ZALE STOCK, WHETHER OR NOT PERMITTED UNDER
SECTION 6.6 IN CONNECTION WITH THE SATISFACTION OF THE BORROWERS’ OR A
SUBSIDIARY’S OBLIGATIONS UNDER A 401(K) PLAN AND/OR THE ZALE OMNIBUS STOCK
INCENTIVE PLAN OR SIMILAR EMPLOYEE BENEFIT PLANS MAINTAINED BY THE BORROWERS AND
THEIR RESPECTIVE SUBSIDIARIES, OR ANY OF THEM;

 

(K)           INVESTMENTS CONSISTING OF INDEBTEDNESS PERMITTED BY SECTION 6.1;

 

(L)            INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH,
CUSTOMERS AND SUPPLIERS, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(M)          LOANS OR ADVANCES TO EMPLOYEES, OFFICERS OR DIRECTORS FOR THE
PURPOSE OF TRAVEL, ENTERTAINMENT OR RELOCATION IN THE ORDINARY COURSE OF
BUSINESS NOT TO EXCEED $2,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING;

 

(N)           ACQUISITIONS OF ASSETS OR STOCK (OTHER THAN THE STOCK OF ANY OF
THE LOAN PARTIES) SO LONG AS (I) SUCH ASSETS OR STOCK ACQUIRED ARE RELATED TO
THE BUSINESS OF ONE OF THE LOAN PARTIES OR THEIR SUBSIDIARIES, (II) THE PAYMENT
CONDITIONS ARE SATISFIED AT THE TIME OF AND AFTER GIVING EFFECT

 

87

--------------------------------------------------------------------------------


 

TO SUCH ACQUISITION, AND (III) WITH RESPECT TO ANY SUCH ACQUISITIONS OF STOCK,
SIMULTANEOUSLY WITH THE OCCURRENCE OF SUCH ACQUISITION, THE ENTITY SO ACQUIRED
SHALL IF IT OWNS INVENTORY (A) BE MERGED, AMALGAMATED OR CONSOLIDATED WITH AND
INTO ONE OF THE LOAN PARTIES, (B) TRANSFER ALL OF ITS ASSETS (OTHER THAN THOSE
REQUIRED TO SATISFY LIABILITIES) TO THE LOAN PARTIES, OR (C) BECOME A LOAN PARTY
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH
SECTION 5.13 HEREOF;

 

(O)           ACQUISITIONS OF ZALE STOCK PERMITTED BY SECTION 6.4(J) OR
REPURCHASES OF ZALE STOCK OTHERWISE PERMITTED BY SECTION 6.6;

 

(P)           GUARANTEES OF OBLIGATIONS OF A SUBSIDIARY OTHER THAN ANY CANADIAN
LOAN PARTY IN AN AMOUNT NOT TO EXCEED $10,000,000 IN THE AGGREGATE FOR ALL SUCH
GUARANTEES AT ANY TIME OUTSTANDING;

 

(Q)           GUARANTEES OF THE FOREIGN CURRENCY AND HEDGING OBLIGATIONS OF ZALE
CANADA TO MEET THE OPERATING NEEDS OF THE BUSINESS CONSISTENT WITH PAST
PRACTICES;

 

(R)            GUARANTEES AND WARRANTIES OF INVENTORY SOLD TO CUSTOMERS IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES;

 

(S)           GUARANTEES BY ANY LOAN PARTY OF OBLIGATIONS OF ONE OR MORE
EXCLUDED SUBSIDIARIES UNDER REPAIR, WARRANTY OR DIAMOND BOND CONTRACTS IN
CONNECTION WITH SUCH LOAN PARTY’S AND ITS SUBSIDIARIES’ ORDINARY COURSE JEWELRY
WARRANTY PROGRAMS;

 

(T)            INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT
IN THE ORDINARY COURSE OF BUSINESS OR CONSISTING OF AND LOANS AND ADVANCES BY A
LOAN PARTY TO CONSIGNMENT VENDORS, SECURED BY A LIEN ON THE INVENTORY WHICH HAS
BEEN, OR WILL BE, CONSIGNED TO A LOAN PARTY, IN A PRINCIPAL AMOUNT NOT TO EXCEED
THE VALUE OF SUCH CONSIGNED INVENTORY, AND WHICH ARE REPAYABLE OUT OF THE
PROCEEDS OF THE SALE OF SUCH CONSIGNED INVENTORY OR UPON THE RETURN OF SUCH
CONSIGNED INVENTORY TO THE CONSIGNMENT VENDOR;

 

(U)           INVESTMENTS CONSISTING OF HEDGING AGREEMENTS PERMITTED UNDER
SECTION 6.9;

 

(V)           INVESTMENTS IN ANY PERSON EXISTING AT THE TIME SUCH PERSON BECOMES
A SUBSIDIARY OF ANY LOAN PARTY PURSUANT TO AN INVESTMENT OTHERWISE PERMITTED
UNDER THIS SECTION 6.4, SO LONG AS SUCH INVESTMENTS WERE NOT MADE IN
CONTEMPLATION OF SUCH PERSON BECOMING A SUBSIDIARY;

 

(W)          GUARANTEES OF LEASES THAT DO NOT CONSTITUTE INDEBTEDNESS, IN EACH
CASE ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

 

(X)            CONTINGENT OBLIGATIONS UNDER LEASES TRANSFERRED AS PART OF THE
SALE OF THE BAILEY BANKS & BIDDLE DIVISION OF ZALE DELAWARE; AND

 

(Y)           OTHER INVESTMENTS IN AN AGGREGATE AMOUNT NOT TO EXCEED $5,000,000.

 

Notwithstanding anything in this Agreement to the contrary, (a) exclusive of
Indebtedness of Zale Canada Co. to ZC Partnership permitted hereunder and
contractual liability

 

88

--------------------------------------------------------------------------------


 

insurance policies incurred in the ordinary course of business, the aggregate
outstanding amount of any and all transactions between any or all of the Loan
Parties, on the one hand, and any or all of the Excluded Subsidiaries, on the
other hand, that are covered by any of the clauses (a) through (y) of this
SECTION 6.4 shall not exceed $10,000,000 at any one time, (b) in no event may
proceeds of the ABL Priority Collateral be invested in Permitted Investments or
otherwise deposited in securities accounts, in each case other than those
Permitted Investments and deposits maintained in the Fidelity Investment Account
and in the Term Securities Accounts, and (c) the Loan Parties shall cause the ZC
Partnership not to make any Investments in any other Person, other than
Investments in Zale Canada Co. consistent with past practice and otherwise
permitted hereunder.

 

SECTION 6.5         Asset Sales.  (a) The Loan Parties will not sell, transfer,
lease or otherwise dispose of any asset, including any capital stock, nor will
the Loan Parties issue any additional shares of its capital stock or other
ownership interest in such Loan Party, except:

 

(I)            (A) SALES OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS (OTHER
THAN IN CONNECTION WITH THE CLOSURE OF STORES), OR (B) USED OR SURPLUS
EQUIPMENT, OR (C) PERMITTED INVESTMENTS AND INVESTMENTS PERMITTED PURSUANT TO
SECTIONS 6.4(G), (H), (I), AND (J), IN EACH CASE IN THE ORDINARY COURSE OF
BUSINESS;

 

(II)           SALES, TRANSFERS AND DISPOSITIONS AMONG THE LOAN PARTIES AND
THEIR RESPECTIVE SUBSIDIARIES (EXCLUDING, HOWEVER, ANY SALES, TRANSFERS AND
DISPOSITIONS OF INVENTORY OR PROCEEDS THEREOF, FROM ANY LOAN PARTY EXCEPT TO
ANOTHER LOAN PARTY), PROVIDED, THAT ANY SUCH SALES, TRANSFERS OR DISPOSITIONS
INVOLVING A SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE MADE IN COMPLIANCE WITH
SECTION 6.7 AND OTHERWISE IN COMPLIANCE WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS;

 

(III)          RESERVED;

 

(IV)          RESERVED;

 

(V)           ISSUANCES OF SHARES OF CAPITAL STOCK OF ANY LOAN PARTY TO ANY
OTHER LOAN PARTY OR THE ISSUANCE BY ZALE OF SHARES OF ITS CAPITAL STOCK;

 

(VI)          THE NATURAL EXPIRATION OF INTELLECTUAL PROPERTY LICENSES IN
ACCORDANCE WITH THE TERMS THEREOF;

 

(VII)         TRANSFERS OF ASSETS PERMITTED AS INVESTMENTS UNDER SECTION 6.4;

 

(VIII)        PERMITTED ASSET SALES PROVIDED THAT NO EVENT OF DEFAULT OR CASH
CONTROL EVENT HAS OCCURRED AND IS CONTINUING OR WOULD OCCUR AS A RESULT THEREOF;
AND

 

(IX)           BULK SALES OR OTHER DISPOSITIONS OF THE LOAN PARTIES’ INVENTORY
AND STORE FIXTURES NOT IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH
STORE CLOSURES, AT ARM’S LENGTH; PROVIDED THAT SUCH STORE CLOSURES AND RELATED
INVENTORY DISPOSITIONS SHALL NOT EXCEED (I) FOR THE FIRST TWELVE MONTHS AFTER
THE EFFECTIVE DATE, 200 OF THE LOAN PARTIES’ STORES ON TERMS AND SUBJECT TO
CONDITIONS TO BE AGREED BY THE BORROWERS AND THE ADMINISTRATIVE AGENT AND THE
CO-BORROWING BASE AGENTS, AND (II) THEREAFTER, IN ANY

 

89

--------------------------------------------------------------------------------


 

FISCAL YEAR OF THE BORROWERS, TEN PERCENT (10%) OF THE NUMBER OF THE LOAN
PARTIES’ STORES AS OF THE BEGINNING OF SUCH FISCAL YEAR (NET OF NEW STORE
OPENINGS) ON TERMS AND SUBJECT TO CONDITIONS TO BE AGREED BY THE BORROWERS AND
THE ADMINISTRATIVE AGENT AND THE CO-BORROWING BASE AGENTS AND (III) IN THE
AGGREGATE FROM AND AFTER THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE,
TWENTY-FIVE PERCENT (25%) OF THE NUMBER OF THE LOAN PARTIES’ STORES IN EXISTENCE
AS OF THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE (NET OF NEW STORE OPENINGS);
PROVIDED FURTHER THAT ALL SALES OF INVENTORY IN CONNECTION WITH STORE CLOSINGS
SHALL BE CONDUCTED AT STORE LOCATIONS (PROVIDED THAT, IN CONJUNCTION WITH ANY
SUCH SALES, INVENTORY HAVING AN AGGREGATE COST OF UP TO $15,000,000 IN THE
AGGREGATE IN ANY FISCAL YEAR, MAY BE TRANSFERRED TO OTHER STORE LOCATIONS OR
DISTRIBUTION CENTERS OF THE LOAN PARTIES) PURSUANT TO A GOING OUT OF BUSINESS,
LIQUIDATION OR SIMILAR SALE, IN ACCORDANCE WITH LIQUIDATION AGREEMENTS AND WITH
PROFESSIONAL LIQUIDATORS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT;
PROVIDED FURTHER THAT ALL NET PROCEEDS RECEIVED IN CONNECTION THEREWITH, WHETHER
OR NOT A CASH CONTROL EVENT THEN EXISTS, SHALL BE PAID OVER TO THE
ADMINISTRATIVE AGENT ON RECEIPT BY ANY LOAN PARTY AND SHALL BE UTILIZED TO
PREPAY THE OBLIGATIONS IN THE ORDER OF PRIORITY SET FORTH IN SECTION 2.22 OR
SECTION 7.4, AS APPLICABLE;

 

(X)            LEASES, SUBLEASES, OR SPACE LEASES, IN EACH CASE IN THE ORDINARY
COURSE OF BUSINESS AND WHICH DO NOT MATERIALLY INTERFERE WITH THE BUSINESS OF
ANY LOAN PARTY; AND

 

(XI)           FOLLOWING THE ACQUISITION OF A PERSON OR BUSINESS PERMITTED BY
SECTION 6.4(N) HEREOF, THE SALE OR OTHER DISPOSITION (OTHER THAN ANY SALE OR
OTHER DISPOSITION OF THE TYPE DESCRIBED IN SECTION 6.5(A)(IX)) ABOVE OF
(A) ASSETS OF SUCH PERSON OR BUSINESS WHICH ARE DEEMED BY THE LOAN PARTIES TO BE
SURPLUS OR UNNECESSARY OR (B) THE ASSETS OF THE LOAN PARTY WHICH OVERLAP WITH
THE ASSETS OF SUCH PERSON OR BUSINESS OR WHICH SUCH LOAN PARTY DEEMS TO HAVE
BECOME SURPLUS OR UNNECESSARY AS A RESULT OF SUCH ACQUISITION; PROVIDED THAT THE
FAIR MARKET VALUE OF SUCH ASSETS SHALL NOT EXCEED $10,000,000 IN THE AGGREGATE
IN ANY FISCAL YEAR;

 

provided, that all sales, transfers, leases and other dispositions permitted
hereby shall be made at arm’s length and for fair value (other than sales,
transfers and other dispositions permitted under clause (ii)); and further
provided, that the authority granted hereunder may be terminated in whole or in
part by the Administrative Agent upon the occurrence and during the continuance
of any Event of Default.

 

(B)           THE LOAN PARTIES WILL NOT SELL, TRANSFER, LEASE OR OTHERWISE
DISPOSE OF RECEIPTS FROM CREDIT CARD PROCESSORS OF THE LOAN PARTIES.

 

SECTION 6.6         Restricted Payments; Certain Payments of Indebtedness

 

(A)           THE LOAN PARTIES WILL NOT DECLARE OR MAKE, OR AGREE TO PAY OR
MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT, EXCEPT THAT THE LOAN
PARTIES MAY MAKE RESTRICTED PAYMENTS SO LONG AS THE PAYMENT CONDITIONS ARE
SATISFIED AT THE TIME OF THE MAKING OF AND AFTER GIVING EFFECT TO SUCH
RESTRICTED PAYMENT; PROVIDED THAT FOR PURPOSES OF DETERMINING COMPLIANCE WITH
THE PAYMENT CONDITIONS WITH RESPECT TO THIS SECTION 6.6(A) ONLY, THE PERCENTAGE
USED FOR THE PRO FORMA AVAILABILITY CONDITION SHALL BE TWENTY-FIVE PERCENT
(25%).

 

90

--------------------------------------------------------------------------------


 

(B)           ANY LOAN PARTY MAY MAKE A RESTRICTED PAYMENT TO ANY OTHER LOAN
PARTY.

 

(C)           ZALE MAY MAKE REPURCHASES OF STOCK OR OTHER EQUITY INTERESTS IN
ZALE DEEMED TO OCCUR UPON EXERCISE OF STOCK OPTIONS OR WARRANTS IF SUCH STOCK OR
EQUITY INTERESTS REPRESENT A PORTION OF THE EXERCISE PRICE OF SUCH OPTIONS OR
WARRANTS, IN EACH CASE, TO THE EXTENT NOT MADE IN CASH;

 

(D)           THE LOAN PARTIES WILL NOT AT ANY TIME, MAKE OR AGREE TO PAY OR
MAKE, DIRECTLY OR INDIRECTLY ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN CASH,
SECURITIES OR OTHER PROPERTY) OF OR IN RESPECT OF PRINCIPAL OF OR INTEREST ON
ANY INDEBTEDNESS, OR ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN CASH,
SECURITIES OR OTHER PROPERTY), INCLUDING ANY SINKING FUND OR SIMILAR DEPOSIT, ON
ACCOUNT OF THE PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION, CANCELLATION OR
TERMINATION OF ANY INDEBTEDNESS, EXCEPT (I) PAYMENT OF REGULARLY SCHEDULED
PAYMENTS OR MANDATORY PREPAYMENTS OF PRINCIPAL, INTEREST AND PREMIUM, IF ANY,
ARISING SOLELY WITH RESPECT TO SUCH PAYMENT IN RESPECT OF ANY INDEBTEDNESS
PERMITTED UNDER SECTION 6.1 HEREOF, (II) IF THE PAYMENT CONDITIONS ARE SATISFIED
AT THE TIME OF THE MAKING OF AND AFTER GIVING EFFECT TO SUCH PAYMENT (PROVIDED
THAT FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE PAYMENT CONDITIONS WITH
RESPECT TO THIS SECTION 6.6(D)(II) ONLY, THE REQUIRED CONSOLIDATED FIXED CHARGE
COVERAGE RATIO SHALL BE EQUAL TO OR GREATER THAN 1.0:1.0), AND (III) PERMITTED
REFINANCINGS OF INDEBTEDNESS.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE LOAN PARTIES
SHALL CAUSE THE ZC PARTNERSHIP TO NOT MAKE ANY RESTRICTED PAYMENT TO ANY OTHER
PERSON, OTHER THAN RESTRICTED PAYMENTS TO ANY LOAN PARTY CONSISTENT WITH PAST
PRACTICE.

 

SECTION 6.7         Transactions with Affiliates.  Except as set forth on
Schedule 6.7 hereto, the Loan Parties will not at any time sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of their respective Affiliates, except (a) transactions
in the ordinary course of business that are at prices and on terms and
conditions not less favorable to the Loan Parties than could be obtained on an
arm’s length basis from unrelated third parties, (b) transactions among the
Borrowers and (c) transactions in the ordinary course of business, consistent
with past practices, between or among the Loan Parties and/or their respective
Subsidiaries not involving any other Affiliate, which would not otherwise
violate the provisions of the Loan Documents.

 

SECTION 6.8         Financial Covenants.

 


(A)           THE BORROWERS SHALL MAINTAIN (I) FOR EACH OF THE THIRTY (30)
CONSECUTIVE DAYS IMMEDIATELY PRECEDING THE MATURITY DATE (OR, IF EARLIER, THE
DATE OF ANY PROPOSED PARTIAL REDUCTION OF THE COMMITMENTS OF THE NON-EXTENDING
LENDERS PURSUANT TO SECTION 2.15) ON A PRO FORMA BASIS AFTER GIVING EFFECT TO,
THE TERMINATION (OR REDUCTION, AS APPLICABLE) AND REPAYMENT OF THE COMMITMENTS
OF THE NON-EXTENDING LENDERS ON THE MATURITY DATE (OR, IF EARLIER, THE DATE OF
ANY PROPOSED PARTIAL REDUCTION OF THE COMMITMENTS OF THE NON-EXTENDING LENDERS
PURSUANT TO SECTION 2.15), EXCESS AVAILABILITY OF NOT LESS THAN $60,000,000, AND
(II) ON A PRO FORMA AND PROJECTED BASIS FOR EACH OF THE SIX (6) MONTHS
IMMEDIATELY FOLLOWING, AND AFTER GIVING EFFECT TO, THE TERMINATION (OR
REDUCTION, AS APPLICABLE) AND REPAYMENT OF THE COMMITMENTS OF THE NON-EXTENDING
LENDERS ON THE MATURITY DATE (OR, IF EARLIER, THE DATE OF ANY PROPOSED PARTIAL
REDUCTION

 

91

--------------------------------------------------------------------------------


 


OF THE COMMITMENTS OF THE NON-EXTENDING LENDERS PURSUANT TO SECTION 2.15),
EXCESS AVAILABILITY OF NOT LESS THAN $60,000,000.  THE BORROWERS SHALL DELIVER
TO THE ADMINISTRATIVE AGENT EVIDENCE OF SATISFACTION OF THE CONDITIONS CONTAINED
IN CLAUSE (II) ABOVE ON A BASIS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, WHICH EVIDENCE SHALL BE DELIVERED TO THE ADMINISTRATIVE AGENT NOT LESS
THAN THIRTY (30) DAYS PRIOR TO THE MATURITY DATE (OR, IF EARLIER, THE DATE OF
ANY PROPOSED PARTIAL REDUCTION OF THE COMMITMENTS OF THE NON-EXTENDING LENDERS
PURSUANT TO SECTION 2.15).


 


(B)           FOR ALL PERIODS OTHER THAN ANY PERIOD DESCRIBED IN SECTION 6.8(A),
THE BORROWERS SHALL NOT PERMIT EXCESS AVAILABILITY TO BE LESS THAN $50,000,000,
PROVIDED THAT (I) ON TWO OCCASIONS ONLY DURING THE PERIOD SEPTEMBER 1 THROUGH
NOVEMBER 30 OF EACH YEAR, EXCESS AVAILABILITY MAY BE LESS THAN $50,000,000 FOR
UP TO THREE (3) CONSECUTIVE BUSINESS DAYS, BUT IN NO EVENT MAY UNCAPPED
AVAILABILITY BE LESS THAN $40,000,000, AT ANY TIME DURING ANY SUCH PERIOD; AND
(II) ON ONE OCCASION IN EACH FOUR MONTH PERIOD NOT INCLUDING THE PERIOD
SEPTEMBER 1 THROUGH NOVEMBER 30 OF EACH YEAR, EXCESS AVAILABILITY MAY BE LESS
THAN $50,000,000 FOR A PERIOD OF UP TO THREE (3) CONSECUTIVE BUSINESS DAYS BUT
IN NO EVENT SHALL EXCESS AVAILABILITY BE LESS THAN $40,000,000, AT ANY TIME
DURING ANY SUCH PERIOD; PROVIDED FURTHER THAT IN NO EVENT MAY EXCESS
AVAILABILITY BE LESS THAN $50,000,000 FOR A PERIOD OF THREE (3) OR MORE
CONSECUTIVE BUSINESS DAYS ON MORE THAN FOUR (4) OCCASIONS IN ANY TWELVE
CONSECUTIVE MONTH PERIOD.


 

SECTION 6.9         Hedging Agreement.  No Loan Party shall enter into any
Hedging Agreement except for Hedging Agreements used solely as a part of its
normal business operations as a risk management strategy and/or hedge against
changes resulting from market operations in accordance with its customary
policies.

 

SECTION 6.10       Excluded Subsidiaries.  No Loan Party shall permit any
Excluded Subsidiary to own or have any rights in any credit card receivables,
Inventory generally consisting of watches, gemstones, jewelry and giftware or
other Eligible Inventory, or the proceeds of any of the foregoing.

 

SECTION 6.11       Canadian Plans.  None of the Loan Parties nor any of their
Subsidiaries will permit any of the following:

 


(A)           THE EXISTENCE OF ANY UNFUNDED, SOLVENCY, OR DEFICIENCY ON WINDUP
LIABILITY OR ANY ACCUMULATED FUNDING DEFICIENCY (WHETHER OR NOT WAIVED), OR OF
ANY AMOUNT OF UNFUNDED BENEFIT LIABILITIES IN RESPECT OF ANY CANADIAN PLAN;


 


(B)           FAILURE TO PAY ANY AMOUNTS REQUIRED TO BE PAID BY IT OR THEM WHEN
DUE;


 


(C)           THE EXISTENCE OF ANY LIABILITY UPON IT OR THEM OR LIEN ON ANY OF
ITS OR THEIR PROPERTY IN RESPECT OF ANY CANADIAN PLAN;


 


(D)           FAILURE TO MAKE ALL REQUIRED CONTRIBUTIONS TO ANY CANADIAN PLAN
WHEN DUE; AND


 


(E)           ENGAGING IN A PROHIBITED TRANSACTION OR VIOLATION OF THE FIDUCIARY
RESPONSIBILITY RULES WITH RESPECT TO ANY CANADIAN PLAN THAT COULD REASONABLY BE
EXPECTED TO RESULT IN LIABILITY.

 

92

--------------------------------------------------------------------------------


 

ARTICLE VII
EVENTS OF DEFAULT

 

SECTION 7.1         Events of Default.  If any of the following events (“Events
of Default”) shall occur:

 

(A)           THE LOAN PARTIES SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR
ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY L/C DISBURSEMENT WHEN AND AS THE
SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE
FIXED FOR PREPAYMENT THEREOF OR OTHERWISE;

 

(B)           THE LOAN PARTIES SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR FEE
OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS
ARTICLE) PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WITHIN THREE
(3) BUSINESS DAYS OF THE DATE WHEN THE SAME SHALL BECOME DUE AND PAYABLE;

 

(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF ANY LOAN PARTY IN OR IN CONNECTION WITH ANY LOAN DOCUMENT OR ANY AMENDMENT OR
MODIFICATION THEREOF OR WAIVER THEREUNDER, OR IN ANY REPORT, CERTIFICATE,
FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION
WITH ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER
THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE;

 

(D)           THE LOAN PARTIES SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED:

 

(I)            IN SECTION 2.21, SECTION 5.7, SECTION 5.9, SECTION 5.12, 
SECTION 5.15 OR IN ARTICLE VI; AND

 

(II)           IN SECTION 5.1(F), AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR
A PERIOD OF ONE BUSINESS DAY AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT
TO THE BORROWERS;

 

(E)           ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN ANY LOAN DOCUMENT (OTHER THAN THOSE
SPECIFIED IN CLAUSE (A), (B), (C), OR (D) OF THIS ARTICLE), AND SUCH FAILURE
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS AFTER NOTICE THEREOF
FROM THE ADMINISTRATIVE AGENT TO ZALE (WHICH NOTICE WILL BE GIVEN AT THE REQUEST
OF ANY LENDER);

 

(F)            ANY LOAN PARTY SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF
PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY MATERIAL
INDEBTEDNESS WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE (AFTER GIVING
EFFECT TO THE EXPIRATION OF ANY GRACE OR CURE PERIOD SET FORTH THEREIN);

 

(G)           ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR
PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE
HOLDER OR HOLDERS OF ANY SUCH MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON
ITS OR THEIR BEHALF TO CAUSE ANY SUCH MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO
REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO
ITS SCHEDULED

 

93

--------------------------------------------------------------------------------


 

MATURITY; PROVIDED, HOWEVER, THAT THIS CLAUSE (G) SHALL NOT APPLY TO (X) SECURED
INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF
THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS, IF SUCH SALE OR TRANSFER IS
PERMITTED UNDER THIS AGREEMENT AND UNDER THE DOCUMENTS PROVIDING FOR SUCH
INDEBTEDNESS, OR (Y) TO MANDATORY PREPAYMENTS UNDER MATERIAL INDEBTEDNESS THAT
ARE NOT DUE AS A RESULT OF A DEFAULT UNDER THE DOCUMENTS PROVIDING FOR SUCH
INDEBTEDNESS;

 

(H)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION, ARRANGEMENT OR
OTHER RELIEF IN RESPECT OF ANY LOAN PARTY OR ITS DEBTS, OR OF A SUBSTANTIAL PART
OF ITS ASSETS, UNDER ANY FEDERAL, STATE, PROVINCIAL OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE
APPOINTMENT OF A RECEIVER, INTERIM RECEIVER, NATIONAL RECEIVER, MONITOR,
TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR ANY LOAN
PARTY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH
PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR
DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED AND CONTINUE
UNSTAYED AND IN EFFECT FOR 30 DAYS;

 

(I)            ANY LOAN PARTY SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR
FILE ANY PETITION OR NOTICE SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF
UNDER ANY FEDERAL, STATE, PROVINCIAL OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE
INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY
PROCEEDING OR PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR
OR CONSENT TO THE APPOINTMENT OF A RECEIVER, INTERIM RECEIVER, NATIONAL
RECEIVER, MONITOR, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR
OFFICIAL FOR ANY LOAN PARTY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE
AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN
ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS
OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

(J)            ANY LOAN PARTY SHALL BECOME UNABLE, ADMIT IN WRITING ITS
INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;

 

(K)           ONE OR MORE UNINSURED JUDGMENTS FOR THE PAYMENT OF MONEY IN AN
AGGREGATE AMOUNT IN EXCESS OF $10,000,000 SHALL BE RENDERED AGAINST ANY LOAN
PARTY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR A
PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR
LEVY UPON ANY MATERIAL ASSETS OF ANY LOAN PARTY TO ENFORCE ANY SUCH JUDGMENT;

 

(L)            (I)           ANY CHALLENGE BY OR ON BEHALF OF ANY LOAN PARTY TO
THE VALIDITY OF ANY LOAN DOCUMENT OR THE APPLICABILITY OR ENFORCEABILITY OF ANY
LOAN DOCUMENT STRICTLY IN ACCORDANCE WITH THE SUBJECT LOAN DOCUMENT’S TERMS OR
WHICH SEEKS TO VOID, AVOID, LIMIT, OR OTHERWISE ADVERSELY AFFECT ANY SECURITY
INTEREST CREATED BY OR IN ANY LOAN DOCUMENT OR ANY PAYMENT MADE PURSUANT
THERETO.

 

(ii)           any challenge by or on behalf of any other Person to the validity
of any Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms, or which seeks to
void, avoid, limit, or otherwise adversely affect the Agents’ and the Lenders’
rights under the Intercreditor

 

94

--------------------------------------------------------------------------------


 

Agreement or any security interest created by or in any Loan Document or any
payment made pursuant thereto, in each case, as to which an order or judgment
has been entered adverse to the Agents and the Lenders.

 

(iii)          any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document, except as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents;

 

(M)          A CHANGE IN CONTROL SHALL OCCUR;

 

(N)           THE OCCURRENCE OF ANY UNINSURED LOSS TO THE COLLATERAL IN AN
AMOUNT EQUAL TO $10,000,000 OR GREATER;

 

(O)           THE INDICTMENT OF, OR INSTITUTION OF ANY LEGAL PROCESS OR
PROCEEDING AGAINST, ANY LOAN PARTY, UNDER ANY FEDERAL, STATE, PROVINCIAL,
MUNICIPAL, FOREIGN AND OTHER CIVIL OR CRIMINAL STATUTE, RULE, REGULATION, ORDER,
OR OTHER REQUIREMENT HAVING THE FORCE OF LAW WHERE THE RELIEF, PENALTIES, OR
REMEDIES SOUGHT OR AVAILABLE INCLUDE THE FORFEITURE OF ANY MATERIAL PROPERTY OF
ANY LOAN PARTY AND/OR THE IMPOSITION OF ANY STAY OR OTHER ORDER, THE EFFECT OF
WHICH COULD REASONABLY BE TO RESTRAIN IN ANY MATERIAL WAY THE CONDUCT BY THE
LOAN PARTIES, TAKEN AS A WHOLE, OF THEIR BUSINESS IN THE ORDINARY COURSE;

 

(P)           THE TERMINATION OR ATTEMPTED TERMINATION OF ANY FACILITY GUARANTEE
EXCEPT AS EXPRESSLY PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT;

 

(Q)           EXCEPT AS OTHERWISE PERMITTED HEREUNDER, THE DETERMINATION BY ANY
LOAN PARTY, WHETHER BY VOTE OF SUCH LOAN PARTY’S BOARD OF DIRECTORS OR OTHERWISE
TO: GENERALLY SUSPEND THE OPERATION OF SUCH LOAN PARTY’S BUSINESS IN THE
ORDINARY COURSE, LIQUIDATE ALL OR A MATERIAL PORTION OF SUCH LOAN PARTY’S ASSETS
OR STORE LOCATIONS, OR EMPLOY AN AGENT OR OTHER THIRD PARTY TO CONDUCT ANY
SO-CALLED STORE CLOSING, STORE LIQUIDATION OR “GOING-OUT-OF-BUSINESS” SALES FOR
SUCH LOAN PARTY’S STORES GENERALLY; OR

 

(R)            ANY EVENT SHALL OCCUR WITH REGARD TO THE EXCLUDED SUBSIDIARIES
WHICH HAS A MATERIAL ADVERSE EFFECT ON THE LOAN PARTIES, TAKEN AS A WHOLE;

 

(S)           THEN, AND IN EVERY SUCH EVENT (OTHER THAN AN EVENT WITH RESPECT TO
ANY LOAN PARTY DESCRIBED IN CLAUSE (H) OR (I) OF THIS SECTION 7.1), AND AT ANY
TIME THEREAFTER DURING THE CONTINUANCE OF SUCH EVENT, THE ADMINISTRATIVE AGENT
MAY, AND AT THE REQUEST OF THE REQUIRED LENDERS SHALL, BY NOTICE TO THE
BORROWERS, TAKE EITHER OR BOTH OF THE FOLLOWING ACTIONS, AT THE SAME OR
DIFFERENT TIMES: (I) TERMINATE THE COMMITMENTS, AND THEREUPON THE COMMITMENTS
SHALL TERMINATE IMMEDIATELY, AND (II) DECLARE THE LOANS THEN OUTSTANDING TO BE
DUE AND PAYABLE IN WHOLE (OR IN PART, IN WHICH CASE ANY PRINCIPAL NOT SO
DECLARED TO BE DUE AND PAYABLE MAY THEREAFTER BE DECLARED TO BE DUE AND
PAYABLE), AND THEREUPON THE PRINCIPAL OF THE LOANS SO DECLARED TO BE DUE AND
PAYABLE, TOGETHER WITH ACCRUED INTEREST THEREON AND ALL FEES AND OTHER
OBLIGATIONS OF THE LOAN PARTIES ACCRUED HEREUNDER, SHALL BECOME DUE AND PAYABLE
IMMEDIATELY, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND,
ALL OF WHICH ARE HEREBY WAIVED BY THE LOAN PARTIES; AND (III) REQUIRE THE LOAN
PARTIES TO FURNISH CASH COLLATERAL IN AN AMOUNT

 

95

--------------------------------------------------------------------------------


 

EQUAL TO 103% OF THE LETTER OF CREDIT OUTSTANDINGS, AND IN CASE OF ANY EVENT
WITH RESPECT TO ANY LOAN PARTY DESCRIBED IN CLAUSE (H) OR (I) OF THIS
SECTION 7.1, THE COMMITMENTS SHALL AUTOMATICALLY TERMINATE AND THE PRINCIPAL OF
THE LOANS THEN OUTSTANDING, TOGETHER WITH ACCRUED INTEREST THEREON AND ALL FEES
AND OTHER OBLIGATIONS OF THE LOAN PARTIES ACCRUED HEREUNDER, SHALL AUTOMATICALLY
BECOME DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF
ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY THE LOAN PARTIES.

 

SECTION 7.2         When Continuing.  For all purposes under this Agreement,
each Default and Event of Default that has occurred shall be deemed to be
continuing at all times thereafter unless it either (a) is cured or corrected or
(b) is waived in writing by the Lenders in accordance with SECTION 9.2.

 

SECTION 7.3         Remedies on Default.  In case any one or more of the Events
of Default shall have occurred and be continuing, and whether or not the
maturity of the Loans shall have been accelerated pursuant hereto, the Agents
may proceed to protect and enforce their rights and remedies under this
Agreement, the Notes or any of the other Loan Documents by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Agents or the Lenders. No remedy herein is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.

 

SECTION 7.4         Application of Proceeds. In the event that an Event of
Default exists and the Administrative Agent, Collateral Agent, any Co-Borrowing
Base Agent or any Lender, as the case may be, receives any monies in connection
with the enforcement of this Agreement or any of the Security Documents, or
otherwise with respect to the realization upon, or disposition of, any of the
Collateral, such monies shall be distributed for application as follows:

 

(A)           FIRST, TO THE PAYMENT OF, OR (AS THE CASE MAY BE) THE
REIMBURSEMENT OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND ANY
CO-BORROWING BASE AGENT FOR OR IN RESPECT OF ALL REASONABLE COSTS, EXPENSES,
DISBURSEMENTS AND LOSSES WHICH SHALL HAVE BEEN INCURRED OR SUSTAINED BY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR SUCH CO-BORROWING BASE AGENT IN
CONNECTION WITH THE COLLECTION OF SUCH MONIES BY THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT OR SUCH CO-BORROWING BASE AGENT FOR THE EXERCISE, PROTECTION OR
ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR SUCH
CO-BORROWING BASE AGENT OF ALL OR ANY OF THE RIGHTS, REMEDIES, POWERS AND
PRIVILEGES OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR SUCH
CO-BORROWING BASE AGENT UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR IN RESPECT OF THE COLLATERAL OR IN SUPPORT OF ANY PROVISION OF ADEQUATE
INDEMNITY TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR SUCH CO-BORROWING
BASE AGENT AGAINST ANY TAXES OR LIENS WHICH BY LAW SHALL HAVE, OR MAY HAVE,
PRIORITY OVER THE RIGHTS OF THE ADMINISTRATIVE AGENT,  THE COLLATERAL AGENT OR
SUCH CO-BORROWING BASE AGENT TO SUCH MONIES;

 

(B)           SECOND, TO ALL LOAN AGREEMENT OBLIGATIONS OWING TO THE LENDERS AND
THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT (INCLUDING THE ALLOWANCE TO TAKE
INTO ACCOUNT FOR ANY

 

96

--------------------------------------------------------------------------------


 

LOAN AGREEMENT OBLIGATIONS NOT THEN DUE AND PAYABLE (I.E., TO CASH COLLATERALIZE
UP TO 103% OF LETTER OF CREDIT OUTSTANDINGS)), IN SUCH ORDER OR PREFERENCE AS
THE REQUIRED LENDERS MAY DETERMINE; PROVIDED, HOWEVER, THAT (I) DISTRIBUTIONS
SHALL BE MADE (A) PARI PASSU AMONG LOAN AGREEMENT OBLIGATIONS WITH RESPECT TO
FEES OWED TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE CO-BORROWING
BASE AGENTS AND ALL OTHER LOAN AGREEMENT OBLIGATIONS OWED TO THE LENDERS AND
(B) WITH RESPECT TO EACH TYPE OF LOAN AGREEMENT OBLIGATION OWING TO THE LENDERS,
SUCH AS INTEREST, PRINCIPAL, REASONABLE FEES AND EXPENSES, AMONG THE LENDERS PRO
RATA, AND (II) THE ADMINISTRATIVE AGENT MAY IN ITS REASONABLE DISCRETION MAKE
PROPER ALLOWANCE TO TAKE INTO ACCOUNT ANY LOAN AGREEMENT OBLIGATIONS NOT THEN
DUE AND PAYABLE;

 

(C)           THIRD, TO ALL OTHER OBLIGATIONS OWING TO THE LENDERS PRO RATA;

 

(D)           FOURTH, UPON PAYMENT AND SATISFACTION IN FULL, OR OTHER PROVISIONS
FOR PAYMENT IN FULL SATISFACTORY TO THE LENDERS AND THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT AND THE CO-BORROWING BASE AGENTS OF ALL OF THE OBLIGATIONS,
TO THE PAYMENT OF ANY OBLIGATIONS REQUIRED TO BE PAID PURSUANT TO
§9-608(A)(1)(C) OR 9-615(A)(3) OF THE UNIFORM COMMERCIAL CODE OF THE STATE OF
NEW YORK AND SECTION 64(1)(A) AND (B) OF THE PPSA (ONTARIO) AND ALL EQUIVALENT
PROVISIONS OF ANY OTHER PPSA LEGISLATION; AND

 

(E)           LAST, THE BALANCE, IF ANY, AFTER ALL OF THE OBLIGATIONS HAVE BEEN
INDEFEASIBLY PAID IN FULL, TO THE BORROWERS OR AS OTHERWISE REQUIRED BY LAW OR
CONTRACT.

 

ARTICLE VIII
THE AGENTS

 

SECTION 8.1         Administration by the Agents.  The Collateral Agent, each
Co-Borrowing Base Agent, each Lender and each Issuing Bank hereby irrevocably
designates Bank of America as Administrative Agent under this Agreement and the
other Loan Documents. The general administration of the Loan Documents shall be
by the Administrative Agent. The Collateral Agent, the Co-Borrowing Base Agents,
the Lenders and the Issuing Banks each hereby irrevocably authorizes the
Administrative Agent (i) to enter into the Loan Documents to which it is a party
and (ii) at its discretion, to take or refrain from taking such actions as agent
on its behalf and to exercise or refrain from exercising such powers under the
Loan Documents and the Notes as are delegated by the terms hereof or thereof, as
appropriate, together with all powers reasonably incidental thereto.  The
Administrative Agent shall have no duties or responsibilities except as set
forth in this Agreement and the remaining Loan Documents, nor shall it have any
fiduciary relationship with any other Secured Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Administrative Agent.

 

SECTION 8.2         The Collateral Agent.  Each Lender, each Co-Borrowing Base
Agent, the Administrative Agent and each Issuing Bank hereby irrevocably
(a) designate Bank of America as Collateral Agent under this Agreement and the
other Loan Documents, (b) authorize the Collateral Agent to enter into the other
Loan Documents to which it is a party and to perform its duties and obligations
thereunder and (c) agree and consent to all of the provisions of the Security
Documents.  All Collateral shall be held or administered by the Collateral Agent
(or its duly-appointed agent) for its benefit and for the ratable benefit of the
other Secured Parties. Any

 

97

--------------------------------------------------------------------------------


 

proceeds received by the Collateral Agent from the foreclosure, sale, lease or
other disposition of any of the Collateral and any other proceeds received
pursuant to the terms of the Security Documents or the other Loan Documents
shall be paid over to the Administrative Agent for application as provided in
SECTION 2.18, SECTION 2.22, or SECTION 7.4, as applicable. The Collateral Agent
shall have no duties or responsibilities except as set forth in this Agreement
and the other Loan Documents, nor shall it have any fiduciary relationship with
any other Secured Party, and no implied covenants, responsibilities, duties,
obligations, or liabilities shall be read into the Loan Documents or otherwise
exist against the Collateral Agent.

 

SECTION 8.3         The Co-Borrowing Base Agents.  Each Lender, the
Administrative Agent, the Collateral Agent and each Issuing Bank hereby
irrevocably designates each of Bank of America, Wells Fargo and GE Capital
individually, as a Co-Borrowing Base Agent, and collectively, as the
Co-Borrowing Base Agents under this Agreement and the other Loan Documents and
hereby irrevocably authorizes each of the Co-Borrowing Base Agents at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers under the Loan Documents
as are delegated by the terms hereof or thereof, as appropriate, together with
all powers reasonably incidental thereto.  No Co-Borrowing Base Agent shall have
any duties or responsibilities except as set forth in this Agreement and the
Co-Borrowing Base Agent Rights Agreement, nor shall it have any fiduciary
relationship with any other Secured Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against any Co-Borrowing Base Agent.  The
rights of each Co-Borrowing Base Agent are set forth in the Co-Borrowing Base
Agent Rights Agreement.

 

SECTION 8.4         Sharing of Excess Payments.  Each of the Lenders, the
Agents, the Co-Borrowing Base Agents, the Issuing Banks and the other Secured
Parties agrees that if it shall, through payment, foreclosure, counterclaim, the
exercise of a right of banker’s lien, setoff or counterclaim against the Loan
Parties or otherwise, including, but not limited to, a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim and received by such Secured Party under any
applicable bankruptcy, insolvency or other similar law, or otherwise, obtain
payment in respect of the Obligations owed it (an “excess payment”) as a result
of which such Lender, such Agent, such Co-Borrowing Base Agent or such Issuing
Bank has received payment of any Loans or other Obligations outstanding to it in
excess of the amount that it would have received if all payments at any time
applied to the Loans and other Obligations had been applied in the order of
priority set forth in SECTION 2.22, then such Secured Party shall promptly
purchase at par, without recourse or warranty, (and shall be deemed to have
thereupon purchased) from the other Lenders, such Agent, such Co-Borrowing Base
Agent and the applicable Issuing Bank, as applicable, a participation in the
Loans and Obligations outstanding to such other Persons, in an amount determined
by the Administrative Agent in good faith as the amount necessary to ensure that
the economic benefit of such excess payment is reallocated in such manner as to
cause such excess payment and all other payments at any time applied to the
Loans and other Obligations to be effectively applied in the order of priority
set forth in SECTION 2.22 pro rata in proportion to its Commitment; provided,
that if any such excess payment is thereafter recovered or otherwise set aside
such purchase of participations shall be correspondingly rescinded (without
interest). The Loan Parties expressly consent to the foregoing arrangements and
agree that any Lender, any Agent, any Co-Borrowing Base Agent or any Issuing
Bank holding (or deemed to be holding) a participation in

 

98

--------------------------------------------------------------------------------


 

any Loan or other Obligation may exercise any and all rights of banker’s lien,
setoff or counterclaim with respect to any and all moneys owing by such Loan
Party to such Lender, such Agent, such Co-Borrowing Base Agent or such Issuing
Bank as fully as if such Lender, Agent, Co-Borrowing Base Agent or Issuing Bank
held a Note and was the original obligee thereon, in the amount of such
participation. In no event shall the provisions of this SECTION 8.4 be construed
to apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in drawings under Letters of Credit to any assignee or
participant, other than to the Borrowers or any Affiliate(s) thereof.

 

SECTION 8.5         Agreement of Applicable Lenders.

 

(A)           UPON ANY OCCASION REQUIRING OR PERMITTING AN APPROVAL, CONSENT,
WAIVER, ELECTION OR OTHER ACTION ON THE PART OF ONLY THE APPLICABLE LENDERS,
ACTION SHALL BE TAKEN BY THE AGENTS FOR AND ON BEHALF OR FOR THE BENEFIT OF ALL
LENDERS UPON THE DIRECTION OF THE APPLICABLE LENDERS, AND ANY SUCH ACTION SHALL
BE BINDING ON ALL LENDERS.  NO AMENDMENT, MODIFICATION, CONSENT, OR WAIVER SHALL
BE EFFECTIVE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.2.

 

(B)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE AGENTS SHALL
(SUBJECT TO THE PROVISIONS OF SECTION 9.2) TAKE SUCH ACTION WITH RESPECT THERETO
AS MAY BE REASONABLY DIRECTED BY THE REQUIRED LENDERS; PROVIDED, THAT UNLESS AND
UNTIL THE AGENTS SHALL HAVE RECEIVED SUCH DIRECTIONS, THE AGENTS MAY (BUT SHALL
NOT BE OBLIGATED TO) TAKE SUCH ACTION AS THEY SHALL DEEM ADVISABLE IN THE BEST
INTERESTS OF THE LENDERS. IN NO EVENT SHALL THE AGENTS BE REQUIRED TO COMPLY
WITH ANY SUCH DIRECTIONS TO THE EXTENT THAT THE AGENTS BELIEVE THAT THE AGENTS’
COMPLIANCE WITH SUCH DIRECTIONS WOULD BE UNLAWFUL.

 

SECTION 8.6         Liability of Agents.

 

(A)           EACH OF THE AGENTS AND EACH OF THE CO-BORROWING BASE AGENTS, WHEN
ACTING ON BEHALF OF THE LENDERS AND THE ISSUING BANKS, MAY EXECUTE ANY OF ITS
RESPECTIVE DUTIES UNDER THIS AGREEMENT BY OR THROUGH ANY OF ITS RESPECTIVE
OFFICERS, AGENTS AND EMPLOYEES, AND NONE OF THE AGENTS, THE CO-BORROWING BASE
AGENTS NOR THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE
LIABLE TO THE LENDERS OR THE ISSUING BANKS OR ANY OF THEM FOR ANY ACTION TAKEN
OR OMITTED TO BE TAKEN IN GOOD FAITH, OR BE RESPONSIBLE TO THE LENDERS OR THE
ISSUING BANKS OR TO ANY OF THEM FOR THE CONSEQUENCES OF ANY OVERSIGHT OR ERROR
OF JUDGMENT, OR FOR ANY LOSS, EXCEPT TO THE EXTENT OF ANY LIABILITY IMPOSED BY
LAW BY REASON OF SUCH AGENT’S OR SUCH CO-BORROWING BASE AGENT’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. THE AGENTS, THE CO-BORROWING BASE AGENTS AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES SHALL IN NO EVENT BE
LIABLE TO THE LENDERS OR THE ISSUING BANKS OR TO ANY OF THEM FOR ANY ACTION
TAKEN OR OMITTED TO BE TAKEN BY THEM PURSUANT TO INSTRUCTIONS RECEIVED BY THEM
FROM THE APPLICABLE LENDERS, OR IN RELIANCE UPON THE ADVICE OF COUNSEL SELECTED
BY IT. WITHOUT LIMITING THE FOREGOING, NONE OF THE AGENTS OR THE CO-BORROWING
BASE AGENTS, NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, OR
AGENTS SHALL BE RESPONSIBLE TO ANY LENDER OR ANY ISSUING BANK FOR THE DUE
EXECUTION, VALIDITY, GENUINENESS, EFFECTIVENESS, SUFFICIENCY, OR ENFORCEABILITY
OF, OR FOR ANY STATEMENT, WARRANTY OR REPRESENTATION IN, THIS AGREEMENT, ANY
LOAN DOCUMENT OR ANY RELATED AGREEMENT, DOCUMENT OR ORDER, OR SHALL BE REQUIRED
TO ASCERTAIN OR TO MAKE ANY INQUIRY CONCERNING THE PERFORMANCE OR

 

99

--------------------------------------------------------------------------------


 

OBSERVANCE BY ANY LOAN PARTY OF ANY OF THE TERMS, CONDITIONS, COVENANTS, OR
AGREEMENTS OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS.

 

(B)           NONE OF THE AGENTS, THE CO-BORROWING BASE AGENTS, NOR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, OR AGENTS SHALL HAVE ANY
RESPONSIBILITY TO THE LOAN PARTIES ON ACCOUNT OF THE FAILURE OR DELAY IN
PERFORMANCE OR BREACH BY ANY LENDER (OTHER THAN BY THE AGENT OR ANY CO-BORROWING
BASE AGENT IN ITS CAPACITY AS A LENDER) OR ANY ISSUING BANK OF ANY OF THEIR
RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT OR THE NOTES OR ANY OF THE LOAN
DOCUMENTS OR IN CONNECTION HEREWITH OR THEREWITH.

 

(C)           THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH
CO-BORROWING BASE AGENT, EACH IN SUCH CAPACITIES HEREUNDER, SHALL BE ENTITLED TO
RELY ON ANY COMMUNICATION, INSTRUMENT, OR DOCUMENT REASONABLY BELIEVED BY SUCH
PERSON TO BE GENUINE OR CORRECT AND TO HAVE BEEN SIGNED OR SENT BY A PERSON OR
PERSONS BELIEVED BY SUCH PERSON TO BE THE PROPER PERSON OR PERSONS, AND, SUCH
PERSON SHALL BE ENTITLED TO RELY ON ADVICE OF LEGAL COUNSEL, INDEPENDENT PUBLIC
ACCOUNTANTS, AND OTHER PROFESSIONAL ADVISERS AND EXPERTS SELECTED BY SUCH
PERSON.

 

SECTION 8.7         Reimbursement and Indemnification.  Each Lender agrees
(a) to reimburse (x) each Agent and each Co-Borrowing Base Agent (in such
capacities and not solely as a Lender) for such Lender’s Commitment Percentage
of any expenses and fees incurred by such Agent or Co-Borrowing Base Agent for
the benefit of the Lenders or any Issuing Bank under this Agreement, the Notes
and any of the Loan Documents, including, without limitation, counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Lenders or the Issuing Banks, and any other expense incurred in connection with
the operations or enforcement thereof in each case not reimbursed by the Loan
Parties and (y) each Agent and each Co-Borrowing Base Agent (in such capacities
and not solely as a Lender) for such Lender’s Commitment Percentage of any
expenses of such Agent or Co-Borrowing Base Agent incurred for the benefit of
the Lenders or the Issuing Banks that the Loan Parties have agreed to reimburse
pursuant to SECTION 9.3 and have failed to so reimburse and (b) to indemnify and
hold harmless each Agent and each Co-Borrowing Base Agent and any of its
directors, officers, employees, or agents, on demand, in the amount of such
Lender’s Commitment Percentage, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any of them in any way relating to or
arising out of this Agreement, the Notes or any of the Loan Documents or any
action taken or omitted by it or any of them under this Agreement, the Notes or
any of the Loan Documents to the extent not reimbursed by the Loan Parties
(except such as shall result from their respective gross negligence or willful
misconduct).

 

SECTION 8.8         Rights of Agents.  It is understood and agreed that any
Person serving as the Administrative Agent, the Collateral Agent or a
Co-Borrowing Base Agent shall have the same rights and powers hereunder
(including the right to give such instructions) in its capacity as a Lender as
the other Lenders and may exercise such rights and powers, as well as its rights
and powers under other agreements and instruments to which it is or may be
party, and engage in other transactions with the Borrowers, as though it were
not the Administrative Agent, the Collateral Agent or a Co-Borrowing Base Agent,
as applicable, of the Lenders under this Agreement.  Such Persons and their
Affiliates may accept deposits from, lend money to, and

 

100

--------------------------------------------------------------------------------


 

generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Loan Parties and their Affiliates as if such
Persons were not the Administrative Agent, the Collateral Agent or a
Co-Borrowing Base Agent hereunder.

 

SECTION 8.9                          Independent Lenders and Issuing Bank.  The
Lenders and the Issuing Banks each acknowledge that they have decided to enter
into this Agreement and to make the Loans or issue the Letters of Credit
hereunder based on their own analysis of the transactions contemplated hereby
and of the creditworthiness of the Loan Parties and agrees that the Agents and
the Co-Borrowing Base Agents shall bear no responsibility therefor.

 

SECTION 8.10                    Notice of Transfer.  The Agents may deem and
treat a Lender party to this Agreement as the owner of such Lender’s portion of
the Loans for all purposes, unless and until, and except to the extent, an
Assignment and Acceptance shall have become effective as set forth in
Section 9.4(b).

 

SECTION 8.11                    Relation Among the Lenders.  The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of any Agent or
any Co-Borrowing Base Agent) authorized to act for, any other Lender.

 

SECTION 8.12                    Successor Agent.  Any Agent may resign at any
time by giving five (5) Business Days’ written notice thereof to the Lenders,
each Issuing Bank, the other Agent, the Co-Borrowing Base Agents and the
Borrowers. Upon any such resignation of any Agent, the Required Lenders shall
have the right to appoint a successor Agent, which so long as there is no Event
of Default shall be reasonably satisfactory to the Borrowers (whose consent
shall not be unreasonably withheld or delayed).  If no successor Agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment, within 30 days after the retiring Agent’s giving of notice of
resignation, the retiring Agent may, on behalf of the Lenders, the other Agent,
the Co-Borrowing Base Agents and the Issuing Banks, appoint a successor Agent
which shall be (a) a financial institution having a rating of not less than A or
its equivalent by S&P or, (b) a Lender capable of complying with all of the
duties of such Agent hereunder (in the opinion of the retiring Agent and as
certified to the Lenders in writing by such successor Agent) which, in the case
of (a) and (b) above, so long as there is no Event of Default shall be
reasonably satisfactory to the Borrowers (whose consent shall not be
unreasonably withheld or delayed). Upon the acceptance of any appointment as
Agent by a successor Agent, such successor Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent and the retiring Agent shall be discharged from its duties and obligations
under this Agreement. After any retiring Agent’s resignation hereunder as such
Agent, the provisions of this Article VIII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was such Agent under this
Agreement.  Any Co-Borrowing Base Agent may resign at any time by giving five
(5) Business Days’ written notice thereof to the Administrative Agent and the
Borrowers; provided that, upon any such resignation of any Co-Borrowing Base
Agent, no Person shall be appointed as a successor to such Co-Borrowing Base
Agent.

 

SECTION 8.13                    Reports and Financial Statements..  Promptly
after receipt thereof from the Borrowers, the Administrative Agent shall remit
to each Lender and, to the extent not

 

101

--------------------------------------------------------------------------------


 

previously delivered to such Person by the Borrowers, each Co-Borrowing Base
Agent copies of (a) all financial statements, compliance certificates and
Borrowing Base Certificates, as required to be delivered by the Borrowers
hereunder, (b) all commercial finance examinations and appraisals of the
Collateral received by the Administrative Agent and (c) such other information
regarding the operations, business affairs and financial condition of any
Borrower, or compliance with the terms of any Loan Document, as any Lender or
Co-Borrowing Base Agent may reasonably request.  Without limiting the
requirements of the definition of Bank Products, each Lender agrees to furnish
the Administrative Agent, at such frequency as the Administrative Agent may
reasonably request, with a summary of all Obligations due or to become due to
such Lender under and arising out of any Cash Management Services and Bank
Products provided by such Person to any Loan Party or any of its Subsidiaries,
and, in connection with any distributions to be made hereunder, the
Administrative Agent shall be entitled to assume that no amounts are due to any
Lender on account of such Obligations unless the Administrative Agent has
received written notice thereof from such Lender.

 

SECTION 8.14                    Agency for Perfection.  Each Lender hereby
appoints each other Lender as agent for the purpose of perfecting Liens for the
benefit of the Agents and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law of the United
States of America or Canada can be perfected only by possession.  Should any
Lender (other than the Agents) obtain possession of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor, shall deliver such Collateral to the
Collateral Agent, or otherwise deal with such Collateral in accordance with the
Administrative Agent’s or Collateral Agent’s (as applicable) instructions.

 

SECTION 8.15                    Delinquent Lender.  If for any reason any Lender
(a) shall fail or refuse to abide by its material obligations under this
Agreement, including, without limitation, its obligation to make available to
the Administrative Agent its Commitment Percentage of any Loans, expenses or
setoff or purchase its Commitment Percentage of a participation interest in the
Swingline Loans or Letter of Credit Outstandings and such failure is not cured
within one Business Day after receipt from the Administrative Agent of written
notice thereof, (b) shall fail, within three (3) Business Days after request by
the Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its Commitments or (c) has, without cause, defaulted in
fulfilling its obligations under one or more other syndicated credit facilities
(unless such default is being disputed by such Lender in good faith) or has
become the subject of a bankruptcy, insolvency or similar proceeding (each, a
“Delinquent Lender”), then, in addition to the rights and remedies that may be
available to the other Secured Parties, the Loan Parties or any other party at
law or in equity, and not at limitation thereof, (i) such Delinquent Lender’s
right to participate in the administration of, or decision-making rights related
to, the Loans, this Agreement or the other Loan Documents shall be suspended
during the pendency of such failure, refusal, insolvency or proceeding (provided
that the Commitment of such Delinquent Lender may not be increased or extended
without the written consent of such Delinquent Lender), and (ii) subject to the
provisions of clause (iii) below, such Delinquent Lender shall be deemed to have
assigned any and all payments due to it from the Loan Parties in connection with
this Agreement, whether on account of outstanding Loans, interest, fees or
otherwise, to the remaining non-delinquent Lenders for application to, and
reduction of, their proportionate shares of all outstanding Obligations until,
as a result of application of such assigned payments the Lenders’ respective
Commitment Percentages of all outstanding Obligations shall have returned

 

102

--------------------------------------------------------------------------------


 

to those in effect immediately prior to such delinquency and without giving
effect to the nonpayment causing such delinquency, and (iii) at the option of
the Administrative Agent, any amounts payable to such Delinquent Lender
hereunder (whether on account of principal, interest, fees or otherwise) shall,
in lieu of being distributed to such Delinquent Lender, be retained by the
Administrative Agent as cash collateral for future funding obligations of the
Delinquent Lender in respect of any Loan or existing or future participating
interest in any Swingline Loan or Letter of Credit.  The Delinquent Lender’s
decision-making and participation rights and rights to payments as set forth in
clauses (i) and (ii) hereinabove shall be restored only upon the payment by the
Delinquent Lender of its Commitment Percentage of any Obligations, any
participation obligation, or expenses as to which it is delinquent, together
with interest thereon at the rate set forth in Section 2.10, from the date when
originally due until the date upon which any such amounts are actually paid.

 


(A)                                  THE NON-DELINQUENT LENDERS SHALL ALSO HAVE
THE RIGHT, BUT NOT THE OBLIGATION, IN THEIR RESPECTIVE, SOLE AND ABSOLUTE
DISCRETION, TO CAUSE THE TERMINATION AND ASSIGNMENT WITHOUT ANY FURTHER ACTION
BY THE DELINQUENT LENDER FOR NO CASH CONSIDERATION (PRO RATA, BASED ON THE
RESPECTIVE COMMITMENTS ELECTING TO EXERCISE SUCH RIGHT), THE DELINQUENT LENDER’S
COMMITMENT, TO FUND FUTURE LOANS.  UPON ANY SUCH PURCHASE OF THE COMMITMENT OF
ANY DELINQUENT LENDER, THE DELINQUENT LENDER’S SHARE IN FUTURE LOANS AND ITS
RIGHTS UNDER THE LOAN DOCUMENTS WITH RESPECT THERETO SHALL TERMINATE ON THE DATE
OF PURCHASE, AND THE DELINQUENT LENDER SHALL PROMPTLY EXECUTE ALL DOCUMENTS
REASONABLY REQUESTED TO SURRENDER AND TRANSFER SUCH INTEREST, INCLUDING, IF SO
REQUESTED, AN ASSIGNMENT AND ACCEPTANCE.


 


(B)                                 EACH DELINQUENT LENDER SHALL INDEMNIFY THE
AGENTS, EACH ISSUING BANK WHICH IS NOT A DELINQUENT LENDER AND EACH
NON-DELINQUENT LENDER FROM AND AGAINST ANY AND ALL LOSS, DAMAGE OR EXPENSES,
INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES AND FUNDS ADVANCED BY
ANY AGENT, ANY ISSUING BANK WHICH IS NOT A DELINQUENT LENDER OR BY ANY
NON-DELINQUENT LENDER, ON ACCOUNT OF A DELINQUENT LENDER’S FAILURE TO TIMELY
FUND ITS COMMITMENT PERCENTAGE OF A LOAN OR TO OTHERWISE PERFORM ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS.


 

SECTION 8.16                    Collateral Matters.

 

(A)                                  THE LENDERS HEREBY IRREVOCABLY AUTHORIZE
THE AGENTS TO RELEASE ANY LIEN UPON ANY COLLATERAL: (I) UPON THE TERMINATION OF
THE COMMITMENTS AND PAYMENT AND SATISFACTION IN FULL OF ALL OBLIGATIONS, ALL
LETTERS OF CREDIT SHALL HAVE EXPIRED OR TERMINATED (OR BEEN COLLATERALIZED IN A
MANNER SATISFACTORY TO THE ISSUING BANKS) AND ALL LETTER OF CREDIT OUTSTANDINGS
HAVE BEEN REDUCED TO ZERO (OR COLLATERALIZED IN A MANNER SATISFACTORY TO THE
ISSUING BANKS); OR (II) CONSTITUTING PROPERTY BEING SOLD, TRANSFERRED OR
DISPOSED OF IN A DISPOSITION PERMITTED UNDER SECTION 6.5 HEREOF UPON RECEIPT BY
THE ADMINISTRATIVE AGENT OF THE NET PROCEEDS THEREOF TO THE EXTENT REQUIRED BY
THIS AGREEMENT.  EXCEPT AS PROVIDED ABOVE, THE AGENTS WILL NOT RELEASE ANY OF
THE COLLATERAL AGENT’S LIENS WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF THE
APPLICABLE LENDERS. UPON REQUEST BY THE ANY AGENT OR ANY BORROWER AT ANY TIME,
THE LENDERS WILL CONFIRM IN WRITING THE COLLATERAL AGENT’S AUTHORITY TO RELEASE
ANY LIENS UPON PARTICULAR TYPES OR ITEMS OF COLLATERAL PURSUANT TO THIS
SECTION 8.16.

 

(B)                                 UPON AT LEAST TWO (2) BUSINESS DAYS’ PRIOR
WRITTEN REQUEST BY THE BORROWERS, THE COLLATERAL AGENT SHALL (AND IS HEREBY
IRREVOCABLY AUTHORIZED BY THE LENDERS TO) EXECUTE SUCH

 

103

--------------------------------------------------------------------------------


 

DOCUMENTS AS MAY BE NECESSARY TO EVIDENCE THE RELEASE OF THE LIENS UPON ANY
COLLATERAL DESCRIBED IN SECTION 8.10(A); PROVIDED, HOWEVER, THAT (I) THE AGENTS
SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN THEIR
REASONABLE OPINION, WOULD, UNDER APPLICABLE LAW, EXPOSE EITHER AGENT TO
LIABILITY OR CREATE ANY OBLIGATION OR ENTAIL ANY ADVERSE CONSEQUENCE OTHER THAN
THE RELEASE OF SUCH LIENS WITHOUT RECOURSE OR WARRANTY, AND (II) SUCH RELEASE
SHALL NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY LIENS
(OTHER THAN THOSE EXPRESSLY BEING RELEASED) UPON (OR OBLIGATIONS OF ANY LOAN
PARTY IN RESPECT OF) ALL INTERESTS RETAINED BY ANY LOAN PARTY, INCLUDING
(WITHOUT LIMITATION) THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO
CONSTITUTE PART OF THE COLLATERAL.

 

SECTION 8.17                                       Syndication Agent,
Documentation Agent and Arrangers.  Notwithstanding the provisions of this
Agreement or any of the other Loan Documents, the Co-Syndication Agents, the
Documentation Agents and the Arrangers shall have no powers, rights, duties,
responsibilities or liabilities with respect to this Agreement and the other
Loan Documents.


 


ARTICLE IX


MISCELLANEOUS


 

SECTION 9.1                          Notices.  Except in the case of notices and
other communications expressly permitted to be given by telephone, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or e-mail, as follows:

 

(A)                                  IF TO ANY BORROWER (OR ANY OTHER LOAN
PARTY), TO SUCH PERSON AT ZALE CORPORATION, 901 W. WALNUT HILL LANE, IRVING,
TEXAS 75038-1003 ATTENTION: GENERAL COUNSEL (TELECOPY NO. (972) 580-4934),
E-MAIL HMOLAY@ZALECORP.COM, WITH COPIES TO (I) ZALE CORPORATION, 901 W. WALNUT
HILL LANE, IRVING, TEXAS 75038-1003 ATTENTION: TREASURER (TELECOPY NO. (972)
580-5547), E-MAIL SMASSANE@ZALECORP.COM AND (II) TROUTMAN SANDERS LLP, 600
PEACHTREE STREET, N.E., SUITE 5200, ATLANTA, GEORGIA 30308-2216, ATTENTION:
HAZEN H. DEMPSTER, ESQ (TELECOPY NO. (404) 962-6544), E-MAIL
HAZEN.DEMPSTER@TROUTMANSANDERS.COM;

 

(B)                                 IF TO THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT OR THE SWINGLINE LENDER TO BANK OF AMERICA, N.A., 100 FEDERAL
STREET, BOSTON, MASSACHUSETTS 02110, ATTENTION: ANDREW CERUSSI (TELECOPY
NO. (617) 310-2686), E-MAIL ANDREW.CERUSSI@BAML.COM, WITH A COPY TO RIEMER &
BRAUNSTEIN, LLP, THREE CENTER PLAZA, BOSTON, MASSACHUSETTS 02108, ATTENTION:
DAVID S. BERMAN, ESQ. (TELECOPY NO. (617) 880-3456), E-MAIL
DBERMAN@RIEMERLAW.COM;

 

(C)                                  IF TO BANK OF AMERICA, AS A CO-BORROWING
BASE AGENT, TO BANK OF AMERICA, N.A., 100 FEDERAL STREET, BOSTON, MASSACHUSETTS
02110, ATTENTION: ANDREW CERUSSI (TELECOPY NO. (617) 310-2686), E-MAIL
ANDREW.CERUSSI@BAML.COM, WITH A COPY TO RIEMER & BRAUNSTEIN, LLP, THREE CENTER
PLAZA, BOSTON, MASSACHUSETTS 02108, ATTENTION: DAVID S. BERMAN, ESQ. (TELECOPY
NO. (617) 880-3456), E-MAIL DBERMAN@RIEMERLAW.COM;

 

(D)                                 IF TO WELLS FARGO, AS A CO-BORROWING BASE
AGENT, TO WELLS FARGO RETAIL FINANCE, LLC, ONE BOSTON PLACE, 18TH FLOOR, BOSTON,
MASSACHUSETTS 02108, BOSTON, MASSACHUSETTS, ATTENTION: CONNIE LIU (TELECOPY
NO. (866) 303-3944), E-MAIL CONNIE.LIU@WELLSFARGO.COM, WITH

 

104

--------------------------------------------------------------------------------


 

A COPY TO BROWN RUDNICK LLP, SEVEN TIMES SQUARE, NEW YORK, NEW YORK 10036,
ATTENTION: CHRISTOPHER J. CAROLAN, ESQ. (TELECOPY NO. (212) 938-2871), E-MAIL
CCAROLAN@BROWNRUDNICK.COM;

 

(E)                                  (E)                                  IF TO
GE CAPITAL, AS A CO-BORROWING BASE AGENT, TO GENERAL ELECTRIC CAPITAL
CORPORATION, 777 LONG RIDGE ROAD, BUILDING A, STAMFORD, CONNECTICUT 06927,
ATTENTION: ZALE CORPORATION ACCOUNT MANAGER (TELECOPY NO. (203)585-2647, E-MAIL
DOMENICA.SIMONE@GE.COM, WITH A COPY TO GENERAL ELECTRIC CAPITAL CORPORATION, 201
MERRITT 7, NORWALK, CONNECTICUT 08651, ATTENTION: CORPORATE COUNSEL (TELECOPY
NO. (203) 956-4003) WITH A SECOND COPY TO KILPATRICK STOCKTON LLP, 1100
PEACHTREE STREET, SUITE 2800, ATLANTA, GEORGIA 30309 ATTENTION: HILARY P.
JORDAN, ESQ. (TELECOPY NO. (404)815-6555, E-MAIL HJORDAN@KILPATRICKSTOCKTON.COM;

 

(F)                                    IF TO ANY OTHER LENDER, TO IT AT ITS
ADDRESS (OR TELECOPY NUMBER OR E-MAIL) SET FORTH ON THE SIGNATURE PAGES HERETO
OR ON ANY ASSIGNMENT AND ACCEPTANCE FOR SUCH LENDER.

 

(G)                                 ALL NOTICES AND OTHER COMMUNICATIONS GIVEN
TO ANY PARTY HERETO IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE
DEEMED TO HAVE BEEN GIVEN ON THE DATE OF RECEIPT.

 

(H)                                 UNLESS THE ADMINISTRATIVE AGENT OTHERWISE
PRESCRIBES IN WRITING, NOTICES AND OTHER COMMUNICATIONS SENT TO AN E-MAIL
ADDRESS SHALL BE DEEMED RECEIVED UPON THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT
FROM THE INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT REQUESTED” FUNCTION,
AS AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF
SUCH NOTICE OR OTHER COMMUNICATION IS NOT SENT DURING THE NORMAL BUSINESS HOURS
OF THE RECIPIENT, SUCH NOTICE OR COMMUNICATION SHALL BE DEEMED TO HAVE BEEN SENT
AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE RECIPIENT.

 

(I)                                     EACH OF THE BORROWERS, THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE CO-BORROWING BASE AGENTS MAY
CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER
COMMUNICATIONS HEREUNDER BY NOTICE TO THE ADMINISTRATIVE AGENT. EACH LENDER MAY
CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER
COMMUNICATIONS HEREUNDER BY NOTICE TO THE BORROWERS, THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT AND THE CO-BORROWING BASE AGENTS. IN ADDITION, EACH LENDER
AGREES TO NOTIFY THE ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE THAT THE
ADMINISTRATIVE AGENT HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT NAME,
TELEPHONE NUMBER, TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH NOTICES
AND OTHER COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS FOR
SUCH LENDER.

 

SECTION 9.2                          Waivers; Amendments.

 

(A)                                  NO FAILURE OR DELAY BY THE AGENTS, ANY
ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER. THE RIGHTS
AND REMEDIES OF THE AGENTS, THE ISSUING BANKS AND THE LENDERS HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE. NO WAIVER OF ANY PROVISION OF
ANY LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL

 

105

--------------------------------------------------------------------------------


 

IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF
THIS SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR ISSUANCE OF A LETTER OF
CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER
THE AGENTS, ANY LENDER OR ANY ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF
SUCH DEFAULT AT THE TIME.

 

(B)                                 NEITHER THIS AGREEMENT NOR ANY OTHER LOAN
DOCUMENT NOR ANY PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED
EXCEPT, IN THE CASE OF THIS AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN
WRITING ENTERED INTO BY THE BORROWERS AND THE REQUIRED LENDERS OR, IN THE CASE
OF ANY OTHER LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE AGENTS AND THE BORROWERS THAT ARE PARTIES THERETO, IN EACH
CASE WITH THE CONSENT OF THE REQUIRED LENDERS, PROVIDED, THAT NO SUCH AGREEMENT
SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF
EACH LENDER AFFECTED, (II) REDUCE THE RATE OF INTEREST ON ANY LOAN OR L/C
DISBURSEMENT, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT
OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE SCHEDULED DATE OF PAYMENT OF
THE PRINCIPAL AMOUNT OF ANY LOAN OR L/C DISBURSEMENT, OR ANY INTEREST THEREON,
OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH
PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF THE COMMITMENTS, THE
MATURITY DATE OR THE EXTENDED TERM MATURITY DATE, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER AFFECTED THEREBY, (IV) CHANGE ANY OF THE PROVISIONS OF THIS
SECTION 9.2 OR THE DEFINITION OF THE TERM “REQUIRED LENDERS”, “REQUIRED
SUPERMAJORITY LENDERS” OR ANY OTHER PROVISION OF ANY LOAN DOCUMENT SPECIFYING
THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY
RIGHTS THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT THEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (V) EXCEPT FOR SALES DESCRIBED IN
SECTION 6.5 OR AS PERMITTED IN THE SECURITY DOCUMENTS, RELEASE ANY MATERIAL
PORTION OF THE COLLATERAL FROM THE LIENS OF THE SECURITY DOCUMENTS, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER; PROVIDED, THAT THE FOREGOING SHALL NOT LIMIT THE
DISCRETION OF THE REQUIRED SUPERMAJORITY LENDERS TO CHANGE THE DEFINITION OF THE
TERM “PERMITTED ASSET SALES”, (VI) CHANGE THE DEFINITION OF THE TERM “BORROWING
BASE” OR ANY COMPONENT DEFINITION THEREOF (OTHER THAN CHANGES TO THE INVENTORY
ADVANCE RATE) IF AS A RESULT THEREOF THE AMOUNTS AVAILABLE TO BE BORROWED BY THE
BORROWERS WOULD BE INCREASED, WITHOUT THE WRITTEN CONSENT OF EACH LENDER,
PROVIDED, THAT THE FOREGOING SHALL NOT LIMIT THE DISCRETION OF THE
ADMINISTRATIVE AGENT TO CHANGE, ESTABLISH OR ELIMINATE ANY RESERVES IN
ACCORDANCE WITH SECTION 2.2 OR TO DETERMINE WHETHER INVENTORY OR ACCOUNTS ARE
ELIGIBLE INVENTORY OR ELIGIBLE CREDIT CARD RECEIVABLES, RESPECTIVELY,
(VII) INCREASE THE PERMITTED OVERADVANCE, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER, AND  PROVIDED, FURTHER, THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR
OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE AGENTS, OR THE ISSUING BANKS
WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENTS, OR THE ISSUING BANKS, AS THE
CASE MAY BE, AND (VIII) INCREASE THE PRINCIPAL AMOUNT OF THE SWINGLINE LOAN,
WITHOUT THE WRITTEN CONSENT OF THE REQUIRED SUPERMAJORITY LENDERS.

 

(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 9.2, IN THE EVENT THAT THE BORROWERS REQUEST THAT THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT BE MODIFIED, AMENDED OR WAIVED IN A MANNER
WHICH WOULD REQUIRE THE CONSENT OF THE LENDERS PURSUANT TO SECTION 9.2(B) AND
SUCH AMENDMENT IS APPROVED BY THE REQUIRED LENDERS, BUT NOT BY THE REQUISITE
PERCENTAGE OF THE LENDERS, THE BORROWERS, AND THE REQUIRED LENDERS SHALL BE
PERMITTED TO AMEND THIS AGREEMENT WITHOUT THE CONSENT OF THE LENDER OR LENDERS
WHICH DID NOT AGREE TO THE MODIFICATION OR AMENDMENT REQUESTED BY THE BORROWERS
(SUCH LENDER OR LENDERS,

 

106

--------------------------------------------------------------------------------


 

COLLECTIVELY THE “MINORITY LENDERS”) TO PROVIDE FOR (W) THE TERMINATION OF THE
COMMITMENT OF EACH OF THE MINORITY LENDERS, (X) THE ADDITION TO THIS AGREEMENT
OF ONE OR MORE OTHER FINANCIAL INSTITUTIONS, OR AN INCREASE IN THE COMMITMENT OF
ONE OR MORE OF THE REQUIRED LENDERS, SO THAT THE AGGREGATE COMMITMENTS AFTER
GIVING EFFECT TO SUCH AMENDMENT SHALL BE IN THE SAME AMOUNT AS THE AGGREGATE
COMMITMENTS IMMEDIATELY BEFORE GIVING EFFECT TO SUCH AMENDMENT, (Y) IF ANY LOANS
ARE OUTSTANDING AT THE TIME OF SUCH AMENDMENT, THE MAKING OF SUCH ADDITIONAL
LOANS BY SUCH NEW OR INCREASING LENDER OR LENDERS, AS THE CASE MAY BE, AS MAY BE
NECESSARY TO REPAY IN FULL THE OUTSTANDING LOANS (INCLUDING PRINCIPAL, INTEREST,
AND FEES) OF THE MINORITY LENDERS IMMEDIATELY BEFORE GIVING EFFECT TO SUCH
AMENDMENT AND (Z) SUCH OTHER MODIFICATIONS TO THIS AGREEMENT OR THE LOAN
DOCUMENTS AS MAY BE APPROPRIATE AND INCIDENTAL TO THE FOREGOING.

 

(D)                                 NO NOTICE TO OR DEMAND ON ANY LOAN PARTY
SHALL ENTITLE ANY LOAN PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN THE
SAME, SIMILAR OR OTHER CIRCUMSTANCES. EACH HOLDER OF A NOTE SHALL BE BOUND BY
ANY AMENDMENT, MODIFICATION, WAIVER OR CONSENT AUTHORIZED AS PROVIDED HEREIN,
WHETHER OR NOT A NOTE SHALL HAVE BEEN MARKED TO INDICATE SUCH AMENDMENT,
MODIFICATION, WAIVER OR CONSENT AND ANY CONSENT BY A LENDER, OR ANY HOLDER OF A
NOTE, SHALL BIND ANY PERSON SUBSEQUENTLY ACQUIRING A NOTE, WHETHER OR NOT A NOTE
IS SO MARKED. NO AMENDMENT TO THIS AGREEMENT SHALL BE EFFECTIVE AGAINST THE
BORROWERS UNLESS SIGNED BY THE BORROWERS OR OTHER APPLICABLE LOAN PARTY.

 

SECTION 9.3                          Expenses; Indemnity; Damage Waiver.

 

(A)                                  THE LOAN PARTIES SHALL JOINTLY AND
SEVERALLY PAY (I) ALL REASONABLE AND DOCUMENTED THIRD-PARTY OUT-OF-POCKET
EXPENSES INCURRED BY THE AGENTS AND THEIR AFFILIATES, INCLUDING THE REASONABLE
AND DOCUMENTED FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE AGENTS,
OUTSIDE CONSULTANTS FOR THE AGENTS, APPRAISERS, AND FOR COMMERCIAL FINANCE
EXAMINATIONS, IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES
PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF THE LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS THEREOF (WHETHER OR
NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED),
(II) ALL REASONABLE AND DOCUMENTED THIRD-PARTY OUT-OF-POCKET EXPENSES INCURRED
BY EACH ISSUING BANK IN CONNECTION WITH ANY DEMAND FOR PAYMENT UNDER ANY LETTER
OF CREDIT, AND (III) ALL REASONABLE AND DOCUMENTED THIRD-PARTY OUT-OF-POCKET
EXPENSES INCURRED BY THE AGENTS, EACH ISSUING BANK OR ANY LENDER, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL AND ANY OUTSIDE
CONSULTANTS FOR THE AGENTS, EACH ISSUING BANK OR ANY LENDER, FOR APPRAISERS,
COMMERCIAL FINANCE EXAMINATIONS, AND ENVIRONMENTAL SITE ASSESSMENTS, IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH
THE LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR IN CONNECTION
WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH
REASONABLE AND DOCUMENTED THIRD-PARTY OUT-OF-POCKET EXPENSES INCURRED DURING ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF
CREDIT; PROVIDED, THAT THE LENDERS WHO ARE NOT THE AGENTS OR AN ISSUING BANK
SHALL BE ENTITLED TO REIMBURSEMENT FOR NO MORE THAN ONE COUNSEL REPRESENTING ALL
SUCH LENDERS (ABSENT A CONFLICT OF INTEREST IN WHICH CASE THE LENDERS MAY ENGAGE
AND BE REIMBURSED FOR ADDITIONAL COUNSEL).

 

(B)                                 THE LOAN PARTIES SHALL, JOINTLY AND
SEVERALLY, INDEMNIFY THE AGENTS, EACH CO-BORROWING BASE AGENT, EACH ISSUING BANK
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH

 

107

--------------------------------------------------------------------------------


 

INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE AND DOCUMENTED FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF
THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS OR ANY OTHER TRANSACTIONS CONTEMPLATED
HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY AN ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, PROVIDED, THAT SUCH INDEMNITY SHALL NOT, AS
TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR WITH RESPECT TO A CLAIM BY ONE INDEMNITEE
AGAINST ANOTHER INDEMNITEE.

 

(C)                                  IF, FOR ANY REASON, THE INDEMNIFICATION
UNDER PARAGRAPH (B) OF THIS SECTION IS UNENFORCEABLE AS A MATTER OF LAW OR WITH
RESPECT TO A CLAIM BY ONE INDEMNITEE AGAINST ANOTHER INDEMNITEE, THEN THE LOAN
PARTIES SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNITEE AS A
RESULT OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY TO THE MAXIMUM AMOUNT LEGALLY
PERMISSIBLE.  THE LOAN PARTIES ALSO AGREE THAT NO INDEMNITEE SHALL HAVE ANY
LIABILITY TO THE LOAN PARTIES, ANY PERSON ASSERTING CLAIMS ON BEHALF OF OR IN
RIGHT OF THE LOAN PARTIES OR ANY OTHER PERSON IN CONNECTION WITH OR AS A RESULT
OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, ANY LOAN OR LETTER OF CREDIT OR
THE USE OF THE PROCEEDS THEREOF, EXCEPT TO THE EXTENT THAT THE LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR EXPENSES INCURRED BY THE LOAN PARTIES RESULTED FROM THE
GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BAD FAITH OR BREACH OF CONTRACTUAL
OBLIGATIONS OF SUCH INDEMNITEE.

 

(D)                                 TO THE EXTENT THAT ANY LOAN PARTY FAILS TO
PAY ANY AMOUNT REQUIRED TO BE PAID BY IT TO THE AGENTS OR ANY ISSUING BANK UNDER
PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE
AGENTS OR THE APPLICABLE ISSUING BANK, AS THE CASE MAY BE, SUCH LENDER’S
COMMITMENT PERCENTAGE OF SUCH UNPAID AMOUNT, PROVIDED, THAT THE UNREIMBURSED
EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE
CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE AGENTS OR AN ISSUING BANK.

 

(E)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
NO LOAN PARTY SHALL ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.

 

108

--------------------------------------------------------------------------------


 

(F)                                    ALL AMOUNTS DUE UNDER THIS SECTION SHALL
BE PAYABLE PROMPTLY AFTER WRITTEN DEMAND THEREFOR.

 

(G)                                 THE COVENANTS CONTAINED IN THIS SECTION 9.3
SHALL SURVIVE PAYMENT OR SATISFACTION IN FULL OF ALL OTHER OBLIGATIONS.

 

SECTION 9.4                          Successors and Assigns.

 

(A)                                  THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF AN ISSUING
BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT NO LOAN PARTY MAY ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER (AND ANY SUCH ATTEMPTED ASSIGNMENT OR TRANSFER
WITHOUT SUCH CONSENT SHALL BE NULL AND VOID). NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
(INCLUDING ANY AFFILIATE OF AN ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT)
AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF
THE AGENTS, EACH ISSUING BANK AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT,
REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.

 

(B)                                 ANY LENDER MAY ASSIGN TO ONE OR MORE
ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO
IT), PROVIDED, THAT (I) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN
AFFILIATE OF A LENDER, (1) THE ADMINISTRATIVE AGENT MUST GIVE ITS PRIOR WRITTEN
CONSENT TO SUCH ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED) AND (2) SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE BORROWERS SHALL GIVE THEIR PRIOR WRITTEN CONSENT TO SUCH
ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED),
(II) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER
OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S
COMMITMENT OR LOANS, THE AMOUNT OF THE COMMITMENT OR LOANS OF THE ASSIGNING
LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT
AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 UNLESS THE
ADMINISTRATIVE AGENT AND THE BORROWERS OTHERWISE CONSENT, (III) EACH PARTIAL
ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS, (IV) ANY ASSIGNMENT BY AN EXTENDING
LENDER TO A NON-EXTENDING LENDER SHALL NOT MODIFY THE TENOR OR MATURITY OF, OR
PRICING FOR, THE COMMITMENT AND LOANS SO ASSIGNED, (V) ANY ASSIGNMENT BY A
NON-EXTENDING LENDER TO AN EXTENDING LENDER SHALL NOT MODIFY THE TENOR OR
MATURITY OF, OR PRICING FOR, THE COMMITMENT AND LOANS SO ASSIGNED UNLESS AGREED
TO BY SUCH EXTENDING LENDER AND CONSENTED TO BY THE ADMINISTRATIVE AGENT IN
WRITING, AND (VI) THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH (UNLESS
WAIVED BY THE ADMINISTRATIVE AGENT OR UNLESS SUCH ASSIGNMENT IS TO AN AFFILIATE
OF A LENDER) A PROCESSING AND RECORDATION FEE OF $3,500 (WHICH SHALL NOT BE
PAYABLE OR REIMBURSABLE BY THE BORROWERS).  SUBJECT TO ACCEPTANCE AND RECORDING
THEREOF PURSUANT TO PARAGRAPH (D) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE
DATE SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE THE ASSIGNEE THEREUNDER SHALL
BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT
AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS
AGREEMENT, AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE

 

109

--------------------------------------------------------------------------------


 

INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTION 9.3).  ANY ASSIGNMENT OR TRANSFER BY A
LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS PARAGRAPH SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH
LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (E) OF THIS SECTION.

 

(C)                                  THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE LOAN PARTIES, SHALL MAINTAIN AT ONE OF ITS OFFICES IN
BOSTON, MASSACHUSETTS A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT
AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS,
AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE LOANS AND L/C DISBURSEMENTS
OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”). THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR AND THE LOAN PARTIES, THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND THE
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO
THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY. THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE BORROWERS, EACH ISSUING BANK AND ANY LENDER, AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(D)                                 UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER. NO ASSIGNMENT
SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 

(E)                                  ANY LENDER MAY SELL PARTICIPATIONS TO ONE
OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION
OF ITS COMMITMENT AND THE LOANS OWING TO IT), PROVIDED, THAT (I) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (III) THE LOAN PARTIES, THE AGENTS, EACH ISSUING BANK AND
THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT. ANY
AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION IN
THE COMMITMENTS, THE LOANS AND THE LETTERS OF CREDIT OUTSTANDINGS SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE LOAN DOCUMENTS AND
TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THE LOAN
DOCUMENTS, PROVIDED, THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO SECTION 9.2(B) THAT
AFFECTS SUCH PARTICIPANT. SUBJECT TO PARAGRAPH (F) OF THIS SECTION, THE LOAN
PARTIES AGREE THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 2.23, SECTION 2.25 AND SECTION 2.26 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION. TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 9.9 AS THOUGH IT WERE A LENDER, PROVIDED,
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.25(C) AND SECTION 2.28 AS
THOUGH IT WERE A LENDER.

 

110

--------------------------------------------------------------------------------


 

(F)                                    A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.23 OR SECTION 2.26 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWERS’ PRIOR WRITTEN CONSENT. A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 2.26 UNLESS (I) THE BORROWERS ARE NOTIFIED
OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR
THE BENEFIT OF THE BORROWERS, TO COMPLY WITH SECTION 2.26(E)AS THOUGH IT WERE A
LENDER AND (II) SUCH PARTICIPANT IS ELIGIBLE FOR COMPLETE EXEMPTION FROM THE
WITHHOLDING TAX REFERRED TO THEREIN, FOLLOWING COMPLIANCE WITH SECTION 2.26(E).

 

(G)                                 ANY LENDER MAY, WITHOUT OBTAINING THE
CONSENT OF ANY LOAN PARTY, AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST, PROVIDED, THAT NO SUCH PLEDGE OR ASSIGNMENT
OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.

 

SECTION 9.5                          Reserved.

 

SECTION 9.6                          Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of SECTION 2.23, SECTION 2.26 and SECTION 9.3 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.  In connection with the termination
of this Agreement and the release and termination of the security interests in
the Collateral, the Administrative Agent on behalf of itself and the other
Secured Parties, may require such indemnities or collateral as it shall
reasonably deem necessary or appropriate to protect the Secured Parties against
loss on account of such release and termination, including, without limitation,
with respect to credits previously applied to the Obligations that may
subsequently be reversed or revoked, and any Obligations that may thereafter
arise, including without limitation under SECTION 9.3.

 

SECTION 9.7                          Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the

 

111

--------------------------------------------------------------------------------


 

parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in SECTION 4.1, this Agreement shall become effective
when it shall have been executed by the Agents and the Lenders and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

SECTION 9.8                          Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.9                          Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender, each Participant and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender, Participant or
Affiliate to or for the credit or the account of the Loan Parties against any of
and all the obligations of the Loan Parties now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured and/or such Obligations may be otherwise fully secured. The rights of
each Lender, Participant and Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
Participant or Affiliate may have.  No Lender will, or will permit its
Participant to, exercise its rights under this Section 9.8 without the consent
of the Administrative Agent or the Required Lenders.  ANY AND ALL RIGHTS TO
REQUIRE ANY AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS PRIOR TO THE EXERCISE BY ANY
LENDER, PARTICIPANT OR AFFILIATE OF ITS RIGHT OF SETOFF UNDER THIS SECTION ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

SECTION 9.10                    Governing Law; Jurisdiction; Consent to Service
of Process

 

(A)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

112

--------------------------------------------------------------------------------


 

(B)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.1. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

(C)                                  EACH OF THE LOAN PARTIES, EACH OF THE
AGENTS, EACH OF THE CO-BORROWING BASE AGENTS AND EACH LENDER AGREES THAT ANY
SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

SECTION 9.11                    Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.12                    Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

SECTION 9.13                    Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts that are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

113

--------------------------------------------------------------------------------


 

SECTION 9.14                    Confidentiality.

 

Each of the Lenders, the Agents and the Co-Borrowing Base Agents agrees, on
behalf of itself and each of its affiliates, directors, officers, employees and
representatives, to use reasonable precautions to keep confidential, in
accordance with their customary procedures for handling confidential information
of the same nature and in accordance with safe and sound practices, any
non-public information supplied to it by the Loan Parties or of their
Subsidiaries pursuant to this Agreement that is identified by such Person as
being confidential at the time the same is delivered to such Lender, such Agent,
or such Co-Borrowing Base Agent provided that nothing herein shall limit the
disclosure of any such information (a) after such information shall have become
public other than through a violation of this Section 9.14 (b) to the extent
required by statute, rule, regulation or judicial process, (c) to counsel for
any of the Lenders, or the Administrative Agent, the Collateral Agent, or any of
the Co-Borrowing Base Agents, (d) to bank examiners, the National Association of
Insurance Commissioners or any other U.S. federal or foreign regulatory
authority having jurisdiction over any Lender, the Administrative Agent,  the
Collateral Agent, any Co-Borrowing Base Agent, or to auditors or accountants,
(e) to the Administrative Agent, the Collateral Agent, any Co-Borrowing Base
Agent, or any Lender, (f) in connection with any litigation to which the
Administrative Agent, the Collateral Agent, any Co-Borrowing Base Agent, or any
Lender is a party, or in connection with the enforcement of rights or remedies
hereunder or under any other Loan Document, or (g) to any assignee or
participant (or prospective assignee or participant) so long as such assignee or
participant agrees to be bound by the provisions of this SECTION 9.14.

 

SECTION 9.15                    Additional Waivers.

 

(A)                                  THE OBLIGATIONS ARE THE JOINT AND SEVERAL
OBLIGATIONS OF EACH LOAN PARTY. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE OBLIGATIONS OF EACH LOAN PARTY HEREUNDER SHALL NOT BE AFFECTED BY
(I) THE FAILURE OF ANY AGENT OR ANY OTHER SECURED PARTY TO ASSERT ANY CLAIM OR
DEMAND OR TO ENFORCE OR EXERCISE ANY RIGHT OR REMEDY AGAINST ANY OTHER LOAN
PARTY UNDER THE PROVISIONS OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
OTHERWISE, (II) ANY RESCISSION, WAIVER, AMENDMENT OR MODIFICATION OF, OR ANY
RELEASE FROM ANY OF THE TERMS OR PROVISIONS OF, THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT, OR ANY OTHER AGREEMENT, INCLUDING WITH RESPECT TO ANY OTHER LOAN PARTY
OF THE OBLIGATIONS UNDER THIS AGREEMENT, OR (III) THE FAILURE TO PERFECT ANY
SECURITY INTEREST IN, OR THE RELEASE OF, ANY OF THE SECURITY HELD BY OR ON
BEHALF OF THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY.

 

(B)                                 THE OBLIGATIONS OF EACH LOAN PARTY HEREUNDER
SHALL NOT BE SUBJECT TO ANY REDUCTION, LIMITATION, IMPAIRMENT OR TERMINATION FOR
ANY REASON (OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE
OBLIGATIONS), INCLUDING ANY CLAIM OF WAIVER, RELEASE, SURRENDER, ALTERATION OR
COMPROMISE OF ANY OF THE OBLIGATIONS, AND SHALL NOT BE SUBJECT TO ANY DEFENSE OR
SET-OFF, COUNTERCLAIM, RECOUPMENT OR TERMINATION WHATSOEVER BY REASON OF THE
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY OF THE OBLIGATIONS OR OTHERWISE.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE OBLIGATIONS OF EACH LOAN
PARTY HEREUNDER SHALL NOT BE DISCHARGED OR IMPAIRED OR OTHERWISE AFFECTED BY THE
FAILURE OF ANY AGENT OR ANY OTHER SECURED PARTY TO ASSERT ANY CLAIM OR DEMAND OR
TO ENFORCE ANY REMEDY UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
AGREEMENT, BY ANY WAIVER OR MODIFICATION OF ANY PROVISION OF ANY THEREOF, BY ANY
DEFAULT, FAILURE OR DELAY, WILLFUL OR OTHERWISE, IN THE PERFORMANCE OF THE
OBLIGATIONS, OR BY ANY OTHER ACT OR OMISSION THAT MAY OR MIGHT IN ANY MANNER OR
TO ANY EXTENT VARY THE RISK OF ANY LOAN PARTY OR

 

114

--------------------------------------------------------------------------------


 

THAT WOULD OTHERWISE OPERATE AS A DISCHARGE OF ANY LOAN PARTY AS A MATTER OF LAW
OR EQUITY (OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL THE
OBLIGATIONS).

 

(C)                                  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH LOAN PARTY WAIVES ANY DEFENSE BASED ON OR ARISING OUT OF
ANY DEFENSE OF ANY OTHER LOAN PARTY OR THE UNENFORCEABILITY OF THE OBLIGATIONS
OR ANY PART THEREOF FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE
LIABILITY OF ANY OTHER LOAN PARTY, OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL
IN CASH OF ALL THE OBLIGATIONS. THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES MAY, AT THEIR ELECTION, FORECLOSE ON ANY SECURITY HELD BY ONE OR MORE OF
THEM BY ONE OR MORE JUDICIAL OR NONJUDICIAL SALES, ACCEPT AN ASSIGNMENT OF ANY
SUCH SECURITY IN LIEU OF FORECLOSURE, COMPROMISE OR ADJUST ANY PART OF THE
OBLIGATIONS, MAKE ANY OTHER ACCOMMODATION WITH ANY OTHER LOAN PARTY, OR EXERCISE
ANY OTHER RIGHT OR REMEDY AVAILABLE TO THEM AGAINST ANY OTHER LOAN PARTY,
WITHOUT AFFECTING OR IMPAIRING IN ANY WAY THE LIABILITY OF ANY LOAN PARTY
HEREUNDER EXCEPT TO THE EXTENT THAT ALL THE OBLIGATIONS HAVE BEEN INDEFEASIBLY
PAID IN FULL IN CASH. PURSUANT TO APPLICABLE LAW, EACH LOAN PARTY WAIVES ANY
DEFENSE ARISING OUT OF ANY SUCH ELECTION EVEN THOUGH SUCH ELECTION OPERATES,
PURSUANT TO APPLICABLE LAW, TO IMPAIR OR TO EXTINGUISH ANY RIGHT OF
REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY OF SUCH LOAN PARTY AGAINST
ANY OTHER LOAN PARTY, AS THE CASE MAY BE, OR ANY SECURITY.

 

(D)                                 UPON PAYMENT BY ANY LOAN PARTY OF ANY
OBLIGATIONS, ALL RIGHTS OF SUCH LOAN PARTY AGAINST ANY OTHER LOAN PARTY ARISING
AS A RESULT THEREOF BY WAY OF RIGHT OF SUBROGATION, CONTRIBUTION, REIMBURSEMENT,
INDEMNITY OR OTHERWISE SHALL IN ALL RESPECTS BE SUBORDINATE AND JUNIOR IN RIGHT
OF PAYMENT TO THE PRIOR INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL THE
OBLIGATIONS. IN ADDITION, ANY INDEBTEDNESS OF ANY LOAN PARTY NOW OR HEREAFTER
HELD BY ANY OTHER LOAN PARTY IS HEREBY SUBORDINATED IN RIGHT OF PAYMENT TO THE
PRIOR PAYMENT IN FULL OF THE OBLIGATIONS. NONE OF THE LOAN PARTIES WILL DEMAND,
SUE FOR, OR OTHERWISE ATTEMPT TO COLLECT ANY SUCH INDEBTEDNESS. IF ANY AMOUNT
SHALL ERRONEOUSLY BE PAID TO ANY LOAN PARTY ON ACCOUNT OF (A) SUCH SUBROGATION,
CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR SIMILAR RIGHT OR (B) ANY SUCH
INDEBTEDNESS OF ANY LOAN PARTY, SUCH AMOUNT SHALL BE HELD IN TRUST FOR THE
BENEFIT OF THE SECURED PARTIES AND SHALL FORTHWITH BE PAID TO THE COLLATERAL
AGENT TO BE CREDITED AGAINST THE PAYMENT OF THE OBLIGATIONS, WHETHER MATURED OR
UNMATURED, IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS.

 

SECTION 9.16                    Press Releases and Related Matters.

 

Each Loan Party consents to the publication by the Administrative Agent of
customary trade advertising material in tombstone format relating to the
financing transactions contemplated by this Agreement using any Loan Party’s
name logo or trademark.  The Administrative Agent shall provide a draft
reasonably in advance of any advertising material to the Borrowers for review
and comment prior to the publication thereof.  The Administrative Agent reserves
the right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

 

SECTION 9.17                    Patriot Act; Proceeds of Crime Act.

 

Each Lender hereby notifies the Loan Parties that, pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) (including all applicable “know your customer” rules,
regulations and procedures applicable to

 

115

--------------------------------------------------------------------------------


 

such Lender in Canada), it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the name and
address of each Loan Party and other information that will allow such Lender to
identify such Loan Party in accordance with the Act.  Each Loan Party is in
compliance, in all material respects, with the Patriot Act and the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) (together with any
successor statue, the “Proceeds of Crime Act”).  No part of the proceeds of the
Loans will be used by the Loan Parties, directly or indirectly, for any purpose
which would contravene or breach the Proceeds of Crime Act or for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

SECTION 9.18                    Judgment Currency.

 


(A)                                  IF, FOR THE PURPOSE OF OBTAINING OR
ENFORCING JUDGMENT AGAINST ZALE CANADA IN ANY COURT IN ANY JURISDICTION, IT
BECOMES NECESSARY TO CONVERT INTO ANY OTHER CURRENCY (SUCH OTHER CURRENCY BEING
HEREINAFTER IN THIS SECTION 9.18 REFERRED TO AS THE “JUDGMENT CURRENCY”) AN
AMOUNT DUE IN CANADIAN DOLLARS OR DOLLARS UNDER THIS AGREEMENT, THE CONVERSION
WILL BE MADE AT THE RATE OF EXCHANGE PREVAILING ON THE BUSINESS DAY IMMEDIATELY
PRECEDING:


 

(I)                                     THE DATE OF ACTUAL PAYMENT OF THE AMOUNT
DUE, IN THE CASE OF ANY PROCEEDING IN THE COURTS OF THE PROVINCE OF ONTARIO OR
IN THE COURTS OF ANY OTHER JURISDICTION THAT WILL GIVE EFFECT TO SUCH CONVERSION
BEING MADE ON SUCH DATE; OR

 

(II)                                  THE DATE ON WHICH THE JUDGMENT IS GIVEN,
IN THE CASE OF ANY PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION (THE DATE
AS OF WHICH SUCH CONVERSION IS MADE PURSUANT TO THIS SECTION 9.18 BEING
HEREINAFTER IN THIS SECTION 9.18 REFERRED TO AS THE “JUDGMENT CONVERSION DATE”).

 


(B)                                 IF, IN THE CASE OF ANY PROCEEDING IN THE
COURT OF ANY JURISDICTION REFERRED TO IN SECTION 9.18(A)(I), THERE IS A CHANGE
IN THE RATE OF EXCHANGE PREVAILING BETWEEN THE JUDGMENT CONVERSION DATE AND THE
DATE OF ACTUAL PAYMENT OF THE AMOUNT DUE, ZALE CANADA WILL PAY SUCH ADDITIONAL
AMOUNT (IF ANY, BUT IN ANY EVENT NOT A LESSER AMOUNT) AS MAY BE NECESSARY TO
ENSURE THAT THE AMOUNT PAID IN THE JUDGMENT CURRENCY, WHEN CONVERTED AT THE RATE
OF EXCHANGE PREVAILING ON THE DATE OF PAYMENT, WILL PRODUCE THE AMOUNT OF
CANADIAN DOLLARS OR DOLLARS, AS THE CASE MAY BE, WHICH COULD HAVE BEEN PURCHASED
WITH THE AMOUNT OF JUDGMENT CURRENCY STIPULATED IN THE JUDGMENT OR JUDICIAL
ORDER AT THE RATE OF EXCHANGE PREVAILING ON THE JUDGMENT CONVERSION DATE.


 


(C)                                  ANY AMOUNT DUE FROM ZALE CANADA UNDER THE
PROVISIONS OF THIS SECTION 9.18 WILL BE DUE AS A SEPARATE DEBT AND WILL NOT BE
AFFECTED BY JUDGMENT BEING OBTAINED FOR ANY OTHER AMOUNTS DUE UNDER OR IN
RESPECT OF THIS AGREEMENT.


 


(D)                                 THE TERM “RATE OF EXCHANGE” IN THIS
SECTION 9.18 MEANS:


 

(I)                                     FOR A CONVERSION OF CANADIAN DOLLARS TO
THE JUDGMENT CURRENCY, THE RECIPROCAL OF THE OFFICIAL NOON RATE OF EXCHANGE
PUBLISHED BY THE BANK OF CANADA FOR THE DATE IN QUESTION FOR THE CONVERSION OF
THE JUDGMENT CURRENCY TO CANADIAN DOLLARS;

 

116

--------------------------------------------------------------------------------


 

(II)                                  FOR A CONVERSION OF DOLLARS TO THE
JUDGMENT CURRENCY WHEN THE JUDGMENT CURRENCY IS CANADIAN DOLLARS, THE OFFICIAL
NOON RATE OF EXCHANGE PUBLISHED BY THE BANK OF CANADA FOR THE DATE IN QUESTION
FOR THE CONVERSION OF DOLLARS TO CANADIAN DOLLARS;

 

(III)                               FOR A CONVERSION OF DOLLARS TO THE JUDGMENT
CURRENCY WHEN THE JUDGMENT CURRENCY IS NOT CANADIAN DOLLARS, THE EFFECTIVE RATE
OBTAINED WHEN A GIVEN AMOUNT OF DOLLARS IS CONVERTED TO CANADIAN DOLLARS AT THE
RATE DETERMINED PURSUANT TO THIS SECTION 9.18 AND THE RESULT THEREOF IS THEN
CONVERTED TO THE JUDGMENT CURRENCY PURSUANT TO THIS SECTION 9.18; OR

 

(IV)                              IF A REQUIRED RATE IS NOT SO PUBLISHED BY THE
BANK OF CANADA FOR ANY SUCH DATE, THE SPOT RATE QUOTED BY THE BANK OF AMERICA
(ACTING THROUGH ITS CANADA BRANCH) AT TORONTO, CANADA AT APPROXIMATELY NOON
(TORONTO TIME) ON THAT DATE IN ACCORDANCE WITH ITS NORMAL PRACTICE FOR THE
APPLICABLE CURRENCY CONVERSION IN THE WHOLESALE MARKET.

 

SECTION 9.19                    Intercreditor Agreement.

 

The Loan Parties, the Agents and the Lenders acknowledge that the exercise of
certain of the Agents’ rights and remedies hereunder may be subject to, and
restricted by, the provisions of the Intercreditor Agreement. Except as
specified herein, nothing contained in the Intercreditor Agreement shall be
deemed to modify any requirement or shall be deemed to modify any of the
provisions of this Agreement and the other Loan Documents, which, among the Loan
Parties, the Agents and the Lenders shall remain in full force and effect.

 

SECTION 9.20                    Existing Credit Agreement Amended and Restated.

 

(A)                                  UPON SATISFACTION OF THE CONDITIONS
PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT, (A) THIS AGREEMENT SHALL AMEND
AND RESTATE THE EXISTING CREDIT AGREEMENT IN ITS ENTIRETY (EXCEPT TO THE EXTENT
THAT DEFINITIONS FROM THE EXISTING CREDIT AGREEMENT ARE INCORPORATED HEREIN BY
REFERENCE) AND (B) THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THE EXISTING
CREDIT AGREEMENT SHALL BE SUBSUMED WITHIN, AND BE GOVERNED BY, THIS AGREEMENT;
PROVIDED, HOWEVER, THAT THE LOAN PARTIES HEREBY AGREE THAT (I) THE LETTER OF
CREDIT OUTSTANDINGS UNDER, AND AS DEFINED IN, THE EXISTING CREDIT AGREEMENT ON
THE EFFECTIVE DATE SHALL BE LETTER OF CREDIT OUTSTANDINGS HEREUNDER, AND
(II) ALL OBLIGATIONS OF THE LOAN PARTIES UNDER, AND AS DEFINED IN, THE EXISTING
CREDIT AGREEMENT SHALL REMAIN OUTSTANDING, SHALL CONSTITUTE CONTINUING
OBLIGATIONS SECURED BY THE COLLATERAL, AND THIS AGREEMENT SHALL NOT BE DEEMED TO
EVIDENCE OR RESULT IN A NOVATION OR REPAYMENT AND REBORROWING OF SUCH
OBLIGATIONS AND OTHER LIABILITIES.

 

[balance of page left intentionally blank; signature pages follow]

 

117

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

 

 

ZALE DELAWARE, INC.

 

as Borrower

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ZALE CORPORATION

 

as Borrower

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ZGCO, LLC

 

as Borrower

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

TXDC, L.P.

 

as Borrower

 

 

 

 

By:

ZALE DELAWARE, INC.

 

 

Its General Partner

 

 

 

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ZALE PUERTO RICO, INC.

 

as Borrower

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

ZALE CANADA CO.

 

as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ZALE CANADA DIAMOND SOURCING, INC.

 

as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ZAP, INC.

 

as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ZALE CANADA DIAMOND SOURCING, INC.

 

as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ZALE CANADA HOLDING, LP.

 

as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

ZCSC, LLC

 

as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ZALE INTERNATIONAL, INC.

 

as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ZALE EMPLOYEES’ CHILD CARE ASSOCIATION, INC.

 

as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ZALE CANADA FINCO 2, INC.

 

as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

FINCO HOLDING LP.

 

as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

FINCO PARTNERSHIP LP.

 

as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ZALE CANADA FINCO, LLC

 

as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ZALE CANADA FINCO 1, INC.

 

as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Matthew W. Appel

 

Name: Matthew W. Appel

 

Title: Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and
Co-Borrowing Base Agent and as a Lender

 

 

 

 

By:

/s/ Andrew Cerussi

 

Name: Andrew Cerussi

 

Title: SVP

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as Documentation Agent and as a Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Borrowing Base Agent and a Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY COMMERCIAL FINANCE, INC., as a Lender

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO RETAIL FINANCE, LLC, as Co-Borrowing Base Agent and a Lender

 

 

 

By:

/s/ Connie Liu

 

Name: Connie Liu

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, as a Lender

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

ABN/AMRO BANK, as a Lender

 

 

 

 

 

By:

/s/ An Blommaert

 

Name: An Blommaert

 

Title: Head Credit Administration ID & JG

 

 

 

 

 

By:

/s/ Frank Coenegrachts

 

Name: Frank Coenegrachts

 

Title: Chief Risk Officer

 

--------------------------------------------------------------------------------


 

 

HIBERNIA NATIONAL BANK, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
                                 (the “Assignor”) and                         
(the “Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (a) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any Letters of Credit
and Swingline Loans included in such facilities) and (b) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(a) above (the rights and obligations sold and assigned pursuant to clauses
(a) and (b) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.

 

1.             Assignor:

 

 

 

 

 

2.             Assignee:

 

 

 

 

 

3.             Borrowers:

 

Zale Delaware, Inc.

Zale Corporation

ZGCO, LLC

TXDC, L.P.

Zale Puerto Rico, Inc.

 

 

 

4.             Administrative Agent:

 

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

--------------------------------------------------------------------------------


 

5.             Credit Agreement:

 

The Amended and Restated Credit Agreement dated as of May 10, 2010 by, among
others, Zale Delaware, Inc., Zale Corporation, ZGCO, LLC, TXDC, L.P., and Zale
Puerto Rico, Inc. (collectively, the “Borrowers”), the Facility Guarantors party
thereto, the Lenders party thereto, and Bank of America, N.A. as Administrative
Agent and Collateral Agent

 

 

 

6.             Assigned Interest:

 

 

 

Percentage Interest of Total Commitments being assigned:

 

 

%

 

 

 

 

Amount of Commitment being assigned:

 

$

 

 

 

 

 

 

After Giving Effect to the Assignment:

 

 

 

 

 

 

 

Assignor’s Commitment:

 

$

 

 

 

 

 

 

Assignee’s Commitment:

 

$

 

 

 

[7.            Trade Date:

 

                            ] (1)

 

Effective date:                              , 201   .

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

 

Consented to and Accepted:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

[Consented to:](2)

 

 

 

[ZALE DELAWARE, INC.]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[ZALE CORPORATION]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[ZGCO, LLC]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[TXDC, L.P.]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[ZALE PUERTO RICO, INC.]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(2) In accordance with Section 9.4 of the Credit Agreement, so long as no
Default or Event of Default has occurred and is continuing, the Borrowers shall
give their prior written consent to such assignment.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

The Amended and Restated Credit Agreement dated as of May 10, 2010 by, among
others, ZALE DELAWARE, INC., a Delaware corporation (“Zale Delaware”), ZALE
CORPORATION, a Delaware corporation (“Zale”), ZGCO, LLC, a Virginia limited
liability company (“ZGCO”), TXDC, L.P., a Texas limited partnership (“TXDC”),
and ZALE PUERTO RICO, INC., a Puerto Rico corporation (“Zale Puerto Rico”, and
together with Zale Delaware, Zale, ZGCO, and TXDC, the “Borrowers”), the
Facility Guarantors, the Lenders party thereto, and BANK OF AMERICA, N.A., as
Administrative Agent, and the other agents parties thereto.

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.             Representations and Warranties.

 

1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under the Loan
Document.

 

1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Assignment Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assignment
Interest, shall have the obligations of a Lender thereunder, and (iii) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to § 5.1 thereof, as applicable, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (iv) if it is a Foreign Lender, attached to the
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.             Joint Representations of Assignor and Assignee.        The
Assignor and Assignee each hereby represent and warrant that: (i) this
assignment is (a) being made to a Lender or an Affiliate of a Lender, (b) is an
assignment of the entire remaining amount of the Assignor’s Commitment, (c) is
an assignment of not less than $5,000,000, or (d) the Administrative Agent and
Borrowers have otherwise consented below; (ii) this assignment is not being made
by an Extending Lender to a Non-

 

--------------------------------------------------------------------------------


 

Extending Lender; (iii) if this is an assignment that is being made by a
Non-Extending Lender to an Extending Lender, this assignment shall not modify
the tenor or maturity of, or pricing for, the Commitment and Loans so assigned
unless agreed to by such Assignee and consented to by the Administrative Agent
in a separate writing; and (vi) to the extent required under the Credit
Agreement, the Assignor and Assignee have delivered, or caused to be delivered,
a processing and recording fee of $3,500 to the Administrative Agent.

 

3.             Payments.  From and after the Assignment Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to, on or after the Assignment
Effective Date.  The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Assignment Effective Date or with respect to the making of this assignment
directly between themselves.

 

4.             General Provisions.  This Assignment and Acceptance shall be
binding upon, and inure to the benefit of the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of any executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to principles of
conflict of laws, but including Sections 5-1401 and 5-1402 of the General
Obligations Law.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

[AMENDED AND RESTATED](1) REVOLVING LOAN NOTE

 

as of                             , 2010

 

FOR VALUE RECEIVED, the undersigned, ZALE DELAWARE, INC. , a Delaware
corporation (“Zale Delaware”), ZALE CORPORATION, a Delaware corporation
(“Zale”), ZGCO, LLC, a Virginia limited liability company (f/k/a DDCC, Inc., a
Delaware corporation) (“ZGCO”), TXDC, L.P., a Texas limited partnership (“TXDC”)
and ZALE PUERTO RICO, INC. (“Zale Puerto Rico”, and together with Zale Delaware,
Zale, ZGCO, and TXDC, the “Borrowers”), hereby jointly and severally promise to
pay to the order of [                                                        ]
(the “Lender”) at the Administrative Agent’s office at 100 Federal Street,
9th Floor, Boston, Massachusetts 02110:

 


(A)           PRIOR TO OR ON THE [EXTENDED] TERMINATION DATE THE PRINCIPAL
AMOUNT OF                                                      
                     DOLLARS ($                            ) OR, IF LESS, THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF REVOLVING LOANS ADVANCED BY THE LENDER TO
THE BORROWERS PURSUANT TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
MAY 10, 2010 (AS AMENDED, MODIFIED, SUPPLEMENTED OR RESTATED AND IN EFFECT FROM
TIME TO TIME, THE “CREDIT AGREEMENT”), BY, AMONG OTHERS, THE BORROWERS, THE
FACILITY GUARANTORS PARTY THERETO, THE LENDER, THE OTHER LENDERS PARTY THERETO,
THE COLLATERAL AGENT, AND THE ADMINISTRATIVE AGENT;


 


(B)           THE PRINCIPAL OUTSTANDING HEREUNDER FROM TIME TO TIME AT THE TIMES
PROVIDED IN THE CREDIT AGREEMENT; AND


 


(C)           INTEREST ON THE PRINCIPAL BALANCE HEREOF FROM TIME TO TIME
OUTSTANDING FROM THE CLOSING DATE UNDER THE CREDIT AGREEMENT THROUGH AND
INCLUDING THE [EXTENDED] TERMINATION DATE, FEES, EXPENSES, AND COSTS AT THE
TIMES AND AT THE RATES PROVIDED IN THE CREDIT AGREEMENT.


 

[This Amended and Restated Revolving Note replaces in its entirety that certain
Revolving Loan Note dated                   , by certain of the Borrowers,
payable to the Lender.] This [Amended and Restated] Revolving Loan Note (“Note”)
evidences borrowings under and has been issued by the Borrowers in accordance
with the terms of the Credit Agreement. The Lender and any holder hereof is
entitled to the benefits of the Credit Agreement, the Security Documents and the
other Loan Documents, and may enforce the agreements of the Borrowers contained
therein, and any holder hereof may exercise the respective remedies provided for
thereby or otherwise available in respect thereof, all in accordance with the
respective terms thereof. All capitalized terms used in this Note and not
otherwise defined herein shall have the same meanings herein as in the Credit
Agreement.

 

The Borrowers irrevocably authorize the Lender to make or cause to be made, at
or about the time of the Borrowing of any Revolving Loan or at the time of
receipt of any payment of principal of this Note, an appropriate notation on the
grid attached to this Note, or the continuation of such grid, or any other
similar record, including computer records, reflecting the making of such
Revolving Loan or (as the case may be) the receipt of such payment. The
outstanding amount of the Revolving Loans set forth on the grid attached to this
Note, or the continuation of such grid, or any other similar record, including
computer records, maintained by the Lender with respect to any Revolving Loans
shall be prima facie evidence of the principal amount thereof owing and unpaid
to the Lender, but the failure to record, or any error in so recording, any such
amount on any such grid, continuation or other record shall not limit or

 

--------------------------------------------------------------------------------

(1) Insert bracketed language as appropriate

 

--------------------------------------------------------------------------------


 

otherwise affect the obligation of the Borrowers hereunder or under the Credit
Agreement to make payments of principal of and interest on this Note when due.

 

The Borrowers have the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.

 

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

 

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

 

The Borrowers and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

 

THIS NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS, BUT INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW. THE BORROWERS AGREE THAT ANY SUIT FOR
THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN AND THE CONSENT TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN §9.1 OF THE CREDIT
AGREEMENT. THE BORROWERS HEREBY WAIVE ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Note to be signed on
its behalf by its duly authorized officer as of the day and year first above
written.

 

 

ZALE DELAWARE, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ZALE CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ZGCO, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TXDC, L.P.

 

 

 

By:

ZALE DELAWARE, INC.

 

 

Its General Partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ZALE PUERTO RICO, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to [Amended and Restated] Revolving Loan Note

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

AMENDED AND RESTATED SWINGLINE NOTE

 

$50,000,000

as of May 10, 2010

 

FOR VALUE RECEIVED, the undersigned, ZALE DELAWARE, INC., a Delaware corporation
(“Zale Delaware”), ZALE CORPORATION, a Delaware corporation (“Zale”), ZGCO, LLC,
a Virginia limited liability company (f/k/a DDCC, Inc., a Delaware corporation)
(“ZGCO”), TXDC, L.P., a Texas limited partnership (“TXDC”) and ZALE PUERTO RICO,
INC. (“Zale Puerto Rico”, and together with Zale Delaware, Zale, ZGCO, and TXDC,
the “Borrowers”), hereby jointly and severally, absolutely and unconditionally
promise to pay to the order of BANK OF AMERICA, N.A. (the “Swingline Lender”),
without offset or counterclaim, with offices at 100 Federal Street, 9th Floor,
Boston, Massachusetts 02110:

 


(A)           ON THE EXTENDED TERMINATION DATE, THE PRINCIPAL AMOUNT OF FIFTY
MILLION DOLLARS ($50,000,000) OR, IF LESS, THE THEN OUTSTANDING AGGREGATE UNPAID
PRINCIPAL AMOUNT OF SWINGLINE LOANS MADE BY THE SWINGLINE LENDER TO THE
BORROWERS PURSUANT TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
MAY 10, 2010 (AS AMENDED, MODIFIED, SUPPLEMENTED OR RESTATED AND IN EFFECT FROM
TIME TO TIME, THE “CREDIT AGREEMENT”), BY AND BETWEEN, AMONG OTHERS, (I) THE
BORROWERS, (II) THE FACILITY GUARANTORS PARTY THERETO, (III) THE LENDING
INSTITUTIONS IDENTIFIED AS LENDERS THEREIN, (IV) THE ADMINISTRATIVE AGENT, AND
(V) THE COLLATERAL AGENT; AND


 


(B)           INTEREST ON THE PRINCIPAL BALANCE HEREOF FROM TIME TO TIME
OUTSTANDING FROM THE CLOSING DATE UNDER THE CREDIT AGREEMENT THROUGH AND
INCLUDING THE EXTENDED TERMINATION DATE, FEES, EXPENSES, AND COSTS AT THE TIMES
AND AT THE RATES PROVIDED IN THE CREDIT AGREEMENT.


 

This Amended and Restated Swingline Note (the “Swingline Note”) replaces in its
entirety that certain Swingline Note dated July 23, 2003, by certain of the
Borrowers, payable to the Lender. This Swingline Note evidences borrowings
under, is subject to the terms and conditions of, and has been issued by the
Borrowers in accordance with the Credit Agreement and is the Swingline Note
referred to therein. The Swingline Lender and any holder hereof are entitled to
the benefits of the Credit Agreement and may enforce the agreements of the
Borrowers contained therein, and any holder hereof may exercise the respective
remedies provided for thereby or otherwise available in respect thereof, all in
accordance with the respective terms thereof. All capitalized terms used in this
Swingline Note and not otherwise defined herein shall have the same meanings
herein as in the Credit Agreement.

 

The Swingline Lender shall endorse, and is hereby irrevocably authorized by the
Borrowers to endorse, on its records and/or on the schedule attached to this
Swingline Note or a continuation of such schedule attached hereto and made a
part hereof, an appropriate notation evidencing advances to the Borrowers and
repayments by the Borrowers of principal of this Swingline Note, provided that
failure by the Swingline Lender to make any such notations shall not affect any
of the Borrowers’ obligations or the validity of any repayments made by the
Borrowers in respect of this Swingline Note.

 

The Borrowers have the right in certain circumstances and the obligation in
certain other circumstances to prepay the whole or part of the principal of this
Swingline Note on the terms and conditions specified in the Credit Agreement.

 

If any one or more Events of Default shall occur, the entire unpaid principal
amount of this Swingline Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

The Borrowers and every endorser of this Swingline Note or the obligation
represented hereby waive presentment, demand, notice, protest, notice of intent
to accelerate, notice of acceleration and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Swingline Note and assent to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of
collateral and to the addition or release of any other party or person primarily
or secondarily liable.

 

THIS SWINGLINE NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS, BUT INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW. THE BORROWERS AGREE
THAT ANY SUIT FOR THE ENFORCEMENT OF THIS SWINGLINE NOTE MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND THE
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS
SPECIFIED IN §9.1 OF THE CREDIT AGREEMENT. THE BORROWERS HEREBY WAIVE ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Swingline Note to be
signed on its behalf by its duly authorized officer as of the day and year first
above written.

 

 

ZALE DELAWARE, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ZALE CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ZGCO, LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TXDC, L.P.

 

 

 

By:

ZALE DELAWARE, INC.

 

 

Its General Partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ZALE PUERTO RICO, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Amended and Restated Swingline Note

 

--------------------------------------------------------------------------------


 

Exhibit C-1

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

This AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) dated as of
May 10, 2010 by and among each of:

 

ZALE DELAWARE, INC., a corporation organized under the laws of the State of
Delaware having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“Zale Delaware”); and

 

Each of the entities list on Schedule 1 attached hereto (each such Person,
individually, a “Grantor” and, collectively with Zale Delaware, the “Grantors”);
and

 

BANK OF AMERICA, N.A., a national association, as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined herein),
in consideration of the mutual covenants contained herein and benefits to be
derived herefrom.

 

WITNESSETH:

 

Reference is made to the Credit Agreement of July 23, 2003 (as amended and in
effect, the “Existing Credit Agreement”) by and among (i) certain of the
Grantors, as Borrowers (ii) the Lenders named therein, (iii) Bank of America,
N.A., as successor by merger to Fleet National Bank, a national banking
association, as Administrative Agent, for itself and the Lenders, (iv) Bank of
America, N.A., as successor to Fleet Retail Group, LLC (f/k/a Fleet Retail
Finance Inc.), as Collateral Agent for the Lenders, (v) Banc of America
Securities LLC, as successor to Fleet Securities, Inc., as Arranger,
(vi) JPMorgan Chase Bank, N.A. and Wachovia Capital Finance Corporation
(Southwest), as Co-Syndication Agents, and (vii) JPMorgan Chase Bank and Bank of
America, N.A. as Documentation Agents.

 

Reference is also made to that certain Security Agreement dated as of July 23,
2003, by and between certain of the Grantors and the Collateral Agent (as
amended and in effect, the “Existing Security Agreement”), pursuant to which
such Grantors granted a Lien in favor of the Collateral Agent, for the benefit
of the Secured Parties, to secure their obligations under the Existing Credit
Agreement.

 

The Grantors and Collateral Agent, among others, have agreed to amend and
restate the Existing Credit Agreement in its entirety pursuant to that certain
Amended and Restated Credit Agreement of even date herewith by and between,
among others: (i) the Grantors, as either Borrowers or Facility Guarantors,
(ii) the Lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”), (iii) Bank of America, N.A. as Collateral Agent
and Administrative Agent for the Secured Parties, and (iv) Bank of America,
N.A., General Electric Capital Corporation and Wells Fargo Retail Finance, LLC,
as Co-Borrowing Base Agents (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”).

 

The Lenders have agreed to make Loans to the Borrowers, and the Issuing Banks
have agreed to issue Letters of Credit for the account of the Borrowers,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement.  The obligations of the Lenders to make Loans and of the

 

--------------------------------------------------------------------------------


 

Issuing Banks to issue Letters of Credit are each conditioned upon, among other
things, the execution and delivery by the Grantors of this Agreement to secure
the Secured Obligations (as defined herein).

 

Accordingly, the Grantors and the Collateral Agent, on behalf of itself and each
other Secured Party (as defined herein) (and each of their respective successors
or assigns), hereby agree that the Existing Security Agreement shall be amended
and restated in its entirety to read as follows:

 


ARTICLE I


 

Definitions

 


SECTION 1.1                 DEFINITION OF TERMS USED HEREIN. UNLESS THE CONTEXT
OTHERWISE REQUIRES, ALL CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN OR IN THE
CREDIT AGREEMENT SHALL HAVE THE MEANINGS SET FORTH IN THE UCC, AND ALL
REFERENCES TO THE UCC SHALL MEAN THE UNIFORM COMMERCIAL CODE AS IN EFFECT FROM
TIME TO TIME IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT IF A TERM IS
DEFINED IN ARTICLE 9 OF THE UCC DIFFERENTLY THAN IN ANOTHER ARTICLE THEREOF, THE
TERM SHALL HAVE THE MEANING SET FORTH IN ARTICLE 9; AND PROVIDED FURTHER THAT IF
BY REASON OF MANDATORY PROVISIONS OF LAW, PERFECTION, OR THE EFFECT OF
PERFECTION OR NON-PERFECTION, OF THE SECURITY INTEREST IN ANY COLLATERAL OR THE
AVAILABILITY OF ANY REMEDY HEREUNDER IS GOVERNED BY THE UNIFORM COMMERCIAL CODE
AS IN EFFECT IN A JURISDICTION OTHER THAN NEW YORK, “UCC” MEANS THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN SUCH OTHER JURISDICTION FOR PURPOSES OF THE
PROVISIONS HEREOF RELATING TO SUCH PERFECTION OR EFFECT OF PERFECTION OR
NON-PERFECTION OR AVAILABILITY OF SUCH REMEDY, AS THE CASE MAY BE. CAPITALIZED
TERMS USED BUT NOT OTHERWISE DEFINED HEREIN THAT ARE DEFINED IN THE CREDIT
AGREEMENT SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT.


 


SECTION 1.2                 DEFINITION OF CERTAIN TERMS USED HEREIN.  AS USED
HEREIN, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Collateral” shall mean the following assets of each Grantor: (a) all Accounts,
(b) all Inventory, (c) all Deposit Accounts, Concentration Accounts and cash,
(d) all Documents, (e) all Chattel Paper, (f) all Instruments, General
Intangibles, Supporting Obligations and Letter-of-Credit Rights, (g) all Goods,
(h) Equipment and Fixtures, (i) all Investment Property, (j) all Securities
Accounts and Commodity Accounts, (k) all Commercial Tort Claims, (l) all
Intellectual Property, (m) all other personal property not otherwise described
above, whether tangible or intangible and wherever located (except for any
property expressly excluded in this definition of “Collateral”), (n) all
policies and certificates of insurance and all insurance proceeds, refunds and
premium rebates, including proceeds of fire and credit insurance, with respect
to any of the foregoing, (o) all books, records, and information relating to any
of the foregoing, and all rights of access to such books, records, and
information, (p) all liens, guaranties, rights, remedies, and privileges
pertaining to any of the foregoing ((a) through (o)), including the right of
stoppage in transit, and (q) any of the foregoing whether now owned or now due,
or in which any Grantor has an interest, or hereafter acquired, arising, or to
become due, or in which any Grantor obtains an interest, and all products,
Proceeds, substitutions, and accessions of or to any of the foregoing. 
Notwithstanding the foregoing, the term “Collateral” shall expressly exclude the
following: (i) any Trademark applications filed on an “intent to use” basis
until the earlier of the filing of a statement of use thereon or the first use
in commerce thereof, (ii) any Inventory or other Goods that have been delivered
to any Grantor on a consignment basis to the extent that the rights of such
consignor have been properly perfected under applicable law, (iii) any property
to the extent that such grant of a security interest is prohibited by any valid
enforceable law or regulation applicable thereto, requires a consent not
obtained of any

 

2

--------------------------------------------------------------------------------


 

Governmental Authority pursuant to such law or regulation or is prohibited by,
or constitutes a breach or default under or results in the termination of or
gives rise to a right on the part of the parties thereto other than such Grantor
to terminate (or materially modify) or requires any consent not obtained under,
any contract, license, agreement, instrument or other document evidencing or
giving rise to such property, except to the extent that such law or regulation
or the term in such contract, license, agreement, instrument or other document
or similar agreement providing for such prohibition, breach, default or right of
termination or modification or requiring such consent is ineffective under
applicable law, provided, however, that such security interest shall attach
immediately at such time as the condition causing such prohibition, breach,
default or right of termination or modification or requiring such consent, as
the case may be, shall be remedied and, to the extent severable, shall attach
immediately to any portion of such contract, license, agreement, instrument or
other document that does not result in any of such consequences, including any
proceeds of such contract, license, agreement, instrument or other document,
(iv) the Equity Interests of Dobbins Jewelers, Inc., (v) the Equity Interests of
Jewel Re-Insurance Ltd. in excess of 65% of the issued and outstanding shares of
any class of Equity Interests of such Subsidiary and (vi) the voting Equity
Interests of ZC Partnership, LP in excess of 65% of the general partnership
Equity Interests of such Subsidiary; provided, further, that in all events, all
Proceeds, substitutions or replacements of the foregoing shall constitute
“Collateral” hereunder.

 

“Collateral Agent’s Rights and Remedies” shall have the meaning assigned to such
term in Section 8.9(a).

 

“Copyright Licenses” shall mean exclusive Licenses in respect of Copyrights
where a Grantor is a licensee.

 

“Copyrights” shall mean, with respect to any Person, all of such Person’s right,
title and interest, now or hereafter acquired, in and to the following:  (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations and copyright applications; (b) all extensions and
renewals of any of the foregoing; (c) all income, royalties, damages, and
payments now or hereafter due and/or payable under any of the foregoing,
including damages or payments for past, present or future infringements for any
of the foregoing; (d) the right to sue for past, present and future
infringements of any of the foregoing; and (e) all rights corresponding to any
of the foregoing.

 

“Deposit Account” shall have the meaning given that term in the UCC, and shall
also refer to any checking or other demand deposit account into which proceeds
of Collateral are deposited, and shall include any time, savings, passbook, or
similar accounts maintained with a bank or other financial institution.

 

“Distribution” shall have the meaning assigned to such term in Section 6.4(a).

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, and
all of the warrants or options for the purchase or acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting (but excluding, for avoidance of doubt, any Indebtedness
convertible into or exchangeable for Equity Interests).

 

3

--------------------------------------------------------------------------------


 

“General Intangibles” shall have the meaning given that term in the UCC, and
shall also include, without limitation, all: Payment Intangibles; rights to
payment for credit extended; deposits; amounts due to any Grantor; credit
memoranda in favor of any Grantor, tax refunds and abatements; insurance refunds
and premium rebates; records; customer lists; telephone numbers; causes of
action; judgments; payments under any settlement or other agreement; licenses;
internet addresses and domain names; computer software programs; all trade
names, trademarks, service marks, together with all goodwill connected with and
symbolized by any of the foregoing; all other general intangible property of any
Grantor in the nature of Intellectual Property, and any warranty claims.

 

“Industrial Designs” shall mean, with respect to any Person, all of such
Person’s right, title and interest, now owned or hereafter acquired, in and to:
(a) any and all Canadian industrial designs and industrial design applications;
(b) all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including damages and payments for past,
present and future infringements thereof; (c) all rights to sue for past,
present and future infringements thereof; and (d) all rights corresponding to
any of the foregoing.

 

“Intellectual Property” shall mean all intellectual property and similar
property of every kind and nature now owned or hereafter acquired by any Person,
including inventions, designs, Patents, Copyrights, Trademarks, Industrial
Designs, Licenses, trade secrets, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation, and all additions and improvements to any of the
foregoing.

 

“Inventory” shall include all “inventory” as defined in the UCC and also,
without limitation, all: (a) Goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) Goods of said description in transit; (c) Goods of said
description which are returned, repossessed and rejected; (d) packaging and
shipping materials related to any of the foregoing; and (e) all Documents which
represent any of the foregoing.

 

“Investment Property” shall have the meaning given that term in the UCC and
shall also include all Pledged Collateral, Pledged Operating Agreements and
Pledged Partnership Agreements.

 

“License” shall mean, with respect to any Person, all of such Person’s right,
title and interest in and to (a) any and all licensing agreements or similar
arrangements in and to any other Person’s Intellectual Property, (b) all income,
royalties, damages, claims and payments now or hereafter due or payable under
and with respect thereto, including damages and payments for past, present and
future breaches thereof, and (c) all rights to sue for past, present and future
breaches thereof.

 

“Material Trademark” shall mean any Trademark of a Grantor that is material to
the conduct of such Grantor’s business.

 

“Patents” shall mean, with respect to any Person, all of such Person’s right,
title and interest, now owned or hereafter acquired, in and to:  (a) any and all
patents and patent applications or Canadian industrial design registrations and
applications; (b) all inventions and improvements described and claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein; (c) all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all

 

4

--------------------------------------------------------------------------------


 

income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including damages and payments for past, present
and future infringements thereof; (e) all rights to sue for past, present and
future infringements thereof; and (f) all rights corresponding to any of the
foregoing.

 

“Payment Intangible” shall have the meaning given that term in the UCC, and
shall also refer to any General Intangible under which the Account Debtor’s
primary obligation is a monetary obligation.

 

“Perfection Certificate” shall mean a certificate substantially in the form of
Schedule 2 hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer of each of the
Grantors.

 

“Pledged Collateral” shall mean all Pledged Interests and Pledged Notes.

 

“Pledged Collateral Addendum” shall mean a Pledged Collateral Addendum
substantially in the form of Annex 2 to this Agreement.

 

“Pledged Companies” shall mean each Person listed on Schedule 4 hereto as a
“Pledged Company”, together with each other Person, all or a portion of whose
equity interests, is acquired or otherwise owned by a Grantor after the
Effective Date.

 

“Pledged Interests” shall mean all of each Grantor’s right, title and interest
in and to all of the equity interests now or hereafter owned by such Grantor
(other than such equity interests in Dobbins Jewelers, Inc.), regardless of
class or designation, including in each of the Pledged Companies owned by it,
and all substitutions therefor and replacements thereof, all proceeds thereof
and all rights relating thereto, also including any certificates representing
the equity interests, the right to receive any certificates representing any of
the Equity Interests, all warrants, options, share appreciation rights and other
rights, contractual or otherwise in respect thereof, and the right to receive
dividends, distributions of income, profits, surplus, or other compensation by
way of income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.

 

“Pledged Notes” shall mean, with respect to any Grantor, all of the debt
securities now or hereafter owned by such Grantor and the promissory notes
evidencing such debt securities.

 

“Pledged Operating Agreements” shall mean all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.

 

“Pledged Partnership Agreements” shall mean all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

 

“Secured Obligations” shall mean the Obligations as defined in the Credit
Agreement.

 

“Secured Parties” shall mean (a) the Lenders, (b) the Agents and their
Affiliates, (c) the Issuing Banks, (d) the Arranger, (e) the Co-Borrowing Base
Agents, (f) the beneficiaries of each indemnification

 

5

--------------------------------------------------------------------------------


 

obligation undertaken by any Grantor under any Loan Document, (g) any other
Person to whom Secured Obligations are owed or may become due and owing, and
(h) the successors and assigns of each of the foregoing.

 

“Security Interest” shall have the meaning assigned to such term in Section 2.1
of this Agreement.

 

“Trademarks” shall mean, with respect to any Person, all of such Person’s right,
title and interest, now owned or hereafter acquired, in and to the following: 
(a) all trademarks (including service marks), trade names, trade dress, trade
styles and other source indicators and the registrations and applications for
registration thereof and the goodwill of the business symbolized by the
foregoing; (b) all licenses of the foregoing, whether as licensee or licensor;
(c) all renewals of the foregoing; (d) all income, royalties, damages and
payments now or hereafter due or payable with respect thereto, including
damages, claims and payments for past and future infringements thereof; (e) all
rights to sue for past, present and future infringements of the foregoing,
including the right to settle suits involving claims and demands for royalties
owing; and (f) all rights corresponding to any of the foregoing.

 

“ULC” shall mean an unlimited company under the Companies Act (Nova Scotia).

 

“ULC Pledgor” has the meaning assigned to such term in Section 6.05.

 

“ULC Shares” shall mean shares of stock or other Equity Interests of one or more
ULCs.

 


SECTION 1.3                 RULES OF INTERPRETATION.  THE RULES OF
INTERPRETATION SPECIFIED IN SECTION 1.2 OF THE CREDIT AGREEMENT SHALL BE
APPLICABLE TO THIS AGREEMENT.


 


ARTICLE II


 

Security Interest

 


SECTION 2.1                 SECURITY INTEREST.  AS SECURITY FOR THE PAYMENT OR
PERFORMANCE, AS THE CASE MAY BE, IN FULL OF THE SECURED OBLIGATIONS, EACH
GRANTOR HEREBY BARGAINS, MORTGAGES, PLEDGES, HYPOTHECATES, AND (EXCEPT IN THE
CASE OF ULC SHARES) TRANSFERS AND ASSIGNS, TO THE COLLATERAL AGENT, ITS
SUCCESSORS AND ASSIGNS, FOR THE BENEFIT OF THE SECURED PARTIES, AND HEREBY
GRANTS TO THE COLLATERAL AGENT, ITS SUCCESSORS AND ASSIGNS, FOR THE BENEFIT OF
THE SECURED PARTIES, A SECURITY INTEREST IN, ALL OF SUCH GRANTOR’S RIGHT, TITLE
AND INTEREST IN, TO AND UNDER THE COLLATERAL WHEREVER LOCATED, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED (THE “SECURITY INTEREST”).  WITHOUT LIMITING THE
FOREGOING, EACH GRANTOR HEREBY DESIGNATES THE COLLATERAL AGENT AS SUCH GRANTOR’S
TRUE AND LAWFUL ATTORNEY, EXERCISABLE BY THE COLLATERAL AGENT WHETHER OR NOT AN
EVENT OF DEFAULT EXISTS, WITH FULL POWER OF SUBSTITUTION, AT THE COLLATERAL
AGENT’S OPTION, TO FILE ONE OR MORE FINANCING STATEMENTS OR CONTINUATION
STATEMENTS, TO FILE WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, UNITED
STATES COPYRIGHT OFFICE, CANADIAN INTELLECTUAL PROPERTY OFFICE OR CANADIAN
INDUSTRIAL DESIGN OFFICE (OR ANY SUCCESSOR OFFICE OR ANY SIMILAR OFFICE IN ANY
OTHER COUNTRY) SUCH DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE, OR TO SIGN OTHER
DOCUMENTS FOR THE PURPOSE OF PERFECTING, CONFIRMING, CONTINUING, OR PROTECTING
THE SECURITY INTEREST GRANTED BY EACH GRANTOR, WITHOUT THE SIGNATURE OF ANY
GRANTOR (EACH GRANTOR HEREBY APPOINTING THE COLLATERAL AGENT AS SUCH PERSON’S
ATTORNEY TO SIGN SUCH PERSON’S NAME TO ANY SUCH DOCUMENT, WHETHER OR NOT AN
EVENT OF DEFAULT EXISTS),

 

6

--------------------------------------------------------------------------------



 


AND NAMING ANY GRANTOR OR THE GRANTORS AS DEBTORS AND THE COLLATERAL AGENT AS
SECURED PARTY.  ANY SUCH FINANCING STATEMENT MAY INDICATE THE COLLATERAL AS “ALL
ASSETS OF THE GRANTOR” OR WORDS OF SIMILAR EFFECT, REGARDLESS OF WHETHER ANY
PARTICULAR ASSET COMPRISED IN THE COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9
OF THE UCC.


 


SECTION 2.2                 NO ASSUMPTION OF LIABILITY.  THE SECURITY INTEREST
IS GRANTED AS SECURITY ONLY AND SHALL NOT SUBJECT THE COLLATERAL AGENT OR ANY
OTHER SECURED PARTY TO, OR IN ANY WAY ALTER OR MODIFY, ANY OBLIGATION OR
LIABILITY OF ANY GRANTOR WITH RESPECT TO OR ARISING OUT OF THE COLLATERAL.


 


SECTION 2.3                 PERFECTION REGARDING CERTAIN TERM PRIORITY
COLLATERAL.  IN THE EVENT THAT THE TERM AGENT (AS DEFINED IN THE INTERCREDITOR
AGREEMENT) SHALL DETERMINE IN ITS REASONABLE DISCRETION THAT THE COST (INCLUDING
ADVERSE TAX CONSEQUENCES) OF PERFECTING A SECURITY INTEREST IN ANY TERM PRIORITY
COLLATERAL WOULD BE EXCESSIVE IN RELATION TO THE VALUE OF THE SECURITY TO BE
AFFORDED THEREBY, THEN THE COLLATERAL AGENT SHALL NOT REQUIRE THE PERFECTION OF
ITS SECURITY INTEREST IN SUCH TERM PRIORITY COLLATERAL.


 


ARTICLE III


 

Representations and Warranties

 

The Grantors jointly and severally represent and warrant to the Collateral Agent
and the Secured Parties that:

 


SECTION 3.1                 TITLE AND AUTHORITY.  EACH GRANTOR HAS GOOD AND
VALID RIGHTS IN, AND TITLE TO, THE COLLATERAL WITH RESPECT TO WHICH IT HAS
PURPORTED TO GRANT A SECURITY INTEREST HEREUNDER AND HAS FULL POWER AND
AUTHORITY TO GRANT TO THE COLLATERAL AGENT THE SECURITY INTEREST IN SUCH
COLLATERAL PURSUANT HERETO AND TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT THE CONSENT OR APPROVAL
OF ANY OTHER PERSON OTHER THAN ANY CONSENT OR APPROVAL WHICH HAS BEEN OBTAINED.


 


SECTION 3.2                 FILINGS.  THE PERFECTION CERTIFICATE HAS BEEN DULY
PREPARED, COMPLETED AND EXECUTED, AND THE INFORMATION SET FORTH THEREIN IS
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS. UCC AND PRUCC FINANCING
STATEMENTS (OTHER THAN FIXTURE FILINGS), OR OTHER APPROPRIATE FILINGS,
RECORDINGS OR REGISTRATIONS CONTAINING A DESCRIPTION OF THE COLLATERAL HAVE
BEEN, OR WILL BE, FILED IN EACH GOVERNMENTAL, MUNICIPAL OR OTHER OFFICE AS IS
NECESSARY TO PUBLISH NOTICE AND PROTECT THE VALIDITY OF, AND TO ESTABLISH A
LEGAL, VALID AND PERFECTED SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT
(FOR THE BENEFIT OF THE SECURED PARTIES) WITH RESPECT TO ALL COLLATERAL IN WHICH
THE SECURITY INTEREST MAY BE PERFECTED BY FILING, RECORDING OR REGISTRATION
PURSUANT TO THE UCC OR THE PRUCC IN THE UNITED STATES (OR ANY POLITICAL
SUBDIVISION THEREOF) AND ITS TERRITORIES AND POSSESSIONS, AND NO FURTHER OR
SUBSEQUENT FILING, REFILING, RECORDING, RERECORDING, REGISTRATION OR
REREGISTRATION (OTHER THAN FILINGS REQUIRED TO BE MADE IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE, THE CANADIAN
INTELLECTUAL PROPERTY OFFICE AND THE CANADIAN INDUSTRIAL DESIGN OFFICE IN ORDER
TO PERFECT THE SECURITY INTEREST IN COLLATERAL CONSISTING OF UNITED STATES AND
CANADIAN PATENTS, INDUSTRIAL DESIGNS, TRADEMARKS, COPYRIGHTS AND COPYRIGHT
LICENSES, AS THE CASE MAY BE) IS NECESSARY IN ANY SUCH JURISDICTION, EXCEPT AS
PROVIDED UNDER APPLICABLE LAW WITH RESPECT TO THE FILING OF CONTINUATION
STATEMENTS.  A FULLY EXECUTED PATENT, INDUSTRIAL DESIGN AND TRADEMARK SECURITY
AGREEMENT, IN THE FORM ATTACHED AS ANNEX 3 HERETO, AND A FULLY EXECUTED

 

7

--------------------------------------------------------------------------------



 


COPYRIGHT SECURITY AGREEMENT, IN THE FORM ATTACHED AS ANNEX 4 HERETO (SUCH
AGREEMENTS BEING COLLECTIVELY REFERRED TO AS THE “IP AGREEMENTS”), COVERING THE
UNITED STATES AND CANADIAN REGISTERED PATENTS, INDUSTRIAL DESIGNS, UNITED STATES
AND CANADIAN REGISTERED TRADEMARKS AND UNITED STATES AND CANADIAN REGISTERED
COPYRIGHTS (AND APPLICATIONS FOR ANY OF THE FOREGOING) AND COPYRIGHT LICENSES,
AS APPLICABLE, HAVE BEEN DELIVERED TO THE COLLATERAL AGENT FOR RECORDING BY THE
UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE
PURSUANT TO 35 U.S.C. § 261, 15 U.S.C. § 1060 OR 17 U.S.C. § 205 AND THE
REGULATIONS THEREUNDER, AND THE CANADIAN INTELLECTUAL PROPERTY OFFICE AND THE
CANADIAN INDUSTRIAL DESIGN OFFICE, AS APPLICABLE, AS IS NECESSARY TO PROTECT THE
VALIDITY OF AND TO ESTABLISH A LEGAL, VALID AND PERFECTED SECURITY INTEREST IN
FAVOR OF THE COLLATERAL AGENT (FOR THE BENEFIT OF THE SECURED PARTIES) IN
RESPECT OF ALL COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY IN WHICH A
SECURITY INTEREST MAY BE PERFECTED BY FILING, RECORDING OR REGISTRATION IN THE
UNITED STATES OR CANADA (OR ANY POLITICAL SUBDIVISION, PROVINCE OR TERRITORY
THEREOF) AND ITS TERRITORIES AND POSSESSIONS, AND NO FURTHER OR SUBSEQUENT
FILING, REFILING, RECORDING, RERECORDING, REGISTRATION OR REREGISTRATION IS
NECESSARY (OTHER THAN SUCH ACTIONS AS ARE NECESSARY TO PERFECT THE SECURITY
INTEREST WITH RESPECT TO ANY INTELLECTUAL PROPERTY ACQUIRED OR DEVELOPED AFTER
THE DATE HEREOF).


 


SECTION 3.3                 VALIDITY AND PRIORITY OF SECURITY INTEREST.  THE
SECURITY INTEREST CONSTITUTES (A) A LEGAL AND VALID SECURITY INTEREST IN ALL OF
THE COLLATERAL SECURING THE PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS,
AND (B) SUBJECT TO THE FILINGS DESCRIBED IN SECTION 3.2 ABOVE, A PERFECTED
SECURITY INTEREST IN ALL OF THE COLLATERAL, TO THE EXTENT THAT PERFECTION OF THE
SECURITY INTEREST CAN BE ACHIEVED BY FILING OR RECORDING A FINANCING STATEMENT
OR ANALOGOUS DOCUMENT IN THE UNITED STATES OR CANADA (OR ANY POLITICAL
SUBDIVISION, PROVINCE OR TERRITORY THEREOF) AND ITS TERRITORIES AND POSSESSIONS
PURSUANT TO THE UCC OR THE PRUCC OR BY RECORDING OF THE IP AGREEMENTS WITH THE
UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE,
THE CANADIAN INTELLECTUAL PROPERTY OFFICE AND THE CANADIAN INDUSTRIAL DESIGN
OFFICE, AS APPLICABLE, AND (C) SUBJECT TO THE OBTAINING OF CONTROL, A PERFECTED
SECURITY INTEREST IN ALL THE COLLATERAL, TO THE EXTENT THAT PERFECTION OF THE
SECURITY INTEREST IN SUCH COLLATERAL IS REQUIRED BY THE TERMS HEREOF OR THE
CREDIT AGREEMENT AND MAY ONLY BE ACCOMPLISHED THROUGH CONTROL.  THE SECURITY
INTEREST IS AND SHALL BE PRIOR TO ANY OTHER LIEN ON ANY OF THE COLLATERAL,
SUBJECT ONLY TO THOSE LIENS EXPRESSLY PERMITTED PURSUANT TO SECTION 6.2 OF THE
CREDIT AGREEMENT AND WHICH HAVE PRIORITY BY OPERATION OF LAW.


 


SECTION 3.4                 ABSENCE OF OTHER LIENS.  THE COLLATERAL IS OWNED BY
THE GRANTORS FREE AND CLEAR OF ANY LIEN, EXCEPT FOR LIENS EXPRESSLY PERMITTED
PURSUANT TO SECTION 6.2 OF THE CREDIT AGREEMENT.  EXCEPT AS PROVIDED HEREIN AND
IN THE CREDIT AGREEMENT OR DISCLOSED IN THE PERFECTION CERTIFICATE, NO GRANTOR
HAS FILED OR CONSENTED TO THE FILING OF (A) ANY FINANCING STATEMENT OR ANALOGOUS
DOCUMENT UNDER THE UCC OR THE PRUCC OR ANY OTHER APPLICABLE LAW COVERING ANY
COLLATERAL, (B) ANY ASSIGNMENT IN WHICH ANY GRANTOR ASSIGNS ANY COLLATERAL OR
ANY SECURITY AGREEMENT OR SIMILAR INSTRUMENT COVERING ANY COLLATERAL WITH THE
UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE,
THE CANADIAN INTELLECTUAL PROPERTY OFFICE OR THE CANADIAN INDUSTRIAL DESIGN
OFFICE, OR (C) ANY ASSIGNMENT IN WHICH ANY GRANTOR ASSIGNS ANY COLLATERAL OR ANY
SECURITY AGREEMENT OR SIMILAR INSTRUMENT COVERING ANY COLLATERAL WITH ANY
FOREIGN GOVERNMENTAL, MUNICIPAL OR OTHER OFFICE, WHICH FINANCING STATEMENT OR
ANALOGOUS DOCUMENT, ASSIGNMENT, SECURITY AGREEMENT OR SIMILAR INSTRUMENT IS
STILL IN EFFECT, EXCEPT, IN EACH CASE, FOR LIENS EXPRESSLY PERMITTED PURSUANT TO
SECTION 6.2 OF THE CREDIT AGREEMENT.


 


SECTION 3.5                 BAILEES, WAREHOUSEMEN, ETC.  EXCEPT AS OTHERWISE
DISCLOSED IN THE PERFECTION CERTIFICATE, NO INVENTORY OR EQUIPMENT OF ANY
GRANTOR IS IN THE CARE OR CUSTODY OF ANY THIRD PARTY OR STORED OR ENTRUSTED WITH
A BAILEE OR OTHER THIRD PARTY AND NONE SHALL HEREAFTER BE PLACED UNDER SUCH
CARE, CUSTODY,

 

8

--------------------------------------------------------------------------------



 


STORAGE, OR ENTRUSTMENT EXCEPT FOR EQUIPMENT AND INVENTORY (I) OUT FOR REPAIR OR
REPLACEMENT IN THE ORDINARY COURSE OF BUSINESS, (II) BEING SHIPPED, OR IN
TRANSIT, FROM A SUPPLIER OR TO A CUSTOMER OR BETWEEN SUPPLIERS, IN THE ORDINARY
COURSE OF BUSINESS OR (III) IN THE POSSESSION OF SUPPLIERS, SUBCONTRACTORS AND
LICENSEES, IN THE ORDINARY COURSE OF BUSINESS, UNLESS THE APPLICABLE GRANTOR
COMPLIES WITH SECTION 4.1(C) BELOW.


 


SECTION 3.6                 INTELLECTUAL PROPERTY.   SCHEDULE 3 HERETO SETS
FORTH, AS OF THE DATE HEREOF, (I) ALL OF EACH GRANTOR’S REGISTERED PATENTS AND
PATENT APPLICATIONS (AND FOR GREATER CERTAINTY, REGISTERED INDUSTRIAL DESIGNS
AND INDUSTRIAL DESIGN APPLICATIONS), INCLUDING THE NAME OF THE REGISTERED OWNER,
TYPE, REGISTRATION OR APPLICATION NUMBER AND THE EXPIRATION DATE (IF ALREADY
REGISTERED) OF EACH SUCH PATENT AND PATENT APPLICATION OWNED BY ANY GRANTOR,
(II) ALL OF EACH GRANTOR’S REGISTERED INDUSTRIAL DESIGNS AND INDUSTRIAL DESIGN
APPLICATIONS, INCLUDING THE NAME OF THE REGISTERED OWNER, REGISTRATION OR
APPLICATION NUMBER AND THE EXPIRATION DATE (IF ALREADY REGISTERED) OF SUCH
INDUSTRIAL DESIGN AND INDUSTRIAL DESIGN APPLICATION OWNED BY ANY GRANTOR,
(III) ALL OF EACH GRANTOR’S REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS,
INCLUDING THE NAME OF THE REGISTERED OWNER, THE REGISTRATION OR APPLICATION
NUMBER AND THE EXPIRATION DATE (IF ALREADY REGISTERED) OF EACH SUCH TRADEMARK
AND TRADEMARK APPLICATION OWNED BY ANY GRANTOR AND (IV) ALL OF EACH GRANTOR’S
REGISTERED COPYRIGHTS, COPYRIGHT APPLICATIONS AND COPYRIGHT LICENSES, INCLUDING
THE NAME OF THE REGISTERED OWNER, TITLE AND, IF APPLICABLE, THE REGISTRATION
NUMBER OF EACH SUCH COPYRIGHT, COPYRIGHT APPLICATION OR COPYRIGHT LICENSE OWNED
BY ANY GRANTOR.


 


SECTION 3.7                 COMMERCIAL TORT CLAIMS.  EXCEPT AS OTHERWISE
DISCLOSED IN THE PERFECTION CERTIFICATE, NONE OF THE COLLATERAL CONSISTS OF
COMMERCIAL TORT CLAIMS SEEKING DAMAGES IN AN AMOUNT OF $1,000,000 OR MORE.


 


SECTION 3.8                 PLEDGED COLLATERAL.


 

(A)           EACH GRANTOR IS THE HOLDER OF RECORD AND THE LEGAL AND BENEFICIAL
OWNER, FREE AND CLEAR OF ALL LIENS OTHER THAN THE SECURITY INTEREST GRANTED TO
THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES HEREUNDER AND LIENS
PERMITTED BY SECTION 6.2 OF THE CREDIT AGREEMENT, OF THE PLEDGED COLLATERAL
INDICATED ON SCHEDULE 4 AS BEING OWNED BY SUCH GRANTOR AND ANY PLEDGED
COLLATERAL OWNED BY SUCH GRANTOR AND ACQUIRED AFTER THE EFFECTIVE DATE.

 

(B)           ALL OF THE PLEDGED COLLATERAL CONSTITUTING PLEDGED INTERESTS IS
DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE (PROVIDED THAT
PLEDGED INTERESTS WHICH ARE ULC SHARES WILL BE ASSESSABLE IN ACCORDANCE WITH THE
PROVISIONS OF THE COMPANIES ACT (NOVA SCOTIA)) AND SUCH PLEDGED INTERESTS
CONSTITUTE OR WILL CONSTITUTE THE PERCENTAGE OF THE ISSUED AND OUTSTANDING
EQUITY INTERESTS OF THE PLEDGED COMPANIES OF EACH APPLICABLE GRANTOR IDENTIFIED
ON SCHEDULE 4, ANY PLEDGED COLLATERAL ADDENDUM OR ANY SUPPLEMENT TO THIS
AGREEMENT.  ALL OF THE PLEDGED COLLATERAL CONSTITUTING PLEDGED NOTES IS DULY
AUTHORIZED, VALIDLY ISSUED AND DELIVERED BY THE ISSUER OF SUCH PLEDGED NOTE AND
IS THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH ISSUER AND SUCH ISSUER IS NOT
IN DEFAULT THEREUNDER.  EACH GRANTOR HAS THE RIGHT AND REQUISITE AUTHORITY TO
PLEDGE THE PLEDGED COLLATERAL PLEDGED BY SUCH GRANTOR TO THE COLLATERAL AGENT AS
PROVIDED HEREIN.

 

(C)           ALL ACTIONS NECESSARY TO PERFECT OR ESTABLISH THE FIRST PRIORITY
OF THE COLLATERAL AGENT’S LIENS (SUBJECT TO PERMITTED ENCUMBRANCES WHICH HAVE
PRIORITY BY OPERATION OF LAW) IN THE PLEDGED COLLATERAL, AND THE PROCEEDS
THEREOF, HAVE BEEN DULY TAKEN, (A) UPON THE EXECUTION AND DELIVERY OF THIS
AGREEMENT; (B)(I) UPON THE TAKING OF POSSESSION BY THE COLLATERAL AGENT OF

 

9

--------------------------------------------------------------------------------


 

ANY CERTIFICATES CONSTITUTING THE PLEDGED INTERESTS, TO THE EXTENT SUCH PLEDGED
INTERESTS ARE REPRESENTED BY CERTIFICATES, TOGETHER WITH UNDATED POWERS ENDORSED
IN BLANK BY THE APPLICABLE GRANTOR AND (II) UPON THE TAKING OF POSSESSION BY THE
COLLATERAL AGENT OF ANY PROMISSORY NOTES CONSTITUTING THE PLEDGED NOTES,
TOGETHER WITH UNDATED POWERS ENDORSED IN BLANK BY THE APPLICABLE GRANTOR; AND
(C) UPON THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS IN THE
APPLICABLE JURISDICTION FOR SUCH GRANTOR WITH RESPECT TO THE PLEDGED INTERESTS
OF SUCH GRANTOR THAT ARE NOT REPRESENTED BY CERTIFICATES.  SUBJECT TO
SECTION 8.17, EACH GRANTOR HAS DELIVERED TO AND DEPOSITED WITH THE COLLATERAL
AGENT (OR, WITH RESPECT TO ANY PLEDGED COLLATERAL CREATED OR OBTAINED AFTER THE
EFFECTIVE DATE, WILL DELIVER AND DEPOSIT IN ACCORDANCE WITH SECTION 4.12 HEREOF)
ALL CERTIFICATES REPRESENTING THE PLEDGED INTERESTS OWNED BY SUCH GRANTOR TO THE
EXTENT SUCH PLEDGED INTERESTS ARE REPRESENTED BY CERTIFICATES, ALL PROMISSORY
NOTES REPRESENTING THE PLEDGED NOTES OWNED BY SUCH GRANTOR, AND UNDATED POWERS
ENDORSED IN BLANK WITH RESPECT TO SUCH CERTIFICATES OR PROMISSORY NOTES.

 

(D)           NONE OF THE PLEDGED COLLATERAL OWNED OR HELD BY SUCH GRANTOR HAS
BEEN ISSUED OR TRANSFERRED IN VIOLATION OF ANY SECURITIES REGISTRATION,
SECURITIES DISCLOSURE, OR SIMILAR LAWS OF ANY JURISDICTION TO WHICH SUCH
ISSUANCE OR TRANSFER MAY BE SUBJECT.

 


SECTION 3.9                 NATURE OF CERTAIN CONSIGNMENT FILINGS.  EACH OF THE
LIENS AND OTHER FILINGS SET FORTH ON SCHEDULE 6.2 OF THE CREDIT AGREEMENT WHICH
PURPORTS TO COVER GOODS DELIVERED TO A GRANTOR ON A CONSIGNMENT BASIS
(A) EVIDENCES ARRANGEMENTS ENTERED INTO WITH SUCH GRANTOR AND ITS TRADE VENDORS
IN THE ORDINARY COURSE OF BUSINESS, INTENDED BY SUCH GRANTOR AND VENDOR TO BE A
“TRUE” CONSIGNMENT, (B) DOES NOT ENCUMBER ANY ASSETS OF SUCH GRANTOR OTHER THAN
THE CONSIGNED GOODS TO WHICH ITS RELATES AND THE PROCEEDS THEREOF, TO THE EXTENT
OWING TO THE VENDOR AND (C) SECURES SOLELY THE OBLIGATION OF SUCH GRANTOR TO
EITHER RETURN SUCH CONSIGNED GOODS OR PAY THE PURCHASE PRICE FOR SUCH CONSIGNED
GOODS, IN EACH CASE, PURSUANT TO A WRITTEN CONSIGNMENT AGREEMENT ON TERMS
SUBSTANTIALLY SIMILAR TO THOSE SET FORTH IN THE GRANTORS’ STANDARD FORM OF
CONSIGNMENT AGREEMENT AS IN EFFECT ON OR ABOUT THE EFFECTIVE DATE (WITH THE
EXCEPTION OF ANY SUCH LIENS AND OTHER FILINGS MADE BY ANY TRADE VENDORS IN
CONNECTION WITH OR RELATING TO THAT CERTAIN AMENDMENT TO EXISTING AGREEMENTS
DATED AS OF MARCH 3, 2010 BY AND AMONG ZALE DELAWARE, INC., TXDC, L.P., ROSY
BLUE JEWELRY, INC. AND ROSY BLUE, INC., RELATING TO CONSIGNED GOODS FOR SUCH
GRANTOR’S 2010 SPRING SEASON), A COPY OF WHICH HAS BEEN PROVIDED TO THE
COLLATERAL AGENT.


 


ARTICLE IV


 

Covenants

 


SECTION 4.1                 CHANGE OF NAME; LOCATION OF COLLATERAL; RECORDS;
PLACE OF BUSINESS.


 

(A)           EACH GRANTOR AGREES TO FURNISH TO THE COLLATERAL AGENT (I) PROMPT
WRITTEN NOTICE OF ANY CHANGE IN (A) ANY GRANTOR’S TRADE NAME USED TO IDENTIFY IT
IN THE CONDUCT OF ITS BUSINESS OR IN THE OWNERSHIP OF ITS PROPERTIES, (B) ANY
OFFICE IN WHICH IT MAINTAINS BOOKS OR RECORDS RELATING TO COLLATERAL OWNED BY IT
AND HAVING A VALUE IN EXCESS OF $1,000,000 OR ANY OFFICE OR FACILITY AT WHICH
COLLATERAL OWNED BY IT AND HAVING A VALUE IN EXCESS OF $1,000,000 IS LOCATED
(INCLUDING THE ESTABLISHMENT OF ANY SUCH NEW OFFICE OR FACILITY), OTHER THAN, IN
EACH CASE, (I) RETAIL STORE LOCATIONS OR (II) EQUIPMENT AND INVENTORY (1) OUT
FOR REPAIR OR REPLACEMENT IN THE ORDINARY COURSE OF BUSINESS, (2) BEING SHIPPED,
OR IN TRANSIT, FROM A SUPPLIER OR TO A CUSTOMER OR BETWEEN SUPPLIERS, IN THE
ORDINARY COURSE OF BUSINESS OR (3) IN THE POSSESSION OF SUPPLIERS,
SUBCONTRACTORS AND LICENSEES,

 

10

--------------------------------------------------------------------------------


 

IN THE ORDINARY COURSE OF BUSINESS, OR (C) THE ACQUISITION BY ANY GRANTOR OF ANY
PROPERTY FOR WHICH ADDITIONAL FILINGS OR RECORDINGS ARE NECESSARY TO PERFECT AND
MAINTAIN THE COLLATERAL AGENT’S SECURITY INTEREST THEREIN, AND (II) PRIOR
WRITTEN NOTICE OF ANY CHANGE IN (I) ANY GRANTOR’S CORPORATE OR PARTNERSHIP NAME
OR THE LOCATION OF ANY GRANTOR’S CHIEF EXECUTIVE OFFICE OR ITS PRINCIPAL PLACE
OF BUSINESS, (II) ANY GRANTOR’S IDENTITY OR CORPORATE OR PARTNERSHIP STRUCTURE
OR (III) ANY GRANTOR’S JURISDICTION OF INCORPORATION, AMALGAMATION OR FORMATION,
FEDERAL TAXPAYER IDENTIFICATION NUMBER OR STATE ORGANIZATIONAL NUMBER OR SIMILAR
TAXATION OR ORGANIZATION NUMBER; PROVIDED, HOWEVER, THAT IF ANY OF THE
OCCURRENCES REFERRED TO IN CLAUSES (I) AND (II) SHALL OCCUR WITH RESPECT TO ANY
CANADIAN LOAN PARTY OR ANY OF ITS ASSETS, CANADIAN LOAN PARTY SHALL FURNISH THE
COLLATERAL AGENT WITH 30 DAYS PRIOR WRITTEN NOTICE THEREOF.  THE GRANTORS ALSO
AGREE PROMPTLY TO NOTIFY THE COLLATERAL AGENT IF ANY MATERIAL PORTION OF THE
COLLATERAL IS DAMAGED, DESTROYED, OR LOST, STOLEN OR OTHERWISE UNACCOUNTED FOR. 
NOTWITHSTANDING THE FOREGOING, IF ANY GRANTOR’S FEDERAL TAXPAYER IDENTIFICATION
NUMBER OR ORGANIZATIONAL IDENTIFICATION NUMBER ASSIGNED TO IT BY ITS STATE OF
ORGANIZATION IS CHANGED BY THE APPLICABLE GOVERNMENTAL AUTHORITY, SUCH GRANTOR
WILL FURNISH TO THE COLLATERAL AGENT PROMPT WRITTEN NOTICE OF ANY SUCH CHANGE
NOT LATER THAN TEN (10) DAYS FROM THE DATE SUCH GRANTOR HAS BEEN NOTIFIED BY
SUCH GOVERNMENTAL AUTHORITY OF SUCH CHANGE.   EACH GRANTOR AGREES NOT TO EFFECT
OR PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL NECESSARY
FILINGS HAVE BEEN MADE UNDER THE UCC OR THE PRUCC OR OTHERWISE IN ORDER FOR THE
COLLATERAL AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID,
LEGAL AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN ALL OF THE COLLATERAL. 
EACH OF THE GRANTORS WHICH IS A CANADIAN LOAN PARTY ACKNOWLEDGES AND AGREES
THAT, EXCEPT AS DISCLOSED ON THE PERFECTION CERTIFICATE, SUCH GRANTOR DOES NOT
CURRENTLY, NOR WILL IT IN THE FUTURE, HAVE ANY ASSETS THAT CONSTITUTE COLLATERAL
LOCATED IN THE UNITED STATES.

 

(B)           EACH GRANTOR AGREES TO MAINTAIN, OR CAUSE TO BE MAINTAINED, AT ITS
OWN COST AND EXPENSE, SUCH COMPLETE AND ACCURATE RECORDS WITH RESPECT TO THE
COLLATERAL OWNED BY IT AS IS CONSISTENT WITH ITS CURRENT PRACTICES, BUT IN ANY
EVENT TO INCLUDE COMPLETE ACCOUNTING RECORDS INDICATING ALL PAYMENTS AND
PROCEEDS RECEIVED WITH RESPECT TO ANY PART OF THE COLLATERAL.

 

(C)           EACH GRANTOR AGREES THAT, TO THE EXTENT IT ACQUIRES ANY ADDITIONAL
LEASED WAREHOUSES OR DISTRIBUTION CENTERS AFTER THE EFFECTIVE DATE, THE GRANTORS
SHALL PROVIDE THE COLLATERAL AGENT WITH PROMPT NOTICE THEREOF, AND SHALL OBTAIN
A WAIVER AND COLLATERAL ACCESS AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT.

 


SECTION 4.2                 PERIODIC CERTIFICATION.   EACH YEAR, AT THE TIME OF
DELIVERY OF ANNUAL FINANCIAL STATEMENTS WITH RESPECT TO THE PRECEDING FISCAL
YEAR PURSUANT TO SECTION 5.1(A) OF THE CREDIT AGREEMENT, EACH GRANTOR SHALL
DELIVER, OR CAUSE TO BE DELIVERED, TO THE COLLATERAL AGENT A CERTIFICATE
EXECUTED BY A FINANCIAL OFFICER OF SUCH GRANTOR CONFIRMING THAT THERE HAS BEEN
NO CHANGE IN THE INFORMATION CONTAINED IN THE PERFECTION CERTIFICATE SINCE THE
DATE OF THE PERFECTION CERTIFICATE DELIVERED ON THE EFFECTIVE DATE OR THE DATE
OF THE MOST RECENT CERTIFICATE DELIVERED PURSUANT TO THIS SECTION 4.2 OR, IF ANY
SUCH CHANGE HAS OCCURRED SPECIFYING SUCH REVISED INFORMATION.


 


SECTION 4.3                 PROTECTION OF SECURITY.  EACH GRANTOR SHALL, AT ITS
OWN COST AND EXPENSE, TAKE ANY AND ALL ACTIONS REASONABLY NECESSARY TO DEFEND
TITLE TO THE COLLATERAL AGAINST ALL PERSONS AND TO DEFEND THE SECURITY INTEREST
OF THE COLLATERAL AGENT IN THE COLLATERAL AND THE PRIORITY THEREOF AGAINST ANY
LIEN NOT EXPRESSLY PERMITTED PURSUANT TO SECTION 6.2 OF THE CREDIT AGREEMENT.


 


11

--------------------------------------------------------------------------------



 


SECTION 4.4                 FURTHER ASSURANCES.  EACH GRANTOR AGREES, AT ITS OWN
EXPENSE, TO EXECUTE, ACKNOWLEDGE, DELIVER AND CAUSE TO BE FILED ALL SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AND TO TAKE ALL SUCH ACTIONS AS THE COLLATERAL AGENT
MAY FROM TIME TO TIME REASONABLY REQUEST TO ASSURE, PRESERVE, PROTECT AND
PERFECT THE SECURITY INTEREST AND THE RIGHTS AND REMEDIES CREATED HEREBY OR THE
VALIDITY OR PRIORITY OF SUCH SECURITY INTEREST, INCLUDING THE PAYMENT OF ANY
FEES AND TAXES REQUIRED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE GRANTING OF THE SECURITY INTEREST AND THE FILING OF ANY FINANCING
STATEMENTS OR OTHER DOCUMENTS IN CONNECTION HEREWITH OR THEREWITH, AS WELL AS
CAUSING THE COLLATERAL AGENT TO HAVE CONTROL OF ANY SUCH COLLATERAL TO THE
EXTENT REQUIRED PERFECTION IS REQUIRED UNDER THIS AGREEMENT OR THE CREDIT
AGREEMENT AND CAN ONLY BE ACCOMPLISHED THROUGH CONTROL.  IF ANY AMOUNT PAYABLE
UNDER OR IN CONNECTION WITH ANY OF THE COLLATERAL SHALL BE OR BECOME EVIDENCED
BY ANY PROMISSORY NOTE, DOCUMENT, DRAFT, CHATTEL PAPER, OR OTHER INSTRUMENT IN
AN AMOUNT IN EXCESS OF $1,000,000, SUCH NOTE, DOCUMENT, DRAFT, CHATTEL PAPER, OR
OTHER INSTRUMENT SHALL BE IMMEDIATELY PLEDGED AND DELIVERED TO THE COLLATERAL
AGENT, DULY ENDORSED IN A MANNER SATISFACTORY TO THE COLLATERAL AGENT.


 


SECTION 4.5                 TAXES; ENCUMBRANCES.  THE COLLATERAL AGENT MAY, AT
ITS OPTION, DISCHARGE PAST DUE TAXES, ASSESSMENTS, CHARGES, FEES OR LIENS (OTHER
THAN LIENS PERMITTED UNDER THE CREDIT AGREEMENT), AT ANY TIME LEVIED OR PLACED
ON THE COLLATERAL, AND MAY TAKE ANY OTHER ACTION WHICH THE COLLATERAL AGENT MAY
DEEM NECESSARY OR DESIRABLE TO REPAIR, MAINTAIN OR PRESERVE ANY OF THE
COLLATERAL TO THE EXTENT ANY GRANTOR FAILS TO DO SO AS REQUIRED BY THE CREDIT
AGREEMENT OR THIS AGREEMENT, AND EACH GRANTOR JOINTLY AND SEVERALLY AGREES TO
REIMBURSE THE COLLATERAL AGENT ON DEMAND FOR ANY PAYMENT MADE OR ANY EXPENSE
INCURRED BY THE COLLATERAL AGENT PURSUANT TO THE FOREGOING AUTHORIZATION;
PROVIDED THAT, SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, IF SUCH TAXES, ASSESSMENTS, CHARGES, FEES OR LIENS ARE BEING
CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS BY SUCH GRANTOR, THE
COLLATERAL AGENT SHALL CONSULT WITH SUCH GRANTOR BEFORE MAKING ANY SUCH PAYMENT
OR TAKING ANY SUCH ACTION; PROVIDED, HOWEVER, THAT THE COLLATERAL AGENT SHALL
NOT HAVE ANY OBLIGATION TO UNDERTAKE ANY OF THE FOREGOING AND SHALL HAVE NO
LIABILITY ON ACCOUNT OF ANY ACTION SO UNDERTAKEN EXCEPT TO THE EXTENT THAT ANY
LIABILITY ON ACCOUNT OF ANY SUCH ACTION RESULTED FROM THE GROSS NEGLIGENCE, BAD
FAITH OR BREACH OF THE CONTRACTUAL OBLIGATIONS OF THE COLLATERAL AGENT; PROVIDED
FURTHER THAT THE MAKING OF ANY SUCH PAYMENTS OR THE TAKING OF ANY SUCH ACTION BY
THE COLLATERAL AGENT SHALL NOT BE DEEMED TO CONSTITUTE A WAIVER OF ANY DEFAULT
OR EVENT OF DEFAULT ARISING FROM THE GRANTOR’S FAILURE TO HAVE MADE SUCH
PAYMENTS OR TAKEN SUCH ACTION.  NOTHING IN THIS SECTION 4.5 SHALL BE INTERPRETED
AS EXCUSING ANY GRANTOR FROM THE PERFORMANCE OF ANY COVENANTS OR OTHER PROMISES
OF ANY GRANTOR WITH RESPECT TO TAXES, ASSESSMENTS, CHARGES, FEES, LIENS,
SECURITY INTERESTS OR OTHER ENCUMBRANCES AND MAINTENANCE AS SET FORTH HEREIN OR
IN THE OTHER LOAN DOCUMENTS.


 


SECTION 4.6                 ASSIGNMENT OF SECURITY INTEREST.


 

(A)           IF AT ANY TIME ANY GRANTOR SHALL TAKE A SECURITY INTEREST IN ANY
PROPERTY OF AN ACCOUNT DEBTOR OR ANY OTHER PERSON TO SECURE PAYMENT AND
PERFORMANCE OF AN ACCOUNT AND THE PROPERTY SECURING PAYMENT AND PERFORMANCE OF
THE ACCOUNT HAS A VALUE IN EXCESS OF $1,000,000, SUCH GRANTOR SHALL PROMPTLY
ASSIGN SUCH SECURITY INTEREST TO THE COLLATERAL AGENT.  SUCH ASSIGNMENT NEED NOT
BE FILED OF PUBLIC RECORD UNLESS NECESSARY TO CONTINUE THE PERFECTED STATUS OF
THE SECURITY INTEREST AGAINST CREDITORS OF, AND TRANSFEREES FROM, THE ACCOUNT
DEBTOR OR OTHER PERSON GRANTING THE SECURITY INTEREST.

 

(B)           TO THE EXTENT THAT ANY GRANTOR IS A BENEFICIARY UNDER ANY WRITTEN
LETTER OF CREDIT RELATING TO THE COLLATERAL IN AN AMOUNT IN EXCESS OF $1,000,000
NOW OR HEREAFTER ISSUED IN FAVOR OF

 

12

--------------------------------------------------------------------------------


 

SUCH GRANTOR, SUCH GRANTOR SHALL DELIVER SUCH LETTER OF CREDIT TO THE COLLATERAL
AGENT.  THE COLLATERAL AGENT SHALL FROM TIME TO TIME, AT THE REQUEST AND EXPENSE
OF SUCH GRANTOR, MAKE SUCH ARRANGEMENTS WITH SUCH GRANTOR AS ARE IN THE
COLLATERAL AGENT’S REASONABLE JUDGMENT NECESSARY AND APPROPRIATE SO THAT SUCH
GRANTOR MAY MAKE ANY DRAWING TO WHICH SUCH GRANTOR IS ENTITLED UNDER SUCH LETTER
OF CREDIT, WITHOUT IMPAIRMENT OF THE COLLATERAL AGENT’S PERFECTED SECURITY
INTEREST IN SUCH GRANTOR’S RIGHTS TO PROCEEDS OF SUCH LETTER OF CREDIT OR IN THE
ACTUAL PROCEEDS OF SUCH DRAWING.  AT THE COLLATERAL AGENT’S REQUEST, SUCH
GRANTOR SHALL, FOR ANY LETTER OF CREDIT RELATING TO THE COLLATERAL IN AN AMOUNT
IN EXCESS OF $1,000,000, WHETHER OR NOT WRITTEN, NOW OR HEREAFTER ISSUED IN
FAVOR OF SUCH GRANTOR AS BENEFICIARY, EXECUTE AND DELIVER TO THE ISSUER AND ANY
CONFIRMER OF SUCH LETTER OF CREDIT AN ASSIGNMENT OF PROCEEDS FORM, IN FAVOR OF
THE COLLATERAL AGENT AND SATISFACTORY TO THE COLLATERAL AGENT AND SUCH ISSUER OR
(AS THE CASE MAY BE) SUCH CONFIRMER, REQUIRING THE PROCEEDS OF ANY DRAWING UNDER
SUCH LETTER OF CREDIT TO BE PAID DIRECTLY TO THE COLLATERAL AGENT.

 

(C)           IF ANY AMOUNT PAYABLE UNDER OR IN CONNECTION WITH ANY OF THE
COLLATERAL SHALL BECOME EVIDENCED BY ANY ELECTRONIC CHATTEL PAPER OR ANY
“TRANSFERABLE RECORD” (AS THAT TERM IS DEFINED IN SECTION 201 OF THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, OR IN SECTION 16 OF
THE UNIFORM ELECTRONIC TRANSACTIONS ACT, AS IN EFFECT IN ANY RELEVANT
JURISDICTION) IN AN AMOUNT IN EXCESS OF $250,000, OTHER THAN SUCH ELECTRONIC
CHATTEL PAPER AND TRANSFERABLE RECORDS LISTED IN THE PERFECTION CERTIFICATE
ATTACHED HERETO, THE GRANTOR ACQUIRING SUCH ELECTRONIC CHATTEL PAPER OR
TRANSFERABLE RECORD SHALL PROMPTLY NOTIFY THE COLLATERAL AGENT THEREOF AND SHALL
TAKE SUCH ACTION AS THE COLLATERAL AGENT MAY REASONABLY REQUEST TO VEST IN THE
COLLATERAL AGENT “CONTROL” OF SUCH ELECTRONIC CHATTEL PAPER UNDER SECTION 9-105
OF THE UCC, UNDER SECTION 201 OF THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT OR UNDER SECTION 16 OF THE UNIFORM ELECTRONIC TRANSACTIONS
ACT, AS THE CASE MAY BE, AS IN EFFECT IN SUCH JURISDICTION, OF SUCH TRANSFERABLE
RECORD.

 


SECTION 4.7                 CONTINUING OBLIGATIONS OF THE GRANTORS.  EACH
GRANTOR SHALL REMAIN LIABLE TO OBSERVE AND PERFORM ALL THE CONDITIONS AND
OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT UNDER EACH CONTRACT, AGREEMENT OR
INSTRUMENT RELATING TO THE COLLATERAL, ALL IN ACCORDANCE WITH THE TERMS AND
CONDITIONS THEREOF, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT, AND EACH GRANTOR JOINTLY AND SEVERALLY AGREES TO INDEMNIFY AND
HOLD HARMLESS THE COLLATERAL AGENT AND THE SECURED PARTIES FROM AND AGAINST ANY
AND ALL LIABILITY FOR SUCH PERFORMANCE.


 


SECTION 4.8                 RESERVED.


 


SECTION 4.9                 LIMITATION ON MODIFICATION OF ACCOUNTS.  NONE OF THE
GRANTORS WILL, WITHOUT THE COLLATERAL AGENT’S PRIOR WRITTEN CONSENT, GRANT ANY
EXTENSION OF THE TIME OF PAYMENT OF ANY OF THE ACCOUNTS, COMPROMISE, COMPOUND OR
SETTLE THE SAME FOR LESS THAN THE FULL AMOUNT THEREOF, RELEASE, WHOLLY OR
PARTLY, ANY PERSON LIABLE FOR THE PAYMENT THEREOF OR ALLOW ANY CREDIT OR
DISCOUNT WHATSOEVER THEREON, OTHER THAN EXTENSIONS, RELEASES, CREDITS,
DISCOUNTS, COMPROMISES OR SETTLEMENTS GRANTED OR MADE IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH ITS CURRENT PRACTICES.


 


SECTION 4.10               INSURANCE. EACH GRANTOR HEREBY IRREVOCABLY MAKES,
CONSTITUTES AND APPOINTS THE COLLATERAL AGENT (AND ALL OFFICERS, EMPLOYEES OR
AGENTS DESIGNATED BY THE COLLATERAL AGENT) AS SUCH GRANTOR’S TRUE AND LAWFUL
AGENT (AND ATTORNEY-IN-FACT), EXERCISABLE AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, FOR THE PURPOSE OF MAKING, SETTLING AND
ADJUSTING CLAIMS IN RESPECT OF


 


13

--------------------------------------------------------------------------------



 


COLLATERAL UNDER POLICIES OF INSURANCE, ENDORSING THE NAME OF SUCH GRANTOR ON
ANY CHECK, DRAFT, INSTRUMENT OR OTHER ITEM OF PAYMENT FOR THE PROCEEDS OF SUCH
POLICIES OF INSURANCE AND FOR MAKING ALL DETERMINATIONS AND DECISIONS WITH
RESPECT THERETO.  IN THE EVENT THAT ANY GRANTOR AT ANY TIME OR TIMES SHALL FAIL
TO OBTAIN OR MAINTAIN ANY OF THE POLICIES OF INSURANCE REQUIRED HEREBY OR TO PAY
ANY PREMIUM IN WHOLE OR PART RELATING THERETO, THE COLLATERAL AGENT MAY, WITHOUT
WAIVING OR RELEASING ANY OBLIGATION OR LIABILITY OF THE GRANTORS HEREUNDER OR
ANY DEFAULT OR EVENT OF DEFAULT, IN ITS SOLE DISCRETION, OBTAIN AND MAINTAIN
SUCH POLICIES OF INSURANCE AND PAY SUCH PREMIUM AND TAKE ANY OTHER ACTIONS WITH
RESPECT THERETO AS THE COLLATERAL AGENT DEEMS ADVISABLE.  ALL SUMS DISBURSED BY
THE COLLATERAL AGENT IN CONNECTION WITH THIS SECTION 4.10, INCLUDING REASONABLE
ATTORNEYS’ FEES, COURT COSTS, EXPENSES AND OTHER CHARGES RELATING THERETO, SHALL
BE PAYABLE, UPON DEMAND, BY THE GRANTORS TO THE COLLATERAL AGENT AND SHALL BE
ADDITIONAL SECURED OBLIGATIONS SECURED HEREBY.


 


SECTION 4.11               LEGEND.    AT THE REQUEST OF THE COLLATERAL AGENT IF
AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, EACH GRANTOR SHALL LEGEND, IN
FORM AND MANNER SATISFACTORY TO THE COLLATERAL AGENT, ITS ACCOUNTS AND ITS
BOOKS, RECORDS AND DOCUMENTS EVIDENCING OR PERTAINING THERETO WITH AN
APPROPRIATE REFERENCE TO THE FACT THAT SUCH ACCOUNTS HAVE BEEN ASSIGNED TO THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES AND THAT THE COLLATERAL
AGENT HAS A SECURITY INTEREST THEREIN.


 


SECTION 4.12               INTELLECTUAL PROPERTY.


 

(A)           EACH GRANTOR AGREES THAT IT WILL NOT DO ANY ACT OR OMIT TO DO ANY
ACT (AND WILL EXERCISE COMMERCIALLY REASONABLE EFFORTS TO PREVENT ITS LICENSEES
AND SUB-LICENSEES FROM DOING ANY ACT OR OMITTING TO DO ANY ACT) WHEREBY ANY
PATENT OR INDUSTRIAL DESIGN MAY BECOME INVALIDATED OR DEDICATED TO THE PUBLIC,
AND AGREES THAT IT SHALL CONTINUE TO MARK ANY PRODUCTS COVERED BY A PATENT OR
INDUSTRIAL DESIGN THAT IS MATERIAL TO THE CONDUCT OF SUCH GRANTOR’S BUSINESS
WITH THE RELEVANT PATENT NUMBER AS NECESSARY AND SUFFICIENT TO ESTABLISH AND
PRESERVE ITS MAXIMUM RIGHTS UNDER APPLICABLE PATENT LAWS.

 

(B)           EACH GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES OR ITS
SUBLICENSEES) WILL, FOR EACH MATERIAL TRADEMARK, (I) MAINTAIN SUCH MATERIAL
TRADEMARK IN FULL FORCE FREE FROM ANY CLAIM OF ABANDONMENT OR INVALIDITY FOR
NON-USE, (II) MAINTAIN THE QUALITY OF PRODUCTS AND SERVICES OFFERED UNDER SUCH
MATERIAL TRADEMARK INCLUDING WHERE APPLICABLE POLICING THE USE OF SUCH MATERIAL
TRADEMARKS BY ITS LICENSEES AND SUBLICENSEES, (III) DISPLAY SUCH MATERIAL
TRADEMARK WITH NOTICE OF FEDERAL OR FOREIGN REGISTRATION TO THE EXTENT NECESSARY
AND SUFFICIENT TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS UNDER APPLICABLE LAW
AND (IV) NOT KNOWINGLY USE OR KNOWINGLY PERMIT THE USE OF SUCH MATERIAL
TRADEMARK IN VIOLATION OF ANY THIRD PARTY RIGHTS.

 

(C)           EACH GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES OR
SUBLICENSEES) WILL, FOR EACH WORK COVERED BY A COPYRIGHT MATERIAL TO THE CONDUCT
OF SUCH GRANTOR’S BUSINESS, CONTINUE TO PUBLISH, REPRODUCE, DISPLAY, ADOPT AND
DISTRIBUTE THE WORK WITH APPROPRIATE COPYRIGHT NOTICE AS NECESSARY AND
SUFFICIENT TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS UNDER APPLICABLE
COPYRIGHT LAWS.

 

(D)           EACH GRANTOR SHALL NOTIFY THE COLLATERAL AGENT PROMPTLY IF IT
KNOWS OR HAS REASON TO KNOW THAT ANY MATERIAL TRADEMARK OR ANY PATENT, COPYRIGHT
OR INDUSTRIAL DESIGN MATERIAL TO THE CONDUCT OF ITS BUSINESS MAY BECOME
ABANDONED, LOST OR DEDICATED TO THE PUBLIC, OR OF ANY MATERIALLY ADVERSE
DETERMINATION OR DEVELOPMENT (INCLUDING THE INSTITUTION OF, OR ANY SUCH

 

14

--------------------------------------------------------------------------------


 

DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, UNITED STATES COPYRIGHT OFFICE, THE CANADIAN INTELLECTUAL
PROPERTY OFFICE, THE CANADIAN INDUSTRIAL DESIGN OFFICE OR ANY COURT OR SIMILAR
OFFICE OF ANY COUNTRY) REGARDING SUCH GRANTOR’S OWNERSHIP OF ANY PATENT,
MATERIAL TRADEMARK, COPYRIGHT OR INDUSTRIAL DESIGN MATERIAL TO THE CONDUCT OF
ITS BUSINESS, ITS RIGHT TO REGISTER THE SAME, OR ITS RIGHT TO KEEP AND MAINTAIN
THE SAME.

 

(E)           AT THE TIME OF DELIVERY OF QUARTERLY FINANCIAL STATEMENTS WITH
RESPECT TO EACH FISCAL QUARTER PURSUANT TO SECTION 5.1(B) OF THE CREDIT
AGREEMENT, EACH GRANTOR SHALL INFORM THE COLLATERAL AGENT OF ANY APPLICATION FOR
ANY PATENT, TRADEMARK, INDUSTRIAL DESIGN OR COPYRIGHT (OR ANY REGISTRATION OF
ANY PATENT, TRADEMARK, INDUSTRIAL DESIGN OR COPYRIGHT) SUCH GRANTOR HAS FILED
WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, UNITED STATES COPYRIGHT
OFFICE, THE CANADIAN INTELLECTUAL PROPERTY OFFICE, THE CANADIAN INDUSTRIAL
DESIGN OFFICE OR ANY OFFICE OR AGENCY IN ANY POLITICAL SUBDIVISION OF THE UNITED
STATES, CANADA OR IN ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION, PROVINCE OR
TERRITORY THEREOF OR ANY COPYRIGHT LICENSE FOR WHICH SUCH GRANTOR HAS BECOME THE
LICENSEE, IN EACH CASE, DURING SUCH FISCAL QUARTER, AND, UPON REQUEST OF THE
COLLATERAL AGENT, EXECUTE AND DELIVER ANY AND ALL AGREEMENTS, INSTRUMENTS,
DOCUMENTS AND PAPERS AS THE COLLATERAL AGENT MAY REASONABLY REQUEST TO EVIDENCE
THE COLLATERAL AGENT’S SECURITY INTEREST IN ANY OF THE FOREGOING, AND EACH
GRANTOR HEREBY APPOINTS THE COLLATERAL AGENT AS ITS ATTORNEY-IN-FACT TO EXECUTE
AND FILE SUCH WRITINGS FOR THE FOREGOING PURPOSES, ALL ACTS OF SUCH ATTORNEY
BEING HEREBY RATIFIED AND CONFIRMED; SUCH POWER, BEING COUPLED WITH AN INTEREST,
IS IRREVOCABLE.

 

(F)            EACH GRANTOR WILL TAKE ALL NECESSARY STEPS THAT ARE CONSISTENT
WITH THE PRACTICE IN ANY PROCEEDING BEFORE THE UNITED STATES PATENT AND
TRADEMARK OFFICE, UNITED STATES COPYRIGHT OFFICE, THE CANADIAN INTELLECTUAL
PROPERTY OFFICE, THE CANADIAN INDUSTRIAL DESIGN OFFICE OR ANY OFFICE OR AGENCY
IN ANY POLITICAL SUBDIVISION OF THE UNITED STATES, CANADA OR IN ANY OTHER
COUNTRY OR ANY POLITICAL SUBDIVISION, PROVINCE OR TERRITORY THEREOF, TO MAINTAIN
AND PURSUE EACH APPLICATION RELATING TO MATERIAL TRADEMARKS AND EACH MATERIAL
APPLICATION RELATING TO THE PATENTS AND/OR COPYRIGHTS AND/OR INDUSTRIAL DESIGNS
(AND TO OBTAIN THE RELEVANT GRANT OR REGISTRATION) AND TO MAINTAIN EACH ISSUED
PATENT AND EACH REGISTRATION OF COPYRIGHTS AND/OR INDUSTRIAL DESIGNS THAT IS
MATERIAL TO THE CONDUCT OF ANY GRANTOR’S BUSINESS AND EACH REGISTRATION OF
MATERIAL TRADEMARKS, INCLUDING TIMELY FILINGS OF APPLICATIONS FOR RENEWAL,
AFFIDAVITS OF USE, AFFIDAVITS OF INCONTESTABILITY AND PAYMENT OF MAINTENANCE
FEES, AND, IF CONSISTENT WITH GOOD BUSINESS JUDGMENT, TO INITIATE OPPOSITION,
INTERFERENCE AND CANCELATION PROCEEDINGS AGAINST THIRD PARTIES.

 

(G)           IN THE EVENT THAT ANY GRANTOR HAS REASON TO BELIEVE THAT ANY
COLLATERAL CONSISTING OF A PATENT, INDUSTRIAL DESIGN OR COPYRIGHT MATERIAL TO
THE CONDUCT OF ANY GRANTOR’S BUSINESS OR A MATERIAL TRADEMARK HAS BEEN OR IS
LIKELY TO BE INFRINGED, MISAPPROPRIATED OR DILUTED BY A THIRD PARTY, SUCH
GRANTOR PROMPTLY SHALL NOTIFY THE COLLATERAL AGENT AND SHALL, IF CONSISTENT WITH
REASONABLE BUSINESS JUDGMENT, PROMPTLY SUE FOR INFRINGEMENT, MISAPPROPRIATION OR
DILUTION AND TO RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT,
MISAPPROPRIATION OR DILUTION, AND TAKE SUCH OTHER ACTIONS AS ARE APPROPRIATE
UNDER THE CIRCUMSTANCES TO PROTECT SUCH COLLATERAL.  EACH GRANTOR FURTHER AGREES
NOT TO ABANDON ANY MATERIAL TRADEMARK OR ANY PATENT, INDUSTRIAL DESIGN,
COPYRIGHT OR COPYRIGHT LICENSE THAT IN SUCH GRANTOR’S REASONABLE BUSINESS
JUDGMENT IS MATERIAL TO THE OPERATION OF SUCH GRANTOR’S BUSINESS WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT.

 

15

--------------------------------------------------------------------------------


 

(H)           UPON AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH
GRANTOR SHALL USE ITS BEST EFFORTS TO OBTAIN ALL REQUISITE CONSENTS OR APPROVALS
BY THE LICENSOR OF EACH COPYRIGHT LICENSE, PATENT LICENSE, INDUSTRIAL DESIGN
LICENSE OR MATERIAL TRADEMARK LICENSE UNDER WHICH SUCH GRANTOR IS A LICENSEE TO
EFFECT THE ASSIGNMENT OF ALL SUCH GRANTOR’S RIGHT, TITLE AND INTEREST THEREUNDER
TO THE COLLATERAL AGENT OR ITS DESIGNEE.

 

(I)            WITHOUT LIMITING THE GENERALITY OF ANY OF THE FOREGOING, EACH
GRANTOR HEREBY AUTHORIZES THE COLLATERAL AGENT, WITH PROMPT NOTICE THEREOF TO
THE GRANTORS, TO SUPPLEMENT THIS AGREEMENT BY SUPPLEMENTING SCHEDULE 3 OR ADDING
ADDITIONAL SCHEDULES HERETO TO IDENTIFY SPECIFICALLY ANY ASSET OR ITEM THAT MAY
CONSTITUTE COPYRIGHTS, COPYRIGHT LICENSES, PATENTS, AND/OR INDUSTRIAL DESIGN OR
MATERIAL TRADEMARKS; PROVIDED THAT ANY GRANTOR SHALL, WITHIN TEN (10) DAYS AFTER
IT HAS BEEN NOTIFIED BY THE COLLATERAL AGENT OF THE SPECIFIC IDENTIFICATION OF
SUCH COLLATERAL, ADVISE THE COLLATERAL AGENT IN WRITING OF ANY INACCURACY OF THE
REPRESENTATIONS AND WARRANTIES MADE BY SUCH GRANTOR HEREUNDER WITH RESPECT TO
SUCH COLLATERAL.

 


SECTION 4.13               PLEDGED COLLATERAL.


 

(A)           SUBJECT TO SECTION 4.04 AND SECTION 4.12(C), IF ANY GRANTOR SHALL
RECEIVE OR BECOME ENTITLED TO RECEIVE ANY PLEDGED COLLATERAL AFTER THE EFFECTIVE
DATE, IT SHALL DELIVER TO THE COLLATERAL AGENT (I) A DULY EXECUTED PLEDGED
COLLATERAL ADDENDUM IDENTIFYING SUCH PLEDGED COLLATERAL AND (II) TO THE EXTENT
SUCH PLEDGED COLLATERAL IS REPRESENTED BY CERTIFICATES OR PROMISSORY NOTES, SUCH
CERTIFICATES OR PROMISSORY NOTES, TOGETHER WITH UNDATED POWERS ENDORSED IN BLANK
BY SUCH GRANTOR.

 

(B)           UPON THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, EACH
GRANTOR SHALL PROMPTLY DELIVER TO THE COLLATERAL AGENT A COPY OF EACH MATERIAL
WRITTEN NOTICE OR OTHER MATERIAL WRITTEN COMMUNICATION RECEIVED BY IT IN RESPECT
OF ANY PLEDGED COLLATERAL.

 

(C)           NO GRANTOR SHALL MAKE OR CONSENT TO ANY AMENDMENT OR OTHER
MODIFICATION OR WAIVER WITH RESPECT TO ANY PLEDGED COLLATERAL, PLEDGED OPERATING
AGREEMENT, OR PLEDGED PARTNERSHIP AGREEMENT, OR ENTER INTO ANY AGREEMENT OR
AGREE TO ANY RESTRICTION WITH RESPECT TO ANY PLEDGED COLLATERAL WHICH WOULD
MATERIALLY ADVERSELY AFFECT EITHER THE RIGHTS OF COLLATERAL AGENT OR THE OTHER
SECURED PARTIES PURSUANT TO THE LOAN DOCUMENTS OR THE VALUE OF THE PLEDGED
COLLATERAL, OR THAT WOULD RESULT IN A MATERIAL VIOLATION OF ANY PROVISION OF THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

(D)           EACH GRANTOR AGREES THAT IT WILL ASSIST THE COLLATERAL AGENT IN
OBTAINING ALL NECESSARY APPROVALS AND MAKING ALL NECESSARY FILINGS UNDER
FEDERAL, STATE, LOCAL, OR FOREIGN LAW IN CONNECTION WITH THE COLLATERAL AGENT’S
LIENS ON THE PLEDGED COLLATERAL OR ANY SALE OR TRANSFER THEREOF.

 

(E)           AS TO ALL LIMITED LIABILITY COMPANY OR PARTNERSHIP INTERESTS OWNED
BY A GRANTOR AND ISSUED UNDER ANY PLEDGED OPERATING AGREEMENT OR PLEDGED
PARTNERSHIP AGREEMENT WHICH ARE NOT CERTIFICATED (THE “UNCERTIFICATED
INTERESTS”), EACH GRANTOR HEREBY REPRESENTS, WARRANTS AND COVENANTS THAT SUCH
UNCERTIFICATED INTERESTS ISSUED PURSUANT TO SUCH AGREEMENT (A) ARE NOT AND SHALL
NOT BE DEALT IN OR TRADED ON SECURITIES EXCHANGES OR IN SECURITIES MARKETS,
(B) DO NOT AND WILL NOT CONSTITUTE INVESTMENT COMPANY SECURITIES, AND (C) ARE
NOT AND WILL NOT BE HELD BY SUCH GRANTOR IN A SECURITIES ACCOUNT.  IN ADDITION,
NONE OF THE PLEDGED OPERATING AGREEMENTS, THE

 

16

--------------------------------------------------------------------------------


 

PLEDGED PARTNERSHIP AGREEMENTS, OR ANY OTHER AGREEMENTS GOVERNING ANY OF THE
UNCERTIFICATED INTERESTS ISSUED UNDER ANY PLEDGED OPERATING AGREEMENT OR PLEDGED
PARTNERSHIP AGREEMENT, PROVIDE OR SHALL PROVIDE THAT SUCH PLEDGED INTERESTS ARE
SECURITIES GOVERNED BY ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN
ANY RELEVANT JURISDICTION.

 


SECTION 4.14               COMMERCIAL TORT CLAIMS.             IF ANY GRANTOR
SHALL AT ANY TIME AFTER THE DATE HEREOF HOLD OR ACQUIRE A COMMERCIAL TORT CLAIM
IN RESPECT OF WHICH A COMPLAINT OR COUNTERCLAIM HAS BEEN FILED SEEKING DAMAGES
IN AN AMOUNT IN EXCESS OF $1,000,000, THE GRANTOR SHALL PROMPTLY NOTIFY THE
COLLATERAL AGENT THEREOF IN A WRITING SIGNED BY SUCH GRANTOR, INCLUDING A
SUMMARY DESCRIPTION OF SUCH CLAIM, AND GRANT TO THE COLLATERAL AGENT IN SUCH
WRITING A SECURITY INTEREST THEREIN AND IN THE PROCEEDS THEREOF, ALL UPON THE
TERMS OF THIS AGREEMENT, WITH SUCH WRITING TO BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT.


 


SECTION 4.15               SECURITIES ACCOUNTS.   WITH RESPECT TO (I) THE
SECURITIES ACCOUNTS (OTHER THAN SECURITIES ACCOUNTS WITH AN AGGREGATE VALUE OF
LESS THAN $10,000) AND (II) ANY COLLATERAL THAT CONSTITUTES A SECURITY
ENTITLEMENT AS TO WHICH THE FINANCIAL INSTITUTION ACTING AS COLLATERAL AGENT
HEREUNDER IS NOT THE SECURITIES INTERMEDIARY, THE RELEVANT GRANTOR WILL CAUSE
THE SECURITIES INTERMEDIARY WITH RESPECT TO EACH SUCH ACCOUNT OR SECURITY
ENTITLEMENT TO EITHER (A) TO IDENTIFY IN ITS RECORDS THE COLLATERAL AGENT AS THE
ENTITLEMENT HOLDER THEREOF OR (B) TO AGREE WITH SUCH GRANTOR AND THE COLLATERAL
AGENT THAT SUCH SECURITIES INTERMEDIARY WILL COMPLY WITH ENTITLEMENT ORDERS
ORIGINATED BY THE COLLATERAL AGENT WITHOUT FURTHER CONSENT OF SUCH GRANTOR, SUCH
AGREEMENT TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE APPLICABLE
GRANTOR AND THE COLLATERAL AGENT (WHICH AGREEMENT MAY ALSO BE FOR THE BENEFIT OF
THE AGENT FOR THE TERM LOAN); PROVIDED THAT THE COLLATERAL AGENT WILL NOT GIVE
ANY SUCH ORDERS EXCEPT AFTER A CASH CONTROL EVENT; PROVIDED FURTHER THAT NO
GRANTOR SHALL BE REQUIRED TO TAKE THE FOREGOING ACTIONS WITH RESPECT TO ANY
SECURITIES ACCOUNT UNTIL THE LATER OF (A) SIXTY (60) DAYS AFTER THE EFFECTIVE
DATE AND (B) IN THE CASE OF SECURITIES ACCOUNTS OPENED AFTER THE EFFECTIVE DATE,
AT THE TIME OF ESTABLISHMENT OF SUCH SECURITIES ACCOUNT (OR, IN EACH CASE, SUCH
LATER DATE AS THE COLLATERAL AGENT SHALL IN ITS REASONABLE DISCRETION AGREE).


 


ARTICLE V


 

Collections

 


SECTION 5.1                 COLLECTIONS.


 

(A)           EACH GRANTOR SHALL AT ALL TIMES COMPLY WITH THE CASH RECEIPTS
PROVISIONS OF SECTION 2.21 OF THE CREDIT AGREEMENT INCLUDING, WITHOUT
LIMITATION, AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT OR CASH CONTROL EVENT, THE PROVISIONS OF SECTION 2.21(F) CAUSING THE
SWEEP ON EACH BUSINESS DAY OF ALL CASH RECEIPTS INTO THE COLLECTION ACCOUNT.

 

(B)           WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, NO
GRANTOR SHALL MODIFY OR AMEND THE INSTRUCTIONS PURSUANT TO ANY OF THE CREDIT
CARD NOTIFICATIONS OR THE BLOCKED ACCOUNT AGREEMENTS.  SO LONG AS NO EVENT OF
DEFAULT OR CASH CONTROL EVENT HAS OCCURRED AND IS THEN CONTINUING, EACH GRANTOR
SHALL HAVE SOLE CONTROL OVER THE MANNER OF DISPOSITION OF THE FUNDS IN THE
ACCOUNTS (EXCEPT FOR THE COLLECTION ACCOUNT), FOR THE BENEFIT AND ON BEHALF OF
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES; PROVIDED, HOWEVER, THAT SUCH
PRIVILEGE MAY, AT THE OPTION OF THE COLLATERAL AGENT, BE TERMINATED UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF

 

17

--------------------------------------------------------------------------------


 

ANY EVENT OF DEFAULT OR CASH CONTROL EVENT IN ACCORDANCE WITH SECTION 2.21 OF
THE CREDIT AGREEMENT.

 


SECTION 5.2                 POWER OF ATTORNEY.  EACH GRANTOR HEREBY IRREVOCABLY
MAKES, CONSTITUTES AND APPOINTS THE COLLATERAL AGENT (AND ALL OFFICERS,
EMPLOYEES OR AGENTS DESIGNATED BY THE COLLATERAL AGENT) AS SUCH GRANTOR’S TRUE
AND LAWFUL AGENT AND ATTORNEY-IN-FACT, AND IN SUCH CAPACITY THE COLLATERAL AGENT
SHALL HAVE THE RIGHT, WITH POWER OF SUBSTITUTION FOR EACH GRANTOR AND IN EACH
GRANTOR’S NAME OR OTHERWISE, FOR THE USE AND BENEFIT OF THE COLLATERAL AGENT AND
THE SECURED PARTIES, (A) AT ANY TIME, WHETHER OR NOT A DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED, TO TAKE ACTIONS REQUIRED TO BE TAKEN BY THE GRANTORS UNDER
SECTION 2.1 OF THIS AGREEMENT, (B) UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT OR CASH CONTROL EVENT OR AS OTHERWISE
PERMITTED UNDER THE CREDIT AGREEMENT, (I) TO TAKE ACTIONS REQUIRED TO BE TAKEN
BY THE GRANTORS UNDER SECTION 5.1 OF THIS AGREEMENT,  (II) TO RECEIVE, ENDORSE,
ASSIGN AND/OR DELIVER ANY AND ALL NOTES, ACCEPTANCES, CHECKS, DRAFTS, MONEY
ORDERS OR OTHER EVIDENCES OF PAYMENT RELATING TO THE COLLATERAL OR ANY PART
THEREOF; (III) TO DEMAND, COLLECT, RECEIVE PAYMENT OF, GIVE RECEIPT FOR AND GIVE
DISCHARGES AND RELEASES OF ALL OR ANY OF THE COLLATERAL; AND (C) UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT OR AS OTHERWISE
PERMITTED IN THE CREDIT AGREEMENT (I) TO SIGN THE NAME OF ANY GRANTOR ON ANY
INVOICES, SCHEDULES OF COLLATERAL, FREIGHT OR EXPRESS RECEIPTS, OR BILLS OF
LADING STORAGE RECEIPTS, WAREHOUSE RECEIPTS OR OTHER DOCUMENTS OF TITLE RELATING
TO ANY OF THE COLLATERAL; (II) TO SIGN THE NAME OF ANY GRANTOR ON ANY NOTICE TO
SUCH GRANTOR’S ACCOUNT DEBTORS; (III) TO SIGN THE NAME OF ANY GRANTOR ON ANY
PROOF OF CLAIM IN BANKRUPTCY AGAINST ACCOUNT DEBTORS; (IV) TO THE EXTENT
RELATING TO THE COLLATERAL, TO SIGN CHANGE OF ADDRESS FORMS TO CHANGE THE
ADDRESS TO WHICH EACH GRANTOR’S MAIL IS TO BE SENT TO SUCH ADDRESS AS THE
COLLATERAL AGENT SHALL DESIGNATE; (V) TO RECEIVE AND OPEN EACH GRANTOR’S MAIL,
REMOVE ANY PROCEEDS OF COLLATERAL THEREFROM AND TURN OVER THE BALANCE OF SUCH
MAIL EITHER TO ANY OF THE GRANTORS OR TO ANY TRUSTEE IN BANKRUPTCY OR RECEIVER
OF A GRANTOR, OR OTHER LEGAL REPRESENTATIVE OF A GRANTOR WHOM THE COLLATERAL
AGENT DETERMINES TO BE THE APPROPRIATE PERSON TO WHOM TO SO TURN OVER SUCH MAIL;
(VI) TO COMMENCE AND PROSECUTE ANY AND ALL SUITS, ACTIONS OR PROCEEDINGS AT LAW
OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO COLLECT OR OTHERWISE
REALIZE ON ALL OR ANY OF THE COLLATERAL OR TO ENFORCE ANY RIGHTS IN RESPECT OF
ANY COLLATERAL; (VII) TO SETTLE, COMPROMISE, COMPOUND, ADJUST OR DEFEND ANY
ACTIONS, SUITS OR PROCEEDINGS RELATING TO ALL OR ANY OF THE COLLATERAL;
(VIII) TO TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO OBTAIN THE PAYMENT OF ANY
LETTER OF CREDIT AND/OR BANKER’S ACCEPTANCE OF WHICH ANY GRANTOR IS A
BENEFICIARY; (IX) TO REPAIR, MANUFACTURE, ASSEMBLE, COMPLETE, PACKAGE, DELIVER,
ALTER OR SUPPLY GOODS, IF ANY, NECESSARY TO FULFILL IN WHOLE OR IN PART THE
PURCHASE ORDER OF ANY CUSTOMER OF ANY GRANTOR; (X) TO USE, LICENSE, OR TRANSFER,
FOR THE PURPOSES PERMITTED BY SECTION 6.1 HEREOF, ANY OR ALL GENERAL INTANGIBLES
OF ANY GRANTOR, PROVIDED THAT THE COLLATERAL AGENT’S USE OF SUCH GENERAL
INTANGIBLES WILL COMPLY WITH ALL APPLICABLE LAW; AND (XI) TO USE, SELL, ASSIGN,
TRANSFER, PLEDGE, MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ALL
OR ANY OF THE COLLATERAL, AND TO DO ALL OTHER ACTS AND THINGS NECESSARY TO CARRY
OUT THE PURPOSES OF THIS AGREEMENT, AS FULLY AND COMPLETELY AS THOUGH THE
COLLATERAL AGENT WERE THE ABSOLUTE OWNER OF THE COLLATERAL FOR ALL PURPOSES;
PROVIDED, HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS REQUIRING
OR OBLIGATING THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY TO MAKE ANY
COMMITMENT OR TO MAKE ANY INQUIRY AS TO THE NATURE OR SUFFICIENCY OF ANY PAYMENT
RECEIVED BY THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY, OR TO PRESENT OR
FILE ANY CLAIM OR NOTICE.  IT IS UNDERSTOOD AND AGREED THAT THE APPOINTMENT OF
THE COLLATERAL AGENT AS THE AGENT AND ATTORNEY-IN-FACT OF THE GRANTORS FOR THE
PURPOSES SET FORTH ABOVE IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE. 
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 5.2, THE POWER OF THE COLLATERAL
AGENT TO ACT IN ANY NAME OTHER THAN THE NAME OF THE GRANTOR SHALL NOT APPLY TO
ANY PLEDGED COLLATERAL THAT IS ULC SHARES.

 

18

--------------------------------------------------------------------------------



 


SECTION 5.3                 NO OBLIGATION TO ACT.  THE COLLATERAL AGENT SHALL
NOT BE OBLIGATED TO DO ANY OF THE ACTS OR TO EXERCISE ANY OF THE POWERS
AUTHORIZED BY SECTION 5.2, BUT IF THE COLLATERAL AGENT ELECTS TO DO ANY SUCH ACT
OR TO EXERCISE ANY OF SUCH POWERS, IT SHALL NOT BE ACCOUNTABLE FOR MORE THAN IT
ACTUALLY RECEIVES AS A RESULT OF SUCH EXERCISE OF POWER, AND SHALL NOT BE
RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR OMISSION TO ACT EXCEPT FOR ANY ACT OR
OMISSION TO ACT WHICH CONSTITUTES GROSS NEGLIGENCE, BAD FAITH, OR BREACH OF THE
CONTRACTUAL OBLIGATIONS OF THE COLLATERAL AGENT. THE PROVISIONS OF SECTION 5.2
SHALL IN NO EVENT RELIEVE ANY GRANTOR OF ANY OF ITS OBLIGATIONS HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT WITH RESPECT TO THE COLLATERAL OR ANY PART THEREOF
OR IMPOSE ANY OBLIGATION ON THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY TO
PROCEED IN ANY PARTICULAR MANNER WITH RESPECT TO THE COLLATERAL OR ANY PART
THEREOF, OR IN ANY WAY LIMIT THE EXERCISE BY THE COLLATERAL AGENT OR ANY OTHER
SECURED PARTY OF ANY OTHER OR FURTHER RIGHT WHICH IT MAY HAVE ON THE DATE OF
THIS AGREEMENT OR HEREAFTER, WHETHER HEREUNDER, UNDER ANY OTHER LOAN DOCUMENT,
BY LAW OR OTHERWISE.


 


SECTION 5.4                 THE COLLATERAL AGENT’S DUTY OF CARE.  OTHER THAN THE
EXERCISE OF REASONABLE CARE TO ASSURE THE SAFE CUSTODY OF THE COLLATERAL WHILE
BEING HELD BY THE COLLATERAL AGENT HEREUNDER, THE COLLATERAL AGENT SHALL HAVE NO
DUTY OR LIABILITY TO PRESERVE RIGHTS PERTAINING THERETO, IT BEING UNDERSTOOD AND
AGREED THAT THE GRANTORS SHALL BE RESPONSIBLE FOR PRESERVATION OF ALL RIGHTS IN
THE COLLATERAL, AND THE COLLATERAL AGENT SHALL BE RELIEVED OF ALL RESPONSIBILITY
FOR THE COLLATERAL UPON SURRENDERING IT OR TENDERING THE SURRENDER OF IT TO THE
GRANTORS.  THE COLLATERAL AGENT SHALL BE DEEMED TO HAVE EXERCISED REASONABLE
CARE IN THE CUSTODY AND PRESERVATION OF THE COLLATERAL IN ITS POSSESSION IF SUCH
COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH THE
COLLATERAL AGENT ACCORDS ITS OWN PROPERTY, WHICH SHALL BE NO LESS THAN THE
TREATMENT EMPLOYED BY A REASONABLE AND PRUDENT AGENT IN THE INDUSTRY, IT BEING
UNDERSTOOD THAT THE COLLATERAL AGENT SHALL NOT HAVE RESPONSIBILITY FOR TAKING
ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST ANY PARTIES WITH RESPECT TO ANY
OF THE COLLATERAL.


 


ARTICLE VI


 

Remedies

 


SECTION 6.1                 REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IT IS AGREED THAT THE COLLATERAL
AGENT SHALL HAVE IN ANY JURISDICTION IN WHICH ENFORCEMENT HEREOF IS SOUGHT, IN
ADDITION TO ALL OTHER RIGHTS AND REMEDIES, THE RIGHTS AND REMEDIES OF A SECURED
PARTY UNDER THE UCC, THE PRUCC OR OTHER APPLICABLE LAW.  THE RIGHTS AND REMEDIES
OF THE COLLATERAL AGENT SHALL INCLUDE, WITHOUT LIMITATION, THE RIGHT TO TAKE ANY
OF OR ALL THE FOLLOWING ACTIONS AT THE SAME OR DIFFERENT TIMES UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT:


 

(A)           WITH RESPECT TO ANY COLLATERAL CONSISTING OF ACCOUNTS, GENERAL
INTANGIBLES, (INCLUDING PAYMENT INTANGIBLES), LETTER-OF-CREDIT RIGHTS, CHATTEL
PAPER, INSTRUMENTS, AND DOCUMENTS, THE COLLATERAL AGENT MAY COLLECT THE
COLLATERAL WITH OR WITHOUT THE TAKING OF POSSESSION OF ANY OF THE COLLATERAL.

 

(B)           WITH RESPECT TO ANY COLLATERAL CONSISTING OF ACCOUNTS, THE
COLLATERAL AGENT MAY: (I) DEMAND, COLLECT AND RECEIVE ANY AMOUNTS RELATING
THERETO, AS THE COLLATERAL AGENT MAY DETERMINE; (II) COMMENCE AND PROSECUTE ANY
ACTIONS IN ANY COURT FOR THE PURPOSES OF COLLECTING ANY SUCH ACCOUNTS AND
ENFORCING ANY OTHER RIGHTS IN RESPECT THEREOF; (III) DEFEND, SETTLE OR
COMPROMISE ANY ACTION BROUGHT AND, IN CONNECTION THEREWITH, GIVE SUCH DISCHARGES
OR RELEASES AS THE COLLATERAL AGENT MAY REASONABLY DEEM APPROPRIATE;
(IV) WITHOUT LIMITING THE COLLATERAL

 

19

--------------------------------------------------------------------------------


 

AGENT’S RIGHTS SET FORTH IN SECTION 5.2 HEREOF, RECEIVE, OPEN AND DISPOSE OF
MAIL ADDRESSED TO ANY GRANTOR AND ENDORSE CHECKS, NOTES, DRAFTS, ACCEPTANCES,
MONEY ORDERS, BILLS OF LADING, WAREHOUSE RECEIPTS OR OTHER INSTRUMENTS OR
DOCUMENTS EVIDENCING PAYMENT, SHIPMENT OR STORAGE OF THE GOODS GIVING RISE TO
SUCH ACCOUNTS OR SECURING OR RELATING TO SUCH ACCOUNTS, ON BEHALF OF AND IN THE
NAME OF SUCH GRANTOR; AND (V) SELL, ASSIGN, TRANSFER, MAKE ANY AGREEMENT IN
RESPECT OF, OR OTHERWISE DEAL WITH OR EXERCISE RIGHTS IN RESPECT OF, ANY SUCH
ACCOUNTS OR THE GOODS OR SERVICES WHICH HAVE GIVEN RISE THERETO, AS FULLY AND
COMPLETELY AS THOUGH THE COLLATERAL AGENT WAS THE ABSOLUTE OWNER THEREOF FOR ALL
PURPOSES.

 

(C)           WITH RESPECT TO ANY COLLATERAL CONSISTING OF INVESTMENT PROPERTY,
THE COLLATERAL AGENT MAY: (I) EXERCISE ALL RIGHTS OF ANY GRANTOR WITH RESPECT
THERETO, INCLUDING WITHOUT LIMITATION, THE RIGHT TO EXERCISE ALL VOTING AND
CORPORATE RIGHTS AT ANY MEETING OF THE SHAREHOLDERS OF THE ISSUER OF ANY
INVESTMENT PROPERTY AND TO EXERCISE ANY AND ALL RIGHTS OF CONVERSION, EXCHANGE,
SUBSCRIPTION OR ANY OTHER RIGHTS, PRIVILEGES OR OPTIONS PERTAINING TO ANY
INVESTMENT PROPERTY AS IF THE COLLATERAL AGENT WAS THE ABSOLUTE OWNER THEREOF,
INCLUDING THE RIGHT TO EXCHANGE, AT ITS DISCRETION, ANY AND ALL OF ANY
INVESTMENT PROPERTY UPON THE MERGER, CONSOLIDATION, REORGANIZATION,
RECAPITALIZATION OR OTHER READJUSTMENT OF THE ISSUER THEREOF, ALL WITHOUT
LIABILITY EXCEPT TO ACCOUNT OF OR PROPERTY ACTUALLY RECEIVED AS PROVIDED IN
SECTION 5.2 HEREOF; (II) TRANSFER SUCH COLLATERAL AT ANY TIME TO ITSELF, OR TO
ITS NOMINEE, AND RECEIVE THE INCOME THEREON AND HOLD THE SAME AS COLLATERAL
HEREUNDER OR APPLY IT TO THE SECURED OBLIGATIONS; AND (III) DEMAND, SUE FOR,
COLLECT OR MAKE ANY COMPROMISE OR SETTLEMENT IT DEEMS DESIRABLE.  THE GRANTORS
RECOGNIZE THAT (A) THE COLLATERAL AGENT MAY BE UNABLE TO EFFECT A PUBLIC SALE OF
ALL OR A PART OF THE INVESTMENT PROPERTY BY REASON OF CERTAIN PROHIBITIONS
CONTAINED IN APPLICABLE LAWS, BUT MAY BE COMPELLED TO RESORT TO ONE OR MORE
PRIVATE SALES TO A RESTRICTED GROUP OF PURCHASERS WHO WILL BE OBLIGED TO AGREE,
AMONG OTHER THINGS, TO ACQUIRE THE INVESTMENT PROPERTY FOR THEIR OWN ACCOUNT,
FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF,
(B) THAT PRIVATE SALES SO MADE MAY BE AT PRICES AND UPON OTHER TERMS LESS
FAVORABLE TO THE SELLER THAN IF THE INVESTMENT PROPERTY WERE SOLD AT PUBLIC
SALES, (C) THAT NEITHER THE COLLATERAL AGENT NOR ANY OTHER SECURED PARTY HAS ANY
OBLIGATION TO DELAY SALE OF ANY OF THE INVESTMENT PROPERTY FOR THE PERIOD OF
TIME NECESSARY TO PERMIT THE INVESTMENT PROPERTY TO BE REGISTERED FOR PUBLIC
SALE UNDER APPLICABLE LAW, AND (D) THAT PRIVATE SALES MADE UNDER THE FOREGOING
CIRCUMSTANCES SHALL BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE
MANNER.

 

(D)           WITH RESPECT TO ANY COLLATERAL CONSISTING OF INVENTORY, GOODS, AND
EQUIPMENT, THE COLLATERAL AGENT MAY CONDUCT ONE OR MORE GOING OUT OF BUSINESS
SALES, IN THE COLLATERAL AGENT’S OWN RIGHT OR BY ONE OR MORE AGENTS AND
CONTRACTORS. SUCH SALE(S) MAY BE CONDUCTED UPON ANY PREMISES OWNED, LEASED, OR
OCCUPIED BY ANY GRANTOR.  THE COLLATERAL AGENT AND ANY SUCH AGENT OR CONTRACTOR,
IN CONJUNCTION WITH ANY SUCH SALE, MAY AUGMENT THE INVENTORY WITH OTHER GOODS
(ALL OF WHICH OTHER GOODS SHALL REMAIN THE SOLE PROPERTY OF THE COLLATERAL AGENT
OR SUCH AGENT OR CONTRACTOR).  ANY AMOUNTS REALIZED FROM THE SALE OF SUCH GOODS
WHICH CONSTITUTE AUGMENTATIONS TO THE INVENTORY (NET OF AN ALLOCABLE SHARE OF
THE COSTS AND EXPENSES INCURRED IN THEIR DISPOSITION) SHALL BE THE SOLE PROPERTY
OF THE COLLATERAL AGENT OR SUCH AGENT OR CONTRACTOR AND NEITHER ANY GRANTOR NOR
ANY PERSON CLAIMING UNDER OR IN RIGHT OF ANY GRANTOR SHALL HAVE ANY INTEREST
THEREIN.  EACH PURCHASER AT ANY SUCH GOING OUT OF BUSINESS SALE SHALL HOLD THE
PROPERTY SOLD ABSOLUTELY, FREE FROM ANY CLAIM OR RIGHT ON THE PART OF ANY
GRANTOR.

 

20

--------------------------------------------------------------------------------


 

(E)           WITH RESPECT TO ANY COLLATERAL CONSISTING OF INTELLECTUAL
PROPERTY: ON DEMAND, TO CAUSE THE SECURITY INTEREST GRANTED HEREIN TO BECOME AN
ASSIGNMENT, TRANSFER AND CONVEYANCE OF ANY OF OR ALL SUCH COLLATERAL BY THE
APPLICABLE GRANTORS TO THE COLLATERAL AGENT OR TO LICENSE OR SUBLICENSE, WHETHER
GENERAL, SPECIAL OR OTHERWISE, AND WHETHER ON AN EXCLUSIVE OR A NONEXCLUSIVE
BASIS, ANY SUCH COLLATERAL THROUGHOUT THE WORLD ON SUCH TERMS AND CONDITIONS AND
IN SUCH MANNER AS THE COLLATERAL AGENT SHALL REASONABLY DETERMINE (OTHER THAN IN
VIOLATION OF ANY THEN-EXISTING LICENSING ARRANGEMENTS TO THE EXTENT THAT WAIVERS
THEREUNDER CANNOT BE OBTAINED).

 

(F)            WITH OR WITHOUT LEGAL PROCESS AND WITH OR WITHOUT PRIOR NOTICE OR
DEMAND FOR PERFORMANCE, THE COLLATERAL AGENT MAY ENTER UPON, OCCUPY, AND USE ANY
PREMISES OWNED OR OCCUPIED BY EACH GRANTOR, AND MAY EXCLUDE THE GRANTORS FROM
SUCH PREMISES OR PORTION THEREOF AS MAY HAVE BEEN SO ENTERED UPON, OCCUPIED, OR
USED BY THE COLLATERAL AGENT.  THE COLLATERAL AGENT SHALL NOT BE REQUIRED TO
REMOVE ANY OF THE COLLATERAL FROM ANY SUCH PREMISES UPON THE COLLATERAL AGENT’S
TAKING POSSESSION THEREOF, AND MAY RENDER ANY COLLATERAL UNUSABLE TO THE
GRANTORS.  IN NO EVENT SHALL THE COLLATERAL AGENT BE LIABLE TO ANY GRANTOR FOR
USE OR OCCUPANCY BY THE COLLATERAL AGENT OF ANY PREMISES PURSUANT TO THIS
SECTION 6.1, NOR FOR ANY CHARGE (SUCH AS WAGES FOR THE GRANTORS’ EMPLOYEES AND
UTILITIES) INCURRED IN CONNECTION WITH THE COLLATERAL AGENT’S EXERCISE OF THE
COLLATERAL AGENT’S RIGHTS AND REMEDIES HEREUNDER.

 

(G)           THE COLLATERAL AGENT MAY REQUIRE ANY GRANTOR TO ASSEMBLE THE
COLLATERAL AND MAKE IT AVAILABLE TO THE COLLATERAL AGENT AT THE GRANTOR’S SOLE
RISK AND EXPENSE AT A PLACE OR PLACES WHICH ARE REASONABLY CONVENIENT TO BOTH
THE COLLATERAL AGENT AND SUCH GRANTOR.

 

(H)           EACH GRANTOR AGREES THAT THE COLLATERAL AGENT SHALL HAVE THE
RIGHT, SUBJECT TO APPLICABLE LAW, TO SELL OR OTHERWISE DISPOSE OF ALL OR ANY
PART OF THE COLLATERAL, AT PUBLIC OR PRIVATE SALE, FOR CASH, UPON CREDIT OR FOR
FUTURE DELIVERY AS THE COLLATERAL AGENT SHALL DEEM APPROPRIATE.  EACH PURCHASER
AT ANY SUCH SALE SHALL HOLD THE PROPERTY SOLD ABSOLUTELY, FREE FROM ANY CLAIM OR
RIGHT ON THE PART OF ANY GRANTOR.

 

(I)            UNLESS THE COLLATERAL IS PERISHABLE OR THREATENS TO DECLINE
SPEEDILY IN VALUE, OR IS OF A TYPE CUSTOMARILY SOLD ON A RECOGNIZED MARKET (IN
WHICH EVENT THE COLLATERAL AGENT SHALL PROVIDE THE GRANTORS SUCH NOTICE AS MAY
BE PRACTICABLE UNDER THE CIRCUMSTANCES), THE COLLATERAL AGENT SHALL GIVE THE
GRANTORS AT LEAST TEN (10) DAYS’ PRIOR WRITTEN NOTICE, BY AUTHENTICATED RECORD,
OF THE DATE, TIME AND PLACE OF ANY PROPOSED PUBLIC SALE, AND OF THE DATE AFTER
WHICH ANY PRIVATE SALE OR OTHER DISPOSITION OF THE COLLATERAL MAY BE MADE.  EACH
GRANTOR AGREES THAT SUCH WRITTEN NOTICE SHALL SATISFY ALL REQUIREMENTS FOR
NOTICE TO THAT GRANTOR WHICH ARE IMPOSED UNDER THE UCC, THE PRUCC, OR OTHER
APPLICABLE LAW WITH RESPECT TO THE EXERCISE OF THE COLLATERAL AGENT’S RIGHTS AND
REMEDIES UPON DEFAULT.  THE COLLATERAL AGENT SHALL NOT BE OBLIGATED TO MAKE ANY
SALE OR OTHER DISPOSITION OF ANY COLLATERAL IF IT SHALL DETERMINE NOT TO DO SO,
REGARDLESS OF THE FACT THAT NOTICE OF SALE OR OTHER DISPOSITION OF SUCH
COLLATERAL SHALL HAVE BEEN GIVEN.  THE COLLATERAL AGENT MAY, WITHOUT NOTICE OR
PUBLICATION, ADJOURN ANY PUBLIC OR PRIVATE SALE OR CAUSE THE SAME TO BE
ADJOURNED FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED FOR
SALE, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE TIME AND PLACE
TO WHICH THE SAME WAS SO ADJOURNED.

 

(J)            ANY PUBLIC SALE SHALL BE HELD AT SUCH TIME OR TIMES WITHIN
ORDINARY BUSINESS HOURS AND AT SUCH PLACE OR PLACES AS THE COLLATERAL AGENT MAY
FIX AND STATE IN THE NOTICE OF SUCH SALE.  AT ANY SALE OR OTHER DISPOSITION, THE
COLLATERAL, OR PORTION THEREOF, TO BE SOLD MAY BE SOLD IN ONE LOT

 

21

--------------------------------------------------------------------------------


 

AS AN ENTIRETY OR IN SEPARATE PARCELS, AS THE COLLATERAL AGENT MAY (IN ITS SOLE
AND ABSOLUTE DISCRETION) DETERMINE.  IF ANY OF THE COLLATERAL IS SOLD, LEASED,
OR OTHERWISE DISPOSED OF BY THE COLLATERAL AGENT ON CREDIT, THE SECURED
OBLIGATIONS SHALL NOT BE DEEMED TO HAVE BEEN REDUCED AS A RESULT THEREOF UNLESS
AND UNTIL PAYMENT IS FINALLY RECEIVED THEREON BY THE COLLATERAL AGENT.  IN THE
EVENT THAT THE PURCHASER FAILS TO PAY FOR THE COLLATERAL, THE COLLATERAL AGENT
MAY RESELL THE COLLATERAL AND APPLY THE PROCEEDS FROM SUCH RESALE IN ACCORDANCE
WITH THE TERMS OF THE CREDIT AGREEMENT.

 

(K)           AT ANY PUBLIC (OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
PRIVATE) SALE MADE PURSUANT TO THIS SECTION 6.1, THE COLLATERAL AGENT OR ANY
OTHER SECURED PARTY MAY BID FOR OR PURCHASE, FREE (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) FROM ANY RIGHT OF REDEMPTION, STAY, VALUATION OR APPRAISAL ON
THE PART OF ANY GRANTOR, THE COLLATERAL OR ANY PART THEREOF OFFERED FOR SALE AND
MAY MAKE PAYMENT ON ACCOUNT THEREOF BY USING ANY CLAIM THEN DUE AND PAYABLE TO
THE COLLATERAL AGENT OR SUCH OTHER SECURED PARTY FROM ANY GRANTOR ON ACCOUNT OF
THE SECURED OBLIGATIONS AS A CREDIT AGAINST THE PURCHASE PRICE, AND THE
COLLATERAL AGENT OR SUCH OTHER SECURED PARTY MAY, UPON COMPLIANCE WITH THE TERMS
OF SALE, HOLD, RETAIN AND DISPOSE OF SUCH PROPERTY WITHOUT FURTHER
ACCOUNTABILITY TO ANY GRANTOR THEREFOR.

 

(L)            FOR PURPOSES HEREOF, A WRITTEN AGREEMENT TO PURCHASE THE
COLLATERAL OR ANY PORTION THEREOF SHALL BE TREATED AS A SALE THEREOF.  THE
COLLATERAL AGENT SHALL BE FREE TO CARRY OUT SUCH SALE PURSUANT TO SUCH AGREEMENT
AND NO GRANTOR SHALL BE ENTITLED TO THE RETURN OF THE COLLATERAL OR ANY PORTION
THEREOF SUBJECT THERETO, NOTWITHSTANDING THE FACT THAT AFTER THE COLLATERAL
AGENT SHALL HAVE ENTERED INTO SUCH AN AGREEMENT ALL EVENTS OF DEFAULT SHALL HAVE
BEEN REMEDIED AND THE SECURED OBLIGATIONS PAID IN FULL.

 

(M)          AS AN ALTERNATIVE TO EXERCISING THE POWER OF SALE HEREIN CONFERRED
UPON IT, THE COLLATERAL AGENT MAY PROCEED BY A SUIT OR SUITS AT LAW OR IN EQUITY
TO FORECLOSE UPON THE COLLATERAL AND TO SELL THE COLLATERAL OR ANY PORTION
THEREOF PURSUANT TO A JUDGMENT OR DECREE OF A COURT OR COURTS HAVING COMPETENT
JURISDICTION OR PURSUANT TO A PROCEEDING BY A COURT-APPOINTED RECEIVER.

 

(N)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR HEREBY
WAIVES ALL RIGHTS OF REDEMPTION, STAY, VALUATION AND APPRAISAL WHICH SUCH
GRANTOR NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR
STATUTE NOW EXISTING OR HEREAFTER ENACTED.

 


SECTION 6.2                 GRANT OF NON-EXCLUSIVE LICENSE. FOR THE PURPOSE OF
ENABLING THE COLLATERAL AGENT TO EXERCISE THE COLLATERAL AGENT’S RIGHTS AND
REMEDIES UNDER SECTION 6.1 (INCLUDING, WITHOUT LIMITATION, IN ORDER TO TAKE
POSSESSION OF, HOLD, PRESERVE, PROCESS, ASSEMBLE, PREPARE FOR SALE, MARKET FOR
SALE, SELL OR OTHERWISE DISPOSE OF THE COLLATERAL) AT SUCH TIME AS THE
COLLATERAL AGENT SHALL BE LAWFULLY ENTITLED TO EXERCISE THE COLLATERAL AGENT’S
RIGHTS AND REMEDIES UNDER SECTION 6.1, EACH GRANTOR HEREBY (I) GRANTS TO THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES, A ROYALTY FREE, NON-EXCLUSIVE, IRREVOCABLE LICENSE, SUCH LICENSE BEING
WITH RESPECT TO THE COLLATERAL AGENT’S EXERCISE OF THE COLLATERAL AGENT’S RIGHTS
AND REMEDIES UNDER SECTION 6.1 INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH
ANY COMPLETION OF THE MANUFACTURE OF INVENTORY OR ANY SALE OR OTHER DISPOSITION
OF INVENTORY (A) TO USE, APPLY, AND AFFIX ANY TRADEMARK, TRADE NAME, LOGO OR THE
LIKE IN WHICH ANY GRANTOR NOW OR HEREAFTER HAS RIGHTS, (B) TO USE, LICENSE OR
SUBLICENSE ANY INTELLECTUAL PROPERTY, COMPUTER SOFTWARE NOW OWNED, HELD OR
HEREAFTER ACQUIRED BY SUCH GRANTOR, INCLUDING IN SUCH LICENSE ACCESS TO ALL
MEDIA AND TO THE EXTENT TO WHICH ANY OF THE LICENSED ITEMS MAY BE RECORDED OR
STORED AND TO ALL SUCH COMPUTER

 

22

--------------------------------------------------------------------------------



 


SOFTWARE PROGRAMS AND TO THE EXTENT USED FOR THE COMPILATION OR PRINT OUT
THEREOF, PROVIDED THAT THE COLLATERAL AGENT’S USE OF THE PROPERTY DESCRIBED IN
SUBCLAUSES (A) AND (B) ABOVE WILL COMPLY WITH ALL APPLICABLE LAW, AND (C) TO USE
ANY AND ALL FURNITURE, FIXTURES AND EQUIPMENT CONTAINED IN ANY  PREMISES OWNED
OR OCCUPIED BY ANY GRANTOR IN CONNECTION WITH THE  EXERCISE OF THE COLLATERAL
AGENT’S RIGHTS AND REMEDIES UNDER SECTION 6.1, AND (II) WITHOUT LIMITING THE
PROVISIONS OF SECTION 6.1(F), ABOVE, AGREES TO PROVIDE THE COLLATERAL AGENT
AND/OR ITS AGENTS WITH ACCESS TO, AND THE RIGHT TO USE, ANY SUCH PREMISES OWNED
OR OCCUPIED BY ANY GRANTOR.


 


SECTION 6.3                 APPLICATION OF PROCEEDS.  AFTER THE OCCURRENCE OF AN
EVENT OF DEFAULT AND ACCELERATION OF THE SECURED OBLIGATIONS, THE COLLATERAL
AGENT SHALL APPLY THE PROCEEDS OF ANY COLLECTION OR SALE OF THE COLLATERAL, AS
WELL AS ANY COLLATERAL CONSISTING OF CASH, OR ANY COLLATERAL GRANTED UNDER ANY
OTHER OF THE SECURITY DOCUMENTS IN THE MANNER SET FORTH IN SECTION 7.4 OF THE
CREDIT AGREEMENT.


 


SECTION 6.4                 VOTING RIGHTS.


 

(A)           SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING:

 

(i)            Each Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Pledged Collateral of such Grantor or
any part thereof for any purpose.  For so long as any Grantor shall have the
right to vote the Pledged Interests of such Grantor, such Grantor covenants and
agrees that it will not, without the prior written consent of the Collateral
Agent, vote or take any consensual action with respect to the Pledged Interests
which would materially affect the rights of the Collateral Agent, any other
Secured Party or the value of the Pledged Interests.  The Collateral Agent shall
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to this Section 6.04(a)(i).

 

(ii)           Each Grantor shall be entitled to receive and retain any and all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Collateral, from time to
time received, receivable or otherwise distributed to such Grantor in respect of
or in exchange for any or all of the Pledged Collateral (any of the foregoing, a
“Distribution” and collectively the “Distributions”) paid in respect of the
Pledged Collateral of such Grantor to the extent that the payment thereof is not
otherwise prohibited by the terms of the Loan Documents; provided, however, that
any and all Distributions paid or payable other than in cash (other than in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in-surplus) in respect of,
and instruments and other property received, receivable or otherwise distributed
in respect of, or in exchange for, any Pledged Collateral, shall be, and,
subject to the limitations in the definition of “Collateral”, be promptly
delivered to the Collateral Agent to hold as Pledged Collateral and shall, if
received by such Grantor, be received in trust for the benefit of the Collateral
Agent, be segregated from the other property or funds of such Grantor and be
promptly delivered to the Collateral Agent as

 

23

--------------------------------------------------------------------------------


 

Pledged Collateral in the same form as so received (with any necessary
endorsement).

 

(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT:

 

(i)            All rights of each Grantor (x) to exercise or refrain from
exercising the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to Section 6.04(a)(i) shall automatically cease
and (y) to receive Distributions that it would otherwise be authorized to
receive and retain pursuant to 6.04(a)(ii) shall automatically cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
thereupon have the sole right to exercise or refrain from exercising such voting
and other consensual rights and to receive and hold as Pledged Collateral such
dividends, interest and other distributions; provided that, unless otherwise
directed by the Required Lenders, the Collateral Agent shall have the right from
time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights.  Any and all money and other
property paid over to or received by the Collateral Agent pursuant to the
provisions of this Section 6.04(b)(i) shall be retained by the Collateral Agent
in an account to be established by the Collateral Agent upon receipt of such
money or other property and shall be applied in accordance with the provisions
of the Credit Agreement.  After all Events of Default have been cured or waived
and the Borrowers have delivered to the Collateral Agent a certificate to that
effect, the Collateral Agent shall promptly repay to each Grantor (without
interest) all dividends or interest that such Grantor would otherwise be
permitted to retain pursuant to the terms of this Section 6.04 and that remain
in such account.

 

(ii)           All Distributions that are received by any Grantor contrary to
the provisions of paragraph (i) of this Section 6.04(b) shall be received in
trust for the benefit of the Collateral Agent, shall be segregated from other
funds of such Grantor and shall be promptly paid over to the Collateral Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement).

 

(C)           THIS SECTION 6.4 SHALL NOT APPLY TO ANY PLEDGED COLLATERAL THAT IS
ULC SHARES OR TO ANY DISTRIBUTIONS THAT ARE PAID IN RESPECT OF ULC SHARES.

 


SECTION 6.5       ULC SHARES.


 

(A)           NOTWITHSTANDING ANY PROVISIONS TO THE CONTRARY CONTAINED IN THIS
AGREEMENT OR ANY OTHER DOCUMENT OR AGREEMENT AMONG ALL OR SOME OF THE PARTIES
HERETO, EACH GRANTOR THAT IS THE REGISTERED AND BENEFICIAL OWNER OF ANY PLEDGED
COLLATERAL WHICH ARE ULC SHARES (“ULC PLEDGOR”) WILL REMAIN SO UNTIL SUCH TIME
AS SUCH ULC SHARES ARE EFFECTIVELY TRANSFERRED INTO THE NAME OF THE COLLATERAL
AGENT, ANY SECURED PARTY OR ANY OTHER PERSON ON THE BOOKS AND RECORDS OF SUCH
ULC.  ACCORDINGLY, EACH ULC PLEDGOR SHALL BE ENTITLED TO RECEIVE AND RETAIN FOR
ITS OWN ACCOUNT ANY DISTRIBUTION IN RESPECT OF SUCH PLEDGED COLLATERAL (EXCEPT
INSOFAR AS SUCH ULC PLEDGOR HAS GRANTED A SECURITY INTEREST IN SUCH
DISTRIBUTION, AND ANY SHARES WHICH ARE PLEDGED COLLATERAL SHALL BE DELIVERED TO
THE COLLATERAL AGENT TO HOLD AS PLEDGED COLLATERAL HEREUNDER) AND SHALL  HAVE
THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL AND TO CONTROL THE DIRECTION,
MANAGEMENT AND POLICIES OF THE APPLICABLE ULC ISSUER TO THE SAME EXTENT AS SUCH
ULC PLEDGOR WOULD IF SUCH PLEDGED COLLATERAL WERE NOT PLEDGED TO THE COLLATERAL
AGENT (FOR ITS OWN BENEFIT AND FOR THE

 

24

--------------------------------------------------------------------------------


 

BENEFIT OF THE SECURED PARTIES) PURSUANT HERETO.  NOTHING IN THIS AGREEMENT OR
ANY OTHER DOCUMENT OR AGREEMENT AMONG ALL OR SOME OF THE PARTIES HERETO IS
INTENDED TO, AND NOTHING IN THIS AGREEMENT OR ANY OTHER DOCUMENT OR AGREEMENT
AMONG ALL OR SOME OF THE PARTIES HERETO SHALL, CONSTITUTE THE COLLATERAL AGENT,
ANY SECURED PARTY OR ANY OTHER PERSON OTHER THAN A ULC PLEDGOR A MEMBER OF A ULC
FOR THE PURPOSES OF THE COMPANIES ACT (NOVA SCOTIA) UNTIL SUCH TIME AS NOTICE IS
GIVEN TO SUCH ULC PLEDGOR AND FURTHER STEPS ARE TAKEN PURSUANT HERETO OR THERETO
SO AS TO REGISTER THE COLLATERAL  AGENT, ANY SECURED PARTY OR ANY OTHER PERSON
AS HOLDER OF THE APPLICABLE ULC SHARES.  TO THE EXTENT ANY PROVISION HEREOF
WOULD HAVE THE EFFECT OF CONSTITUTING THE COLLATERAL  AGENT OR ANY SECURED PARTY
AS A MEMBER OF ANY ULC PRIOR TO SUCH TIME, SUCH PROVISION SHALL BE SEVERED
THEREFROM AND SHALL BE INEFFECTIVE WITH RESPECT TO PLEDGED COLLATERAL WHICH ARE
ULC SHARES WITHOUT OTHERWISE INVALIDATING OR RENDERING UNENFORCEABLE THIS
AGREEMENT OR INVALIDATING OR RENDERING UNENFORCEABLE SUCH PROVISION INSOFAR AS
IT RELATES TO PLEDGED COLLATERAL WHICH ARE NOT ULC SHARES.

 

(B)           EXCEPT UPON THE EXERCISE OF RIGHTS TO SELL, TRANSFER OR OTHERWISE
DISPOSE OF THE PLEDGED STOCK ISSUED BY A ULC FOLLOWING THE OCCURRENCE OF AN
EVENT OF DEFAULT PURSUANT TO ARTICLE VI, NO ULC PLEDGOR SHALL CAUSE OR PERMIT,
OR ENABLE ANY ULC IN WHICH THEY HOLD ULC SHARES TO CAUSE OR PERMIT, THE
COLLATERAL AGENT OR ANY OTHER SECURED PARTY TO:  (I) BE REGISTERED AS
SHAREHOLDER OR MEMBER OF SUCH ULC; (II) ACCEPT OR REQUEST STOCK POWERS OF
ATTORNEY IN RESPECT OF SUCH PERSON ENDORSED OR ASSIGNED IN FAVOR OF THE
COLLATERAL AGENT OR OTHER SECURED PARTY; (III) HAVE ANY NOTATION ENTERED IN ITS
FAVOR IN THE SHARE REGISTER OF SUCH ULC; (IV) BE HELD OUT AS A SHAREHOLDER OR
MEMBER OF SUCH ULC; (V) RECEIVE, DIRECTLY OR INDIRECTLY, ANY DIVIDENDS, PROPERTY
OR OTHER DISTRIBUTIONS FROM SUCH ULC BY REASON OF THE COLLATERAL AGENT OR ANY
OTHER SECURED PARTY HOLDING A SECURITY INTEREST IN SUCH ULC; OR (VI) ACT AS A
SHAREHOLDER OR MEMBER OF SUCH ULC, OR EXERCISE ANY RIGHTS OF A SHAREHOLDER OR
MEMBER INCLUDING THE RIGHT TO ATTEND A MEETING OF, OR TO VOTE THE SHARES OF,
SUCH ULC.

 


SECTION 6.6                 DISPOSITION OF PLEDGED COLLATERAL BY COLLATERAL
AGENT.  NONE OF THE PLEDGED COLLATERAL EXISTING AS OF THE DATE OF THIS AGREEMENT
IS, AND NONE OF THE PLEDGED COLLATERAL HEREAFTER ACQUIRED ON THE DATE OF
ACQUISITION THEREOF WILL BE, REGISTERED OR QUALIFIED UNDER THE VARIOUS FEDERAL
OR STATE SECURITIES LAWS OF THE UNITED STATES AND DISPOSITION THEREOF AFTER AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING MAY BE RESTRICTED TO ONE OR MORE
PRIVATE (INSTEAD OF PUBLIC) SALES IN VIEW OF THE LACK OF SUCH REGISTRATION. 
EACH GRANTOR UNDERSTANDS THAT IN CONNECTION WITH SUCH DISPOSITION, THE
COLLATERAL AGENT MAY APPROACH ONLY A RESTRICTED NUMBER OF POTENTIAL PURCHASERS
AND FURTHER UNDERSTANDS THAT A SALE UNDER SUCH CIRCUMSTANCES MAY YIELD A LOWER
PRICE FOR THE PLEDGED COLLATERAL THAN IF THE PLEDGED COLLATERAL WERE REGISTERED
AND QUALIFIED PURSUANT TO FEDERAL AND STATE SECURITIES LAWS AND SOLD ON THE OPEN
MARKET.  EACH GRANTOR, THEREFORE, AGREES THAT:  (A) IF THE COLLATERAL AGENT
SHALL, PURSUANT TO THE TERMS OF THIS AGREEMENT, SELL OR CAUSE THE PLEDGED
COLLATERAL OR ANY PORTION THEREOF TO BE SOLD AT A PRIVATE SALE, THE COLLATERAL
AGENT SHALL HAVE THE RIGHT TO RELY UPON THE ADVICE AND OPINION OF ANY NATIONALLY
RECOGNIZED BROKERAGE OR INVESTMENT FIRM (BUT SHALL NOT BE OBLIGATED TO SEEK SUCH
ADVICE AND THE FAILURE TO DO SO SHALL NOT BE CONSIDERED IN DETERMINING THE
COMMERCIAL REASONABLENESS OF SUCH ACTION) AS TO THE BEST MANNER IN WHICH TO
OFFER THE PLEDGED COLLATERAL OR ANY PORTION THEREOF FOR SALE AND AS TO THE BEST
PRICE REASONABLY OBTAINABLE AT THE PRIVATE SALE THEREOF; AND (B) SUCH RELIANCE
SHALL BE CONCLUSIVE EVIDENCE THAT THE COLLATERAL AGENT HAS HANDLED THE
DISPOSITION IN A COMMERCIALLY REASONABLE MANNER.


 


25

--------------------------------------------------------------------------------



 


ARTICLE VII

 

Perfection of Security Interest

 


SECTION 7.1                 PERFECTION BY FILING.  THIS AGREEMENT CONSTITUTES AN
AUTHENTICATED RECORD,  AND EACH GRANTOR HEREBY AUTHORIZES THE COLLATERAL AGENT,
PURSUANT TO THE PROVISIONS OF SECTIONS 2.1 AND 5.2, TO FILE ONE OR MORE
FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, RELATIVE TO ALL OR
ANY PART OF THE COLLATERAL, IN SUCH FILING OFFICES AS THE COLLATERAL AGENT SHALL
DEEM APPROPRIATE, INCLUDING RECORDING OF THE IP AGREEMENTS WITH THE UNITED
STATES PATENT AND TRADEMARK OFFICE,  THE UNITED STATES COPYRIGHT OFFICE, THE
CANADIAN INTELLECTUAL PROPERTY OFFICE AND THE CANADIAN INDUSTRIAL DESIGN OFFICE,
AND THE GRANTORS SHALL PAY THE COLLATERAL AGENT’S REASONABLE COSTS AND EXPENSES
INCURRED IN CONNECTION THEREWITH.  EACH GRANTOR HEREBY FURTHER AGREES THAT A
CARBON, PHOTOGRAPHIC, OR OTHER REPRODUCTION OF THIS AGREEMENT SHALL BE
SUFFICIENT AS A FINANCING STATEMENT AND MAY BE FILED AS A FINANCING STATEMENT IN
ANY AND ALL JURISDICTIONS.


 


SECTION 7.2                 OTHER PERFECTION, ETC.  THE GRANTORS SHALL AT ANY
TIME AND FROM TIME TO TIME TAKE SUCH STEPS AS THE COLLATERAL AGENT MAY
REASONABLY REQUEST FOR THE COLLATERAL AGENT (A) TO OBTAIN AN ACKNOWLEDGMENT, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, OF ANY
BAILEE HAVING POSSESSION OF ANY OF THE COLLATERAL THAT THE BAILEE HOLDS SUCH
COLLATERAL FOR THE COLLATERAL AGENT, (B) TO OBTAIN “CONTROL” OF ANY DEPOSIT
ACCOUNTS, SECURITIES ACCOUNTS, CONCENTRATION ACCOUNTS, LETTER-OF-CREDIT RIGHTS,
INVESTMENT PROPERTY, OR ELECTRONIC CHATTEL PAPER, WITH ANY AGREEMENTS
ESTABLISHING CONTROL TO BE IN FORM AND SUBSTANCE SATISFACTORY TO THE COLLATERAL
AGENT (AND WHICH MAY ALSO BE FOR THE BENEFIT OF THE AGENT FOR THE TERM LOAN),
AND (C) OTHERWISE TO INSURE THE CONTINUED PERFECTION OF THE COLLATERAL AGENT’S
SECURITY INTEREST IN ANY OF THE COLLATERAL WITH THE PRIORITY DESCRIBED IN
SECTION 3.3 AND OF THE PRESERVATION OF ITS RIGHTS THEREIN. THE GRANTORS
ACKNOWLEDGE THAT NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED THEREIN, THE
BLOCKED ACCOUNT AGREEMENTS, CREDIT CARD NOTIFICATIONS, AND LANDLORD WAIVERS AND
CONSENTS PREVIOUSLY EXECUTED AND DELIVERED TO, OR FOR THE BENEFIT OF, THE
COLLATERAL AGENT SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL ALL SECURED
OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, ON ACCOUNT OF THE OBLIGATIONS OWED
BY THE FACILITY GUARANTORS UNDER THE FACILITY GUARANTOR SECURITY DOCUMENTS) ARE
PAID IN FULL, THE LENDERS HAVE NO FURTHER COMMITMENT TO LEND, THE LETTER OF
CREDIT OUTSTANDINGS HAVE BEEN REDUCED TO ZERO OR FULLY CASH COLLATERALIZED IN A
MANNER REASONABLY SATISFACTORY TO THE ISSUING BANKS AND THE ADMINISTRATIVE
AGENT, AND THE ISSUING BANKS HAVE NO FURTHER OBLIGATION TO ISSUE LETTERS OF
CREDIT UNDER THE CREDIT AGREEMENT, AND ANY OBLIGATIONS RELATED TO LETTERS OF
CREDIT, CASH MANAGEMENT SERVICES OR BANK PRODUCTS HAVE BEEN FULLY CASH
COLLATERALIZED IN A MANNER REASONABLY SATISFACTORY TO THE RESPECTIVE LENDER TO
WHOM SUCH OBLIGATIONS ARE OWED.


 


SECTION 7.3                 SAVINGS CLAUSE. NOTHING CONTAINED IN THIS
ARTICLE VII SHALL BE CONSTRUED TO NARROW THE SCOPE OF THE COLLATERAL AGENT’S
SECURITY INTEREST IN ANY OF THE COLLATERAL OR THE PERFECTION OR PRIORITY THEREOF
OR TO IMPAIR OR OTHERWISE LIMIT ANY OF THE COLLATERAL AGENT’S RIGHTS AND
REMEDIES HEREUNDER EXCEPT (AND THEN ONLY TO THE EXTENT) AS MANDATED BY THE UCC
OR THE PRUCC.


 


26

--------------------------------------------------------------------------------



 


ARTICLE VIII

 

Miscellaneous

 


SECTION 8.1                 NOTICES.  ALL COMMUNICATIONS AND NOTICES HEREUNDER
SHALL (EXCEPT AS OTHERWISE EXPRESSLY PERMITTED HEREIN) BE IN WRITING AND GIVEN
AS PROVIDED IN SECTION 9.1 OF THE CREDIT AGREEMENT.


 


SECTION 8.2                 SECURITY INTEREST ABSOLUTE.  ALL RIGHTS OF THE
COLLATERAL AGENT HEREUNDER, THE SECURITY INTEREST AND ALL OBLIGATIONS OF THE
GRANTORS HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF (A) ANY
LACK OF VALIDITY OR ENFORCEABILITY OF THE CREDIT AGREEMENT, ANY OTHER LOAN
DOCUMENT, ANY AGREEMENT WITH RESPECT TO ANY OF THE SECURED OBLIGATIONS OR ANY
OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY OF THE FOREGOING, (B) ANY CHANGE
IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY
OF THE SECURED OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT
TO ANY DEPARTURE FROM THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY
OTHER AGREEMENT OR INSTRUMENT, (C) ANY EXCHANGE, RELEASE OR NON-PERFECTION OF
ANY LIEN ON OTHER COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR
CONSENT UNDER OR DEPARTURE FROM ANY GUARANTEE, SECURING OR GUARANTEEING ALL OR
ANY OF THE SECURED OBLIGATIONS, OR (D) ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY GRANTOR IN
RESPECT OF THE SECURED OBLIGATIONS OR THIS AGREEMENT.


 


SECTION 8.3                 SURETYSHIP WAIVERS BY GRANTORS. THE GRANTORS WAIVE
DEMAND, NOTICE, PROTEST, NOTICE OF ACCEPTANCE OF THIS AGREEMENT, NOTICE OF LOANS
MADE, CREDIT EXTENDED, COLLATERAL RECEIVED OR DELIVERED OR OTHER ACTION TAKEN IN
RELIANCE HEREON AND ALL OTHER DEMANDS AND NOTICES OF ANY DESCRIPTION.  WITH
RESPECT TO BOTH THE SECURED OBLIGATIONS AND THE COLLATERAL, EACH GRANTOR ASSENTS
TO ANY EXTENSION OR POSTPONEMENT OF THE TIME OF PAYMENT OR ANY OTHER INDULGENCE,
TO ANY SUBSTITUTION, EXCHANGE OR RELEASE OF OR FAILURE TO PERFECT ANY SECURITY
INTEREST IN ANY COLLATERAL, TO THE ADDITION OR RELEASE OF ANY PARTY OR PERSON
PRIMARILY OR SECONDARILY LIABLE, TO THE ACCEPTANCE OF PARTIAL PAYMENT THEREON
AND THE SETTLEMENT, COMPROMISING OR ADJUSTING OF ANY THEREOF, ALL IN SUCH MANNER
AND AT SUCH TIME OR TIMES AS THE COLLATERAL AGENT MAY DEEM ADVISABLE.  THE
COLLATERAL AGENT SHALL HAVE NO DUTY AS TO THE COLLECTION OR PROTECTION OF THE
COLLATERAL OR ANY INCOME THEREFROM, THE PRESERVATION OF RIGHTS AGAINST PRIOR
PARTIES, OR THE PRESERVATION OF ANY RIGHTS PERTAINING THERETO.  EACH OF THE
GRANTORS FURTHER WAIVES ANY AND ALL OTHER SURETYSHIP DEFENSES.


 


SECTION 8.4                 MARSHALLING.  NEITHER THE COLLATERAL AGENT NOR ANY
LENDER SHALL BE REQUIRED TO MARSHAL ANY PRESENT OR FUTURE COLLATERAL SECURITY
(INCLUDING BUT NOT LIMITED TO THE COLLATERAL) FOR, OR OTHER ASSURANCES OF
PAYMENT OF, THE SECURED OBLIGATIONS OR ANY OF THEM OR TO RESORT TO SUCH
COLLATERAL SECURITY OR OTHER ASSURANCES OF PAYMENT IN ANY PARTICULAR ORDER, AND
ALL OF THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT OR ANY LENDER HEREUNDER
AND OF THE COLLATERAL AGENT OR ANY LENDER IN RESPECT OF SUCH COLLATERAL SECURITY
AND OTHER ASSURANCES OF PAYMENT SHALL BE CUMULATIVE AND IN ADDITION TO ALL OTHER
RIGHTS AND REMEDIES, HOWEVER EXISTING OR ARISING.  TO THE EXTENT THAT IT
LAWFULLY MAY, EACH GRANTOR HEREBY AGREES THAT IT WILL NOT INVOKE ANY LAW
RELATING TO THE MARSHALLING OF COLLATERAL WHICH MIGHT CAUSE DELAY IN OR IMPEDE
THE ENFORCEMENT OF THE COLLATERAL AGENT’S RIGHTS AND REMEDIES UNDER THIS
AGREEMENT OR UNDER ANY OTHER INSTRUMENT CREATING OR EVIDENCING ANY OF THE
SECURED OBLIGATIONS OR UNDER WHICH ANY OF THE SECURED OBLIGATIONS IS OUTSTANDING
OR BY WHICH ANY OF THE SECURED OBLIGATIONS IS SECURED OR PAYMENT THEREOF IS
OTHERWISE ASSURED, AND, TO THE EXTENT THAT IT LAWFULLY MAY, EACH GRANTOR HEREBY
IRREVOCABLY WAIVES THE BENEFITS OF ALL SUCH LAWS.


 


27

--------------------------------------------------------------------------------



 


SECTION 8.5                 SURVIVAL OF AGREEMENT.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY THE GRANTORS HEREIN AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO
HAVE BEEN RELIED UPON BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES AND
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE MAKING OF ANY LOANS AND THE ISSUANCE OF ANY LETTERS OF CREDIT,
AND SHALL CONTINUE IN FULL FORCE AND EFFECT SUBJECT TO THE PROVISIONS OF
SECTION 9.6 OF THE CREDIT AGREEMENT AND AS LONG AS THE SECURED OBLIGATIONS ARE
OUTSTANDING AND UNPAID OR THE LETTER OF CREDIT OUTSTANDINGS DO NOT EQUAL ZERO,
OR ARE NOT FULLY CASH COLLATERALIZED IN A MANNER SATISFACTORY TO THE ISSUING
BANKS AND THE ADMINISTRATIVE AGENT, AND AS LONG AS THE COMMITMENTS HAVE NOT
EXPIRED OR TERMINATED.


 


SECTION 8.6                 BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS. 
WHENEVER IN THIS AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED TO, SUCH
REFERENCE SHALL BE DEEMED TO INCLUDE THE SUCCESSORS AND ASSIGNS OF SUCH PARTY
(SUBJECT TO THE PROVISIONS OF THE CREDIT AGREEMENT), AND ALL COVENANTS, PROMISES
AND AGREEMENTS BY OR ON BEHALF OF THE GRANTORS THAT ARE CONTAINED IN THIS
AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF EACH GRANTOR AND ITS RESPECTIVE
SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON EACH GRANTOR AND
THE COLLATERAL AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND SHALL
INURE TO THE BENEFIT OF EACH GRANTOR, THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT NO GRANTOR
SHALL HAVE THE RIGHT TO ASSIGN OR TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER
OR ANY INTEREST HEREIN OR IN THE COLLATERAL (AND ANY SUCH ATTEMPTED ASSIGNMENT
OR TRANSFER SHALL BE VOID) EXCEPT AS EXPRESSLY PERMITTED BY THIS AGREEMENT OR
THE CREDIT AGREEMENT.  THIS AGREEMENT SHALL BE CONSTRUED AS A SEPARATE AGREEMENT
WITH RESPECT TO EACH GRANTOR AND MAY BE AMENDED, MODIFIED, SUPPLEMENTED, WAIVED
OR RELEASED WITH RESPECT TO ANY GRANTOR WITHOUT THE APPROVAL OF ANY OTHER
GRANTOR AND WITHOUT AFFECTING THE OBLIGATIONS OF ANY OTHER GRANTOR HEREUNDER.


 


SECTION 8.7                 COLLATERAL AGENT’S FEES AND EXPENSES;
INDEMNIFICATION.


 

(a)           Without limiting any of their obligations under the Credit
Agreement or the other Loan Documents, the Grantors jointly and severally agree
to pay all reasonable out-of-pocket expenses reasonably incurred by the
Collateral Agent, including the reasonable and documented fees, charges and
disbursements of any counsel and any outside consultants for the Collateral
Agent, in connection with (i) the administration of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from or other realization
upon any of the Collateral, (iii) the exercise, enforcement or protection of any
of the Collateral Agent’s Rights and Remedies hereunder or (iv) the failure of
any Grantor to perform or observe any of the provisions hereof.

 

(b)           Without limiting any of their indemnification obligations under
the Credit Agreement or the other Loan Documents, the Grantors shall jointly and
severally agree to indemnify each Secured Party and their respective Affiliates
(each such Person being called an “Indemnitee”), and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of, (i) the
execution or delivery or performance of this Agreement or any other Loan
Document, the performance by any Grantor of its obligations under this Agreement
or any other Loan Document, or the consummation of the transactions contemplated
by the Loan Documents or any other transactions contemplated hereby, or (ii) any
actual or prospective claim, litigation, investigation or proceeding

 

28

--------------------------------------------------------------------------------


 

relating to any of the foregoing or to the Collateral, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence, willful misconduct, bad
faith or breach of the contractual obligations of such Indemnitee or any
Affiliate of such Indemnitee or with respect to a claim by one Indemnified Party
against another Indemnified Party.

 

(d)           Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Security Documents.  All
amounts due under this Section 8.7 shall be payable on written demand therefor.

 


SECTION 8.8                 GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT AND THE SECURED OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING,
WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


 


SECTION 8.9                 WAIVERS; AMENDMENT.


 

(a)           The rights, remedies, powers, privileges, and discretions of the
Collateral Agent hereunder (herein, the “Collateral Agent’s Rights and
Remedies”) shall be cumulative and not exclusive of any rights or remedies which
it would otherwise have.  No delay or omission by the Collateral Agent in
exercising or enforcing any of the Collateral Agent’s Rights and Remedies shall
operate as, or constitute, a waiver thereof.  No waiver by the Collateral Agent
of any Event of Default or of any Default under any other agreement shall
operate as a waiver of any other Event of Default or other Default hereunder or
under any other agreement.  No single or partial exercise of any of the
Collateral Agent’s Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between the Collateral Agent and any
Person, at any time, shall preclude the other or further exercise of the
Collateral Agent’s Rights and Remedies.  No waiver by the Collateral Agent of
any of the Collateral Agent’s Rights and Remedies on any one occasion shall be
deemed a waiver on any subsequent occasion, nor shall it be deemed a continuing
waiver.  The Collateral Agent’s Rights and Remedies may be exercised at such
time or times and in such order of preference as the Collateral Agent may
determine. The Collateral Agent’s Rights and Remedies may be exercised without
resort or regard to any other source of satisfaction of the Secured
Obligations.  No waiver of any provisions of this Agreement or any other Loan
Document or consent to any departure by any Grantor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No notice to or demand on any Grantor in any case
shall entitle such Grantor or any other Grantor to any other or further notice
or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Collateral Agent and the Grantor or Grantors with respect to whom such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.2 of the Credit Agreement.

 

29

--------------------------------------------------------------------------------



 


SECTION 8.10               WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION 8.10.


 


SECTION 8.11               SEVERABILITY.  IN THE EVENT ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS AGREEMENT SHOULD BE HELD INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY (IT BEING UNDERSTOOD THAT THE INVALIDITY OF A PARTICULAR
PROVISION IN A PARTICULAR JURISDICTION SHALL NOT IN AND OF ITSELF AFFECT THE
VALIDITY OF SUCH PROVISION IN ANY OTHER JURISDICTION).


 


SECTION 8.12               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS (AND BY DIFFERENT PARTIES ON DIFFERENT COUNTERPARTS), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH, WHEN TAKEN TOGETHER,
SHALL CONSTITUTE A SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE TO THIS AGREEMENT BY TELECOPY OR OTHER ELECTRONIC IMAGE SCAN
TRANSMISSION (E.G., “PDF” OR “TIF” VIA E-MAIL) SHALL BE AS EFFECTIVE AS DELIVERY
OF A MANUALLY EXECUTED COUNTERPART TO THIS AGREEMENT.


 


SECTION 8.13               HEADINGS.  ARTICLE AND SECTION HEADINGS USED HEREIN
ARE FOR THE PURPOSE OF REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT AND ARE
NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO CONSIDERATION IN
INTERPRETING, THIS AGREEMENT.


 


SECTION 8.14               JURISDICTION; CONSENT TO SERVICE OF PROCESS.


 

(A)           EACH GRANTOR AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENT TO THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS.  EACH GRANTOR HEREBY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM.

 

(B)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.1.  NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 


SECTION 8.15               TERMINATION; RELEASE OF COLLATERAL.


 

(A)           UPON ANY DISPOSITION OF COLLATERAL IN CONNECTION WITH ANY
DISPOSITION PERMITTED UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
(OTHER THAN A SALE OR TRANSFER TO A GRANTOR), OR UPON THE EFFECTIVENESS OF ANY
WRITTEN CONSENT TO THE RELEASE OF THE SECURITY INTEREST

 

30

--------------------------------------------------------------------------------


 

GRANTED HEREBY IN ANY COLLATERAL PURSUANT TO SECTION 9.2 OF THE CREDIT
AGREEMENT, THE SECURITY INTEREST IN SUCH COLLATERAL SHALL BE AUTOMATICALLY
RELEASED.

 

(B)           EXCEPT FOR THOSE PROVISIONS WHICH EXPRESSLY SURVIVE THE
TERMINATION THEREOF, THE CREDIT AGREEMENT, THIS AGREEMENT AND THE SECURITY
INTEREST SHALL, SUBJECT TO SECTION 9.6 OF THE CREDIT AGREEMENT, TERMINATE WHEN
ALL THE SECURED OBLIGATIONS (OTHER THAN ANY OF THE SECURED OBLIGATIONS WHICH ARE
NOT LOAN AGREEMENT OBLIGATIONS, AND WHICH ARE NOT THEN DUE AND OWING) HAVE BEEN
PAID IN FULL, THE LENDERS HAVE NO FURTHER COMMITMENT TO LEND, THE LETTER OF
CREDIT OUTSTANDINGS HAVE BEEN REDUCED TO ZERO OR FULLY CASH COLLATERALIZED IN A
MANNER REASONABLY SATISFACTORY TO THE ISSUING BANKS AND THE ADMINISTRATIVE
AGENT, AND THE ISSUING BANKS HAVE NO FURTHER OBLIGATION TO ISSUE LETTERS OF
CREDIT UNDER THE CREDIT AGREEMENT, AND ANY OBLIGATIONS RELATED TO LETTERS OF
CREDIT, CASH MANAGEMENT SERVICES OR BANK PRODUCTS HAVE BEEN FULLY CASH
COLLATERALIZED IN A MANNER REASONABLY SATISFACTORY TO THE RESPECTIVE LENDER TO
WHOM SUCH OBLIGATIONS ARE OWED, AT WHICH TIME THE COLLATERAL AGENT SHALL EXECUTE
AND DELIVER TO THE GRANTORS, AT THE GRANTORS’ EXPENSE, ALL UCC OR PRUCC
TERMINATION STATEMENTS AND SIMILAR DOCUMENTS THAT THE GRANTORS SHALL REASONABLY
REQUEST TO EVIDENCE SUCH TERMINATION.  ANY EXECUTION AND DELIVERY OF TERMINATION
STATEMENTS OR DOCUMENTS PURSUANT TO THIS SECTION 8.15 SHALL BE WITHOUT RECOURSE
TO, OR WARRANTY BY, THE COLLATERAL AGENT; PROVIDED, HOWEVER, THAT THE CREDIT
AGREEMENT, THIS AGREEMENT, AND THE SECURITY INTEREST GRANTED HEREIN SHALL BE
REINSTATED IF AT ANY TIME PAYMENT, OR ANY PART THEREOF, OF ANY SECURED
OBLIGATION IS RESCINDED OR MUST OTHERWISE BE RESTORED BY ANY SECURED PARTY UPON
THE BANKRUPTCY OR REORGANIZATION OF ANY GRANTOR; AND PROVIDED FURTHER THAT THE
SECURITY INTEREST GRANTED HEREIN SHALL NOT TERMINATE AS TO ANY INDEMNIFICATION
OBLIGATION OF ANY GRANTOR WHICH EXPRESSLY SURVIVES THE TERMINATION OF THE CREDIT
AGREEMENT AND THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE OBLIGATIONS OF
THE GRANTORS SET FORTH IN SECTION 9.3 OF THE CREDIT AGREEMENT AND THE
OBLIGATIONS OF THE GRANTORS SET FORTH IN SECTION 8.7 OF THIS AGREEMENT (IN EACH
CASE WITH RESPECT TO OBLIGATIONS OTHER THAN CONTINGENT OBLIGATIONS WITH RESPECT
TO THEN UNASSERTED CLAIMS) UNLESS SUCH OBLIGATIONS HAVE BEEN CASH COLLATERALIZED
OR OTHERWISE PROVIDED FOR TO THE SATISFACTION OF THE COLLATERAL AGENT.  ANY
EXECUTION AND DELIVERY OF TERMINATION STATEMENTS OR OTHER DOCUMENTS PURSUANT TO
THIS SECTION 8.15 SHALL BE AT THE EXPENSE OF THE GRANTORS AND WITHOUT RECOURSE
TO, OR WARRANTY BY, THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY.

 


SECTION 8.16               ADDITIONAL GRANTORS.    PURSUANT TO SECTION 5.13 OF
THE CREDIT AGREEMENT, THE GRANTORS SHALL EACH CAUSE ANY NEW DIRECT OR INDIRECT
SUBSIDIARY (OTHER THAN AN EXCLUDED SUBSIDIARY) OF ANY GRANTOR TO ENTER INTO THIS
AGREEMENT AS A GRANTOR.  UPON EXECUTION AND DELIVERY BY THE COLLATERAL AGENT AND
A SUBSIDIARY OF AN INSTRUMENT IN THE FORM OF ANNEX 1 HERETO, SUCH SUBSIDIARY
SHALL BECOME A GRANTOR HEREUNDER WITH THE SAME FORCE AND EFFECT AS IF ORIGINALLY
NAMED AS A GRANTOR HEREIN.  THE EXECUTION AND DELIVERY OF ANY SUCH INSTRUMENT
SHALL NOT REQUIRE THE CONSENT OF ANY OTHER LOAN PARTY HEREUNDER.  THE RIGHTS AND
OBLIGATIONS OF EACH LOAN PARTY HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING THE ADDITION OF ANY NEW LOAN PARTY AS A PARTY TO THIS AGREEMENT.


 


SECTION 8.17               INTERCREDITOR AGREEMENT.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED PURSUANT TO THIS
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, AND NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, ALL RIGHTS AND REMEDIES OF THE COLLATERAL AGENT (AND THE

 

31

--------------------------------------------------------------------------------


 


OTHER SECURED PARTIES) WITH RESPECT TO THE “TERM PRIORITY COLLATERAL” (AS
DEFINED IN THE INTERCREDITOR AGREEMENT) SHALL BE SUBJECT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT, AND UNTIL THE DISCHARGE OF THE “TERM OBLIGATIONS” (AS
DEFINED IN THE INTERCREDITOR AGREEMENT), ANY OBLIGATION OF ANY GRANTOR HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT WITH RESPECT TO THE DELIVERY OR CONTROL OF ANY
TERM PRIORITY COLLATERAL, THE NOVATION OF ANY LIEN ON ANY CERTIFICATE OF TITLE,
BILL OF LADING OR OTHER DOCUMENT, THE GIVING OF ANY NOTICE TO ANY BAILEE OR
OTHER PERSON, THE PROVISION OF VOTING RIGHTS, THE OBTAINING OF ANY CONSENT OF
ANY PERSON OR OTHERWISE, IN EACH CASE IN CONNECTION WITH ANY TERM PRIORITY
COLLATERAL, SHALL BE DEEMED TO BE SATISFIED IF SUCH GRANTOR, AS APPLICABLE,
COMPLIES WITH THE REQUIREMENTS OF THE SIMILAR PROVISION OF THE APPLICABLE “TERM
DOCUMENT” (AS DEFINED IN THE INTERCREDITOR AGREEMENT). UNTIL THE DISCHARGE OF
THE TERM OBLIGATIONS, THE DELIVERY OF ANY TERM PRIORITY COLLATERAL TO THE “TERM
PRIORITY AGENT” (AS DEFINED IN THE INTERCREDITOR AGREEMENT) PURSUANT TO THE TERM
DOCUMENTS SHALL SATISFY ANY DELIVERY REQUIREMENT HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT.


 


SECTION 8.18               AMENDMENT AND RESTATEMENT.  THIS AGREEMENT SHALL BE
DEEMED TO AMEND, RESTATE AND REPLACE THE EXISTING SECURITY AGREEMENT IN ITS
ENTIRETY.  IT IS EXPRESSLY UNDERSTOOD AND AGREED BY EACH OF THE PARTIES HERETO
THAT THIS AGREEMENT IS IN NO WAY INTENDED AND SHALL NOT BE DEEMED OR CONSTRUED
TO CONSTITUTE A NOVATION AGREEMENT.  EACH GRANTOR ACKNOWLEDGES AND AGREES THAT
(I) EACH REFERENCE IN THE LOAN DOCUMENTS TO THE “SECURITY AGREEMENT” SHALL BE A
REFERENCE TO THIS AGREEMENT AND (II) WITH RESPECT TO MATTERS PRIOR TO THE DATE
OF THIS AGREEMENT, ALL TERMS OF THE EXISTING SECURITY AGREEMENT ARE RATIFIED AND
CONFIRMED.


 


SECTION 8.19               GRANTOR CONSENT.          EACH GRANTOR WHICH IS NOT A
ULC HEREBY CONSENTS TO THE SECURITY INTERESTS GRANTED HEREIN BY EACH OTHER
GRANTOR, INCLUDING ANY SECURITY INTERESTS IN EQUITY INTERESTS ISSUED BY SUCH
GRANTOR OR EQUITY INTERESTS ISSUED BY ANY PERSON IN WHICH SUCH GRANTOR OWNS ANY
EQUITY INTEREST.  EACH GRANTOR WHICH IS NOT A ULC HEREBY WAIVES ANY RIGHTS OF
SUCH GRANTOR TO NOTICE IN CONNECTION WITH THE GRANT OF ANY SECURITY INTERESTS BY
ANY GRANTOR HEREUNDER.


 

[SIGNATURE PAGES FOLLOW]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.

 

GRANTORS:

ZALE DELAWARE, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ZALE CORPORATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ZGCO, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

TXDC, L.P.

 

By:

ZALE DELAWARE, INC.

 

 

Its General Partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ZALE PUERTO RICO, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ZALE CANADA CO.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

ZALE CANADA DIAMOND SOURCING INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ZAP, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ZCSC, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ZALE INTERNATIONAL, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ZALE EMPLOYEES’ CHILD CARE ASSOCIATION, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ZALE CANADA HOLDING LP

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ZALE CANADA FINCO 1, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

ZALE CANADA FINCO 2, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

FINCO HOLDING LP

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

FINCO PARTNERSHIP LP

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ZALE CANADA FINCO, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

COLLATERAL AGENT:

BANK OF AMERICA, N.A.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Other Grantors

 

Zale Corporation

ZGCO, LLC

TXDC, L.P.

Zale Puerto Rico, Inc.

Zale Canada Co.

Zale Canada Diamond Sourcing Inc.

ZAP, Inc.

ZCSC, LLC

Zale International, Inc.

Zale Employees’ Child Care Association, Inc.

Zale Canada Holding, LP

Zale Canada Finco 1, Inc.

Zale Canada Finco 2, Inc.

Finco Holding LP

Finco Partnership LP

Zale Canada Finco, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Form of Perfection Certificate

 

(See attached)

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

INTELLECTUAL PROPERTY

 

PATENTS

 

PATENT APPLICATIONS

 

INDUSTRIAL DESIGNS

 

INDUSTRIAL DESIGN APPLICATIONS

 

TRADEMARKS

 

TRADEMARK APPLICATIONS

 

COPYRIGHTS

 

COPYRIGHT APPLICATIONS

 

COPYRIGHT LICENSES

 

(to be provided by Company)

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Pledged Interests

 

Name of Grantor

 

Name of Pledged
Company

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage of
Class Owned

 

Certificate
Nos.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Notes

 

Name of Grantor

 

Name of Issuer

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

FORM OF SUPPLEMENT

 

SUPPLEMENT NO.      dated as of [                    ] (this “Supplement”), to
the Amended and Restated Security Agreement dated as of May 10, 2010 (as such
may be amended, modified, supplemented or restated, the “Security Agreement”),
among ZALE CORPORATION, as a Borrower, the other Borrowers party thereto from
time to time, the Facility Guarantors party thereto from time to time (each,
including the Borrowers, a “Grantor”, and collectively, the “ Grantors”) and
Bank of America, N.A., in its capacity as  Collateral Agent (in such capacity,
the “Collateral Agent”).

 

Reference is made to the Amended and Restated Credit Agreement dated as of
May 10, 2010 (as such may be amended, modified, supplemented or restated, the
“Credit Agreement”) by and between, among others, (i) the Borrowers, (ii) the
Facility Guarantors party thereto, (iii) the Lenders party thereto and (iii) the
Collateral Agent.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement referred to therein.

 

The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans.  Section 8.16 of the Security Agreement provides that new
direct and indirect Subsidiaries of the Grantors may become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Grantor under the Security Agreement as consideration for Loans
previously under made the Credit Agreement.

 

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 8.16 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Secured Obligations, does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in and lien on all of the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Security
Agreement) of the New Subsidiary.  Each reference to a “Grantor” in the Security
Agreement shall be deemed to include the New Subsidiary.  The Security Agreement
is hereby incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Collateral

 

--------------------------------------------------------------------------------


 

Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and the Collateral Agent has executed a
counterpart hereof.  Delivery of an executed signature page to this Supplement
by telecopy or other electronic image scan transmission (e.g., “pdf” or “tif”
via e-mail) shall be effective as delivery of a manually signed counterpart to
this Supplement.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that, as of the
date hereof, (a) set forth on Schedule i attached hereto is a fully executed
Perfection Certificate in the form annexed to the Security Agreements, (b) set
forth on Schedule 2 attached hereto is a true and correct schedule of
Intellectual Property consisting (i) all of the New Subsidiary’s United States
registered Patents and Patent applications, including the name of the registered
owner, type, registration or application number and the expiration date (if
already registered) of each such Patent and Patent application owned by the New
Subsidiary, (ii) all of the New Subsidiary’s Canadian registered Industrial
Designs and Industrial Design applications including the name of the registered
owner, registration or application number and the expiration date (if already
registered) of each Industrial Design and Industrial Design application owned by
the New Subsidiary, (iii) all of the New Subsidiary’s United States registered
Trademarks and Trademark applications, including the name of the registered
owner, the registration or application number and the expiration date (if
already registered) of each such Trademark and Trademark application owned by
the New Subsidiary and (iv) all of the New Subsidiary’s United States registered
Copyrights, Copyright applications and Copyright Licenses, including the name of
the registered owner, title and, if applicable, the registration number of each
such Copyright, Copyright application or Copyright License owned by the New
Subsidiary, and (c) set forth on Schedule 3 attached hereto is the Pledged
Collateral held by the New Subsidiary.

 

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 6.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, IN ALL RESPECTS,
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS SUPPLEMENT
AND THE SECURED OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA.

 

SECTION 7.  In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.01 of the Security Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses reasonably incurred in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Collateral Agent.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

COLLATERAL AGENT:

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NEW SUBSIDIARY:

[                                                            ]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex 2

 

Form of Pledged Collateral Addendum

 

This Pledged Collateral Addendum, dated as of                          ,
20      , is delivered pursuant to Section 4.12 of the Security Agreement
referred to below.  The undersigned hereby agrees that this Pledged Collateral
Addendum may be attached to that certain Amended and Restated Security
Agreement, dated as of May 10, 2010, (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), among the
undersigned, the other Grantors named therein, to Bank of America, N.A., as
Collateral Agent.  Initially capitalized terms used but not defined herein shall
have the meaning ascribed to such terms in the Security Agreement or the Credit
Agreement.  The undersigned hereby agrees that the additional interests listed
on this Pledged Collateral Addendum as set forth below shall be and become part
of the Pledged Collateral pledged by the undersigned to the Collateral Agent in
the Security Agreement and any pledged company set forth on this Pledged
Collateral Addendum as set forth below shall be and become a “Pledged Company”
under the Security Agreement, each with the same force and effect as if
originally named therein.

 

The undersigned hereby certifies that the representations and warranties set
forth in Section 3.08 of the Security Agreement of the undersigned are true and
correct as to the Pledged Collateral listed herein on and as of the date hereof.

 

 

[                                      ]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Pledged Interests

 

Name of Grantor

 

Name of Pledged
Company

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage
of Class
Owned

 

Certificate
Nos.





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Notes

 

Name of Grantor

 

Name of Issuer

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

EXECUTION VERSION

 

AMENDED AND RESTATED CANADIAN SECURITY AGREEMENT

 

EXECUTED by the parties hereto as of the 10 day of May, 2010.

 

TO:                                                                                                                         
BANK OF AMERICA, N.A., a national banking association organized under the
federal laws of the United States of America, having an office at 100 Federal
Street, Floor 9, Boston, Massachusetts 02110, U.S.A., as administrative agent
and collateral agent (in such capacity, including its successors and assigns,
hereinafter the “Collateral Agent”) for the Secured Parties (as defined herein),
in consideration of the mutual covenants contained herein and benefits derived
herefrom;

 

GRANTED BY:                  ZALE CANADA CO., a Nova Scotia unlimited liability
company, having its registered office at 1959 Upper Water Street, Suite 900,
Halifax, Nova Scotia, B3J 2X2 and its chief executive office and principal place
of business at 901 West Walnut Hill Lane, Irving, Texas 75038

 

ZALE CANADA DIAMOND SOURCING INC., a Nova Scotia limited liability company,
having its registered office at 1959 Upper Water Street, Suite 900, Halifax,
Nova Scotia, B3J 2X2 and its chief executive office and principal place of
business at 901 West Walnut Hill Lane, Irving, Texas 75038

 

ZALE CANADA FINCO 1, INC., a Nova Scotia limited liability company, having its
registered office at 1959 Upper Water Street, Suite 900, Halifax, Nova Scotia,
B3J 2X2 and its chief executive office and principal place of business at 901
West Walnut Hill Lane, Irving, Texas 75038

 

ZALE CANADA FINCO 2, INC., a Nova Scotia limited liability company, having its
registered office at 1959 Upper Water Street, Suite 900, Halifax, Nova Scotia,
B3J 2X2 and its chief executive office and principal place of business at 901
West Walnut Hill Lane, Irving, Texas 75038

 

FINCO HOLDING LP, a New Brunswick limited partnership, having its registered
office at 44 Chipman Hill, Suite 1000, Saint-John, New Brunswick, E2L 4S6 and
its chief executive office and principal place of business at 901 West Walnut
Hill Lane, Irving, Texas 75038

 

FINCO PARTNERSHIP LP, a New Brunswick limited partnership, having its registered
office at 44 Chipman Hill, Suite 1000, Saint-John, New Brunswick, E2L 4S6 and
its chief executive office and principal place of business at 901 West Walnut
Hill Lane, Irving, Texas 75038

 

--------------------------------------------------------------------------------


 

and

 

ZALE CANADA HOLDING LP, a New Brunswick limited partnership, having its
registered office at 44 Chipman Hill, Suite 1000, Saint-John, New Brunswick, E2L
4S6 and its chief executive office and principal place of business at 901 West
Walnut Hill Lane, Irving, Texas 75038

 

(each a “Grantor”, and collectively, the “Grantors”)

 

WITNESSETH

 

WHEREAS, the Grantors are party to the Amended and Restated Credit Agreement of
even date herewith (as such may be amended, modified, supplemented or restated
hereafter, the “Credit Agreement”) between, among others, Zale Delaware, Inc.,
Zale Corporation, ZGCO, LLC, TXDC, L.P. and Zale Puerto Rico, Inc.
(collectively, the “Borrowers”), as borrowers, each of the Grantors, as
guarantors, the Lenders (as defined in the Credit Agreement) party thereto from
time to time as lenders, and Bank of America, N.A., in its capacity as
Administrative Agent and Collateral Agent (as such terms are defined in the
Credit Agreement);

 

AND WHEREAS, the Lenders have agreed to make Loans to the Borrowers pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement, and the obligations of the Lenders to make Loans are each conditioned
upon, among other things, the execution and delivery by the Grantors of a
guarantee granted by the Grantors in favour of the Collateral Agent dated the
date hereof and this Security Agreement;

 

NOW THEREFORE, the Grantors and the Collateral Agent, for and on behalf of
itself and the Lenders (and each of their respective successors or assigns),
hereby agree as follows:

 

SECTION 1 — GRANT OF SECURITY INTEREST

 

1.1           Security Interest

 

As a general and continuing security for the payment and performance, as the
case may be, in full of the Secured Obligations, each Grantor, IN CONSIDERATION
THEREOF, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, hereby bargains, mortgages,
pledges, hypothecates and (except in the case of ULC Shares) assigns and
transfers to the Collateral Agent, including its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent,
including its successors and assigns, for the benefit of the Secured Parties, a
continuing security interest (the “Security Interest”) in, all of its right,
title and interest in, to and under all of its property, assets and
undertakings, whether now owned

 

2

--------------------------------------------------------------------------------


 

or hereafter-acquired by it or on its behalf, wherever located (hereinafter,
collectively, the “Collateral”), including, without limitation, all of the its
present and after acquired personal property and including without limitation:

 

(a)           Accounts Receivable

 

All debts, book debts, accounts, Deposit Accounts, Concentration Accounts,
Supporting Obligations, Letter of Credit Rights, claims, demands, moneys and
choses in action whatsoever including, without limitation, claims against the
Crown and claims under insurance policies, which are now owned by or are due,
owing or accruing due to it or which may  hereafter be owned by or become due,
owing or accruing due to it together with all contracts, investment property,
bills, notes, lien notes, judgments, chattel mortgages, mortgages and all other
rights, benefits and documents now or hereafter taken, vested in or held by such
Corporation in respect of or as security for the same and the full benefit and
advantage thereof, and all rights of action or claims which such Corporation now
has or may at any time hereafter have against any Person in respect thereof (all
of the foregoing being herein collectively called the “Accounts Receivable”);

 

(b)           Inventory

 

All inventory of whatever kind now or hereafter owned by such Corporation or in
which such Corporation now or hereinafter has an interest or right of any kind,
and all accessions thereto and products thereof, including, without limitation,
all goods, merchandise, raw materials, goods in process, finished goods,
packaging and packing material and other tangible personal property now or
hereafter held for sale, lease, rental or resale or that are to be furnished or
have been furnished under a contract of service or that are to be used or
consumed in the business of such Corporation (all of the foregoing being herein
collectively called the “Inventory”);

 

(c)           Equipment

 

All goods now or hereafter owned by such Corporation which are not inventory or
consumer goods as defined in the PPSA including, without limitation, all
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property, including motor vehicles with respect to which a certificate
of title has been issued, aircraft, dies, tools, jigs, and office equipment, as
well as all of such types of property leased by such Corporation and all of such
Corporation’s rights and interests with respect thereto under such leases
(including, without limitation, options to purchase); together with all present
and future additions and accessions thereto, replacements therefor, component
and auxiliary parts and supplies used or to be used in connection therewith, and
all substitutes for any of the foregoing, and all manuals, drawings,
instructions, warranties and rights with respect thereto; wherever any of the
foregoing is located (all of the foregoing being herein collectively called the
“Equipment”);

 

(d)           Chattel Paper, Instruments, Securities, etc.

 

All chattel paper, instruments, warehouse receipts, bills of lading and other
documents of title, whether negotiable or non negotiable, share, stock, security

 

3

--------------------------------------------------------------------------------


 

entitlements, warrants, bonds, debentures, debenture stock or other securities
or investment property and financial assets now or hereafter owned by such
Corporation;

 

(e)           Intangibles

 

All intangibles now or hereafter owned by such Corporation including, without
limitation, Intellectual Property, all goodwill connected with or symbolized by
any of such general intangibles; all contract rights, documents, applications,
licenses, materials and other matters related to such general intangibles; all
tangible property embodying or incorporating any such general intangibles; and
all chattel paper and instruments relating to such general intangibles
(collectively, the “Intangibles”).

 

(f)            Books and Accounts, etc.

 

With respect to the personal property described in Paragraphs (a) to
(e) inclusive, all books, accounts, invoices, deeds, documents, writings,
letters, papers, security certificates and other records in any form evidencing
or relating thereto and all contracts, securities, instruments and other rights
and benefits in respect thereof;

 

(g)           Other Property

 

The uncalled capital, money, rights, bills of exchange, negotiable and non
negotiable instruments, judgments and securities not otherwise described in
Paragraphs (a) to (f) inclusive;

 

(h)           Replacements, etc.

 

With respect to the personal property described in Paragraphs (a) to
(g) inclusive, all substitutions and replacements thereof, increases, additions
and accessions thereto and any interest of such Corporation therein; and

 

(i)            Proceeds

 

With respect to the personal property described in Paragraphs (a) to
(h) inclusive, personal property in any form or fixtures derived directly or
indirectly from any dealing with such property or that indemnifies or
compensates for such property destroyed or damaged and proceeds of proceeds
whether of the same type, class or kind as the original proceeds.

 

1.2           Additional Specification with respect to Security Interest

 

(a)           Notwithstanding anything in Section 1.1, the term “Collateral”
shall expressly exclude the following: (i) any trademark applications filed on
an “intent to use” basis until the earlier of the filing of a statement of use
thereon or the first use in commerce thereof, (ii) any Inventory or other goods
that have been delivered to any Grantor on a consignment basis to the extent
that the rights of such consignor have been properly perfected under applicable
law, (iii) any property (including any goods, investment property, instruments,
documents of title, chattel paper, intangibles or money) to the extent that such
grant of a Security Interest is prohibited by any valid enforceable law or
regulation applicable thereto, requires a consent not obtained of any
Governmental Authority pursuant to such law or

 

4

--------------------------------------------------------------------------------


 

regulation or is prohibited by, or constitutes a breach or default under or
results in the termination of or gives rise to a right on the part of the
parties thereto other than such Grantor to terminate (or materially modify) or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property, except
to the extent that such law or regulation or the term in such contract, license,
agreement, instrument or other document or similar agreement providing for such
prohibition, breach, default or right of termination or modification or
requiring such consent is ineffective under applicable law, provided, however,
that such security interest shall attach immediately at such time as the
condition causing such prohibition, breach, default or right of termination or
modification or requiring such consent, as the case may be, shall be remedied
and, to the extent severable, shall attach immediately to any portion of such
contract, license, agreement, instrument or other document that does not result
in any of such consequences, including any proceeds of such contract, license,
agreement, instrument or other document, and (iv) the voting Equity Interests of
ZC Partnership, LP in excess of 65% of the general partnership Equity Interests
of such Subsidiary; provided further that, in all events, all Proceeds,
substitutions or replacements of the foregoing shall constitute “Collateral”
hereunder.

 

(b)           Without limiting the foregoing and in addition to Section 4.2
herein, each Grantor hereby designates the Collateral Agent as such Grantor’s
true and lawful attorney, exercisable by the Collateral Agent whether or not an
Event of Default exists, with full power of substitution, at the Collateral
Agent’s option, to file one or more financing statements or continuation
statements, to file one or more financing statements or continuation statements,
to file with the Canadian Intellectual Property Office such documents as may be
necessary or advisable, or to sign other documents for the purpose of
perfecting, confirming, continuing, or protecting the Security Interest granted
by each Grantor, without the signature of such Grantor (each Grantor hereby
appointing the Collateral Agent as such Person’s attorney to sign such Person’s
name to any such document, whether or not an Event of Default exists), and
naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.  Any such financing statement may indicate the Collateral as “all
assets of the Grantor” or words of similar effect.

 

(c)           The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

 

(d)           The Security Interest with respect to Trademarks constitutes a
Security Interest in, and a charge, hypothecation and pledge of, such Collateral
in favour of the Collateral Agent, but does not constitute an assignment or
mortgage of such Collateral to the Collateral Agent.

 

(e)           Until the Security Interest is enforceable, the grant of the
Security Interest in the Intellectual Property does not affect in any way any
Grantor’s rights to commercially exploit the Intellectual Property, defend it,
enforce any Grantor’s

 

5

--------------------------------------------------------------------------------


 

rights in it or with respect to it against third parties in any court or claim
and be entitled to receive any damages with respect to any infringement of it.

 

(f)            The Security Interest does not extend to consumer goods.

 

(g)           The Security Interest does not extend or apply to the last day of
the term of any lease or sublease of real property or any agreement for a lease
or sublease of real property, now held or hereafter acquired by any Grantor, but
any Grantor will stand possessed of any such last day upon trust to assign and
dispose of it as the Collateral Agent may reasonably direct.

 

1.3           Definition of Terms Used Herein

 

(a)           Terms defined in the Personal Property Security Act (Ontario) (as
amended from time to time, the “PPSA”) and used in this security agreement have
the same meanings.  Any reference to the “STA” is a reference to the Securities
Transfer Act, 2006 (Ontario) or, to the extent applicable, similar legislation
of any other jurisdiction, as amended from time to time.  Where a reference is
made to the Collateral Agent, it includes, as applicable, any nominee appointed
by the Collateral Agent to hold or otherwise take possession of the Collateral;

 

(b)           Capitalized terms not otherwise defined herein shall have the same
meanings as ascribed to them in the Credit Agreement;

 

(c)           Any reference to “Collateral” shall, unless the context otherwise
requires, refer to “Collateral or any part thereof”;

 

(d)           The grant of the Security Interest shall include, without
limitation, a mortgage, hypothecation, pledge, charge and assignment of the
Collateral in favour of the Collateral Agent (for itself and on behalf of the
Secured Parties);

 

(e)           The term “encumbrance” shall include, without limitation, a
security interest, lien, hypothec, claim, charge, deemed trust or encumbrance of
any kind whatsoever;

 

(f)            “Collateral Agent’s Rights and Remedies” shall have the meaning
assigned to such term in Section 8.9(a).

 

(g)           “Copyrights” shall mean, with respect to any Person, all of such
Person’s right, title and interest, now or hereafter acquired, in and to the
following:  (a) all copyrights, rights and interests in copyrights, works
protectable by copyright, copyright registrations and copyright applications;
(b) all extensions and renewals of any of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due and/or payable under any
of the foregoing, including damages or payments for past, present or future
infringements for any of the foregoing; (d) the right to sue for past, present
and future infringements of any of the foregoing; and (e) all rights
corresponding to any of the foregoing.

 

(h)           “Copyright Licenses” shall mean exclusive Licenses in respect of
Copyrights where a Grantor is a licensee.

 

6

--------------------------------------------------------------------------------


 

(i)            “Concentration Account” shall have the meaning assigned to such
term in the Credit Agreement;

 

(j)            “Deposit Account” shall mean any chequing or other demand deposit
account into which proceeds of Collateral are deposited, and shall include any
time, savings, passbook, or similar accounts maintained with a bank or other
financial institution;

 

(k)           “Equity Interests” means, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, and all of the warrants or options for the purchase or acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person (including partnership, member or trust interests
therein), whether voting or nonvoting (but excluding, for avoidance of doubt,
any Indebtedness convertible into or exchangeable for Equity Interests).

 

(l)            “Industrial Designs” shall mean, with respect to any Person, all
of such Person’s right, title and interest, now owned or hereafter acquired, in
and to: (a) any and all Canadian industrial designs and industrial design
applications; (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including damages and
payments for past, present and future infringements thereof; (c) all rights to
sue for past, present and future infringements thereof; and (d) all rights
corresponding to any of the foregoing.

 

(m)          “Intellectual Property” shall mean all intellectual property and
similar property of every kind and nature now owned or hereafter acquired by any
Person, including inventions, designs, Patents, Copyrights, Trademarks,
Industrial Designs, Licenses, trade secrets, confidential or proprietary
technical and business information, know-how, show-how or other data or
information and all related documentation, and all additions and improvements to
any of the foregoing.

 

(n)           “Letter of Credit Right” shall mean a right to payment or
performance under a letter of credit, whether or not the beneficiary has
demanded or is at the time entitled to demand payment or performance;

 

(o)           “License” shall mean, with respect to any Person, all of such
Person’s right, title and interest in and to (a) any and all licensing
agreements or similar arrangements in and to any other Person’s Intellectual
Property, (b) all income, royalties, damages, claims and payments now or
hereafter due or payable under and with respect thereto, including damages and
payments for past, present and future breaches thereof, and (c) all rights to
sue for past, present and future breaches thereof.

 

(p)           “Material Trademark” shall mean any Trademark of a Grantor that is
material to the conduct of such Grantor’s business.

 

(q)           “Patents” shall mean, with respect to any Person, all of such
Person’s right, title and interest, now owned or hereafter acquired, in and to: 
(a) any and all patents and patent applications or industrial design
registrations and applications; (b) all inventions and improvements described
and claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein; (c) all reissues,

 

7

--------------------------------------------------------------------------------


 

divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including damages and
payments for past, present and future infringements thereof; (e) all rights to
sue for past, present and future infringements thereof; and (f) all rights
corresponding to any of the foregoing.

 

(r)            “Perfection Certificate” shall mean the certificate substantially
in the form of Schedule 1 hereto, completed and supplemented with the schedules
and attachments contemplated thereby and duly executed by a Financial Officer of
each of the Grantors;

 

(s)           “Pledged Collateral” shall mean all Pledged Interests and Pledged
Notes.

 

(t)            “Pledged Collateral Addendum” shall mean a Pledged Collateral
Addendum substantially in the form of Annex 2 to this Security Agreement.

 

(u)           “Pledged Companies” shall mean each Person listed on Schedule 3
hereto as a “Pledged Company”, together with each other Person, all or a portion
of whose Equity Interests, is acquired or otherwise owned by a Grantor after the
Effective Date.

 

(v)           “Pledged Interests” shall mean all of each Grantor’s right, title
and interest in and to all of the Equity Interests now or hereafter owned by
such Grantor (other than such Equity Interests in Dobbins Jewelers, Inc.),
regardless of class or designation, including in each of the Pledged Companies
owned by it, and all substitutions therefor and replacements thereof, all
proceeds thereof and all rights relating thereto, also including any
certificates representing the Equity Interests, the right to receive any
certificates representing any of the Equity Interests, all warrants, options,
share appreciation rights and other rights, contractual or otherwise in respect
thereof, and the right to receive dividends, distributions of income, profits,
surplus, or other compensation by way of income or liquidating distributions, in
cash or in kind, and all cash, instruments, and other property from time to time
received, receivable, or otherwise distributed in respect of or in addition to,
in substitution of, on account of, or in exchange for any or all of the
foregoing.

 

(w)          “Pledged Notes” shall mean, with respect to any Grantor, all of the
debt securities now or hereafter owned by such Grantor and the promissory notes
evidencing such debt securities.

 

(x)            “Secured Obligations” shall mean the Obligations and shall
include any obligations owed by the Facility Guarantors under the Facility
Guarantor Collateral Documents;

 

(y)           “Secured Parties” shall mean the Lenders, (b) the Agents and their
Affiliates, (c) the Issuing Banks, (d) the Arranger, (e) the Co-Borrowing Base
Agents, (f) the beneficiaries of each indemnification obligation undertaken by
any Grantor under any Loan Document, (g) any other Person to whom Secured
Obligations are owed or may become due and owing, and (h) the successors and
assigns of each of the foregoing.

 

8

--------------------------------------------------------------------------------


 

(z)            “Supplement” shall mean a Supplement substantially in the form of
Annex 1 to this Security Agreement.

 

(aa)         “Supporting Obligations” shall mean a Letter of Credit Right and
all other secondary obligation, including, namely, lien notes, judgments,
chattel mortgages, mortgages, security interests, hypothecs, assignments,
guarantees, suretyships, accessories, bills of exchange, negotiable instruments,
invoices, that supports the payment or performance of an Account Receivable,
chattel paper, a document of title, an intangible, an instrument or investment
property, and all other rights, benefits and documents now or hereafter taken,
vested in or held by a Grantor in respect of or as security for the same and the
full benefit and advantage thereof.

 

(bb)         “Term Priority Collateral” shall have the meaning given to it the
Intercreditor Agreement.

 

(cc)         “Trademarks” shall mean, with respect to any Person, all of such
Person’s right, title and interest, now owned or hereafter acquired, in and to
the following:  (a) all trademarks (including service marks), trade names, trade
dress, trade styles and other source indicators and the registrations and
applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages and payments now or hereafter due or payable with respect
thereto, including damages, claims and payments for past and future
infringements thereof; (e) all rights to sue for past, present and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (f) all rights corresponding to any
of the foregoing.

 

(dd)         “ULC” means an unlimited company under the Companies Act (Nova
Scotia).

 

(ee)         “ULC Pledgor” has the meaning assigned to such term in
Section 6.17.

 

(ff)           “ULC Shares” means shares of stock or other Equity Interests in
one or more ULCs.

 

1.4           Rules of Interpretation.

 

The rules of interpretation specified in Section 1.2 of the Credit Agreement
shall be applicable to this Agreement.

 

1.5           Grantors Remain Liable

 

Notwithstanding anything herein to the contrary:

 

(a)           each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all its duties and obligations thereunder to the same extent as if this Security
Agreement had not been executed;

 

(b)           the exercise by the Collateral Agent of any of the rights or
remedies hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral; and

 

9

--------------------------------------------------------------------------------


 

(c)                                  the Collateral Agent shall not have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Security Agreement, nor shall the Collateral Agent
be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

1.6                                 Perfection Regarding Certain Term Priority
Collateral

 

In the event that the Term Agent (as defined in the Intercreditor Agreement)
shall determine in its reasonable discretion that the cost (including adverse
tax consequences) of perfecting a security interest in any Term Priority
Collateral would be excessive in relation to the value of the security to be
afforded thereby, then the Collateral Agent shall not require the perfection of
its security interest in such Term Priority Collateral.

 

SECTION 2 — REPRESENTATIONS AND WARRANTIES

 

Each Grantor does hereby represent and warrant that each representation,
warranty, covenant and agreement made in the Credit Agreement by the Grantor is
hereby reiterated as if incorporated by reference herein, and is hereby
confirmed as true and correct, and further represents and warrants to the
Collateral Agent:

 

2.1                                 Title and Authority

 

The Grantor has good and valid rights in, and title to, the Collateral with
respect to which it has purported to grant the Security Interest and has full
power and authority to grant to the Collateral Agent the Security Interest in
such Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Security Agreement, without the
consent or approval of any other Person other than any consent or approval which
has been obtained.

 

2.2                                 Filings

 

The Perfection Certificate has been duly prepared, completed and executed, and
the information set forth therein is correct and complete in all material
respects. Fully executed PPSA financing statements or other appropriate filings,
recordings or registrations containing a description of the Collateral (as and
if required) have been filed in each governmental, municipal or other office as
is necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favour of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Collateral in which
the security interest may be perfected by filing, recording or registration in
all the Provinces, other than Québec, and Territories of Canada (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements.  A fully
executed Canadian Patent, Industrial Design and Trademark Security Agreement, in
the form attached as Annex 3 hereto, and a fully executed Copyright Security

 

10

--------------------------------------------------------------------------------


 

Agreement, in the form attached as Annex 4 hereto, covering its Canadian
registered Patents, Canadian registered Industrial Designs, Canadian registered
Trademarks and Canadian registered Copyrights (and applications for any of the
foregoing) and Copyright Licenses, as applicable, have been delivered to the
Collateral Agent for recording by any relevant offices of the Canadian
Intellectual Property Office, as is necessary to protect the validity of and to
establish a legal and valid security interest in favour of the Collateral Agent
(for the benefit of the Credit Parties) in respect of all Collateral consisting
of Intellectual Property in which a security interest may be perfected by
filing, recording or registration in Canada (or any Province or Territory
thereof), and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary (other than such actions as are
necessary to perfect the Security Interest with respect to any Intellectual
Property acquired or developed after the date hereof).

 

2.3                                 Validity and Priority of Security Interest

 

The Security Interest constitutes (a) a legal and valid security interest in all
of the Collateral securing the payment and performance of the Secured
Obligations, (b) subject to the filings described in Section 2.2 above, a
perfected security interest in all of the Collateral, to the extent that
perfection of the security interest can be achieved by filings or recordings and
(c) subject to the obtaining of “control”, a perfected security interest in all
the Collateral, to the extent that perfection of the security interest in such
Collateral is required by the terms hereof or the Credit Agreement and may only
be accomplished through “control”. The Security Interest is and shall be prior
to any other Lien on any of the Collateral, subject only to those Liens
expressly permitted pursuant to Section 6.2 of the Credit Agreement and which
have priority by operation of law.

 

2.4                                 Absence of Other Liens

 

The Collateral is owned by the Grantor free and clear of any Lien, except for
Liens expressly permitted pursuant to Section 6.2 of the Credit Agreement.
Except as provided herein and in the Credit Agreement or disclosed in the
Perfection Certificate, the Grantor has not filed or consented to the filing of
(a) a registration application, financing statement or analogous document under
the Civil Code of Québec, the PPSA (or any successor statute) or similar
legislation of any other jurisdiction, the Uniform Commercial Code, or any other
applicable law covering any Collateral, (b) any assignment or hypothecation in
which the Grantor assigns or hypothecates any Collateral or any security
agreement or similar instrument covering any Collateral with the United States
Patent and Trademark Office, the United States Copyright Office or the Canadian
Intellectual Property Office, or (c) any assignment or hypothecation in which
the Grantor assigns or hypothecates any Collateral or any security agreement or
similar instrument covering any Collateral with any foreign governmental,
municipal or other office, which registration application, financing statement
or analogous document, assignment, hypothecation, security agreement or similar
instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 6.2 of the Credit Agreement.

 

11

--------------------------------------------------------------------------------


 

2.5                                 Bailees, Warehousemen, Etc.

 

Except as otherwise disclosed in the Perfection Certificate, no Inventory or
Equipment of any Grantor is in the care or custody of any third party or stored
or entrusted with a bailee or other third party and none shall hereafter be
placed under such care, custody, storage, or entrustment except for Equipment
and Inventory (i) out for repair or replacement in the ordinary course of
business, (ii) being shipped, or in-transit, from a supplier or to a customer or
between suppliers, in the ordinary course of business or (iii) in the possession
of suppliers, subcontractors and licensees, in the ordinary course of business,
unless the applicable Grantor complies with Section 3.1(c) below.

 

2.6                                 Intellectual Property

 

Schedule 2 hereto sets forth, as of the date hereof, (i) all of each Grantor’s
registered Patents and Patent applications, including the name of the registered
owner, type, registration or application number and the expiration date (if
already registered) of each such Patent and Patent application owned by any
Grantor, (ii) all of each Grantor’s registered Industrial Designs and Industrial
Design applications, including the name of the registered owner, registration or
application number and the expiration date (if already registered) of each such
Industrial Design and Industrial Design application owned by any Grantor,
(iii) all of each Grantor’s registered Trademarks and Trademark applications,
including the name of the registered owner, the registration or application
number and the expiration date (if already registered) of each such Trademark
and Trademark application owned by any Grantor and (iv) all of each Grantor’s
registered Copyrights, Copyright applications and Copyright Licenses, including
the name of the registered owner, title and, if applicable, the registration
number of each such Copyright, Copyright application or Copyright License owned
by any Grantor.

 

2.7                                 Pledged Collateral

 

(a)                                  Each Grantor is the holder of record and
the legal and beneficial owner, free and clear of all Liens other than the
Security Interest granted to the Collateral Agent for the benefit of the Secured
Parties hereunder and Liens permitted by Section 6.2 of the Credit Agreement, of
the Pledged Collateral indicated on Schedule 3 as being owned by such Grantor
and any Pledged Collateral owned by such Grantor and acquired after the
Effective Date.  Except as otherwise disclosed on Schedule 3 attached hereto or
the Perfection Certificate attached hereto, no amounts payable under or in
connection with any of the Collateral are evidenced by any instruments or
chattel paper as of the Effective Date.

 

(b)                                 All of the Pledged Collateral constituting
Pledged Interests is duly authorized, validly issued, fully paid and
nonassessable (provided that Pledged Interests which are ULC Shares will be
assessable in accordance with the provisions of the Companies Act (Nova Scotia))
and such Pledged Interests constitute or will constitute the percentage of the
issued and outstanding Equity Interests of the Pledged Companies of each
applicable Grantor identified on Schedule 3, any Pledged Collateral Addendum or
any Supplement to this Agreement.  All of the Pledged Collateral constituting
Pledged Notes is duly authorized, validly issued and delivered by the issuer of
such Pledged Note and is the legal, valid and binding obligation of such issuer
and such issuer is not in default thereunder.

 

12

--------------------------------------------------------------------------------


 

Each Grantor has the right and requisite authority to pledge the Pledged
Collateral pledged by such Grantor to the Collateral Agent as provided herein.

 

(c)                                  All actions necessary to perfect or
establish the first priority of the Collateral Agent’s Liens (subject to
Permitted Encumbrances which have priority by operation of law or as provided in
the Intercreditor Agreement) in the Pledged Collateral, and the proceeds
thereof, have been duly taken, (A) upon the execution and delivery of this
Security Agreement; (B)(i) upon the taking of possession by the Collateral Agent
of any certificates constituting the Pledged Interests, to the extent such
Pledged Interests are represented by certificates, together with undated powers
endorsed in blank by the applicable Grantor and (ii) upon the taking of
possession by the Collateral Agent of any promissory notes constituting the
Pledged Notes, together with undated powers endorsed in blank by the applicable
Grantor; and (C) upon the filing of PPSA financing statements in the applicable
jurisdiction for such Grantor with respect to the Pledged Interests of such
Grantor that are not represented by certificates.  Each Grantor has delivered to
and deposited with the Collateral Agent (or, with respect to any Pledged
Collateral created or obtained after the Effective Date, will deliver and
deposit in accordance with Section 3.13 hereof) all certificates representing
the Pledged Interests owned by such Grantor to the extent such Pledged Interests
are represented by certificates, all promissory notes representing the Pledged
Notes owned by such Grantor, and undated powers endorsed in blank with respect
to such certificates or promissory notes.

 

(d)                                 None of the Pledged Collateral owned or held
by such Grantor has been issued or transferred in violation of any securities
registration, securities disclosure, or similar laws of any jurisdiction to
which such issuance or transfer may be subject.

 

2.8                                 Nature of Certain Consignment Filings

 

Each of the Liens and other filings set forth on Schedule 6.2 of the Credit
Agreement which purports to cover goods delivered to a Grantor on a consignment
basis (a) evidences arrangements entered into with such Grantor and its trade
vendors in the ordinary course of business, intended by such Grantor and vendor
to be a “true” consignment, (b) does not encumber any assets of such Grantor
other than the consigned goods to which its relates and the proceeds thereof, to
the extent owing to the vendor and (c) secures solely the obligation of such
Grantor to either return such consigned goods or pay the purchase price for such
consigned goods, in each case, pursuant to a written consignment agreement on
terms substantially similar to those set forth in the Grantors’ standard form of
consignment agreement as in effect on or about the Effective Date (with the
exception of any such Liens and other filings made by any trade vendors in
connection with or relating to that certain Amendment to Existing Agreements
dated as of March 3, 2010 by and among Zale Delaware, Inc., TXDC, L.P., Rosy
Blue Jewelry, Inc. and Rosy Blue, Inc., relating to consigned goods for such
Grantors’ 2010 Spring season), a copy of which has been provided to the
Collateral Agent.

 

13

--------------------------------------------------------------------------------


 

SECTION 3 — COVENANTS OF THE GRANTORS

 

Each Grantor covenants and agrees with the Collateral Agent that so long as
there shall remain any Secured Obligations:

 

3.1                                 Change of Name; Location of Collateral;
Records; Place of Business

 

(a)                                  Each Grantor agrees to furnish to the
Collateral Agent (i) prompt written notice of any change in (A) any Grantor’s
trade name used to identify it in the conduct of its business or in the
ownership of its properties, (B) any office in which it maintains books or
records relating to Collateral owned by it and having a value in excess of
$1,000,000 or any office or facility at which Collateral owned by it and having
a value in excess of $1,000,000 is located (including the establishment of any
such new office or facility), other than, in each case, (I) retail store
locations or (II) Equipment and Inventory (1) out for repair or replacement in
the ordinary course of business, (2) being shipped, or in transit, from a
supplier or to a customer or between suppliers, in the ordinary course of
business or (3) in the possession of suppliers, subcontractors and licensees, in
the ordinary course of business, or (C) the acquisition by any Grantor of any
property for which additional filings or recordings are necessary to perfect and
maintain the Collateral Agent’s Security Interest therein, and (ii) (x) 30 days
prior written notice of any change in (A) any Grantor’s corporate or partnership
name or the location of any Grantor’s chief executive office or its principal
place of business, (B) any Grantor’s identity or corporate or partnership
structure, and (y) prior written notice of any Grantor’s jurisdiction of
incorporation, amalgamation or formation, Federal Taxpayer Identification Number
or organizational number or similar taxation identification or organizational
number.  Each Grantor also agrees promptly to notify the Collateral Agent if any
material portion of the Collateral is damaged, destroyed, or lost, stolen or
otherwise unaccounted for.  Each Grantor acknowledges and agrees that, except as
disclosed on the Perfection Certificate, it does not currently, nor will it in
the future, have any assets that constitute Collateral located in the United
States.

 

(b)                                 Each Grantor agrees to maintain, or cause to
be maintained, at its own cost and expense, such complete and accurate records
with respect to the Collateral owned by it as is consistent with its current
practices, but in any event to include complete accounting records indicating
all payments and proceeds received with respect to any part of the Collateral.

 

(c)                                  Each Grantor agrees that, to the extent it
acquires any additional leased warehouses or distribution centers after the
Effective Date, the Grantors shall provide the Collateral Agent with prompt
notice thereof, and shall obtain a waiver and collateral access agreement in
form and substance reasonably satisfactory to the Collateral Agent.

 

14

--------------------------------------------------------------------------------


 

3.2                                 Periodic Certification

 

Each Grantor shall deliver to the Collateral Agent, at least thirty (30) days
prior to setting up a location in the Province of Québec in which it intends on
maintaining tangible property, a deed of movable hypothec in form and substance
and on terms and conditions reasonably satisfactory to the Collateral Agent
which has been published in each governmental, municipal or other appropriate
office in the Province of Québec to the extent necessary to protect, perfect and
set-up the security interest and hypothec.

 

Without limiting the scope of the foregoing, each year, at the time of delivery
of annual financial statements with respect to the preceding Fiscal Year
pursuant to Section 5.1 of the Credit Agreement, each Grantor shall deliver, or
cause to be delivered, to the Collateral Agent a certificate executed by a
Financial Officer of such Grantor confirming that there has been no change in
the information contained in the Perfection Certificate since the date of the
Perfection Certificate delivered on the date hereof or the date of the most
recent certificate delivered pursuant to this Section 3.2 or, if any such change
has occurred specifying such revised information.

 

3.3                                 Protection of Security

 

Each Grantor shall, at its own cost and expense, take any and all actions
reasonably necessary to defend title to the Collateral against all Persons and
to defend the Security Interest of the Collateral Agent in the Collateral and
the priority thereof against any Lien not expressly permitted pursuant to
Section 6.2 of the Credit Agreement.

 

3.4                                 Further Assurances

 

Each Grantor agrees, at its own expense, to execute, acknowledge, deliver and
cause to be filed all such further instruments and documents and to take all
such actions as the Collateral Agent may from time to time reasonably request to
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby or the validity or priority of such Security Interest,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Security Agreement, the granting of the Security
Interest and the filing of any financing statements or other documents in
connection herewith or therewith, as well as causing the Collateral Agent to
have “control” (as defined in the STA) of any such Collateral to the extent
required perfection is required under this Agreement and can only be
accomplished through Control.  If any amount payable under or in connection with
any of the Collateral shall be or become evidenced by any promissory note,
document, draft, chattel paper, or other instrument in an amount in excess of
$1,000,000, such note, document, draft, chattel paper, or other Instrument shall
be immediately pledged and delivered to the Collateral Agent, duly endorsed in a
manner satisfactory to the Collateral Agent.

 

3.5                                 Taxes; Encumbrances

 

The Collateral Agent may, at its option, discharge past due taxes, assessments,
charges, fees or Liens (other than Liens permitted under the Credit Agreement),
at any time levied or placed on the Collateral, and may take any other action
which the Collateral Agent may deem necessary or desirable to repair, maintain
or preserve any of the Collateral to the extent any Grantor fails to do

 

15

--------------------------------------------------------------------------------


 

so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
payment made or any expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided that, so long as no Event of Default shall
have occurred and be continuing, if such taxes, assessments, charges, fees or
Liens are being contested in good faith and by appropriate proceedings by such
Grantor, the Collateral Agent shall consult with such Grantor before making any
such payment or taking any such action; provided, however, that the Collateral
Agent shall not have any obligation to undertake any of the foregoing and shall
have no liability on account of any action so undertaken except to the extent
that any liability on account of any such action resulted from the gross
negligence, bad faith or breach of the contractual obligations of the Collateral
Agent; provided further that the making of any such payments or the taking of
any such action by the Collateral Agent shall not be deemed to constitute a
waiver of any Default or Event of Default arising from any Grantor’s failure to
have made such payments or taken such action.  Nothing in this Section 3.5 shall
be interpreted as excusing any Grantor from the performance of any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

 

3.6                                 Assignment of Security Interest

 

(a)                                  If at any time any Grantor shall take a
security interest in any property of an account debtor or any other Person to
secure payment and performance of an Account Receivable and the property
securing payment and performance of the Account Receivable has a value in excess
of $1,000,000, such Grantor shall promptly assign such security interest to the
Collateral Agent.  Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of, and transferees from, the account debtor or other Person granting
the security interest.

 

(b)                                 To the extent that any Grantor is a
beneficiary under any written letter of credit relating to the Collateral in an
amount in excess of $1,000,000 now or hereafter issued in favor of such Grantor,
such Grantor shall deliver such letter of credit to the Collateral Agent.  The
Collateral Agent shall from time to time, at the request and expense of such
Grantor, make such arrangements with such Grantor as are in the Collateral
Agent’s reasonable judgment necessary and appropriate so that such Grantor may
make any drawing to which such Grantor is entitled under such letter of credit,
without impairment of the Collateral Agent’s perfected security interest in such
Grantor’s rights to proceeds of such letter of credit or in the actual proceeds
of such drawing.  At the Collateral Agent’s request, such Grantor shall, for any
letter of credit relating to the Collateral in an amount in excess of
$1,000,000, whether or not written, now or hereafter issued in favour of such
Grantor as beneficiary, execute and deliver to the issuer and any confirmer of
such letter of credit an assignment of proceeds form, in favour of the
Collateral Agent and satisfactory to the Collateral Agent and such issuer or (as
the case may be) such confirmer, requiring the proceeds of any drawing under
such letter of credit to be paid directly to the Collateral Agent.

 

16

--------------------------------------------------------------------------------


 

3.7                                 Continuing Obligations of the Grantors

 

Each Grantor shall remain liable to observe and perform all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral, all in accordance with the terms and
conditions thereof, except where the failure to do so would not have a Material
Adverse Effect, and each Grantor jointly and severally agrees to indemnify and
hold harmless the Collateral Agent and the Secured Parties from and against any
and all liability for such performance.

 

3.8                                 Use and Disposition of the Collateral

 

None of the Grantors shall make or permit to be made an assignment, pledge or
hypothecation of the Collateral or shall grant any other Lien in respect of the
Collateral or shall grant “control” (as defined in the STA) over any Collateral
to any Person, except as expressly permitted by Section 6.2 of the Credit
Agreement.  Except as expressly permitted in the Credit Agreement, none of the
Grantors shall make or permit to be made any transfer of the Collateral, and
each Grantor shall remain at all times in possession of the Collateral owned by
it, except that the Grantors may use and dispose of the Collateral in any lawful
manner permitted by the terms of and not otherwise inconsistent with the
provisions of this Agreement, the Credit Agreement or any other Loan Document.

 

3.9                                 Limitation on Modification of Accounts

 

No Grantor shall, without the Collateral Agent’s prior written consent, grant
any extension of the time of payment of any of the Accounts, compromise,
compound or settle the same for less than the full amount thereof, release,
wholly or partly, any Person liable for the payment thereof or allow any credit
or discount whatsoever thereon, other than extensions, releases, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with its current practices.

 

3.10                           Insurance

 

Each Grantor hereby irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Grantor’s true and lawful agent (and attorney-in-fact), exercisable
after the occurrence and during the continuance of any Event of Default, for the
purpose of making, settling and adjusting claims in respect of Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto. 
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required hereby or to pay any premium
in whole or part relating thereto, the Collateral Agent may, without waiving or
releasing any obligation or liability of the Grantors hereunder or any Default
or Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Collateral Agent deems advisable.  All sums disbursed by the
Collateral Agent in connection with this Section 3.10, including

 

17

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Collateral Agent
and shall be additional Secured Obligations secured hereby.

 

3.11                           Legend

 

At the request of the Collateral Agent if an Event of Default shall occur and be
continuing, each Grantor shall legend, in form and manner satisfactory to the
Collateral Agent, its Accounts Receivable and its books, records and documents
evidencing or pertaining thereto with an appropriate reference to the fact that
such Accounts have been assigned to the Collateral Agent for the benefit of the
Secured Parties and that the Collateral Agent has a security interest therein.

 

3.12                           Intellectual Property

 

(a)                                  Each Grantor agrees that it will not do any
act or omit to do any act (and will exercise commercially reasonable efforts to
prevent its licensees and sub-licensees from doing any act or omitting to do any
act) whereby any Patent or Industrial Design may become invalidated or dedicated
to the public, and agrees that it shall continue to mark any products covered by
a Patent or Industrial Design that is material to the conduct of such Grantor’s
business with the relevant patent number as necessary and sufficient to
establish and preserve its maximum rights under applicable patent laws.

 

(b)                                 Each Grantor (either itself or through its
licensees or its sublicensees) will, for each Material Trademark, (i) maintain
such Material Trademark in full force free from any claim of abandonment or
invalidity for non use, (ii) maintain the quality of products and services
offered under such Material Trademark including where applicable policing the
use of such Material Trademarks by its licensees and sublicensees, (iii) display
such Material Trademark with notice of registration to the extent necessary and
sufficient to establish and preserve its maximum rights under applicable law and
(iv) not knowingly use or knowingly permit the use of such Material Trademark in
violation of any third party rights.

 

(c)                                  Each Grantor (either itself or through its
licensees or sublicensees) will, for each work covered by a Copyright material
to the conduct of such Grantor’s business, continue to publish, reproduce,
display, adopt and distribute the work with appropriate copyright notice as
necessary and sufficient to establish and preserve its maximum rights under
applicable copyright laws.

 

(d)                                 Each Grantor shall notify the Collateral
Agent promptly if it knows or has reason to know that any Material Trademark or
any Patent, Copyright or Industrial Design material to the conduct of its
business may become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development (including the institution of,
or any such determination or development in, any proceeding in the Canadian
Intellectual Property Office or any court or similar office of any country)
regarding such Grantor’s ownership of any Patent, Material Trademark, Copyright
or Industrial Design material to the conduct of its business, its right to
register the same, or its right to keep and maintain the same.

 

18

--------------------------------------------------------------------------------


 

(e)                                  At the time of delivery of quarterly
financial statements with respect to each Fiscal Quarter pursuant to
Section 5.1(b) of the Credit Agreement, each Grantor shall inform the Collateral
Agent of any application for any Patent, Trademark, Copyright or Industrial
Design (or any registration of any Patent, Trademark, Copyright or Industrial
Design) such Grantor has filed with the Canadian Intellectual Property Office or
any office or agency in any political subdivision of the Canada or in any other
country or any political subdivision thereof or any Copyright License for which
such Grantor has become the licensee, in each case, during such Fiscal Quarter,
and, upon request of the Collateral Agent, execute and deliver any and all
agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s Security Interest in any
of the foregoing, and each Grantor hereby appoints the Collateral Agent as its
attorney-in-fact to execute and file such writings for the foregoing purposes,
all acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable.

 

(f)                                    Each Grantor will take all necessary
steps that are consistent with the practice in any proceeding before the
Canadian Intellectual Property Office or any office or agency in any political
subdivision of the Canada or in any other country or any political subdivision
thereof, to maintain and pursue each application relating to Material Trademarks
and each material application relating to the Patents and/or Copyrights and/or
Industrial Designs (and to obtain the relevant grant or registration) and to
maintain each issued Patent and each registration of Copyrights and/or
Industrial Designs that is material to the conduct of any Grantor’s business and
each registration of Material Trademarks, including timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if consistent with good business judgment, to
initiate opposition, interference and cancelation proceedings against third
parties.

 

(g)                                 In the event that any Grantor has reason to
believe that any Collateral consisting of a Patent, Copyright or Industrial
Design material to the conduct of any Grantor’s business or a Material Trademark
has been or is likely to be infringed, misappropriated or diluted by a third
party, such Grantor promptly shall notify the Collateral Agent and shall, if
consistent with reasonable business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as are
appropriate under the circumstances to protect such Collateral.  Each Grantor
further agrees not to abandon any Material Trademark or any Patent, Copyright,
Industrial Design or Copyright License that in such Grantor’s reasonable
business judgment is material to the operation of such Grantor’s business
without the prior written consent of the Collateral Agent.

 

(h)                                 Upon and during the continuance of an Event
of Default, each Grantor shall use its best efforts to obtain all requisite
consents or approvals by the licensor of each Copyright License, Patent License,
Industrial Design licence or Material Trademark License under which such Grantor
is a licensee to effect the

 

19

--------------------------------------------------------------------------------


 

assignment of all such Grantor’s right, title and interest thereunder to the
Collateral Agent or its designee.

 

(i)                                     Without limiting the generality of any
of the foregoing, each Grantor hereby authorizes the Collateral Agent, with
prompt notice thereof to the Grantors, to supplement this Agreement by
supplementing Schedule 2 or adding additional schedules hereto to identify
specifically any asset or item that may constitute Copyrights, Copyright
Licenses, Patents and/or Industrial Designs or Material Trademarks; provided
that any Grantor shall within ten (10) days after it has been notified by the
Collateral Agent of the specific identification of such Collateral, advise the
Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Grantor hereunder with respect to such Collateral.

 

3.13                           Pledged Collateral

 

Subject to the Intercreditor Agreement:

 

(a)                                  If any Grantor acquires Collateral
consisting of chattel paper, instruments or negotiable documents of title
(collectively, “Negotiable Collateral”), such Grantor shall, immediately upon
receipt thereof, deliver to the Collateral Agent the Negotiable Collateral and
shall, at the request of the Lender (i) endorse the same for transfer in blank
or as the Collateral Agent may direct, (ii) cause any transfer to be registered
wherever, in the opinion of the Lender, such registration may be required or
advisable, and (iii) deliver to the Collateral Agent any and all consents or
other documents which may be necessary or desirable to transfer the Negotiable
Collateral.

 

(b)                                 Each Grantor shall not cause or permit any
Person other than the Collateral Agent to have control (as defined in the STA)
of any investment property constituting part of the Collateral, other than
control in favour of a depositary bank or securities intermediary which has
subordinated its lien to the lien of the Collateral Agent pursuant to
documentation in form and substance satisfactory to the Collateral Agent.

 

(c)                                  Provided no Event of Default has occurred
and is continuing, any Grantor has the right to exercise all voting, consensual
and other powers of ownership pertaining to Collateral which is investment
property (the “Pledged Investment Property”) for all purposes not inconsistent
with the terms of this Security Agreement and each Grantor agrees that it will
not vote the Pledged Investment Property in any manner that is inconsistent with
such terms.

 

(d)                                 Provided no Event of Default has occurred
and is continuing, any Grantor may receive and retain any dividends,
distributions or proceeds on the Pledged Investment Property.

 

(e)                                  If an Event of Default has occurred and is
continuing, whether or not the Collateral Agent exercises any right to declare
any Obligations due and payable or seeks or pursues any other relief or remedy
available to it under applicable law or under this security agreement or
otherwise, all dividends and other distributions on the Pledged Investment
Property shall be paid directly to the Collateral Agent and retained by it as
part of the Collateral, and, if the Collateral Agent so requests

 

20

--------------------------------------------------------------------------------


 

in writing, the Corporation will execute and deliver to the Collateral Agent any
instruments or other documents necessary or desirable to ensure that the Pledged
Investment Property is paid directly to the Collateral Agent.

 

(f)                                    With respect to (i) the securities
accounts (other than securities accounts with an aggregate value of less than
$10,000) and (ii) any Collateral that constitutes a security entitlement as to
which the financial institution acting as Collateral Agent hereunder is not the
securities intermediary, the relevant Grantor will cause the securities
intermediary with respect to each such account or security entitlement to enter
into a control agreement, such agreement to be in form and substance reasonably
satisfactory to the applicable Grantor and the Collateral Agent (which agreement
may also be for the benefit of the agent for the Term Loan); provided that the
Collateral Agent will not exercise exclusive control over such accounts except
after a Cash Control Event; provided further that no Grantor shall be required
to take the foregoing actions with respect to any securities account until the
later of (A) sixty (60) days after the Effective Date and (B) in the case of
securities accounts opened after the Effective Date, at the time of
establishment of such securities account (or, in each case, such later date as
the Collateral Agent shall in its reasonable discretion agree).

 

3.14                           Payment

 

Each Grantor will pay duly and punctually all sums of money owed by it to the
Collateral Agent or any other Secured Party under this Security Agreement at the
times and places and in the manner provided for herein, the Credit Agreement or
any other Loan Document, as applicable.

 

3.15                           Credit Agreement

 

Each Grantor acknowledges having reviewed the covenants contained in the Credit
Agreement which relate to such Grantor and its business, and hereby covenants
and agrees to observe and perform all covenants provided for in the Credit
Agreement which relate to it and to do all things necessary or appropriate to
ensure that it is in compliance with such covenants at all times.

 

SECTION 4 — COLLECTIONS

 

4.1                                 Collections

 

(a)                                  Each Grantor shall at all times comply with
the Cash Receipts provisions of Section 2.21 of the Credit Agreement including,
without limitation, after the occurrence and during the continuation of an Event
of Default or Cash Control Event, the provisions of Section 2.21(f) causing the
sweep on each Business Day of all Cash Receipts into the Collection Account.

 

(b)                                 Without the prior written consent of the
Collateral Agent, no Grantor shall modify or amend the instructions pursuant to
any of the Credit Card Notifications or the Blocked Account Agreements.  So long
as no Event of Default or Cash Control

 

21

--------------------------------------------------------------------------------


 

Event has occurred and is then continuing, each Grantor shall have sole control
over the manner of disposition of the funds in the Accounts (except for the
Collection Account), for the benefit and on behalf of the Collateral Agent and
the other Secured Parties; provided, however, that such privilege may, at the
option of the Collateral Agent, be terminated upon the occurrence and during the
continuance of any Event of Default or Cash Control Event in accordance with
Section 2.21 of the Credit Agreement.

 

4.2                                 Power of Attorney

 

(a)                                  Each Grantor hereby irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent and attorney-in-fact, and in such capacity the Collateral Agent shall have
the right, with power of substitution for each Grantor and in each Grantor’s
name or otherwise, for the use and benefit of the Collateral Agent and the
Secured Parties, (a) at any time, whether or not a Default or Event of Default
has occurred, to take actions required to be taken by the Grantors under
Section 1.1 of this Security Agreement, (b) upon the occurrence and during the
continuance of an Event of Default or Cash Control Event or as otherwise
permitted under the Credit Agreement, (i) to take actions required to be taken
by the Grantors under Section 4.1 of this Security Agreement, (ii) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (iii) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; and (c) upon the
occurrence and during the continuance of an Event of Default or as otherwise
permitted in the Credit Agreement (i) to sign the name of any Grantor on any
invoices, schedules of Collateral, freight or express receipts, or bills of
lading storage receipts, warehouse receipts or other documents of title relating
to any of the Collateral; (ii) to sign the name of any Grantor on any notice to
such Grantor’s account debtors; (iii) to sign the name of any Grantor on any
proof of claim in bankruptcy against account debtors; (iv) to the extent
relating to the Collateral, to sign change of address forms to change the
address to which each Grantor’s mail is to be sent to such address as the
Collateral Agent shall designate; (v) to receive and open each Grantor’s mail,
remove any proceeds of Collateral therefrom and turn over the balance of such
mail either to any of the Grantors or to any trustee in bankruptcy or receiver
of a Grantor, or other legal representative of a Grantor whom the Collateral
Agent determines to be the appropriate person to whom to so turn over such mail;
(vi) to commence and prosecute any and all suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Collateral or to enforce any rights in respect of
any Collateral; (vii) to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to all or any of the Collateral;
(viii) to take all such action as may be necessary to obtain the payment of any
letter of credit and/or banker’s acceptance of which any Grantor is a
beneficiary; (ix) to repair, manufacture, assemble, complete, package, deliver,
alter or supply goods, if any, necessary to fulfill in whole or in part the
purchase order of any customer of any

 

22

--------------------------------------------------------------------------------


 

Grantor; (x) to use, license, or transfer, for the purposes permitted by
Section 6 hereof, any or all Intangibles of any Grantor, provided that the
Collateral Agent’s use of such Intangibles will comply with all applicable law;
and (xi) to use, sell, assign, transfer, pledge, make any agreement with respect
to or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Security Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided, however, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent or
any other Secured Party to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Collateral Agent or any
other Secured Party, or to present or file any claim or notice.  It is
understood and agreed that the appointment of the Collateral Agent as the agent
and attorney-in-fact of the Grantors for the purposes set forth above is coupled
with an interest and is irrevocable.

 

(b)                                 Notwithstanding the provisions of
Section 4.2, the power of the Collateral Agent to act in any name other than the
name of a Grantor shall not apply to any Pledged Collateral that is ULC Shares.

 

4.3                                 No Obligation to Act

 

The Collateral Agent shall not be obligated to do any of the acts or to exercise
any of the powers authorized by Section 4.2 hereof, but if the Collateral Agent
elects to do any such act or to exercise any of such powers, it shall not be
accountable for more than it actually receives as a result of such exercise of
power, and shall not be responsible to any Grantor for any act or omission to
act except for any act or omission to act which constitutes gross negligence,
bad faith, or breach of the contractual obligations of the Collateral Agent. The
provisions of Section 4.2 hereof shall in no event relieve any Grantor of any of
its obligations hereunder or under any other Loan Document with respect to the
Collateral or any part thereof or impose any obligation on the Collateral Agent
or any other Secured Party to proceed in any particular manner with respect to
the Collateral or any part thereof, or in any way limit the exercise by the
Collateral Agent or any other Secured Party of any other or further right which
it may have on the date of this Agreement or hereafter, whether hereunder, under
any other Loan Document, by law or otherwise

 

SECTION 5 — DEFAULT

 

Each Grantor agrees that, upon the occurrence and during the continuance of an
Event of Default, the security interests hereby constituted shall become
enforceable and the Collateral Agent shall be entitled to exercise and enforce
any or all of the remedies herein provided or which may otherwise be available
to the Collateral Agent by statute, at law or in equity and all amounts secured
hereby shall immediately be paid to the Collateral Agent (for itself and on
behalf of the Secured Parties) by such Grantor.

 

23

--------------------------------------------------------------------------------


 

SECTION 6 — REMEDIES ON DEFAULT

 

If the security interests hereby constituted become enforceable, the Collateral
Agent shall have, in addition to any other rights, remedies and powers which it
may have at law, in equity or under the PPSA, the Civil Code of Quebec (the
“CCQ”) or the Uniform Commercial Code (the “Code”) (whether or not the CCQ or
the Code applies to the affected Collateral), the following rights, remedies and
powers:

 

6.1                                 Power of Entry

 

Each Grantor shall forthwith upon demand assemble and deliver to the Collateral
Agent possession of all of the Collateral at such place as may be specified by
the Collateral Agent. The Collateral Agent may take such steps as it considers
necessary or desirable to obtain possession of all or any part of the Collateral
and, to that end, each Grantor agrees that the Collateral Agent, its servants or
agents or Receiver (as hereinafter defined) may, at any time, during the day or
night, enter upon lands and premises where the Collateral may be found for the
purpose of taking possession of and/or removing the Collateral or any part
thereof. In the event of the Collateral Agent taking possession of the
Collateral, or any part thereof, the Collateral Agent shall have the right to
maintain the same upon the premises on which the Collateral may then be situate.

 

6.2                                 Power of Sale

 

The Collateral Agent may sell, lease or otherwise dispose of all or any part of
the Collateral, as a whole or in separate parcels, by public auction, private
tender or by private contract, with or without notice, except as otherwise
required by applicable law, with or without advertising and without any other
formality, all of which are hereby waived by each Grantor. Such sale, lease or
disposition shall be on such terms and conditions as to credit and otherwise and
as to upset or reserve bid or price as the Collateral Agent, in its sole
discretion, may deem advantageous. If such sale, transfer or disposition is made
on credit or part cash and part credit, the Collateral Agent need only credit
against the Secured Obligations the actual cash received at the time of the
sale. Any payments made pursuant to any credit granted at the time of the sale
shall be credited against the Secured Obligations as they are received. The
Collateral Agent may buy in or rescind or vary any contract for sale of all or
any of the Collateral and may reasonably resell without being answerable for any
loss occasioned thereby. Any such sale, lease or disposition may take place
whether or not the Collateral Agent has taken possession of the Collateral. The
Collateral Agent may, before any such sale, lease or disposition, perform any
commercially reasonable repair, processing or preparation for disposition and
the amount so paid or expended shall be deemed advanced to the Grantors by the
Collateral Agent, shall become part of the Secured Obligations, shall bear
interest at the highest rate per annum charged by the Collateral Agent on the
Secured Obligations or any part thereof and shall be secured by this Security
Agreement.

 

6.3                                 Validity of Sale

 

No person dealing with the Collateral Agent or its servants or agents shall be
concerned to inquire whether the security hereby constituted has become
enforceable, whether the powers which the Collateral Agent is purporting to
exercise have become exercisable, whether any money remains due on the security
of the Collateral, as to the necessity or expedience of the stipulations and
conditions subject to which any sale, lease or disposition shall be made,
otherwise as to the propriety or regularity of any sale or any other dealing by
the Collateral

 

24

--------------------------------------------------------------------------------


 

Agent with the Collateral or to see to the application of any money paid to the
Collateral Agent. In the absence of fraud on the part of such persons, such
dealings shall be deemed, so far as regards the safety and protection of such
person, to be within the powers hereby conferred and to be valid and effective
accordingly.

 

6.4                                 Receiver-Manager

 

The Collateral Agent may, in addition to any other rights it may have, appoint
by instrument in writing a receiver, an interim receiver or receiver and manager
(each of which are herein called a “Receiver”) of all or any part of the
Collateral or may institute proceedings in any court of competent jurisdiction
for the appointment of such a Receiver. Any such Receiver is hereby given and
shall have the same powers and rights and exclusions and limitations of
liability as the Collateral Agent has under this Security Agreement, at law or
in equity. In exercising any such powers, any such Receiver shall, to the extent
permitted by law, act as and for all purposes shall be deemed to be the agent of
the applicable Grantor and the Collateral Agent and the other Secured Parties
shall not be responsible for any act or default of any such Receiver. The
Collateral Agent may appoint one or more Receivers hereunder and may remove any
such Receiver or Receivers and appoint another or others in his or their stead
from time to time. Any Receiver so appointed may be an officer or employee of
the Collateral Agent. A court need not appoint, ratify the appointment by the
Collateral Agent of or otherwise supervise in any manner the actions of any
Receiver. Upon a Grantor receiving notice from the Collateral Agent of the
taking of possession of the Collateral or the appointment of a Receiver, all
powers, functions, rights and privileges of each of the directors and officers
of such Grantor with respect to the Collateral shall cease, unless specifically
continued by the written consent of the Collateral Agent.

 

6.5                                 Carrying on Business

 

The Collateral Agent may carry on, or concur in the carrying on of, all or any
part of the business or undertaking of each Grantor, may, to the exclusion of
all others, including such Grantor and any other Grantor, enter upon, occupy and
use all or any of the premises, buildings, plant and undertaking of or occupied
or used by such Grantor and may use all or any of the tools, machinery,
equipment and intangibles of such Grantor for such time as the Collateral Agent
sees fit, free of charge, to carry on the business of such Grantor and, if
applicable, to manufacture or complete the manufacture of any Inventory and to
pack and ship the finished product.

 

6.6                                 Dealing with Collateral

 

The Collateral Agent may seize, collect, realize, dispose of, enforce, release
to third parties or otherwise deal with the Collateral or any part thereof in
such manner, upon such terms and conditions and at such time or times as may
seem to it advisable, all of which without notice to any Grantor except as
otherwise required by any applicable law. The Collateral Agent may demand, sue
for and receive any Accounts Receivable with or without notice to any Grantor,
give such receipts, discharges and extensions of time and make such compromises
in respect of any Accounts Receivable which may, in the Collateral Agent’s
absolute discretion, seem bad or doubtful. The Collateral Agent may charge on
its own behalf and pay to others, sums for costs and expenses incurred
including, without limitation, legal fees and expenses on a solicitor and his
own client scale and Receivers’ and accounting fees, in or in connection with
seizing, collecting, realizing, disposing, enforcing or otherwise dealing with
the Collateral and in connection with the protection and enforcement of the
rights of the Collateral Agent hereunder

 

25

--------------------------------------------------------------------------------


 

including, without limitation, in connection with advice with respect to any of
the foregoing. The amount of such sums shall be deemed advanced to such Grantor
by the Collateral Agent, shall become part of the Secured Obligations, shall
bear interest at the highest rate per annum charged by the Collateral Agent on
the Secured Obligations or any part thereof and shall be secured by this
Security Agreement.

 

6.7                                 Right to Use

 

For the purpose of enabling the Collateral Agent to exercise the Collateral
Agent’s Rights and Remedies under Section 6 (including, without limitation, in
order to take possession of, hold, preserve, process, assemble, prepare for
sale, market for sale, sell or otherwise dispose of the Collateral) at such time
as the Collateral Agent shall be lawfully entitled to exercise the Collateral
Agent’s Rights and Remedies under Section 6, each Grantor hereby (i) grants to
the Collateral Agent, for the benefit of the Collateral Agent and the other
Secured Parties, a royalty free, non-exclusive, irrevocable license, such
license being with respect to the Collateral Agent’s exercise of the Collateral
Agent’s Rights and Remedies under Section 6 including, without limitation, in
connection with any completion of the manufacture of Inventory or any sale or
other disposition of Inventory (a) to use, apply, and affix any Trademark, trade
name, logo or the like in which such Grantor now or hereafter has rights, (b) to
use, license or sublicense any Intellectual Property, computer software now
owned, held or hereafter acquired by such Grantor, including in such license
access to all media and to the extent to which any of the licensed items may be
recorded or stored and to all such computer software programs and to the extent
used for the compilation or print out thereof, provided that the Collateral
Agent’s use of the property described in subclauses (a) and (b) above will
comply with all applicable law, and (c) to use any and all furniture, fixtures
and equipment contained in any premises owned or occupied by any Grantor in
connection with the exercise of the Collateral Agent’s Rights and Remedies under
Section 6, and (ii) without limiting the provisions of Section 6.1, above,
agrees to provide the Collateral Agent and/or its agents with access to, and the
right to use, any such premises owned or occupied by any Grantor.

 

6.8                                 Retention of Collateral

 

Upon notice to any Grantor and subject to any obligation to dispose of any of
the Collateral, as provided in the PPSA, the Collateral Agent may elect to
retain all or any part of the Collateral in satisfaction of the Secured
Obligations or any of them.

 

6.9                                 Pay Encumbrances

 

The Collateral Agent may pay any encumbrance that may exist or be threatened
against the Collateral. In addition, the Collateral Agent may borrow money, at
standard commercial rates, required for the maintenance, preservation or
protection of the Collateral or for the carrying on of the business or
undertaking of any Grantor and may grant further security interests in the
Collateral in priority to the security interest created hereby as security for
the money so borrowed. In every such case the amounts so paid or borrowed
together with costs, charges and expenses incurred in connection therewith shall
be deemed to have been advanced to each Grantor by the Collateral Agent, shall
become part of the Secured Obligations, shall bear interest at the highest rate
per annum charged by the Collateral Agent on the Secured Obligations or any part
thereof and shall be secured by this Security Agreement.

 

26

--------------------------------------------------------------------------------


 

6.10                           Application of Payments Against Secured
Obligations

 

Any and all payments made in respect of the Secured Obligations from time to
time and moneys realized on the Collateral may be applied to such part or parts
of the Secured Obligations as the Collateral Agent may see fit, subject to the
terms of the Credit Agreement. The Collateral Agent shall, at all times and from
time to time, have the right to change any appropriation as it may see fit,
subject to the terms of the Credit Agreement. Any insurance moneys received by
the Collateral Agent pursuant to this Security Agreement may, at the option of
the Collateral Agent, be applied to rebuilding or repairing the Collateral or be
applied against the Secured Obligations in accordance with the provisions of
this Section.

 

6.11                           Set-Off

 

The Secured Obligations will be paid by each Grantor without regard to any
equities between such Grantor and the Collateral Agent and/or any other Secured
Party or any right of set-off or cross-claim. Any indebtedness owing by the
Collateral Agent and/or any other Secured Party to any Grantor may be set off
and applied by the Collateral Agent against the Secured Obligations at any time
or from time to time either before or after maturity, without demand upon or
notice to anyone.

 

6.12                           Deficiency

 

If the proceeds of the realization of the Collateral are insufficient to repay
the Collateral Agent and the other Secured Parties all moneys due to them, each
Grantor shall forthwith pay or cause to be paid to the Collateral Agent (either
for itself or on behalf of the Secured Parties) such deficiency.

 

6.13                           Collateral Agent Not Liable

 

Neither the Collateral Agent nor any of the other Secured Parties shall be
liable or accountable for any failure to seize, collect, realize, dispose of,
enforce or otherwise deal with the Collateral. The Collateral Agent and the
other Secured Parties shall not be bound to institute proceedings for any such
purposes or for the purpose of preserving any rights of the Collateral Agent,
any Grantor or any other person, firm or corporation in respect of the
Collateral and shall not be liable or responsible for any loss, cost or damage
whatsoever which may arise in respect of any such failure including, without
limitation, resulting from the negligence of the Collateral Agent or any of its
officers, servants, agents, solicitors, attorneys, Receivers or otherwise other
than for any loss, cost or damage arising as a result of any such person’s
wilful misconduct or gross negligence. Neither the Collateral Agent nor any of
the other Secured Parties, nor their respective officers, servants, agents or
Receivers shall be liable by reason of any entry into possession of the
Collateral or any part thereof, to account as a mortgagee in possession, for
anything except actual receipts, for any loss on realization, for any act or
omission for which a mortgagee in possession might be liable, for any negligence
in the carrying on or occupation of the business or undertaking of any Grantor
as provided in Section 6.5 or for any loss, cost, damage or expense whatsoever
which may arise in respect of any such actions, omissions or negligence other
than for any loss, cost or damage arising as a result of any such person’s
wilful misconduct or gross negligence.

 

6.14                           Extensions of Time

 

The Collateral Agent and any of the other Secured Parties may grant renewals,
extensions of time and other indulgences, take and give up securities, accept
compositions, grant releases and

 

27

--------------------------------------------------------------------------------


 

discharges, perfect or fail to perfect any securities, release any part of the
Collateral to third parties and otherwise deal or fail to deal with any Grantor,
debtors of any Grantor, guarantors, sureties and others and with the Collateral
and other securities as the Collateral Agent may see fit, all without prejudice
to the liability of any Grantor to the Collateral Agent and the other Secured
Parties or the Collateral Agent’s and the other Secured Parties’ rights and
powers under this Security Agreement.

 

6.15                           Rights in Addition

 

The rights and powers conferred by this Section 6 are in supplement of and in
addition to and not in substitution for any other rights or powers the
Collateral Agent may have from time to time under this Security Agreement or
under applicable law. The Collateral Agent may proceed by way of any action,
suit, remedy or other proceeding at law or in equity and no such remedy for the
enforcement of the rights of the Collateral Agent shall be exclusive of or
dependent on any other such remedy. Any one or more of such remedies may from
time to time be exercised separately or in combination.

 

6.16                           Voting Rights

 

(a)                                  So long as no Event of Default shall have
occurred and be continuing:

 

(i)                                     Each Grantor shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Pledged Collateral of such Grantor or any part thereof for any purpose.  For so
long as any Grantor shall have the right to vote the Pledged Interests of such
Grantor, such Grantor covenants and agrees that it will not, without the prior
written consent of the Collateral Agent, vote or take any consensual action with
respect to the Pledged Interests which would materially affect the rights of the
Collateral Agent, any other Secured Party or the value of the Pledged
Interests.  The Collateral Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to this Section 6.16(a)(i).

 

(ii)                                  Each Grantor shall be entitled to receive
and retain any and all dividends, cash, options, warrants, rights, instruments,
distributions, returns of capital or principal, income, interest, profits and
other property, interests (debt or equity) or proceeds, including as a result of
a split, revision, reclassification or other like change of the Pledged
Collateral, from time to time received, receivable or otherwise distributed to
such Grantor in respect of or in exchange for any or all of the Pledged
Collateral (any of the foregoing, a “Distribution” and collectively the
“Distributions”) paid in respect of the Pledged Collateral of such Grantor to
the extent that the payment thereof is not otherwise prohibited by the terms of
the Loan Documents; provided, however, that any and all Distributions paid or
payable other than in cash (other than in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital,

 

28

--------------------------------------------------------------------------------


 

capital surplus or paid in surplus) in respect of, and instruments and other
property received, receivable or otherwise distributed in respect of, or in
exchange for, any Pledged Collateral, shall be, and, subject to the limitations
in the definition of “Collateral”, be promptly delivered to the Collateral Agent
to hold as Pledged Collateral and shall, if received by such Grantor, be
received in trust for the benefit of the Collateral Agent, be segregated from
the other property or funds of such Grantor and be promptly delivered to the
Collateral Agent as Pledged Collateral in the same form as so received (with any
necessary endorsement).

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default:

 

(i)                                     All rights of each Grantor (x) to
exercise or refrain from exercising the voting and other consensual rights that
it would otherwise be entitled to exercise pursuant to Section 6.16(a)(i) shall
automatically cease and (y) to receive Distributions that it would otherwise be
authorized to receive and retain pursuant to 6.16(a)(ii) shall automatically
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall thereupon have the sole right to exercise or refrain from
exercising such voting and other consensual rights and to receive and hold as
Pledged Collateral such dividends, interest and other distributions; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights.  Any and all
money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this Section 6.16(b)(i) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of the Credit Agreement.  After all Events of Default have been
cured or waived and the Borrowers have delivered to the Collateral Agent a
certificate to that effect, the Collateral Agent shall promptly repay to each
Grantor (without interest) all dividends or interest that such Grantor would
otherwise be permitted to retain pursuant to the terms of this Section 6.16 and
that remain in such account.

 

(ii)                                  All Distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this
Section 6.16(b) shall be received in trust for the benefit of the Collateral
Agent, shall be segregated from other funds of such Grantor and shall be
promptly paid over to the Collateral Agent as Pledged Collateral in the same
form as so received (with any necessary endorsement).

 

(c)                                  This Section 6.16 shall not apply to any
Pledged Collateral that is ULC Shares or to any Distributions that are paid in
respect of ULC Shares

 

29

--------------------------------------------------------------------------------


 

6.17                           ULC Shares

 

(a)                                  Notwithstanding any provisions to the
contrary contained in this Security Agreement or any other document or agreement
among all or some of the parties hereto, each Grantor that is the registered and
beneficial owner of any Pledged Collateral which are ULC Shares (“ULC Pledgor”)
will remain so until such time as such ULC Shares are effectively transferred
into the name of the Collateral Agent, any Secured Party or any other Person on
the books and records of such ULC.  Accordingly, each ULC Pledgor shall be
entitled to receive and retain for its own account any Distribution in respect
of such Pledged Collateral (except insofar as such ULC Pledgor has granted a
security interest in such Distribution, and any shares which are Pledged
Collateral shall be delivered to the Collateral Agent to hold as Pledged
Collateral hereunder) and shall have the right to vote such Pledged Collateral
and to control the direction, management and policies of the applicable ULC
issuer to the same extent as such ULC Pledgor would if such Pledged Collateral
were not pledged to the Collateral Agent (for its own benefit and for the
benefit of the Credit Parties) pursuant hereto.  Nothing in this Security
Agreement or any other document or agreement among all or some of the parties
hereto is intended to, and nothing in this Security Agreement or any other
document or agreement among all or some of the parties hereto shall constitute,
the Collateral Agent, any Secured Party or any other Person other than a ULC
Pledgor a member of a ULC for the purposes of the Companies Act (Nova Scotia)
until such time as notice is given to such ULC Pledgor and further steps are
taken pursuant hereto or thereto so as to register the Collateral Agent, any
Secured Party or any other Person as holder of the applicable ULC Shares.  To
the extent any provision hereof would have the effect of constituting the
Collateral Agent or any Secured Party as a member of any ULC prior to such time,
such provision shall be severed therefrom and shall be ineffective with respect
to Pledged Collateral which are ULC Shares without otherwise invalidating or
rendering unenforceable this Security Agreement or invalidating or rendering
unenforceable such provision insofar as it relates to Pledged Collateral which
are not ULC Shares.

 

(b)                                 Except upon the exercise of rights to sell,
transfer or otherwise dispose of the Pledged Collateral issued by a ULC
following the occurrence of an Event of Default pursuant to Section 6, no ULC
Pledgor shall cause or permit, or enable any ULC in which they hold ULC Shares
to cause or permit, the Collateral Agent or any other Secured Party to:  (a) be
registered as shareholder or member of such ULC; (b) accept or request stock
powers of attorney in respect of such Person endorsed or assigned in favour of
the Collateral Agent or other Secured Party; (c) have any notation entered in
its favour in the share register of such ULC; (d) be held out as a shareholder
or member of such ULC; (e) receive, directly or indirectly, any dividends,
property or other distributions from such ULC by reason of the Collateral Agent
or any other Secured Party holding a security interest in such ULC; or (f) to
act as a shareholder or member of such ULC, or exercise any rights of a
shareholder or member including the right to attend a meeting of, or to vote the
shares of, such ULC.

 

30

--------------------------------------------------------------------------------


 

SECTION 7 — PERFECTION OF SECURITY INTEREST

 

7.1           Perfection by Filing.

 

Each Grantor hereby authorizes the Collateral Agent, pursuant to the provisions
of Section 1 and Section 4.2, to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the
Collateral, in such filing offices as the Collateral Agent shall deem
appropriate, and the Grantors shall pay the Collateral Agent’s reasonable costs
and expenses incurred in connection therewith.  Each Grantor hereby further
agrees that, where applicable, a carbon, photographic, or other reproduction of
this Security Agreement shall be sufficient as a financing statement and may be
filed as a financing statement in any and all jurisdictions.

 

7.2           Other Perfection, etc.

 

The Grantors shall at any time and from time to time take such steps as the
Collateral Agent may reasonably request for the Collateral Agent (a) to obtain
an acknowledgment, in form and substance reasonably satisfactory to the
Collateral Agent, of any bailee having possession of any of the Collateral that
the bailee holds such Collateral for the Collateral Agent, (b) to obtain
“control” (as defined in the STA) of any Deposit Accounts, securities accounts,
Concentration Accounts, Letter-of-Credit Rights, investment property, or
electronic chattel paper, with any agreements establishing control to be in form
and substance satisfactory to the Collateral Agent (and which may also be for
the benefit of the agent for the Term Loan), and (c) otherwise to insure the
continued perfection of the Collateral Agent’s Security Interest in any of the
Collateral with the priority described in Section 2.3 and of the preservation of
its rights therein. The Grantors acknowledge that notwithstanding anything to
the contrary contained therein, the Blocked Account Agreements, Credit Card
Notifications, and landlord waivers and consents previously executed and
delivered to, or for the benefit of, the Collateral Agent shall remain in full
force and effect until all Secured Obligations (including, without limitation,
on account of the obligations owed by the Facility Guarantors under the Facility
Guarantor Security Documents) are paid in full, the Lenders have no further
commitment to lend, the Letter of Credit Outstandings have been reduced to zero
or fully cash collateralized in a manner reasonably satisfactory to the Issuing
Banks and the Collateral Agent, and the Issuing Banks have no further obligation
to issue Letters of Credit under the Credit Agreement, and any Obligations
related to Letters of Credit, Cash Management Services or Bank Products have
been fully cash collateralized in a manner reasonably satisfactory to the
respective Lender to whom such Obligations are owed.

 

7.3           Savings Clause.

 

Nothing contained in this Section 7 shall be construed to narrow the scope of
the Collateral Agent’s Security Interest in any of the Collateral or the
perfection or priority thereof or to impair or otherwise limit any of the
Collateral Agent’s Rights and Remedies (as hereinafter defined) hereunder except
(and then only to the extent) as mandated by the PPSA.

 

31

--------------------------------------------------------------------------------


 

SECTION 8 — GENERAL

 

8.1           Notices

 

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 9.1 of the
Credit Agreement.

 

8.2           Security Interest Absolute

 

All rights of the Collateral Agent hereunder, the Security Interest and all
obligations of the Grantors hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document, or any other agreement or instrument, (c) any exchange, release
or non-perfection of any Lien on other collateral, or any release or amendment
or waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Secured Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
SecurityAgreement.

 

8.3           Suretyship Waivers by Grantors

 

The Grantors waive demand, notice, protest, notice of acceptance of this
Agreement, notice of loans made, credit extended, Collateral received or
delivered or other action taken in reliance hereon and all other demands and
notices of any description.  With respect to both the Secured Obligations and
the Collateral, each Grantor assents to any extension or postponement of the
time of payment or any other indulgence, to any substitution, exchange or
release of or failure to perfect any security interest in any Collateral, to the
addition or release of any party or person primarily or secondarily liable, to
the acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Collateral Agent may deem advisable.  The Collateral Agent shall have no duty as
to the collection or protection of the Collateral or any income therefrom, the
preservation of rights against prior parties, or the preservation of any rights
pertaining thereto.  Each of the Grantors further waives any and all other
suretyship defenses.

 

8.4           Marshalling

 

Neither the Collateral Agent nor any Lender shall be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of the rights and remedies of the
Collateral Agent or any Lender hereunder and of the Collateral Agent or any
Lender in respect of such collateral security and other assurances of payment
shall be cumulative and in addition to all other rights and remedies, however
existing or arising.  To the extent that it lawfully may, each Grantor hereby
agrees that it will not invoke any law relating to the marshalling of

 

32

--------------------------------------------------------------------------------


 

collateral which might cause delay in or impede the enforcement of the
Collateral Agent’s Rights and Remedies under this Security Agreement or under
any other instrument creating or evidencing any of the Secured Obligations or
under which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

 

8.5           Survival of Agreement

 

All covenants, agreements, representations and warranties made by the Grantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Collateral Agent and the other
Secured Parties and shall survive the execution and delivery of this Security
Agreement and the other Loan Documents and the making of any Loans and the
issuance of any Letters of Credit, and shall continue in full force and effect
subject to the provisions of Section 9.6 of the Credit Agreement and as long as
the Secured Obligations are outstanding and unpaid or the Letter of Credit
Outstandings do not equal zero, or are not fully cash collateralized in a manner
satisfactory to the Issuing Banks and the Collateral Agent, and as long as the
Commitments have not expired or terminated.

 

8.6           Binding Effect; Several Agreement; Assignments

 

Whenever in this Security Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party (subject to the provisions of the Credit Agreement), and all covenants,
promises and agreements by or on behalf of the Grantors that are contained in
this Agreement shall bind and inure to the benefit of each Grantor and its
respective successors and assigns.  This Security Agreement shall be binding
upon each Grantor and the Collateral Agent and their respective successors and
assigns, and shall inure to the benefit of each Grantor, the Collateral Agent
and the other Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
attempted assignment or transfer shall be void) except as expressly permitted by
this Agreement or the Credit Agreement.  This Security Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

 

8.7           Collateral Agent’s Fees and Expenses; Indemnification

 

(a)           Without limiting any of their obligations under the Credit
Agreement or the other Loan Documents, the Grantors agree to pay all reasonable
out-of-pocket expenses reasonably incurred by the Collateral Agent, including
the reasonable and documented fees, charges and disbursements of any counsel and
any outside consultants for the Collateral Agent, in connection with (i) the
administration of this Security Agreement, (ii) the custody or preservation of,
or the sale of, collection from or other realization upon any of the Collateral,
(iii) the exercise, enforcement or protection of any of the Collateral Agent’s
Rights and Remedies

 

33

--------------------------------------------------------------------------------


 

hereunder or (iv) the failure of any Grantor to perform or observe any of the
provisions hereof

 

(b)           Without limiting any of their indemnification obligations under
the Credit Agreement or the other Loan Documents, the Grantors agree to
indemnify each Secured Party and their respective Affiliates (each such Person
being called an “Indemnitee”), and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, (i) the execution or delivery or performance
of this Security Agreement or any other Loan Document, the performance by any
Grantor of its obligations under this Security Agreement or any other Loan
Document, or the consummation of the transactions contemplated by the Loan
Documents or any other transactions contemplated hereby, or (ii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing or to the Collateral, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence, willful misconduct, bad faith or breach of the contractual
obligations of such Indemnitee or any Affiliate of such Indemnitee or with
respect to a claim by one Indemnified Party against another Indemnified Party.

 

(c)           Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Security Documents. All
amounts due under this Section 8.7 shall be payable on written demand therefor.

 

8.8           Governing Law

 

This Security Agreement shall be governed by and construed in accordance with
the laws of the Province of Ontario and the laws of Canada applicable therein,
except as required by mandatory provisions of law.

 

8.9           Waivers; Amendment.

 

(a)           The rights, remedies, powers, privileges, and discretions of the
Collateral Agent hereunder (herein, the “Collateral Agent’s Rights and
Remedies”) shall be cumulative and not exclusive of any rights or remedies which
it would otherwise have.  No delay or omission by the Collateral Agent in
exercising or enforcing any of the Collateral Agent’s Rights and Remedies shall
operate as, or constitute, a waiver thereof.  No waiver by the Collateral Agent
of any Event of Default or of any Default under any other agreement shall
operate as a waiver of any other Event of Default or other Default hereunder or
under any other agreement.  No single or partial exercise of any of the
Collateral Agent’s Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between the Collateral Agent and any
Person, at any time, shall preclude the other

 

34

--------------------------------------------------------------------------------


 

or further exercise of the Collateral Agent’s Rights and Remedies.  No waiver by
the Collateral Agent of any of the Collateral Agent’s Rights and Remedies on any
one occasion shall be deemed a waiver on any subsequent occasion, nor shall it
be deemed a continuing waiver.  The Collateral Agent’s Rights and Remedies may
be exercised at such time or times and in such order of preference as the
Collateral Agent may determine. The Collateral Agent’s Rights and Remedies may
be exercised without resort or regard to any other source of satisfaction of the
Secured Obligations.  No waiver of any provisions of this Agreement or any other
Loan Document or consent to any departure by any Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  No notice to or demand on any Grantor in
any case shall entitle such Grantor or any other Grantor to any other or further
notice or demand in similar or other circumstances.

 

(b)           Neither this Security Agreement nor any provision hereof may be
waived, amended or modified except pursuant to a written agreement entered into
between the Collateral Agent and the Grantor or Grantors with respect to whom
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.2 of the Credit Agreement

 

8.10         Severability

 

In the event any one or more of the provisions contained in this Security
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).

 

8.11         Counterparts.

 

This Security Agreement may be executed in two or more counterparts (and by
different parties on different counterparts), each of which shall constitute an
original but all of which, when taken together, shall constitute a single
contract. Delivery of an executed counterpart of a signature page to this
Security Agreement by telecopy, facsimile or other electronic image scan
transmission (e.g. “pdf” or “tif” via e-mail) shall be as effective as delivery
of a manually executed counterpart to this Security Agreement.

 

8.12         Sections and Headings

 

Article and Section headings used herein are for the purpose of reference only,
are not part of this Security Agreement and are not to affect the construction
of, or to be taken into consideration in interpreting, this Security Agreement.

 

8.13         Jurisdiction

 

(a)           Each Grantor agrees that any suit for the enforcement of this
Security Agreement may be brought in the courts of the Province of Ontario and
consent to the non-

 

35

--------------------------------------------------------------------------------


 

exclusive jurisdiction of such courts. Each Grantor hereby waives any objection
which it may now or hereafter have to the venue of any such suit or any such
court or that such suit is brought in an inconvenient forum.

 

(b)           Each party to this Security Agreement irrevocably consents to
service of process in the manner provided for notices in Section 8.1. Nothing in
this Security Agreement or any other Loan Document will affect the right of any
party to this Security Agreement to serve process in any other manner permitted
by law.

 

8.14         Termination; Release of Collateral

 

(a)           (a)           Upon any disposition of Collateral in connection
with any disposition permitted under the Credit Agreement or any other Loan
Document (other than a sale or transfer to a Grantor), or upon the effectiveness
of any written consent to the release of the security interest granted hereby in
any Collateral pursuant to Section 9.2 of the Credit Agreement, the security
interest in such Collateral shall be automatically released.

 

(b)           Except for those provisions which expressly survive the
termination thereof, the Credit Agreement, this Security Agreement and the
security interest shall, subject to Section 9.6 of the Credit Agreement,
terminate when all the Secured Obligations (other than any of the Secured
Obligations which are not Loan Agreement Obligations, and which are not then due
and owing) have been paid in full, the Lenders have no further commitment to
lend, the Letter of Credit Outstandings have been reduced to zero or fully cash
collateralized in a manner reasonably satisfactory to the Issuing Banks and the
Collateral Agent, and the Issuing Banks have no further obligation to issue
Letters of Credit under the Credit Agreement, and any Obligations related to
Letters of Credit, Cash Management Services or Bank Products have been fully
cash collateralized in a manner reasonably satisfactory to the respective Lender
to whom such Obligations are owed, at which time the Collateral Agent shall
execute and deliver to the Grantors, at the Grantors’ expense, all PPSA
discharges, releases and similar documents that the Grantors shall reasonably
request to evidence such termination. Any execution and delivery of discharges
or documents pursuant to this Section 8.14 shall be without recourse to, or
warranty by, the Collateral Agent; provided, however, that the Credit Agreement,
this Security Agreement, and the Security Interest granted herein shall be
reinstated if at any time payment, or any part thereof, of any Secured
Obligation is rescinded or must otherwise be restored by any Secured Party upon
the bankruptcy or reorganization of any Grantor; and provided further that the
Security Interest granted herein shall not terminate as to any indemnification
obligation of any Grantor which expressly survives the termination of the Credit
Agreement and this Security Agreement, including, without limitation, the
obligations of the Grantors set forth in Section 9.3 of the Credit Agreement and
the obligations of the Grantors set forth in Section 8.7 of this Agreement (in
each case with respect to obligations other than contingent obligations with
respect to then unasserted claims) unless such obligations have been cash
collateralized or otherwise provided for to the

 

36

--------------------------------------------------------------------------------


 

satisfaction of the Collateral Agent.  Any execution and delivery of discharges
or other documents pursuant to this Section 8.14 shall be at the expense of the
Grantors and without recourse to, or warranty by, the Collateral Agent or any
other Secured Party.

 

8.15         Additional Grantors

 

Pursuant to Section 5.13 of the Credit Agreement, the Grantors shall each cause
any new direct or indirect Subsidiary (other than an Excluded Subsidiary) of any
Grantor incorporated, formed or becoming resident in Canada to enter into this
Security Agreement as a Grantor.  Upon execution and delivery by the Collateral
Agent and a Subsidiary of an instrument in the form of Annex 1 hereto, such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein.  The execution and delivery of any such
instrument shall not require the consent of any other Loan Party hereunder.  The
rights and obligations of each Loan Party hereunder shall remain in full force
and effect notwithstanding the addition of any new Loan Party as a party to this
Security Agreement.

 

8.16         Intercreditor Agreement

 

Notwithstanding anything herein to the contrary, the Lien and Security Interest
granted pursuant to this Security Agreement and the exercise of any right or
remedy hereunder are subject to the provisions of the Intercreditor Agreement. 
In the event of any conflict between the terms of the Intercreditor Agreement
and this Security Agreement, the terms of the Intercreditor Agreement shall
govern and control. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, all rights and remedies of the
Collateral Agent (and the other Secured Parties) with respect to the Term
Priority Collateral shall be subject to the terms of the Intercreditor
Agreement, and until the discharge of the “Term Obligations” (as defined in the
Intercreditor Agreement), any obligation of any Grantor hereunder or under any
other Loan Document with respect to the delivery or control of any Term Priority
Collateral, the novation of any lien on any certificate of title, bill of lading
or other document, the giving of any notice to any bailee or other Person, the
provision of voting rights, the obtaining of any consent of any Person or
otherwise, in each case in connection with any Term Priority Collateral, shall
be deemed to be satisfied if such Grantor, as applicable, complies with the
requirements of the similar provision of the applicable “Term Document” (as
defined in the Intercreditor Agreement). Until the discharge of the Term
Obligations, the delivery of any Term Priority Collateral to the “Term Priority
Agent” (as defined in the Intercreditor Agreement) pursuant to the Term
Documents shall satisfy any delivery requirement hereunder or under any other
Loan Document.

 

8.17         Grantor Consent

 

Each Grantor which is not a ULC hereby consents to the security interests
granted herein by each other Grantor, including any security interests in Equity
Interests issued by such Grantor or Equity Interests issued by any Person in
which such Grantor owns any Equity Interest.  Each Grantor which is not a ULC
hereby waives any rights of such Grantor to notice in connection with the grant
of any Security Interests by any Grantor hereunder.

 

37

--------------------------------------------------------------------------------


 

8.18         Amendment and Restatement

 

This Security Agreement shall be deemed to amend, restate and replace in its
entirety the security agreement in existence between the Collateral Agent and
any Grantor prior to the date hereof.  It is expressly understood and agreed by
each of the parties hereto that this Security Agreement is in no way intended
and shall not be deemed or construed to constitute a novation agreement.  Each
Grantor acknowledges and agrees that each reference in the Loan Documents to the
“Security Agreement” shall be a reference to this Security Agreement.

 

8.19         No Merger

 

Neither the taking of any judgment nor the exercise of any power of seizure or
sale shall operate to extinguish the liability of any Grantor to make payment of
or satisfy the Secured Obligations. The acceptance of any payment or alternate
security shall not constitute or create any novation and the taking of a
judgment or judgments under any of the covenants herein contained shall not
operate as a merger of such covenants.

 

8.20         Security Interest Effective Immediately

 

Neither the execution or registration of this Security Agreement nor any partial
advances by the Collateral Agent shall bind the Collateral Agent to advance any
other amounts to any Grantor. The parties intend the security interest created
hereby to attach and take effect forthwith upon execution of this Security
Agreement by each Grantor and each Grantor acknowledges that value has been
given and that each Grantor has rights in its Collateral.

 

8.21         Provisions Reasonable

 

Each Grantor expressly acknowledges and agrees that the provisions of this
Security Agreement and, in particular, those respecting remedies and powers of
the Collateral Agent against such Grantor, its business and the Collateral upon
default, are commercially reasonable and not manifestly unreasonable.

 

8.22         Number and Gender

 

In this Security Agreement, words importing the singular number include the
plural and vice-versa and words importing gender include all genders.

 

8.23         Precedence

 

Except as limited herein, in the event that any provisions of this Security
Agreement contradict and are otherwise incapable of being construed in
conjunction with the provisions of the Credit Agreement, the provisions of the
Credit Agreement, as applicable, shall take precedence over those contained in
this Security Agreement.

 

8.24         Receipt of Copy

 

Each Grantor acknowledges receipt of an executed copy of this Security
Agreement.

 

38

--------------------------------------------------------------------------------


 

8.25         Judgment Currency

 

If, for the purposes of obtaining or enforcing judgment in any court or for any
other purpose hereunder or in connection herewith, it is necessary to convert a
sum due hereunder in any currency into another currency, such conversion shall
be carried out to the extent and in the manner provided in the Credit Agreement.

 

8.26         Waiver of The Limitation of Civil Rights Act (Saskatchewan)

 

Without limiting the generality of the foregoing, each Grantor agrees that The
Limitation of Civil Rights Act (Saskatchewan) will not apply to this Security
Agreement or any rights, remedies or powers of the Collateral Agent, any Secured
Party or any Receiver hereunder.

 

8.27         Language

 

The parties hereto acknowledge that they have requested and are satisfied that
the foregoing, as well as all notices, actions and legal proceedings be drawn up
in the English language. Les parties à cette convention reconnaissent qu’elles
ont exigé que ce qui précède ainsi que tous avis, actions et procédures légales
soient rédigés et exécutés en anglais et s’en déclarent satisfaites.

 

[signature page follows]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the date first above written.

 

 

ZALE CANADA CO.

 

ZALE CANADA DIAMOND SOURCING INC

 

 

 

Per:

 

 

Per:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ZALE CANADA FINCO 1, INC.

 

ZALE CANADA FINCO 2, INC.

 

 

 

 

 

Per:

 

 

Per:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

FINCO HOLDING LP by its general partner ZALE CANADA FINCO 2, INC.

 

FINCO PARTNERSHIP LP by its general partner ZALE CANADA FINCO 2, INC.

 

 

 

Per:

 

 

Per:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ZALE CANADA HOLDING LP by its general partner ZALE INTERNATIONAL, INC.

 

FINCO PARTNERSHIP LP by its general partner ZALE CANADA FINCO 2, INC.

 

 

 

 

 

Per:

 

 

Per:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

40

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A. on its own behalf and as Collateral Agent

 

 

 

 

 

 

Per:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

41

--------------------------------------------------------------------------------


 

SCHEDULE  1

 

FORM OF PERFECTION CERTIFICATE

 

Attached.

 

42

--------------------------------------------------------------------------------


 

SCHEDULE  2

 

INTELLECTUAL PROPERTY

 

PATENTS

 

None

 

PATENT APPLICATIONS

 

None.

 

INDUSTRIAL DESIGNS

 

OWNER

 

COUNTRY

 

TYPE

 

REG. NO.

 

EXPIRATION
DATE

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

DESIGN PATENT

 

111,357

 

09/29/2016

 

INDUSTRIAL DESIGN APPLICATIONS

 

None.

 

TRADEMARKS

 

OWNER

 

COUNTRY

 

MARK

 

APP.
NO.

 

REG. NO.

 

EXPIRATION
DATE

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

ARCTIC IDEAL

 

1,187,773

 

645,250

 

08/02/2020

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

ARIANNA

 

1,121,991

 

601,375

 

02/04/2019

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

COLLECTORS 1

 

444,488

 

247,729

 

7/4/2010

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

CROWN DESIGN

 

661,766

 

407,911

 

2/12/2023

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

FASHION COMES FULL CIRCLE

 

1,307,824

 

743,567

 

7/26/2024

 

43

--------------------------------------------------------------------------------


 

OWNER

 

COUNTRY

 

MARK

 

APP.
NO.

 

REG. NO.

 

EXPIRATION
DATE

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

FOR PEOPLE WHO LOVE DIAMONDS

 

705,458

 

433,001

 

09/09/2024

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

JEWELLER’S WORKSHOP & Design

 

1,012,025

 

546,105

 

6/1/2016

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

LES BIJOUTIERS DIAMANTAIRES PEOPLES

 

435,725

 

278,507

 

3/31/2013

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

MACKENZIE

 

174,250

 

UCA11718

 

9/30/2013

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

MACKENZIE’S & Design

 

284,953

 

140,778

 

6/11/2010

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

Maple Leaf & Circular Geometric Design

 

1,417,833

 

758,355

 

1/29/2025

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

MAPPINS

 

1,176,161

 

605,395

 

3/16/2019

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

MAPPIN’S

 

380,832

 

574,844

 

1/31/2018

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

MAPPINS & Design

 

1,176,162

 

605,424

 

3/16/2019

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

MAPPINS & CHINESE CHARACTERS & Design

 

1,159,767

 

605,118

 

3/15/2019

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES

 

342,965

 

183,418

 

5/26/2017

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES II

 

1,217,230

 

645,031

 

7/28/2020

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES ANGELS FOUNDATION & Design

 

874,111

 

520,666

 

12/16/2014

 

44

--------------------------------------------------------------------------------


 

OWNER

 

COUNTRY

 

MARK

 

APP.
NO.

 

REG. NO.

 

EXPIRATION
DATE

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES - BRINGING PEOPLE CLOSER FOR OVER 75 YEARS

 

770,596

 

448,734

 

10/6/2010

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES CANADA’S DIAMOND STORE SINCE 1919 & Design

 

1,403,666

 

750,553

 

10/20/2024

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES CANADIAN DIAMOND

 

1,162,325

 

639,719

 

5/12/2020

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES & CHINESE CHARACTERS DESIGN

 

853,462

 

501,614

 

9/30/2013

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES CREDIT

 

175,515

 

UCA12368

 

4/18/2014

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES & Design

 

342,969

 

183,249

 

5/19/2017

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES DIAMOND

 

1,159,626

 

605,256

 

3/16/2019

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES — FOR EVERYONE

 

740,555

 

445,967

 

8/11/2010

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES JEWELLERS

 

436,328

 

246,037

 

6/6/2010

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES JEWELLERS THE DIAMOND PEOPLE

 

466,248

 

278,511

 

3/31/2013

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES THE DIAMOND STORE

 

793,592

 

466,305

 

11/26/2011

 

45

--------------------------------------------------------------------------------


 

OWNER

 

COUNTRY

 

MARK

 

APP.
NO.

 

REG. NO.

 

EXPIRATION
DATE

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

ROYAL PAIR

 

175,514

 

UCA11770

 

4/18/2014

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

THE DIAMOND PEOPLE PEOPLES

 

672,154

 

401,130

 

8/7/2022

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

THE EXCLUSIVE MAPPINS CANADIAN DIAMOND

 

1,174,742

 

644,129

 

7/12/2020

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

THE EXCLUSIVE PEOPLES LOVE BAND

 

1,175.569

 

639,609

 

5/11/2020

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

THE MAPPINS PREMIER DIAMOND

 

1,205,545

 

645,133

 

7/29/2020

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

THE MAPPINS ROYAL DIAMOND

 

1,205,543

 

645,436

 

8/8/2020

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

THE MAPPINS SUPERIOR DIAMOND

 

1,205,544

 

645,279

 

8/3/2020

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

THE PEOPLES CROWN DIAMOND

 

1,205,540

 

645,195

 

8/2/2020

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

THE PEOPLES ELITE DIAMOND

 

1,205,542

 

639,537

 

5/10/2020

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

THE PEOPLES PRESTIGE DIAMOND

 

1,205,541

 

639,538

 

5/10/2020

 

46

--------------------------------------------------------------------------------


 

OWNER

 

COUNTRY

 

MARK

 

APP.
NO.

 

REG. NO.

 

EXPIRATION
DATE

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

WHEN WORDS ARE NOT ENOUGH

 

708,059

 

416,756

 

9/10/2023

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

YOUNG’S JEWELLERS

 

1,012,026

 

541,076

 

2/12/2016

 

TRADEMARK APPLICATIONS

 

OWNER

 

COUNTRY

 

MARK

 

APP. NO.

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

BRILLIANT VALUE

 

1,446,083

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

BRILLIANT VALUE

 

1,445,055

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

CELEBRATION CANADIAN DIAMOND & Design

 

1,403,667

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

LOVE CHANGES EVERYTHING

 

1,456,672

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES THE DIAMOND STORE SINCE 1919 & Design

 

1,475,161

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

PEOPLES LE MAGASIN DE DIAMANT DU CANADA DEPUIS 1919 & DESIGN

 

1,406,481

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

SAY “I LOVE YOU” LIKE NEVER BEFORE

 

1,457,149

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

THIS HOLIDAY SAY “I LOVE YOU” LIKE NEVER BEFORE

 

1,457,144

 

 

 

 

 

 

 

ZALE CANADA CO.

 

CANADA

 

WEDDING DAY

 

1,270,667

 

COPYRIGHTS

 

None.

 

COPYRIGHT APPLICATIONS

 

None.

 

47

--------------------------------------------------------------------------------


 

COPYRIGHT LICENSES

 

None.

 

48

--------------------------------------------------------------------------------


 

SCHEDULE  3

 

Pledged Interests

 

Name of Grantor

 

Name of Pledged
Company

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage of
Class Owned

 

Certificate
Nos.

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA CO.

 

ZALE CANADA DIAMOND SOURCING INC.

 

100

 

Common

 

100%

 

C2

 

 

 

 

 

 

 

 

 

 

 

FINCO HOLDING LP

 

ZALE CANADA CO.

 

21,536,297

 

Common

 

11.44%

 

C1

 

 

 

 

 

 

 

 

 

 

 

FINCO HOLDING LP

 

FINCO PARTNERSHIP LP

 

99

 

Limited Partner Units

 

100%

 

1

 

 

 

 

 

 

 

 

 

 

 

FINCO HOLDING LP

 

ZC PARTNERSHIP, LP

 

65

 

General Partner Units

 

100%(1)

 

1

 

 

 

 

 

 

 

 

 

 

 

FINCO PARTNERSHIP LP

 

ZALE CANADA CO.

 

166,753,858

 

Common

 

88.56%

 

C2

 

 

 

 

 

 

 

 

 

 

 

FINCO PARTNERSHIP LP

 

ZC PARTNERSHIP, LP

 

9900

 

Limited Partner Units

 

100%

 

1 & 2

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA FINCO 2, INC.

 

FINCO HOLDING LP

 

1

 

General Partner Units

 

100%

 

1

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA FINCO 2, INC.

 

FINCO PARTNERSHIP LP

 

1

 

General Partner Units

 

100%

 

1

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA FINCO 1, INC.

 

FINCO HOLDING LP

 

99

 

Limited Partner Units

 

100%

 

1

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA HOLDING LP

 

ZALE CANADA FINCO 1, INC.

 

100,000

 

Common

 

100%

 

2 & 3

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA HOLDING LP

 

ZALE CANADA FINCO LLC

 

—

 

LLC

 

100%

 

—

 

--------------------------------------------------------------------------------

(1) Finco Holding LP holds all of the General Partner Units, for a total of 100,
but will only be pledging 65 General Partner Units in connection herewith.

 

49

--------------------------------------------------------------------------------


 

Pledged Notes

 

Name of Grantor

 

Name of Issuer

 

Amount

 

 

 

 

 

 

 

ZALE CANADA CO.

 

ZALE CORPORATION

 

$

100,000,000

 

 

50

--------------------------------------------------------------------------------


 

ANNEX 1

 

FORM OF SUPPLEMENT

 

SUPPLEMENT NO.      dated as of [                    ] (this “Supplement”), to
the Amended and Restated Security Agreement dated as of May 10, 2010 (as such
may be amended, modified, supplemented or restated hereafter, the “Security
Agreement”), among ZALE CANADA CO., ZALE CANADA DIAMOND SOURCING INC., ZALE
CANADA FINCO 1, INC., ZALE CANADA FINCO 2, INC., FINCO HOLDING LP, FINCO
PARTNERSHIP LP and ZALE CANADA HOLDING LP (each, a “Grantor”, and collectively,
the “ Grantors”) and the other grantors party thereto from time to time, as
grantors, and Bank of America, N.A., in its capacity as  Collateral Agent (in
such capacity, the “Collateral Agent”).

 

Reference is made to the Amended and Restated Credit Agreement dated as of
May 10, 2010 (as such may be amended, modified, supplemented or restated
hereafter, the “Credit Agreement”) by and between, among others, Zale
Corporation and certain of its subsidiaries, as borrowers, the Grantors and
certain of their affiliates, as guarantors, the Lenders party thereto and the
Collateral Agent.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement referred to therein.

 

The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans.  Section 8.15 of the Security Agreement provides that new
direct and indirect Subsidiaries of the Grantors may become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Grantor under the Security Agreement as consideration for Loans
previously under made the Credit Agreement.

 

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 8.15 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Secured Obligations, does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in and lien on all of the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Security
Agreement) of the New Subsidiary.  Each reference to a “Grantor” in the Security
Agreement

 

51

--------------------------------------------------------------------------------


 

shall be deemed to include the New Subsidiary.  The Security Agreement is hereby
incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Collateral Agent has executed a counterpart hereof. 
Delivery of an executed signature page to this Supplement by telecopy or other
electronic image scan transmission (e.g., “pdf” or “tif” via e-mail) shall be
effective as delivery of a manually signed counterpart to this Supplement.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that, as of the
date hereof, (a) set forth on Schedule 1 attached hereto is a fully executed
Perfection Certificate in the form annexed to the Security Agreements, (b) set
forth on Schedule 2 attached hereto is a true and correct schedule of
Intellectual Property consisting (i) all of the New Subsidiary’s Canadian
registered Patents and Patent applications, including the name of the registered
owner, type, registration or application number and the expiration date (if
already registered) of each such Patent and Patent application owned by the New
Subsidiary, (ii) all of the New Subsidiary’s Canadian registered Industrial
Designs and Industrial Design applications including the name of the registered
owner, registration or application number and the expiration date (if already
registered) of each Industrial Design and Industrial Design application owned by
the New Subsidiary, (iii) all of the New Subsidiary’s Canadian registered
Trademarks and Trademark applications, including the name of the registered
owner, the registration or application number and the expiration date (if
already registered) of each such Trademark and Trademark application owned by
the New Subsidiary and (iv) all of the New Subsidiary’s Canadian registered
Copyrights, Copyright applications and Copyright Licenses, including the name of
the registered owner, title and, if applicable, the registration number of each
such Copyright, Copyright application or Copyright License owned by the New
Subsidiary, and (c) set forth on Schedule 3 attached hereto is the Pledged
Collateral held by the New Subsidiary.

 

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 6.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, IN ALL RESPECTS,
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS SUPPLEMENT
AND THE SECURED OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF
CANADA APPLICABLE THEREIN.

 

52

--------------------------------------------------------------------------------


 

SECTION 7.  In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.01 of the Security Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses reasonably incurred in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Collateral Agent.

 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

COLLATERAL AGENT:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

NEW SUBSIDIARY:

 

[                                                            ]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

53

--------------------------------------------------------------------------------

 


 

Annex 2

 

Form of Pledged Collateral Addendum

 

This Pledged Collateral Addendum, dated as of                          ,
20      , is delivered in connection with the Security Agreement referred to
below.  The undersigned hereby agrees that this Pledged Collateral Addendum may
be attached to that certain Amended and Restated Security Agreement, dated as of
May 10, 2010, (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), among the undersigned, the other
Grantors named therein, to Bank of America, N.A., as Collateral Agent. 
Initially capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Security Agreement or the Credit Agreement (as
defined in the Security Agreement).  The undersigned hereby agrees that the
additional interests listed on this Pledged Collateral Addendum as set forth
below shall be and become part of the Pledged Collateral pledged by the
undersigned to the Collateral Agent in the Security Agreement and any pledged
company set forth on this Pledged Collateral Addendum as set forth below shall
be and become a “Pledged Company” under the Security Agreement, each with the
same force and effect as if originally named therein.

 

The undersigned hereby certifies that the representations and warranties set
forth in Section 2.08 of the Security Agreement of the undersigned are true and
correct as to the Pledged Collateral listed herein on and as of the date hereof.

 

 

[                                      ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Pledged Interests

 

Name of Grantor

 

Name of Pledged
Company

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage
of Class
Owned

 

Certificate
Nos.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Notes

 

Name of Grantor

 

Name of Issuer

 

Amount





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex 3

 

Form of Canadian Patent, Industrial Design and Trademark Security Agreement

 

CANADIAN PATENT, INDUSTRIAL DESIGN AND TRADEMARK SECURITY AGREEMENT dated as of
May 10, 2010, by and among each of: the Subsidiaries from time to time party
hereto (each a “Grantor”, and collectively, the “Grantors”) and Bank of America,
N.A., in its capacity as administrative agent and collateral agent (in such
capacity, the “Agent”) for the Lenders, in consideration of the mutual covenants
contained herein and benefits to be derived herefrom.

 

WHEREAS the Grantors entered into an Amended and Restated Credit Agreement dated
as of May 10, 2010 (as such may be amended, modified, supplemented or restated
hereafter, the “Credit Agreement”) between, among others, Zale Delaware, Inc.,
Zale Corporation, ZGCO, LLC, TXDC, L.P. and Zale Puerto Rico, Inc.
(collectively, the “Borrowers”), as borrowers, each of the Grantors and certain
of their affiliates, as guarantors, the Lenders (as defined in the Credit
Agreement) party thereto from time to time as lenders, and Bank of America,
N.A., in its capacity as Administrative Agent and Collateral Agent (as such
terms are defined in the Credit Agreement); and

 

WHEREAS the Grantors granted security interests over all of their property to
and in favour of the Agent pursuant to the terms of a Canadian Security
Agreement dated as of May 10, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Canadian Security Agreement”).

 

AND WHEREAS, the Lenders have agreed to make Loans to the Borrowers pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement, and the obligations of the Lenders to make Loans are each conditioned
upon, among other things, the execution and delivery by the Grantors of this
Agreement;

 

NOW THEREFORE, the Grantors and the Collateral Agent, for and on behalf of
itself and the Lenders (and each of their respective successors or assigns),
hereby agree as follows:

 

SECTION 1.  Defined Terms.  Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement or
Canadian Security Agreement, as applicable.   The rules of interpretation
specified in Section 1.02 of the Credit Agreement also apply to this Agreement,
mutatis mutandis.

 

SECTION 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of its Secured Obligations, each of the
Grantors, pursuant to the Canadian Security Agreement, did and hereby does grant
to the Agent, its successors and assigns, for the benefit of the Credit Parties,
a security interest in, all right, title and interest in, to and under any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Patent,
Industrial Design and Trademark Collateral”):

 

--------------------------------------------------------------------------------


 

(a)(i) any and all Canadian patents and patent applications, including those
listed on Schedule I; (ii) all inventions and improvements described and claimed
therein, including the right to make, use and/or sell the inventions disclosed
or claimed therein; (iii) all reissues, divisions, continuations, renewals,
extensions, and continuations-in-part thereof; (iv) all income, royalties,
damages, claims, and payments now or hereafter due or payable under and with
respect thereto, including damages and payments for past, present and future
infringements thereof; (v) all rights to sue for past, present and future
infringements thereof; and (vi) all rights corresponding to any of the
foregoing;

 

(b)(i) all Canadian trademarks (including service marks), trade names, trade
dress, trade styles and other source indicators, including those listed on
Schedule II, and the registrations and applications for registration thereof and
the goodwill of the business symbolized by the foregoing; (ii) all licenses of
the foregoing, whether as licensee or licensor; (iii) all renewals of the
foregoing; (iv) all income, royalties, damages and payments now or hereafter due
or payable with respect thereto, including damages, claims and payments for past
and future infringements thereof; (v) all rights to sue for past, present and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (vi) all rights
corresponding to any of the foregoing; and

 

(c)(i) all Canadian industrial designs and industrial design applications,
including those listed on Schedule I; (ii) all renewals of the foregoing,
(iii) all income, royalties, damages and payments now or hereafter due or
payable with respect thereto, including damages, claims and payments for past
and future infringements thereof; (iv) all rights to sue for past, present and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (v) all rights
corresponding to any of the foregoing.

 

SECTION 3. Security Agreement.  The security interests granted to the Agent
herein are granted in furtherance, and not in limitation, of the security
interests granted to the Agent pursuant to the Canadian Security Agreement. 
Each Grantor hereby acknowledges and affirms that the rights and remedies of the
Agent with respect to the Patent, Industrial Design and Trademark Collateral are
more fully set forth in the Canadian Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Canadian Security Agreement, the terms of the Canadian Security
Agreement shall govern.

 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement, the other Loan Documents and the Intercreditor
Agreement constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject

 

--------------------------------------------------------------------------------


 

matter hereof.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopy or other electronic image scan transmission (e.g., “pdf”
or “tif” via e-mail) shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 5. GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE
LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND THE OBLIGATIONS
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE PROVINCE OF ONTARIO, AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

[signature page follows]

 

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE DULY EXECUTED THIS AGREEMENT AS OF
THE DAY AND YEAR FIRST ABOVE WRITTEN.

 

ZALE CANADA CO.

ZALE CANADA DIAMOND SOURCING INC.

 

 

Per:

 

 

Per:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA FINCO 1, INC.

ZALE CANADA FINCO 2, INC.

 

 

Per:

 

 

Per:

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FINCO HOLDING LP by its general partner ZALE CANADA FINCO 2, INC.

 

FINCO PARTNERSHIP LP by its general partner ZALE CANADA FINCO 2, INC.

 

 

 

Per:

 

 

Per:

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ZALE CANADA HOLDING LP by its general partner ZALE INTERNATIONAL, INC.

 

FINCO PARTNERSHIP LP by its general partner ZALE CANADA FINCO 2, INC.

 

 

 

Per:

 

 

Per:

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

BANK OF AMERICA, N.A. on its own behalf and as Agent

 

 

 

 

 

 

 

Per:

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Annex 4

 

Form of Canadian Copyright Security Agreement

 

CANADIAN COPYRIGHT SECURITY AGREEMENT dated as of May 10, 2010, by and among
each of: the Subsidiaries from time to time party hereto (each a “Grantor”, and
collectively, the “Grantors”) and Bank of America, N.A., in its capacity as
administrative agent and collateral agent (in such capacity, the “Agent”) for
the Lenders, in consideration of the mutual covenants contained herein and
benefits to be derived herefrom.

 

WHEREAS the Grantors entered into an Amended and Restated Credit Agreement dated
as of May 10 2010 (as such may be amended, modified, supplemented or restated
hereafter, the “Credit Agreement”) between, among others, Zale Delaware, Inc.,
Zale Corporation, ZGCO, LLC, TXDC, L.P. and Zale Puerto Rico, Inc.
(collectively, the “Borrowers”), as borrowers, each of the Grantors and certain
of their affiliates, as guarantors, the Lenders (as defined in the Credit
Agreement) party thereto from time to time as lenders, and Bank of America,
N.A., in its capacity as Administrative Agent and Collateral Agent (as such
terms are defined in the Credit Agreement); and

 

WHEREAS the Grantors granted security interests over all of their property to
and in favour of the Agent pursuant to the terms of a Canadian Security
Agreement dated as of May 10, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Canadian Security Agreement”).

 

AND WHEREAS, the Lenders have agreed to make Loans to the Borrowers pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement, and the obligations of the Lenders to make Loans are each conditioned
upon, among other things, the execution and delivery by the Grantors of this
Agreement;

 

NOW THEREFORE, the Grantors and the Collateral Agent, for and on behalf of
itself and the Lenders (and each of their respective successors or assigns),
hereby agree as follows:

 

SECTION 1.  Defined Terms.  Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement or
Canadian Security Agreement, as applicable.   The rules of interpretation
specified in Section 1.02 of the Credit Agreement also apply to this Agreement,
mutatis mutandis.

 

SECTION 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of its Secured Obligations, each of the
Grantors, pursuant to the Canadian Security Agreement, did and hereby does grant
to the Agent, its successors and assigns, for the benefit of the Credit Parties,
a security interest in, all right, title and interest in, to and under any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Copyright
Collateral”):

 

--------------------------------------------------------------------------------


 

(a) (a) all copyrights, rights and interests in copyrights, works protectable by
copyright, copyright registrations and copyright applications subject to the
copyright laws of Canada, including those listed on Schedule I; (b) all
extensions and renewals of any of the foregoing; (c) all income, royalties,
damages, and payments now or hereafter due and/or payable under any of the
foregoing, including damages or payments for past, present or future
infringements for any of the foregoing; (d) the right to sue for past, present
and future infringements of any of the foregoing; and (e) all rights
corresponding to any of the foregoing;

 

SECTION 3. Security Agreement.  The security interests granted to the Agent
herein are granted in furtherance, and not in limitation, of the security
interests granted to the Agent pursuant to the Canadian Security Agreement. 
Each Grantor hereby acknowledges and affirms that the rights and remedies of the
Agent with respect to the Copyright Collateral are more fully set forth in the
Canadian Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.  In the event of
any conflict between the terms of this Agreement and the Canadian Security
Agreement, the terms of the Canadian Security Agreement shall govern.

 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement, the other Loan Documents and the Intercreditor
Agreement constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. 
Delivery of an executed counterpart of a signature page to this Agreement by
telecopy or other electronic image scan transmission (e.g., “pdf” or “tif” via
e-mail) shall be as effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 5. GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE
LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND THE OBLIGATIONS
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE PROVINCE OF ONTARIO, AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

[signature page follows]

 

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE DULY EXECUTED THIS AGREEMENT AS OF
THE DAY AND YEAR FIRST ABOVE WRITTEN.

 

ZALE CANADA CO.

 

ZALE CANADA DIAMOND SOURCING INC.

 

 

 

 

 

Per:

 

 

Per:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ZALE CANADA FINCO 1, INC.

 

ZALE CANADA FINCO 2, INC.

 

 

 

Per:

 

 

Per:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

FINCO HOLDING LP by its general partner ZALE CANADA FINCO 2, INC.

 

FINCO PARTNERSHIP LP by its general partner ZALE CANADA FINCO 2, INC.

 

 

 

Per:

 

 

Per:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ZALE CANADA HOLDING LP by its general partner ZALE INTERNATIONAL, INC.

 

FINCO PARTNERSHIP LP by its general partner ZALE CANADA FINCO 2, INC.

 

 

 

Per:

 

 

Per:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A. on its own behalf and as Agent

 

 

 

 

 

 

Per:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

Zale Corporation

Borrowing Base Certificate

 

FAX TO:   (617) 310-2872

 

Cert. No.

 

 

 

 

 

 

 

 

Retail

 

Cost

 

 

 

 

 

 

 

Beg. Inventory as of:

 

 

 

 

 

 

 

 

 

 

 

ADD

 

Receiving/Purchases

 

 

 

 

 

 

Vendor Returns

 

 

 

 

 

 

Markups/Markup Cancellations

 

 

 

 

 

 

Inter-Co. transfers

 

 

 

 

 

 

Other (Explain)

 

 

 

 

 

 

 

 

 

 

 

 

INVENTORY AVAILABLE FOR SALE

 

$

—

 

$

—

 

 

 

 

 

 

 

LESS

 

Net Sales @ Retail

 

 

 

 

 

 

Cost of Goods Sold @ Cost

 

 

 

 

 

 

POS Markdowns

 

 

 

 

 

 

Perm Markdowns

 

 

 

 

 

 

Shrink

 

 

 

 

 

 

Prior Period Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

Total Reductions

 

$

—

 

$

—

 

 

 

 

 

 

 

Ending inventory as of

 

$

—

 

$

—

 

 

 

 

 

 

 

ADD:

 

Zap Inventory (Gemstones, Shanks, and Mounts) Inventory receipts not fully
processed in D.C.

 

 

 

 

 

 

 

 

 

 

 

LESS:

 

Shrink Reserve @ EOM Form 400 & Damaged Inventory Consignment

 

 

 

 

 

 

 

 

 

 

 

Eligible Inventory, as of:

 

 

 

—

(A)

Advance Rate:

 

 

 

 

(B)

 

 

 

 

 

 

Inventory Borrowing Base (A*B)

 

 

 

$

—

(C)

 

 

 

 

 

 

Credit Card Receivables, as of:

 

 

 

 

 

 

 

 

 

 

 

LESS:

 

Consignment A/R Reserve

 

 

 

 

 

 

 

 

 

 

 

Eligible Credit Card Receivables, as of:

 

 

 

$

—

(D)

 

 

 

 

 

 

Receivable Advance Rate:

 

 

 

 

(E)

 

 

 

 

 

 

Receivable Borrowing Base (D*E)

 

 

 

—

(F)

 

 

 

 

 

 

Less Availability Reserves:

 

 

 

 

 

 

 

 

 

 

 

 

Merchandise Credits (50% of outstanding Store Credit Liability and 100% Customer
Refund Liability)

 

 

 

 

Gift Certificates (50% of outstanding)

 

 

 

 

Landlord Lien Reserve (2 months)

 

 

 

 

Customer Deposits (100% of outstanding layaways)

 

 

 

 

Texas Ad Valorem Taxes

 

 

 

 

Canadian Sales Tax Reserve (previous month’s tax payment for all provinces)

 

 

 

 

Canadian Store Rent Reserve (previous month’s rent liability)

 

 

 

 

Canadian Employee Payroll Reserve (50% of previous months payroll)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Availability Reserves

 

 

 

$

—

(H)

 

 

 

 

 

 

Total Borrowing Base (not to exceed           )

 

 

 

$

—

(I)

 

 

 

 

 

 

AVAILABILITY CALCULATION

 

 

 

 

 

 

 

 

 

 

 

Beginning Principal Balance

 

 

 

 

 

 

ADD:

Prior days advance

 

 

 

 

 

 

ADD:

Fees charged today

 

 

 

 

 

 

ADD:

LC’S CHARGED

 

 

 

 

 

 

LESS:

Prior day’s paydown

 

 

 

 

 

 

 

 

 

 

 

Ending principal balance

 

 

 

$

—

 

 

ADD:

Est. accrued interest month to date

 

 

 

 

 

 

ADD:

Standby Letters of Credit

 

 

 

 

 

 

ADD:

Documentary Letters of Credit

 

 

 

 

 

 

 

 

 

 

 

Total loan balance prior to request

 

 

 

$

—

(J)

 

 

 

 

 

 

Net availability prior to today’s request (I-J)

 

 

 

$

—

(K)

 

 

 

 

 

 

ADVANCE REQUEST

 

 

 

 

(L)

 

 

 

 

 

 

Paydown

 

 

 

$

—

 

 

 

 

 

 

 

Availability before minimum Excess Availability requirement (K-L)

 

 

 

$

—

(M)

 

 

 

 

 

 

Minimum Excess Availability requirement(1)

 

 

 

$

50,000,000

(N)

 

 

 

 

 

 

Availability after minimum Excess Availability requirement (N-O)

 

 

 

$

(50,000,000

)(O)

 

 

 

 

 

 

 

 

 

 

 

 

Term Loan Liquidity Covenant

 

 

 

 

 

Minimum Liquidity as Defined in Sec. 7.08 (d) of the Term Loan Credit Agreement
($120MM through 1/31/11; $135MM thereafter)

 

 

 

$

—

 

Compliance with Requirement?

 

 

 

No

 

 

The undersigned represents and warrants that the information set forth above has
been prepared in accordance with the requirements of the Amended and Restated
Credit Agreement dated May 10, 2010 (as amended, restated, supplemented or
otherwise modified) by, among others, Zale Corporation, the other Borrowers and
Facility Guarantors party thereto, the Lenders party thereto, and Bank of
America, N.A., as Administrative Agent and Collateral Agent for the Lenders.

 

Authorized Signer

 

--------------------------------------------------------------------------------

(1) (b) For all periods other than any period described in SECTION 6.8(a) of the
Amended and Restated Credit Agreement dated May      , 2010, the Borrowers shall
not permit Excess Availability to be less than (i) $50,000,000, for any period
of three (3) consecutive days or (ii) $40,000,000, at any time.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
100 Federal Street, 9th Floor
Boston, Massachusetts 02110

 

May 10, 2010

 

Bank of America, N.A.

100 Federal Street

Boston, Massachusetts 02110

Attention:  Andrew Cerussi

 

Wells Fargo Retail Finance, LLC

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention:  Connie Liu

 

General Electric Capital Corporation

777 Long Ridge Road, Building A

Stamford, Connecticut 06927

Attention:  Zale Corporation Account Manager

 

Re:          Co-Borrowing Base Agent Rights Agreement

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of May 10, 2010, among (i) Zale Delaware, Inc., Zale Corporation, ZGCO,
LLC, TXDC, L.P. and Zale Puerto Rico, Inc. (collectively, the “Borrowers”),
(ii) Zale Canada Co. and the other Facility Guarantors party thereto (together
with the Borrowers, collectively, the “Loan Parties”), (iii) the financial
institutions from time to time party thereto, (iv) Bank of America, N.A. (“Bank
of America”), as administrative agent and collateral agent for itself and such
other financial institutions (in such capacities, the “Agent”), and (v) Bank of
America, Wells Fargo Retail Finance, LLC (“Wells Fargo”) and General Electric
Capital Corporation (“GE Capital”), each as a co-borrowing base agents (each, a
“Co-Borrowing Base Agent” and collectively, the “Co-Borrowing Base Agents”) (as
amended, modified, restated and in effect from time to time, the “Credit
Agreement”).  Capitalized terms which are used herein without definition and
which are defined in the Credit Agreement shall have the same meanings herein as
in the Credit Agreement.

 

Each of the Agent, the Co-Borrowing Base Agents and the Loan Parties hereby
acknowledge and agree that, notwithstanding anything to the contrary in any of
the Loan Documents:

 

(a)           Each of the Co-Borrowing Base Agents shall have rights under the
Credit Agreement and the other Loan Documents that are as expansive as the
rights afforded

 

--------------------------------------------------------------------------------


 

thereunder to the Agent relating to (i)(x) the definition in the Credit
Agreement of the term “Excess Availability” and any component of such
definition, in each case insofar as it is impacted by the Borrowing Base, and
(y) the definition in the Credit Agreement of the term “Borrowing Base” and any
component of such definition (including, without limitation, reserves, advance
rates and eligibility criteria, reporting requirements and appraisals,
examinations and collateral audits), and (ii) verifying the validity, extent,
perfection or priority of the Liens granted to the Agent with respect to the
Collateral (the matters described in clauses (i) and (ii) above being referred
to herein collectively as the “Collateral Issues”); provided that neither Wells
Fargo nor GE Capital shall be named on any financing statements nor have the
actual administration of Collateral with respect to which perfection is obtained
through possession or control;

 

(b)           If any provision in the Credit Agreement or any other Loan
Document relating to a Collateral Issue allows the Agent to request or
reasonably request (as the case may be) that any action be taken or any
documents or other information be provided by or on behalf of any Loan Party,
the Agent shall make any such request or reasonable request (as applicable) that
any of the Co-Borrowing Base Agents may request and shall provide such
Co-Borrowing Base Agent with any such documents or information so requested
promptly after the receipt thereof by the Agent;

 

(c)           Any provision in the Credit Agreement or any other Loan Document
relating to any Collateral Issue which would otherwise only need the consent or
approval of or to be satisfactory or acceptable (or reasonably satisfactory or
acceptable, as the case may be) to the Agent shall be deemed to require the
consent or approval of or be satisfactory or acceptable (or reasonably
satisfactory or acceptable, as the case may be) to each of the Co-Borrowing Base
Agents;

 

(d)           In the event that the Co-Borrowing Base Agents and the Agent
cannot in good faith agree on any issue relating to the Borrowing Base, Excess
Availability, the Borrowing Base eligibility standards, reserves, advance rates,
borrowing base reporting, appraisals or examinations or any other action or
determination relating to a Collateral Issue, the resolution of such issue shall
be to either (x) require that the most conservative credit judgment be
implemented (that is, such credit judgment that would result in the least amount
of credit being available to the Loan Parties under the Credit Agreement) or
(y) decline to permit the requested action;

 

(e)           With respect to any certificate, report or other deliverable
required to be delivered to the Administrative Agent pursuant to (x) the
definition in the Credit Agreement of the term “Payment Conditions” and
(y) Section 6.8(a) of the Credit Agreement, the Loan Parties shall deliver each
such certificate, report or other deliverable to each Co-Borrowing Base Agent
promptly with the delivery to the Administrative Agent; and

 

(f)            Without the prior written consent of each Co-Borrowing Base
Agent, no waiver, amendment or modification of the Credit Agreement or any of
the other Loan Documents shall (i) change the Inventory Advance Rate, (ii) amend
Section 6.8 of the

 

2

--------------------------------------------------------------------------------


 

Credit Agreement or the definition in the Credit Agreement of the term “Excess
Availability” or any component thereof if as a result thereof any of the minimum
Excess Availability covenants in such section would be reduced, or (iii) amend,
modify or otherwise affect the rights or duties of any of the Co-Borrowing Base
Agents under any of the Loan Documents.

 

Notwithstanding anything in the Credit Agreement and the other Loan Documents
and the foregoing to the contrary, each of the Co-Borrowing Base Agents hereby
agrees with the Agent that (a) the Agent shall have sole and exclusive authority
and responsibility under the Credit Agreement and the other Loan Documents
(without the consent or further approval of any Co-Borrowing Base Agent) (x) to
make protective Overadvances to the Borrowers, in accordance with the terms and
conditions of the Credit Agreement and (y) to select, employ and retain all
attorneys, financial and other advisors, consultants, appraisers and other
professionals retained or to be retained by the Agent; and (b) all rights of the
Co-Borrowing Base Agents hereunder and the obligation of the Agent to comply
with any request or direction of the Co-Borrowing Base Agents shall be at all
times subject to the terms and conditions and any limitations set forth in any
Loan Document, including without limitation, the Intercreditor Agreement. The
Agent agrees to provide each Co-Borrowing Base Agent with drafts of Collateral
appraisals and audit reports promptly after the Agent’s receipt thereof (but the
Agent shall not be liable for failing to do so).

 

Without limiting the terms of Section 9.2(a) of the Credit Agreement (a) no
failure or delay by any Co-Borrowing Base Agent in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power; and (b) the rights and
remedies of the Co-Borrowing Base Agents hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.

 

Notwithstanding anything to the contrary contained herein, in the Credit
Agreement or in any other Loan Document, each of Bank of America, Wells Fargo
and GE Capital hereby agrees that it may not and shall not assign any of its
rights, powers, duties and obligations as a Co-Borrowing Base Agent hereunder to
any Person (other than an Affiliate of such Person designated by such Person
from time to time in writing to the Agent as a Co-Borrowing Base Agent) without
the prior written consent of the Agent and, so long as no Event of Default is
then existing, the Borrowers.  Any Co-Borrowing Base Agent may resign in
accordance with Section 8.12 of the Credit Agreement; provided that, upon any
such resignation, no Person shall be appointed as a successor to such
Co-Borrowing Base Agent.

 

For the avoidance of doubt, each party hereto hereby agrees that nothing
contained in the Credit Agreement, any other Loan Document or herein shall
permit any Co-Borrowing Base Agent (in its capacity as such) to implement any
Reserves or undertake to order any appraisals, audits or exams, but rather this
letter agreement (this “Agreement”) grants each such Person the authority to
direct the Agent to do so in accordance with the terms and conditions of the
Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

This Agreement is the Co-Borrowing Base Agent Rights Agreement referred to in
the Credit Agreement.  This Agreement expresses the entire understanding of the
parties with respect to the matters set forth herein.  No prior discussions or
negotiations shall limit, modify, or otherwise affect the provisions hereof. 
This Agreement shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York (excluding the laws
applicable to conflicts or choice of law (other than the New York General
Obligations Law §5-1401)).

 

This Agreement may be executed in counterparts which, when taken together, shall
constitute an original. Delivery of an executed counterpart of this Agreement by
facsimile or electronic transmission shall be equally effective as delivery of a
manually executed counterpart. This Agreement may not be amended or modified
without the written consent of the Agent and each affected Co-Borrowing Base
Agent and, to the extent such amendment or modification would increase the
rights of any Co-Borrowing Base Agent, without the written consent of the Loan
Parties.

 

[Remainder of page left intentionally blank]

 

4

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

(Signature Page to Co-Borrowing Base Agent Rights Agreement)

 

--------------------------------------------------------------------------------


 

 

ACCEPTED AND AGREED TO

 

AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

 

BANK OF AMERICA, N.A., as a Co-Borrowing Base Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

(Signature Page to Co-Borrowing Base Agent Rights Agreement)

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO RETAIL FINANCE, LLC, as a Co-Borrowing Base Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

(Signature Page to Co-Borrowing Base Agent Rights Agreement)

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Co-Borrowing Base Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:  Duly Authorized Signatory

 

(Signature Page to Co-Borrowing Base Agent Rights Agreement)

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO

AS OF THE DATE FIRST WRITTEN ABOVE:

 

ZALE DELAWARE, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

ZALE CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

ZGCO, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

TXDC, L.P.

 

 

 

By:

ZALE DELAWARE, INC. Its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

ZALE PUERTO RICO, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

(Signature Page to Co-Borrowing Base Agent Rights Agreement)

 

--------------------------------------------------------------------------------


 

ZALE CANADA CO.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

ZALE CANADA DIAMOND SOURCING, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

ZALE CANADA HOLDING LP

 

 

 

By:

ZALE INTERNATIONAL, INC., its general partner

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

ZALE CANADA FINCO 1, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ZALE CANADA FINCO 2, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

FINCO HOLDING LP

 

 

 

By:

ZALE CANADA FINCO 2, INC., its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

(Signature Page to Co-Borrowing Base Agent Rights Agreement)

 

--------------------------------------------------------------------------------


 

FINCO PARTNERSHIP LP

 

 

 

By:

ZALE CANADA FINCO 2, INC., its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ZAP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

ZCSC, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

ZALE INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

ZALE EMPLOYEES’ CHILDCARE ASSOCIATION, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

ZALE CANADA FINCO, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

(Signature Page to Co-Borrowing Base Agent Rights Agreement)

 

--------------------------------------------------------------------------------

 